Exhibit 10.1

Execution Version

AMENDMENT NO. 3, dated as of December 14, 2017 (this “Amendment”), among
JELD-WEN Holding, Inc., a Delaware corporation (“Holdings”), JELD-WEN, Inc., a
Delaware corporation (the “Company”), JELD-WEN of Canada, Ltd., an Ontario
corporation (“JW Canada”), the other Borrowers (this and each other capitalized
term used herein without definition having the meaning assigned to such term in
the Credit Agreement described below) party hereto, the Subsidiary Guarantors
party hereto, Wells Fargo Bank, National Association, as Administrative Agent,
U.S. Issuing Bank, Canadian Issuing Bank and Swingline Lender (in such
capacities, the “Agent”), and the Existing Lenders (as defined below) party
hereto.

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
October 15, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”),
among the Company, JW Canada, the other borrowers party thereto, Holdings, the
other guarantors party thereto, the Agent and the Lenders party thereto (the
“Initial Lenders”);

WHEREAS, the Company will issue $400,000,000 in 4.625% senior notes due 2025 and
$400,000,000 in 4.875% senior notes due 2027 (collectively, the “Senior Notes”)
on or about the date hereof, from which issuance (the “Senior Notes Offering”)
the Company will obtain $800,000,000 in proceeds;

WHEREAS, the Company will use the proceeds from the Senior Notes Offering to
make a voluntary prepayment of $787,362,718.79 of the outstanding term loans
under the Term Loan Credit Agreement (such refinancing, the “Term Loan
Prepayment”);

WHEREAS, immediately following the Term Loan Prepayment, the Term Loan Credit
Agreement will be amended to (i) permit the Senior Notes Offering, (ii) extend
the Maturity Date (as defined in the Term Loan Credit Agreement) thereunder and
decrease the interest rate and (iii) modify other terms and provisions, in each
case pursuant to that certain Amendment No. 4, dated as of the date hereof (the
“Term Loan Amendment” and, the transactions described therein, together with the
Term Loan Prepayment, the “Term Loan Transactions”), among the Company,
Holdings, the guarantors party thereto, the lenders party thereto and Bank of
America, N.A., as administrative agent and collateral agent;

WHEREAS, immediately prior to the effectiveness of this Amendment, certain of
the Initial Lenders and certain other lenders will enter into a Master
Assignment and Assumption Agreement, dated as of the date hereof, in respect of
the Commitments (the “Master Assignment and Assumption” and, the transactions
described therein, the “Master Assignment and Assumption Transactions”; the
Senior Notes Offering, the Term Loan Transactions, this Amendment and the Master
Assignment and Assumption Transactions, collectively, the “Amendment No. 3
Transactions”);

WHEREAS, pursuant to Section 10.1 of the Credit Agreement, the Loan Parties, the
Agent and the Lenders holding Commitments after giving effect to the Master
Assignment and Assumption Transactions (the “Existing Lenders”) may, and hereby
express their desire to, amend the Credit Agreement to permit the Amendment
No. 3 Transactions and to make certain additional changes to the Credit
Agreement;



--------------------------------------------------------------------------------

WHEREAS, subject to the terms and conditions set forth herein, the Existing
Lenders who execute and deliver a counterpart to this Amendment (the “Consenting
Lenders”) shall be deemed to have consented to the Amendments (as defined
below);

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Amendments to Credit Agreement. On the Amendment Effective Date (as
defined below), the Loan Parties, the Agent and the Consenting Lenders agree
that:

(a) the Credit Agreement is, effective as of the Amendment Effective Date,
hereby amended pursuant to Section 10.1 of the Credit Agreement, to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the Credit Agreement attached as Annex A hereto.

(b) Exhibits B and C to the Credit Agreement are hereby replaced in their
entirety with Exhibits B and C attached as Annex B hereto.

(c) Schedules 1.1B, 1.1F, 6.2, 6.3, 6.6 and 6.7 to the Credit Agreement are
hereby replaced in their entirety with Schedules 1.1B, 1.1F, 6.2, 6.3, 6.6 and
6.7 attached as Annex C hereto.

Section 2. Amendments to Security Agreements. On the Amendment Effective Date,
the Loan Parties, the Agent and the Consenting Lenders agree that:

(a) the U.S. Security Agreement is, effective as of the Amendment Effective
Date, hereby amended pursuant to Section 7.1 of the U.S. Security Agreement, to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the U.S. Security Agreement attached as
Annex D hereto.

(b) The Canadian Security Agreement is, effective as of the Amendment Effective
Date, hereby amended pursuant to Section 7.1 of the Canadian Security Agreement,
to delete the definition of “Excluded Assets” set forth therein and to replace
such definition with the following:

“Excluded Assets”: shall mean (i) all real property located in Canada and all
leasehold interests in real property, (ii) letter of credit rights (other than
to the extent perfection of the security interest therein is accomplished by the
filing of PPSA financing statement), (iii) any assets the granting of a security
interest in which (A) is prohibited by law (including restrictions in respect of
margin stock and financial assistance, fraudulent conveyance, preference, thin
capitalization or other similar laws or regulations) or would require
governmental (including regulatory) consent, approval, license or authorization
to be pledged, (B) requires third-party consents pursuant to a contractual
obligation binding on such asset to the extent such contractual



--------------------------------------------------------------------------------

obligation is in existence on the Closing Date or is in existence at the time of
acquisition of such asset and in each case provided that any such prohibition in
such contractual obligation is not included by the Grantor or any of its
Restricted Subsidiaries for the purpose of taking advantage of the foregoing
exclusion (after giving effect to the applicable anti-assignment provisions of
the PPSA or other applicable law, the granting or assignment of which is
expressly deemed effective under the PPSA or other applicable law
notwithstanding any applicable prohibition) or (C) results in material adverse
Tax, accounting or regulatory consequences (as reasonably determined by the
Borrower Representative in consultation with the Administrative Agent), (iv) any
Margin Stock, (v) Capital Stock in any person other than wholly-owned restricted
subsidiaries to the extent not permitted (or permitted without consent) by the
terms of such person’s organizational or joint venture documents except to the
extent such prohibition is rendered ineffective after giving effect to
applicable provisions of the PPSA, (vi) any assets where the cost (including
costs attributable to Taxes) or difficulty of obtaining a security interest in,
or perfection of a security interest in, such assets outweighs the practical
benefit to the Lenders afforded thereby (as reasonably determined by both the
Borrower Representative and the Administrative Agent (it being acknowledged that
the maximum guaranteed or secured amount may be limited to minimize stamp duty,
notarization, registration or other applicable fees, taxes and duties)),
(vii) any governmental licenses or provincial or local franchises, charters and
authorizations, to the extent a security interest in any such license,
franchise, charter or authorization is prohibited or restricted thereby,
(viii) any lease, license, agreement or other arrangement to the extent that a
grant of a security interest therein would (a) violate or invalidate such lease,
license, agreement or other arrangement or create a right of termination in
favor of any other party thereto (other than a Borrower or a Guarantor), or
(b) require the consent of any person (other than a Loan Party) after giving
effect to the applicable anti-assignment provisions of the PPSA or other
applicable law, the assignment of which is expressly deemed effective under the
PPSA or other applicable law notwithstanding such prohibition, (ix) any property
subject to a capital lease, purchase money security interest or, in the case of
property of a Grantor acquired after the Closing Date, pre-existing secured
indebtedness of such Grantor not incurred in anticipation of the acquisition by
the applicable Grantor, to the extent that the granting of a security interest
in such property would be prohibited under the terms of such capital lease,
purchase money financing or secured indebtedness, and (x) any Voting Stock of
Unrestricted Subsidiaries and captive insurance companies, provided that
“Excluded Assets” shall not include (a) any proceeds, products, substitutions or
replacements of such property unless specifically excluded or (b) any asset or
property that any Grantor has granted a Lien on or security interest in to
secure the obligations under the Term Loan Credit Agreement. In addition, in no
event shall perfection by control or similar arrangements be required with
respect to any assets requiring perfection through control agreements or
perfection by “control”, other than in respect of (x) certificated equity
interests in the Company and the Restricted Subsidiaries otherwise required to
be pledged pursuant to the terms of any Loan Document, (y) intercompany notes
and other promissory notes held by any Loan Party endorsed (without recourse) in
blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof and (z) DDAs and securities accounts that are not Excluded DDAs.
Notwithstanding the foregoing, assets of the Loan Parties shall only constitute
“Excluded Assets” to the extent and for so long as the condition or conditions
applicable to such assets resulting in their classification as “Excluded Assets”
continue to exist, and upon termination of such condition or conditions such
assets shall no longer constitute “Excluded Assets.”



--------------------------------------------------------------------------------

Section 3. Release of Guarantor. On the Amendment Effective Date, the Loan
Parties, the Agent and the Consenting Lenders agree that, in accordance with
Section 9.10 of the Credit Agreement, J&W Risk Services, Inc., an Oregon
corporation (the “Released Guarantor”), is hereby released from its obligations
as a Guarantor under the Loan Documents, and the security interest in and Lien
on the assets of the Released Guarantor granted to the Agent by the Released
Guarantor for the benefit of the Secured Parties under the Loan Documents is
hereby released and shall be of no further force or effect (and the Agent shall
execute and deliver any related release documents as the Released Guarantor may
reasonably request in accordance with the terms of the Loan Documents and
Section 9.10 of the Credit Agreement).

Section 4. Representations and Warranties. Each of the Loan Parties represents
and warrants to the Agent and the Lenders as of the Amendment Effective Date
that:

(a) This Amendment has been duly authorized, executed and delivered by it and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other laws affecting creditors’ rights generally and
by general principles of equity. The Credit Agreement, as amended by this
Amendment, constitutes a legal, valid and binding obligation of such Loan Party.

(b) The execution, delivery and performance by such Loan Party of the Amendment,
and the consummation of the transactions contemplated thereby taking place on or
about the Amendment Effective Date (including the Amendment No. 3 Transactions),
are within such Loan Party’s corporate or other powers, have been duly
authorized by all necessary corporate or other organizational action and do not
(a) contravene the terms of any of such Person’s Organizational Documents, or
(b) violate any Law; except with respect to any violation referred to in this
clause (b) to the extent that such violation could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(c) All representations and warranties of each Loan Party contained in Section 3
of the Credit Agreement or any other Loan Document are true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality) on and as of the Amendment Effective Date
after giving effect thereto and the consummation of the transactions
contemplated thereby taking place on or about the Amendment Effective Date
(including the Amendment No. 3 Transactions), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality) as of
such earlier date, and except that, the representations and warranties contained
in Sections 3.1(a) and 3.1(b) of the Credit Agreement shall be deemed to refer
to the most recent financial statements furnished pursuant to Section 5.1(a) and
(b) of the Credit Agreement, respectively, prior to the Amendment Effective
Date;

(d) No Default or Event of Default exists or has occurred and is continuing on
and as of the Amendment Effective Date or, after giving effect hereto and
thereto, would result from the Amendment and the transactions contemplated
hereby (including the Amendment No. 3 Transactions); and



--------------------------------------------------------------------------------

(e) The execution, delivery, performance or effectiveness of this Amendment will
not (a) impair the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document, and such Liens continue unimpaired with the same
priority to secure repayment of all of the applicable Obligations, whether
heretofore or hereafter incurred, or (b) require that any new filings be made or
other action taken to perfect or to maintain the perfection of such Liens.

(f) The Released Guarantor qualifies as an Immaterial Subsidiary under the
Credit Agreement in accordance with the definition of “Immaterial Subsidiary”
set forth therein.

Section 5. Conditions to Effectiveness. The effectiveness of this Amendment
shall be subject to the satisfaction of the following conditions precedent (the
date upon which this Amendment becomes effective, the “Amendment Effective
Date”):

(a) The Agent shall have received:

(1) counterparts of this Amendment that, when taken together, bear the
signatures of (A) each Loan Party and (B) the Consenting Lenders.

(2) a counterpart of the fee letter (the “Amendment Fee Letter”) to be delivered
in connection with this Amendment duly executed by the Company.

(3) counterparts of the ABL-Term Intercreditor Agreement, in form and substance
acceptable to the Agent, that, when taken together, bear the signatures of
(A) the Term Loan Administrative Agent and (B) each Loan Party.

(4) counterparts of the Master Assignment and Assumption Agreement that, when
taken together, bear the signatures of (A) each Lender party thereto and
(B) each party required to consent thereto in accordance with the Credit
Agreement, and the Master Assignment and Assumption Agreement shall be in full
force and effect.

(5) a certificate, which demonstrates that (i) the Company and the Restricted
Subsidiaries, on a consolidated basis, are and, after giving effect to the
Amendment No. 3 Transactions, will be and will continue to be, Solvent, and
(ii) Global Excess Availability, after giving effect to the Amendment No. 3
Transactions, shall not be less than $175,000,000.

(6) (x) a certificate of each Loan Party, dated as of the date hereof, in form
and substance reasonably acceptable to the Agent, with appropriate insertions
and attachments, including certified organizational authorizations, resolutions,
incumbency certifications, the certificate of incorporation or other similar
Organizational Document of each Loan Party certified as of a recent date by the
relevant authority of the jurisdiction of organization of such Loan Party and
bylaws or other similar Organizational Document of each Loan Party certified by
a Responsible Officer as being in full force and effect on the date hereof;
provided, that in lieu of the attachments referred to above, such certificate
may certify that (i) since the prior date of delivery, there have been no
amendments to



--------------------------------------------------------------------------------

the certificate of incorporation, bylaws or other similar Organizational
Documents of such Loan Party and/or (ii) no changes have been made to the
relevant information contained on the incumbency certificate of the Responsible
Officer of such Loan Party previously delivered by such Loan Party, and (y) a
good standing certificate (long form, to the extent available) for each Loan
Party from its jurisdiction of organization certified by the relevant authority
of the jurisdiction of organization of such Loan Party as of a recent date.

(7) The executed legal opinion of Cleary, Gottlieb, Steen & Hamilton LLP and
such other executed legal opinions of counsel to the Loan Parties as the Agent
may reasonably require in connection with this Amendment, each of which shall be
in form and substance reasonably satisfactory to the Agent.

(8) The duly executed and effective Term Loan Amendment.

(b) No Default or Event of Default shall have occurred and be continuing on and
as of the Amendment Effective Date or, after giving effect hereto and thereto,
would result from this Amendment and the transactions contemplated hereby
(including the Amendment No. 3 Transactions).

(c) Fees and Expenses Paid. The Agent shall have received all fees and other
amounts due and payable on or prior to the Amendment Effective Date, including,
without limitation, any and all fees due and payable under the Amendment Fee
Letter and, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including the legal fees and expenses of Choate, Hall &
Stewart LLP, counsel to the Administrative Agent) required to be reimbursed or
paid by the Loan Parties under the Credit Agreement.

Section 6. Expenses. As and to the extent provided in Section 10.5 of the Credit
Agreement, the Loan Parties agree to reimburse the Agent for its reasonable
out-of-pocket expenses incurred in connection with this Amendment, including the
reasonable fees, charges and disbursements of Choate, Hall & Stewart LLP,
counsel for the Agent.

Section 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile
transmission or by email in Adobe “.pdf” format shall be effective as delivery
of a manually executed counterpart hereof.

Section 8. Applicable Law. The validity, interpretation and enforcement of this
Amendment and any dispute arising out of the relationship between the parties
hereto, whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York; provided, that any
amendment to the Canadian Security Agreement shall be governed by the laws of
the Province of Ontario, Canada (and the federal laws of Ontario applicable
therein).



--------------------------------------------------------------------------------

Section 9. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 10. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. As of the Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, and each reference in the other Loan
Documents to the Credit Agreement (including, without limitation, by means of
words like “thereunder,” “thereof” and words of like import), shall mean and be
a reference to the Amended Credit Agreement, and this Amendment and the Credit
Agreement shall be read together and construed as a single instrument. This
Amendment shall constitute a Loan Document.

Section 11. Acknowledgement and Affirmation. Each Loan Party party hereto hereby
expressly acknowledges, (i) all of its obligations under the Guarantee and the
Security Documents to which it is a party are reaffirmed and remain in full
force and effect on a continuing basis, (ii) its grant of security interests
pursuant to the Security Documents are reaffirmed and remain in full force and
effect after giving effect to this Amendment and (iii) except as expressly set
forth herein, the execution of this Amendment shall not operate as a waiver of
any right, power or remedy of the Agent or Lenders, constitute a waiver of any
provision of any of the Loan Documents or serve to effect a novation of the
Obligations.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWERS:    JELD-WEN, INC.    By:  

/s/ L. Brooks Mallard

   Name:   L. Brooks Mallard    Title:   Executive Vice President and Chief     
Financial Officer    JELD-WEN OF CANADA, LTD.    By:  

/s/ Scott Vining

   Name:   Scott Vining    Title:   Vice President    KARONA, INC.    By:  

/s/ John Linker

   Name:   John Linker    Title:   President and Treasurer

Signature Page to Amendment No. 3 (ABL Facility)



--------------------------------------------------------------------------------

HOLDINGS:    JELD-WEN HOLDING, INC.    By:  

/s/ L. Brooks Mallard

   Name:   L. Brooks Mallard    Title:   Executive Vice President and Chief   
Financial Officer

Signature Page to Amendment No. 3 (ABL Facility)



--------------------------------------------------------------------------------

GUARANTORS:    AMERICAN MILLWORK, INC.    By:  

/s/ John Logan

   Name:   John Logan    Title:   Secretary    CREATIVE MEDIA DEVELOPMENT, INC.
   By:  

/s/ James Parello

   Name:   James Parello    Title:   Vice President   

HARBOR ISLES, LLC

By: JELD-WEN, Inc., its Sole Member

   By:  

/s/ John Linker

   Name:   John Linker    Title:   President    JELD-WEN DOOR REPLACEMENT
SYSTEMS, INC.    By:  

/s/ Michael E. Westfall

   Name:   Michael E. Westfall    Title:   Secretary & Treasurer

Signature Page to Amendment No. 3 (ABL Facility)



--------------------------------------------------------------------------------

JW INTERNATIONAL HOLDINGS, INC. By:  

/s/ John Linker

Name:   John Linker Title:   President JW REAL ESTATE, INC. By:  

/s/ John Linker

Name:   John Linker Title:   Treasurer

Signature Page to Amendment No. 3 (ABL Facility)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, U.S. Swingline
Lender, a U.S. Issuing Bank and a Lender By:  

/s/ Melissa Provost

Name:   Melissa Provost Title:   Vice President

WELLS FARGO BANK, NATIONAL ASSOCIATION (LONDON BRANCH),

as a U.S. Issuing Bank and a Lender

By:  

/s/ N. B. Hogg

Name:   N. B. Hogg Title:   Authorized Signatory

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA

as a Canadian Swingline Lender, a Canadian Issuing Bank and a Lender

By:  

/s/ Mohammed Badruddin

Name:   Mohammed Badruddin Title:   AVP Relationship Manager

Signature Page to Amendment No. 3 (ABL Facility)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a U.S. Revolving Lender

By:  

/s/ Andrew A. Doherty

Name:   Andrew A. Doherty Title:   Senior Vice President

Signature Page to Amendment No. 3 (ABL Facility)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting through its Canada Branch),

as a Canadian Revolving Lender

By:  

/s/ Sylwia Durkiewicz

Name:   Sylwia Durkiewicz Title:   Vice President

 

Signature Page to Amendment No. 3 (ABL Facility)



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a U.S. Revolving Lender and a Canadian Revolving Lender

By:  

/s/ Craig Malloy

Name:   Craig Malloy Title:   Director

Signature Page to Amendment No. 3 (ABL Facility)



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a U.S. Revolving Lender and a Canadian Revolving Lender

By:  

/s/ Christopher M. Waterstreet

Name:   Christopher M. Waterstreet Title:   Director

Signature Page to Amendment No. 3 (ABL Facility)



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a U.S. Revolving Lender and a Canadian Revolving Lender

By:  

/s/ A. Chayoski

Name:   A. Chayoski Title:   Attorney in Fact By:  

/s/ A. Bernat

Name:   A. Bernat Title:   Attorney in Fact

Signature Page to Amendment No. 3 (ABL Facility)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a U.S. Revolving Lender

By:  

/s/ Lia Cornejo

Name:   Lia Cornejo Title:   Authorized Officer

Signature Page to Amendment No. 3 (ABL Facility)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. (TORONTO BRANCH),

as a Canadian Revolving Lender

By:  

/s/ Auggie Marchetti

Name:   Auggie Marchetti Title:   Authorized Officer

Signature Page to Amendment No. 3 (ABL Facility)



--------------------------------------------------------------------------------

ANNEX A

[See Attached]



--------------------------------------------------------------------------------

Execution Copy –

CONFORMED through Amendment No. 23

 

 

$300,000,000

AMENDED REVOLVING CREDIT AGREEMENT

among

JELD-WEN Holding, Inc.,

as Holdings,

JELD-WEN, Inc.,

as Borrower Representative

JELD-WEN, Inc. and the Subsidiaries of JELD-WEN, Inc.,

from time to time party hereto, as U.S. Borrowers,

JELD-WEN of Canada, Ltd. and the Subsidiaries of JELD-WEN, Inc.,

from time to time party hereto, as Canadian Borrowers,

The Subsidiaries of JELD-WEN, Inc. from time to time party hereto,

as U.S. Subsidiary Guarantors,

The Subsidiaries of JELD-WEN, Inc. from time to time party hereto,

as Canadian Subsidiary Guarantors,

The Several Lenders from Time to Time Parties Hereto,

Wells Fargo Bank, National Association,

as Administrative Agent, U.S. Issuing Bank, Canadian Issuing Bank and the
Swingline Lender

and

Bank of America, N.A.,

as Syndication Agent

Dated as of October 15, 2014,

as amended as of July 1, 2015 and as of, November 1, 2016 and December 14, 2017

 

 

Wells Fargo Bank, National Association, Bank of America, N.A., JPMorgan Chase
Bank, N.A.,

Barclays Bank PLC and SunTrust Robinson Humphrey, Inc.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1. DEFINITIONS

     1  

1.1

 

Defined Terms

     1  

1.2

 

Other Interpretive Provisions

     87  

1.3

 

Accounting

     88  

1.4

 

Reallocation of Commitments; Swingline Sublimit; Letter of Credit Sublimits

     89  

1.5

 

Additional Alternative Currencies

     90  

1.6

 

UCC

     90  

1.7

 

Exchange Rates; Currency Equivalents; Applicable Currency

     90  

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

     92  

2.1

 

Revolving Advances

     92  

2.2

 

Borrowing Procedures and Settlements

     94  

2.3

 

Payments; Reductions of Commitments; Prepayments

     108  

2.4

 

Promise to Pay

     116  

2.5

 

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

     116  

2.6

 

Crediting Payments

     119  

2.7

 

Designated Accounts

     120  

2.8

 

Maintenance of Loan Accounts; Statements of Finance Obligations

     120  

2.9

 

Fees

     121  

2.10

 

U.S. Letters of Credit

     122  

2.11

 

Canadian Letters of Credit

     130  

2.12

 

Interest Rate Election for Contract Rate Loans

     139  

2.13

 

Capital Requirements

     142  

2.14

 

Currencies

     144  

2.15

 

Joint and Several Liabilities of the Borrowers

     144  

2.16

 

Reserved

     150  

2.17

 

Circumstances Affecting Euro Availability

     150  

2.18

 

Taxes

     150  

2.19

 

Indemnity

     154  

2.20

 

Lending Office

     154  

2.21

 

Replacement of Lenders

     155  

2.22

 

Notes

     156  

2.23

 

Incremental Commitments

     156  

2.24

 

Extension Offers

     158  

2.25

 

Additional Borrowers

     160  

2.26

 

Obligations of the Canadian Loan Party

     160  

SECTION 3. REPRESENTATIONS AND WARRANTIES

     160  

3.1

 

Financial Condition

     160  

3.2

 

No Change

     161  

3.3

 

Existence; Compliance with Law

     161  

 

- i -



--------------------------------------------------------------------------------

3.4

 

Power; Authorization; Enforceable Obligations

     161  

3.5

 

No Legal Bar

     162  

3.6

 

Litigation

     162  

3.7

 

Ownership of Property; Liens

     163  

3.8

 

Intellectual Property

     163  

3.9

 

Taxes

     163  

3.10

 

Federal Regulations

     163  

3.11

 

ERISA; Canadian Pension Plans

     163  

3.12

 

Investment Company Act; Other Regulations

     164  

3.13

 

Environmental Matters

     164  

3.14

 

Accuracy of Information, etc.

     165  

3.15

 

Labor Matters

     165  

3.16

 

Security Documents

     165  

3.17

 

Solvency

     166  

3.18

 

Patriot Act; FCPA; OFAC

     166  

3.19

 

Status as Senior Indebtedness

     167  

3.20

 

Insurance

     167  

SECTION 4. CONDITIONS PRECEDENT

     168  

4.1

 

Conditions to Closing Date

     168  

4.2

 

Conditions to Each Borrowing Date

     171  

SECTION 5. AFFIRMATIVE COVENANTS

     171  

5.1

 

Financial Statements

     171  

5.2

 

Certificates; Other Information

     173  

5.3

 

Payment of Taxes

     175  

5.4

 

Maintenance of Existence; Compliance with Law

     175  

5.5

 

Maintenance of Property; Insurance

     175  

5.6

 

Inspection of Property; Books and Records; Discussions

     176  

5.7

 

Notices

     176  

5.8

 

Environmental Laws

     177  

5.9

 

Additional Collateral, etc.

     177  

5.10

 

[Reserved]

     180  

5.11

 

Further Assurances

     180  

5.12

 

Designation of Unrestricted Subsidiaries

     180  

5.13

 

ERISA; Canadian Defined Benefit Plans

     181  

5.14

 

Use of Proceeds

     181  

5.15

 

Appraisals

     181  

5.16

 

Field Examinations; Physical Inventories

     182  

5.17

 

Cash Management

     183  

5.18

 

Post-Closing Obligations

     184  

SECTION 6. NEGATIVE COVENANTS.

     184  

6.1

 

Fixed Charge Coverage Ratio

     184  

6.2

 

Limitation on Incurrence of Indebtedness

     185  

6.3

 

Limitation on Restricted Payments; Investments

     190  

6.4

 

Dividend and Other Payment Restrictions Affecting Subsidiaries

     197  

 

- ii -



--------------------------------------------------------------------------------

6.5

 

Asset Sales

     199  

6.6

 

Transactions with Affiliates

     201  

6.7

 

Liens

     204  

6.8

 

Merger, Consolidation or Sale of All or Substantially All Assets

     204  

6.9

 

Sale Leaseback Transactions

     205  

6.10

 

Changes in Fiscal Year

     205  

6.11

 

Negative Pledge Clauses

     206  

6.12

 

Lines of Business; Holding Company Covenant

     206  

6.13

 

Amendments to Organizational Documents and Amendments to Term Loan Documents

     206  

6.14

 

Amendments to Tax Receivable Agreement

     207  

SECTION 7. GUARANTEE

     207  

7.1

 

The Guarantee

     207  

7.2

 

Obligations Unconditional

     208  

7.3

 

Reinstatement

     209  

7.4

 

No Subrogation

     210  

7.5

 

Remedies

     210  

7.6

 

Instrument for the Payment of Money

     210  

7.7

 

Continuing Guarantee

     210  

7.8

 

General Limitation on Guarantor Obligations

     210  

7.9

 

Release of Subsidiary Guarantors

     211  

7.10

 

Right of Contribution

     211  

7.11

 

Keepwell

     211  

SECTION 8. EVENTS OF DEFAULT

     212  

8.1

 

Events of Default

     212  

8.2

 

Action in Event of Default

     214  

8.3

 

Right to Cure

     215  

SECTION 9. ADMINISTRATIVE AGENT

     216  

9.1

 

Appointment and Authority

     216  

9.2

 

Rights as a Lender

     218  

9.3

 

Exculpatory Provisions

     219  

9.4

 

Reliance by Administrative Agent

     220  

9.5

 

Delegation of Duties

     220  

9.6

 

Resignation and Removal of Administrative Agent

     220  

9.7

 

Non-Reliance on Administrative Agent and Other Lenders

     222  

9.8

 

No Other Duties, Etc.

     222  

9.9

 

Administrative Agent May File Proofs of Claim

     222  

9.10

 

Collateral and Guarantee Matters

     223  

9.11

 

Intercreditor Agreements

     225  

9.12

 

Withholding Tax Indemnity

     225  

9.13

 

Indemnification

     225  

SECTION 10. MISCELLANEOUS

     226  

10.1

 

Amendments and Waivers

     226  

 

- iii -



--------------------------------------------------------------------------------

10.2

 

Notices

     229  

10.3

 

No Waiver; Cumulative Remedies

     231  

10.4

 

Survival of Representations and Warranties

     231  

10.5

 

Payment of Expenses

     231  

10.6

 

Successors and Assigns; Participations and Assignments

     233  

10.7

 

Adjustments; Set-off

     236  

10.8

 

Counterparts; Electronic Execution

     237  

10.9

 

Severability

     237  

10.10

 

Integration

     237  

10.11

 

Governing Law

     238  

10.12

 

Submission To Jurisdiction; Waivers

     238  

10.13

 

Acknowledgements

     239  

10.14

 

[Reserved]

     239  

10.15

 

Confidentiality

     239  

10.16

 

Waivers Of Jury Trial

     240  

10.17

 

USA Patriot Act Notification

     240  

10.18

 

Maximum Amount

     240  

10.19

 

Lender Action

     241  

10.20

 

No Fiduciary Duty

     241  

10.21

 

The Borrower Representative

     242  

10.22

 

Currency Indemnity

     243  

10.23

 

Canadian Anti-Money Laundering Legislation

     243  

10.24

 

Acknowledgement and Consent to Bail-In of EEA Financial Insitutions

     244  

SECTION  1.

 

DEFINITIONS

     1  

1.1

 

Defined Terms

     1  

1.2

 

Other Interpretive Provisions

     101  

1.3

 

Accounting

     103  

1.4

 

Reallocation of Commitments; Swingline Sublimit; Letter of Credit Sublimits

          104  

1.5

 

Additional Alternative Currencies

     104  

1.6

 

UCC

     104  

1.7

 

Exchange Rates; Currency Equivalents; Applicable Currency

     105  

SECTION  2.

 

AMOUNT AND TERMS OF COMMITMENTS

     106  

2.1

 

Revolving Advances

     106  

2.2

 

Borrowing Procedures and Settlements

     108  

2.3

 

Payments; Reductions of Commitments; Prepayments

     122  

2.4

 

Promise to Pay

     130  

2.5

 

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

     131  

2.6

 

Crediting Payments

     134  

2.7

 

Designated Accounts

     135  

2.8

 

Maintenance of Loan Accounts; Statements of Finance Obligations

     135  

2.9

 

Fees

     135  

2.10

 

U.S. Letters of Credit

     137  

2.11

 

Canadian Letters of Credit

     145  

 

- iv -



--------------------------------------------------------------------------------

2.12

 

Interest Rate Election for Contract Rate Loans

     155  

2.13

 

Capital Requirements

     158  

2.14

 

Currencies

     160  

2.15

 

Joint and Several Liabilities of the Borrowers

     160  

2.16

 

Reserved

     166  

2.17

 

Circumstances Affecting Euro Availability

     166  

2.18

 

Taxes

     166  

2.19

 

Indemnity

     170  

2.20

 

Lending Office

     171  

2.21

 

Replacement of Lenders

     172  

2.22

 

Notes

     173  

2.23

 

Incremental Commitments

     173  

2.24

 

Extension Offers

     175  

2.25

 

Additional Borrowers

     176  

2.26

 

Obligations of the Canadian Loan Party

     177  

SECTION  3.

 

REPRESENTATIONS AND WARRANTIES

     177  

3.1

 

Financial Condition

     177  

3.2

 

No Change

     178  

3.3

 

Existence; Compliance with Law

     178  

3.4

 

Power; Authorization; Enforceable Obligations

     178  

3.5

 

No Legal Bar

     179  

3.6

 

Litigation

     179  

3.7

 

Ownership of Property; Liens

     179  

3.8

 

Intellectual Property

     179  

3.9

 

Taxes

     180  

3.10

 

Federal Regulations

     180  

3.11

 

ERISA; Canadian Pension Plans

     180  

3.12

 

Investment Company Act; Other Regulations

     181  

3.13

 

Environmental Matters

     181  

3.14

 

Accuracy of Information, etc.

     182  

3.15

 

[Reserved]

     182  

3.16

 

Security Documents

     182  

3.17

 

Solvency

     183  

3.18

 

Patriot Act; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws

     183  

3.19

 

Status as Senior Indebtedness

     185  

3.20

 

Insurance

     185  

SECTION 4.

 

CONDITIONS PRECEDENT

     185  

4.1

 

Conditions to Closing Date

     185  

4.2

 

Conditions to Each Borrowing Date

     188  

SECTION 5.

 

AFFIRMATIVE COVENANTS

     188  

5.1

 

Financial Statements

     189  

5.2

 

Certificates; Other Information

     190  

5.3

 

Payment of Taxes

     192  

 

- v -



--------------------------------------------------------------------------------

5.4

 

Maintenance of Existence; Compliance with Law

     192  

5.5

 

Maintenance of Property; Insurance

     193  

5.6

 

Inspection of Property; Books and Records; Discussions

     193  

5.7

 

Notices

     194  

5.8

 

Environmental Laws

     194  

5.9

 

Additional Collateral, etc.

     195  

5.10

 

[Reserved]

     198  

5.11

 

Further Assurances

     198  

5.12

 

Designation of Unrestricted Subsidiaries

     198  

5.13

 

ERISA; Canadian Defined Benefit Plans

     199  

5.14

 

Use of Proceeds

     199  

5.15

 

Appraisals

     200  

5.16

 

Field Examinations; Physical Inventories

     200  

5.17

 

Cash Management

     201  

5.18

 

Post-Closing Obligations

     202  

SECTION  6.

 

NEGATIVE COVENANTS

     203  

6.1

 

Fixed Charge Coverage Ratio

     203  

6.2

 

Limitation on Incurrence of Indebtedness

     203  

6.3

 

Limitation on Restricted Payments; Investments

     210  

6.4

 

Dividend and Other Payment Restrictions Affecting Subsidiaries

     218  

6.5

 

Asset Sales

     221  

6.6

 

Transactions with Affiliates

     222  

6.7

 

Liens

     227  

6.8

 

Merger, Consolidation or Sale of All or Substantially All Assets

     227  

6.9

 

Sale Leaseback Transactions

     228  

6.10

 

Changes in Fiscal Year

     228  

6.11

 

Negative Pledge Clauses

     229  

6.12

 

Lines of Business; Holdings

     229  

6.13

 

Amendments to Organizational Documents, Amendments to Term Loan Documents and
Amendments to Senior Notes Indenture

     230  

SECTION  7.

 

GUARANTEE

     231  

7.1

 

The Guarantee

     231  

7.2

 

Obligations Unconditional

     232  

7.3

 

Reinstatement

     233  

7.4

 

No Subrogation

     233  

7.5

 

Remedies

     234  

7.6

 

Instrument for the Payment of Money

     234  

7.7

 

Continuing Guarantee

     234  

7.8

 

General Limitation on Guarantor Obligations

     234  

7.9

 

Release of Subsidiary Guarantors

     234  

7.10

 

Right of Contribution

     235  

7.11

 

Keepwell

     235  

SECTION  8.

 

EVENTS OF DEFAULT

     235  

8.1

 

Events of Default

     235  

 

- vi -



--------------------------------------------------------------------------------

8.2

 

Action in Event of Default

     238  

8.3

 

Right to Cure

     239  

SECTION 9.

 

ADMINISTRATIVE AGENT

     240  

9.1

 

Appointment and Authority

     240  

9.2

 

Rights as a Lender

     242  

9.3

 

Exculpatory Provisions

     243  

9.4

 

Reliance by Administrative Agent

     244  

9.5

 

Delegation of Duties

     244  

9.6

 

Resignation and Removal of Administrative Agent

     244  

9.7

 

Non-Reliance on Administrative Agent and Other Lenders

     246  

9.8

 

No Other Duties, Etc.

     246  

9.9

 

Administrative Agent May File Proofs of Claim

     246  

9.10

 

Collateral and Guarantee Matters

     247  

9.11

 

Intercreditor Agreements

     249  

9.12

 

Withholding Tax Indemnity

     249  

9.13

 

Indemnification

     250  

SECTION  10.

 

MISCELLANEOUS

     250  

10.1

 

Amendments and Waivers

     250  

10.2

 

Notices

     253  

10.3

 

No Waiver; Cumulative Remedies

     255  

10.4

 

Survival of Representations and Warranties

     255  

10.5

 

Payment of Expenses

     256  

10.6

 

Successors and Assigns; Participations and Assignments

     257  

10.7

 

Adjustments; Set-off

     261  

10.8

 

Counterparts; Electronic Execution

     261  

10.9

 

Severability

     262  

10.10

 

Integration

     262  

10.11

 

Governing Law

     262  

10.12

 

Submission To Jurisdiction; Waivers

     262  

10.13

 

Acknowledgements

     263  

10.14

 

[Reserved]

     263  

10.15

 

Confidentiality

     264  

10.16

 

Waivers Of Jury Trial

     264  

10.17

 

USA Patriot Act Notification

     264  

10.18

 

Maximum Amount

     265  

10.19

 

Lender Action

     266  

10.20

 

No Fiduciary Duty

     266  

10.21

 

The Borrower Representative

     266  

10.22

 

Currency Indemnity

     267  

10.23

 

Canadian Anti-Money Laundering Legislation

     268  

10.24

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     268  

 

- vii -



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A

  

Agent’s Accounts

1.1B

  

Specified Dispositions

1.1C

  

Borrowing Base Real Property Collateral

1.1D

  

Responsible Officers

1.1E

  

Designated Accounts and Designated Account Banks

1.1F

  

Commitments

1.1G

  

Permitted Locations

1.1H

  

[Reserved]

1.1I

  

Mortgaged Properties

1.1J

  

Rollover Letters of Credit

1.1K

  

Material Account Debtors

2.1

  

Reserves

3.9

  

Taxes

3.16(a)

  

UCC Filing Jurisdictions

4.1(f)

  

Local Counsel

5.2

  

Collateral Reports

5.18

  

Post-Closing Matters

6.2

  

Existing Indebtedness

6.3

  

Existing Investments

6.6

  

Affiliate Transactions

6.7

  

Existing Liens

EXHIBITS:

 

A-1

  

Form of Canadian Pledge and Security Agreement

A-2

  

Form of U.S. Pledge and Security Agreement

B

  

Form of Compliance Certificate

C

  

Form of Borrowing Base Certificate

D

  

Form of Assignment and Assumption

E-1

  

Form of Exemption Certificate

E-2

  

Form of Exemption Certificate

E-3

  

Form of Exemption Certificate

E-4

  

Form of Exemption Certificate

F-1

  

Form of Canadian Note

F-2

  

Form of Canadian Swingline Loan Note

F-3

  

Form of U.S. Note

F-4

  

Form of U.S. Swingline Loan Note

G

  

Intercreditor Terms

H-1

  

Form of Borrower Joinder Agreement

H-2

  

Form of Guarantor Joinder Agreement

I

  

Form of Borrowing/Interest Election Request

J

  

Form of Solvency Certificate

K

  

Form of Transaction Certificate

 

- viii -



--------------------------------------------------------------------------------

AMENDED CREDIT AGREEMENT (this “Agreement”), originally dated as of October 15,
2014 and amended on July 1, 2015 and, November 1, 2016 and December 14, 2017,
among JELD-WEN Holding, Inc., a Delaware corporation (“Holdings”), as a U.S.
Guarantor, JELD-WEN, Inc., a Delaware corporation (the “Company”), as borrower
representative (in such capacity, the “Borrower Representative”), the Company
and each Subsidiary of the Company party hereto from time to time as a U.S.
Borrower, each Subsidiary of the Company party hereto from time to time as a
U.S. Subsidiary Guarantor, JELD-WEN of Canada, Ltd., an Ontario corporation (“JW
Canada”), and each other Subsidiary of the Company party hereto from time to
time as a Canadian Borrower, each Subsidiary of the Company party hereto from
time to time as a Canadian Subsidiary Guarantor, the financial institutions,
institutional investors and other entities from time to time party hereto as
lenders (collectively, the “Lenders”), and Wells Fargo Bank, National
Association, as Administrative Agent, U.S. Issuing Bank, Canadian Issuing Bank
and Swingline Lender (this and each other capitalized term used herein without
definition having the meaning assigned to such term in Section 1.1).

W I T N E S S E T H:

WHEREAS, the Borrowers have requested that the Lenders, the Swingline Lender and
each Issuing Bank extend credit to the Borrowers to (a) finance the
Transactions, (b) pay any fees, premiums, costs and expenses in connection with
the Transactions, (c) provide working capital and funds for other general
corporate purposes and (d) finance other transactions permitted by this
Agreement;

WHEREAS, the Loan Parties have agreed to grant to the Administrative Agent, for
the benefit of the Secured Parties, a first lien priority security interest in
all of their respective assets constituting ABL Priority Collateral and a second
lien priority security interest in all of their respective assets constituting
Term Priority Collateral; and

WHEREAS, each of Holdings and the Subsidiary Guarantors has agreed to guarantee
the obligations of each Borrower and to secure its respective Finance
Obligations by granting to the Administrative Agent, for the benefit of the
Secured Parties, a lien on substantially all of its assets (subject to certain
limitations set forth in the Loan Documents).

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

“ABL Intellectual Property License”: each irrevocable license granted by the
Loan Parties to Administrative Agent with respect to any Intellectual Property
of the Loan Parties (including, without limitation, such license granted
pursuant to Section 5.8(c) of the U.S. Security Agreement) in connection with
the enforcement of any rights and remedies of the Administrative Agent under the
Loan Documents or under applicable law.



--------------------------------------------------------------------------------

“ABL Priority Collateral”: as defined in the ABL-Term Intercreditor Agreement;
provided, that the ABL Priority Collateral shall not include any Excluded
Assets.

“ABL-Term Intercreditor Agreement”: as defined in the definition of
Intercreditor Agreement.

“Accepting Lender”: with respect to any Extension Offer, the Lenders that accept
such Extension Offer.

“Account”: as defined in the U.S. Security Agreement or the Canadian Security
Agreement, as the context may require.

“Account Debtor”: any Person who is obligated on an Account, chattel paper, or a
general intangible.

“Acquired Indebtedness”: with respect to any specified Person:

(a) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person
whether or not such Indebtedness is incurred in connection with, or in
contemplation of, such other Person merging with or into, or becoming a
Restricted Subsidiary of such specified Person; and

(b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person;

provided that any Indebtedness of such Person that is extinguished, redeemed,
defeased, retired or otherwise repaid at the time of or immediately upon
consummation of the transaction pursuant to which such other Person becomes a
Subsidiary of the specified Person will not be Acquired Indebtedness.

“Additional Amendment No. 1 Distributions”: additional Restricted Payments,
directly or indirectly, to the Sponsor and the other equity holders of Holdings,
including holders of equity awards or equity-based awards, and/or payments in
lieu thereof or related thereto, in an aggregate amount not to exceed
$50,000,000 (less the amount of Term B-1 Loans (as defined in the Term Loan
Credit Agreement) used by the Company Borrower and/or its Restricted
Subsidiaries to consummate certain acquisitions permitted hereunder (including,
without limitation, any Approved European Acquisition)); provided, that the
proceeds of Advances may not be used to finance any Additional Amendment No. 1
Distribution unless the Borrowers satisfy the requirements set forth in
Section 6.3(b)(vii) in connection therewith.

“Additional Lender”: at any time, any bank or other financial institution that
agrees to provide any portion of any Commitment Increase pursuant to an
Incremental Amendment in accordance with Section 2.23; provided that (i) the
Administrative Agent, the Issuing Banks and the Swingline Lender shall have
consented (not to be unreasonably withheld, conditioned or delayed) to such
Additional Lender if such consent would be required under Section 10.6(b) for an
assignment of Loans or Commitments, as applicable, to such Additional Lender and
(ii) the Borrower Representative shall have consented to such Additional Lender.

 

- 2 -



--------------------------------------------------------------------------------

“Administrative Agent” or “Agent”: Wells Fargo, together with its affiliates, as
the administrative agent for the Lenders and as the collateral agent for the
Secured Parties under this Agreement and the other Loan Documents, together with
any of its successors in such capacities.

“Advance”: a borrowing consisting of revolving Loans made on the same day by the
Lenders (or the Administrative Agent on behalf thereof) or by the Administrative
Agent in the case of a Special Advance.

“Advance Request”: as defined in Section 2.2(a).

“Affiliate”: with respect to any specified Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Agent’s Account”: with respect to each Facility, the Deposit Account of the
Administrative Agent identified on Schedule 1.1A.

“Agreement”: as defined in the preamble hereto.

“ALTA”: the American Land Title Association.

“Amendment No. 1 Effective Date”: July 1, 2015.

“Amendment No. 1”: Amendment No. 1, dated as of July 1, 2015, by and among the
Loan Parties, the Administrative Agent and the Lenders party thereto.

“Amendment No. 1 Distribution”: Restricted Payments, directly or indirectly, to
the Sponsor and the other equity holders of Holdings, including holders of
equity awards or equity-based awards, and/or payments in lieu thereof or related
thereto, in an aggregate amount not to exceed $420,000,000.

“Amendment No. 2 Effective Date”: November 1, 2016.

“Amendment No. 2”: Amendment No. 2, dated as of the Amendment No. 2 Effective
Date, by and among the Loan Parties, the Administrative Agent and the Lenders
party thereto.

“Amendment No. 3”: Amendment No. 3, dated as of the Amendment No. 3 Effective
Date, by and among the Loan Parties, the Administrative Agent and the Lenders
party thereto.

“Amendment No. 3 Effective Date” means December 14, 2017.

“Amendment No. 3 Fee Letter”: that certain letter agreement dated as of the
Amendment No. 3 Effective Date between the Company and the Administrative Agent.

 

- 3 -



--------------------------------------------------------------------------------

“Amendment No. 3 Transactions”: (i) the issuance of the Senior Notes, (ii) that
certain Amendment No. 4 to the Term Loan Credit Agreement, dated as of
December 14, 2017, among Holdings, the Company, the other guarantors party
thereto, the lenders party thereto and the Term Loan Administrative Agent,
(iii) the Amendment No. 4 Prepayment (as defined in the Term Loan Credit
Agreement), the incurrence of the Term B-4 Loans (as defined in the Term Loan
Credit Agreement) and the Amendment No. 4 Refinancing (as defined in the Term
Loan Credit Agreement), (iv) the other amendments under Amendment No. 4 (as
defined in the Term Loan Credit Agreement) and (v) the payment of fees and
expenses in connection therewith and related transactions.

“Anti-Corruption Laws” has the meaning assigned to such term in Section 3.18(b).

“Anti-Money Laundering Laws” has the meaning assigned to such term in Section
3.18(a).

“Applicable Currency”: means, (A) with respect to the U.S. Facility (including
any Advances thereunder), U.S. Dollars, Euros or and any other freely
transferable currency reasonably approved by the U.S. Revolving Lenders, the
Administrative Agent and, in respect of U.S. Letters of Credit, the U.S. Issuing
Banks in accordance with Section 1.5 and (B) with respect to the Canadian
Facility (including any Advances thereunder), with respect to the Canadian
Facility, U.S. Dollars, Canadian Dollars or and any other freely transferable
currency reasonably approved by the Canadian Revolving Lenders, the
Administrative Agent and, in respect of Canadian Letters of Credit, the Canadian
Issuing Banks, in accordance with Section 1.5, in each case as applicable and
the context requires.

“Applicable Margin” means, as of any date of determination and with respect to
the Advances, the applicable margin set forth in the following table that
corresponds to the Average Global Excess Availability for the most recently
completed month for which a Borrowing Base was required to be delivered
hereunder; provided, that for the period from the ClosingAmendment No. 3
Effective Date through and including the last day of the first fiscal month of
the Company following the ClosingAmendment No. 3 Effective Date, the Applicable
Margin shall be set at the margin in the row styled “Level 23”:

 

        U.S. Base Rate             Loans, Canadian             Base Rate Loans  
LIBOR Rate     Average Global   and   Loans, BA Rate     Excess   Canadian Prime
  Loans and

Level

 

Availability

 

Rate Loans

 

EURIBOR Loans

1

  £ $100,000,000   1.000.75%   2.001.75%   > $100,000,000    

2

  but £ $200,000,000   0.7550%   1.7550%

3

  > $200,000,000   0.5025%  

1.5025 %

 

- 4 -



--------------------------------------------------------------------------------

The Applicable Margin shall be re-determined as of the first day of each
calendar month of the Company; provided, that if the Borrowers fail to deliver
any Borrowing Base Certificate when due hereunder and such failure prevents the
Administrative Agent from calculating the Average Global Excess Availability
effective on the first day of any calendar month, then, upon the request of the
Required Lenders, the Applicable Margin shall be set at the margin in the row
styled “Level 1” on such date and shall remain in effect until the first
Business Day following the date on which such Borrowing Base Certificate is
delivered; provided, further, that if any Borrowing Base Certificate is at any
time restated or otherwise revised or if the information set forth in any
Borrowing Base Certificate otherwise proves to be false or incorrect such that
the Applicable Margin would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any such applicable periods.

“Application Event”: the occurrence of (a) a failure by the Borrowers to repay
all of the Finance Obligations in full on the Revolving Termination Date, or
(b) an Event of Default and the election by the Administrative Agent or the
Required Lenders to require that payments and proceeds of Collateral be applied
pursuant to Section 2.3(b)(ii) of this Agreement.

“Appraised Value”: (a) with respect to Eligible Equipment, the appraised orderly
liquidation value, net of costs and expenses to be incurred in connection with
any such liquidation, as determined from time to time by an independent
appraiser engaged by the Administrative Agent and, other than during an Enhanced
Collateral Monitoring Period or if a Default or Event of Default has occurred
and is continuing, reasonably satisfactory to the Borrower Representative, and
(b) with respect to any of the Eligible Real Property Collateral, the fair
market value of such Eligible Real Property Collateral as set forth in the most
recent appraisal of such Eligible Real Property Collateral as determined from
time to time by an independent appraiser engaged by the Administrative Agent
which appraisal shall assume, among other things, a marketing time of not
greater than twelve (12) months or less than three (3) months.

“Appropriate Lender”: at any time, with respect to any Facility, a Lender that
has a Commitment with respect to such Facility or holds a Loan under such
Facility at such time.

“Approved Electronic Communications”: as defined in Section 10.2.

“Approved European Acquisition”: as defined in the definition of “Permitted
Investment.”

“Approved Fund”: as defined in Section 10.6(b)(ii).

“Approving Lender”: as defined in Section 1.5(a).

“Asset Sale”:

(1) the sale, conveyance, transfer or other Disposition (whether in a single
transaction or a series of related transactions) of property or assets of the
Company or any

 

- 5 -



--------------------------------------------------------------------------------

Restricted Subsidiary outside of the ordinary course of business of the Company
or such Restricted Subsidiary; or

(2) the issuance or sale of Equity Interests of the Company or any Restricted
Subsidiary of the Company (other than directors’ qualifying shares or shares or
interests required to be held by foreign nationals or other third parties to the
extent required by applicable law other than to the Company or another
Restricted Subsidiary (whether in a single transaction or a series of related
transactions)), in each case other than:

(a) a sale, exchange or other Disposition of cash, Cash Equivalents or
Investment Grade Securities or obsolete, damaged, unnecessary, unsuitable or
worn out equipment or any sale or disposition of property or assets in
connection with scheduled turnarounds, maintenance and equipment and facility
updates or any disposition of inventory or goods (or other assets) held for sale
or no longer used in the ordinary course of business;

(b) [Reserved.].

(c) any Permitted Investment or Restricted Payment that is permitted to be made,
and is made in accordance with the conditions to such permission under
Section 6.3;

(d) any Disposition of assets (other than ABL Priority Collateral) or issuance
or sale of Equity Interests of any Restricted Subsidiary of the Company with an
aggregate Fair Market Value of less than $5,000,000;

(e) any Disposition of property or assets by a Restricted Subsidiary of the
Company to the Company; or by the Company or a Restricted Subsidiary thereof to
a Restricted Subsidiary of the Company that is a Guarantor hereunder provided,
however, that in the event the assets subject to such disposition are of the
type included in the (i) Borrowing Base, the recipient of such assets shall be a
Borrower and (ii) U.S. Borrowing Base, the recipient of such assets shall be the
Company;

(f) sales of assets received by the Company or any of the Restricted
Subsidiaries upon the foreclosure on a Lien by the Company or such Restricted
Subsidiary;

(g) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(h) the unwinding of any Hedging Obligations;

(i) the sale, lease, assignment, license or sublease of inventory, equipment,
accounts receivable, (subject, in the case of any Receivables Facility, to the
requirements of Qualified Receivables Financing), notes receivable or other
current assets held for sale, lease, assignment, license or sublease, as
applicable,

 

- 6 -



--------------------------------------------------------------------------------

in the ordinary course of business or the conversion of accounts receivable into
a notes receivable;

(j) the lease, assignment or sublease of any real or personal property in the
ordinary course of business;

(k) [Reserved.].

(l) any exchange of assets for assets (including a combination of assets and
Cash Equivalents but excluding assets and/or Cash Equivalents constituting ABL
Priority Collateral) related to a Similar Business of comparable or greater
market value or usefulness to the business of the Company and its Restricted
Subsidiaries, as a whole, as determined in good faith by the Borrower
Representative, which in the event of an exchange of assets with a Fair Market
Value in excess of (i) $5,000,000 shall be evidenced by an Officer’s Certificate
and (ii) $10$75,000,000 shall be set forth in a resolution approved in good
faith by at least a majority of the Board of Directors of the Company; provided,
that on the date of any such exchange involving assets of the type included in
the Borrowing Base, the Borrower Representative delivers to the Administrative
Agent a Borrowing Base Certificate giving effect to such exchange on a pro forma
basis. Such Borrowing Base Certificate will then be effective until the delivery
of a subsequent Borrowing Base Certificate hereunder.

(m) the grant in the ordinary course of business of any license or sub-license
of patents, trademarks, know-how and any other intellectual propertyIntellectual
Property Licenses;

(n) any sale or other disposition deemed to occur with creating, granting or
perfecting a Lien not otherwise prohibited by this Agreement or the Loan
Documents;

(o) the surrender or waiver or contract rights or settlement, release or
surrender of a contract, tort or other litigation claim in the ordinary course
of business;

(p) foreclosures, condemnations, or any similar action on assets of a third
party;

(q) [Reserved.].

(r) the sale, transfer, conveyance or other disposition of the assets set forth
on Schedule 1.1B (each, a “Specified Disposition”);

(s) any Disposition of property not constituting ABL Priority Collateral in
connection with Sale Leaseback Transactions;

 

- 7 -



--------------------------------------------------------------------------------

(t) any Disposition of non-core assets (as reasonably identified by the Borrower
Representative in good faith in consultation with the Administrative Agent)
acquired pursuant to any Permitted Acquisition by the Company or any Restricted
Subsidiary; provided, that (i) the value of such non-core assets does not exceed
50.0% of the cash consideration paid in connection with such Permitted
Acquisition, (ii) not less than 50.0% of the consideration payable to the
Company and the Restricted Subsidiaries in connection with such Disposition is
in the form of cash or Cash Equivalents (provided, further, that for purposes of
this clause (ii), any Designated Non-cash Consideration received by the Company
or such Restricted Subsidiary in respect of such Disposition having an aggregate
Fair Market Value, taken together with all other Designated Non-cash
Consideration received pursuant to this proviso that is at that time
outstanding, is not in excess of the greater of $2045,000,000 and 12.0% of Total
Assets, with the Fair Market Value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash), (iii) the
consideration payable to the Company and the Restricted Subsidiaries in
connection with such Disposition is not less than aggregate Fair Market Value
thereof and, (iv) no Event of Default has occurred or is continuing both before
or after giving effect to such Disposition or would result therefrom and (v) all
dispositions pursuant to this clause (t) do not exceed, in the aggregate,
$50,000,000;

(u) sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements; and

(v) the lapse, abandonment or other disposition of intellectual
property(including the failure to enforce, renew, prosecute or defend) of
Intellectual Property rights in the ordinary course of business, which in the
reasonable good faith determination of the BorrowersBorrower Representative are
no longer commercially reasonable to maintain or are not material to the conduct
of the business of the Company and the Restricted Subsidiaries taken as a whole.

“Assignee”: as defined in Section 10.6(b)(i).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

“Attributable Debt”: in respect of a Sale Leaseback Transaction, at the time of
determination, the present value of the obligation of the Group Member that
acquires, leases or licenses back the right to use all or a material portion of
the subject property for net rental, license or other payments during the
remaining term of the lease, license or other arrangement included in such Sale
Leaseback Transaction including any period for which such lease, license or
other arrangement has been extended or may, at the sole option of the other
party (or parties) thereto, be extended. Such present value shall be calculated
using a discount rate equal to the rate of interest implicit in such
transaction, determined in accordance with GAAP.

 

- 8 -



--------------------------------------------------------------------------------

“Average Global Excess Availability”: with respect to any period, the sum of the
aggregate amount of Global Excess Availability for each Business Day in such
period (calculated as of the end of each respective Business Day) divided by the
number of Business Days in such period.

“BA Rate”: (a) for a Lender that is a Schedule I chartered bank under the Bank
Act (Canada), the CDOR Rate and (b) for any other Lender, the lesser of (i) the
discount rate at which such Lender is prepared to purchase bankers’ acceptances
(if any) or (ii) the CDOR Rate plus 0.10%.

“BA Rate Loan”: Loans the rate of interest applicable to which is based upon the
BA Rate.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank of America”: Bank of America, N.A. and its successors.

“Bank Product”: any one or more of the following financial products or
accommodations extended to any Group Member by a Bank Product Provider:
(a) credit cards, (b) credit card processing services, (c) debit cards,
(d) stored value cards, (e) purchase cards (including so-called “procurement
cards” or “P-cards”), (f) Cash Management Services, or (g) transactions under
Hedge Agreements.

“Bank Product Agreements”: those agreements entered into from time to time by
any Group Member with a Lender or an Affiliate of a Lender in connection with
obtaining any Bank Products; provided, that (i) any such agreement shall only
constitute a Bank Product Agreement if (x) such agreement is designated a Bank
Product Agreement by the Borrower Representative, (y) the Person acting as the
counterparty to such agreement has appointed in writing the Administrative Agent
as its collateral agent in a manner reasonably acceptable to the Administrative
Agent and has agreed in writing with the Administrative Agent that it is
providing Bank Products to one or more Group Members arising from transactions
in the ordinary course of business of such Group Member(s), and (ii) except with
respect to Hedge Agreements, any such agreement shall immediately cease to
constitute a Bank Product Agreement if the Person acting as the counterparty to
such agreement ceases to be a Lender or an Affiliate of a Lender hereunder;
provided, further, that notwithstanding the foregoing, (x) all agreements
entered into by any Group Member with Wells Fargo or any of Wells Fargo’s
Affiliates at any time in connection with obtaining any Bank Products and
(y) all agreements entered into by any Group Member with Bank of America or any
of Bank of America’s Affiliates in connection with obtaining any Bank Products
and in place on the Closing Date, shall automatically constitute Bank Product
Agreements hereunder.

 

- 9 -



--------------------------------------------------------------------------------

“Bank Product Obligations”: (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by any Group Member to any Bank Product
Provider pursuant to or evidenced by a Bank Product Agreement and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, (b) all
Hedge Obligations, and (c) all amounts that the Administrative Agent or any
Lender is obligated to pay to a Bank Product Provider as a result of the
Administrative Agent or such Lender purchasing participations from, or executing
guarantees or indemnities or reimbursement obligations to, a Bank Product
Provider with respect to the Bank Products provided by such Bank Product
Provider to the Group Members. Anything to the contrary contained in the
foregoing notwithstanding, the Bank Product Obligations shall exclude any
Excluded Swap Obligation.

“Bank Product Provider”: any Lender or Affiliate of a Lender party to a Bank
Product Agreement from time to time; provided, that any such person shall only
be entitled to the rights of a Bank Product Provider hereunder with respect to
those agreements to which it is a party that constitute Bank Product Agreements.

“Bank Product Reserves”: the U.S. Bank Product Reserves and the Canadian Bank
Product Reserves.

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy”, as
now and hereinafter in effect, or any successor statute.

“Base Rate Loan”: individually or collectively, as the context may require, each
U.S. Base Rate Loan, each Canadian Base Rate Loan and each Canadian Prime Rate
Loan.

“Beneficially Own”: as defined within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act.

“Benefited Lender”: as defined in Section 10.7(a).

“BIA”: Bankruptcy and Insolvency Act (Canada), as now and hereinafter in effect,
or any successor statute.

“Board of Directors”: as to any Person, the board of directors or managers, sole
member or managing member, or other governing body, as applicable, of such
Person (or, if such Person is a partnership, the board of directors or other
governing body of the general partner of such Person) or any duty authorized
committee thereof.

“Board of Governors”: the Board of Governors of the Federal Reserve System of
the United States (or any successor).

“Borrower” or “Borrowers”: individually and collectively as the context may
require, the U.S. Borrowers and the Canadian Borrowers.

“Borrower Joinder Agreement”: an agreement substantially in the form of Exhibit
H-1.

“Borrower Representative”: as defined in Section 10.21(a).

 

- 10 -



--------------------------------------------------------------------------------

“Borrowing Base”: individually and collectively, as the context may require, the
U.S. Borrowing Base and the Canadian Borrowing Base.

“Borrowing Base Certificate”: a certificate, signed and certified as accurate
and complete by a Responsible Officer of the Borrower Representative, in
substantially the form of Exhibit C or another form which is acceptable to the
Administrative Agent in its Permitted Discretion.

“Borrowing Base Equipment”: at any time, Equipment included in the U.S.
Borrowing Base at such time.

“Borrowing Base Real Property Collateral”: at any time, Real Property Collateral
included in the U.S. Borrowing Base at such time. The properties permitted to be
included in the U.S. Borrowing Base on the Closing Date are identified on
Schedule 1.1C subject, in each case, to the conditions to eligibility set forth
herein. For the avoidance of doubt, no property identified on Schedule 1.1C will
be included in the U.S. Borrowing Base until all of the conditions to
eligibility set forth in the definitions of “Eligible Real Property Collateral”
and “Real Property Eligibility Requirements” have been satisfied.

“Business”: as defined in Section 3.13(b).

“Business Day”: any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City and Illinois are authorized or required by law
to remain closed; except, that, (a) when used in connection with a LIBOR Rate
Loan or EURIBOR Loan, the term “Business Day” shall also exclude (i) any day on
which banks are not open for dealings in deposits in the Applicable Currency in
which interest on such LIBOR Rate Loan or EURIBOR Loan is calculated based on
the LIBOR Rate or EURIBOR, as the case may be, (ii) any day which is not a
TARGET Day (as determined by the Administrative Agent), and (iii) solely with
respect to Loans advanced thereto, any day in which commercial banks in the
country where any Borrower entitled to borrow LIBOR Rate Loans or EURIBOR Loans
at is organized are authorized or required by law to remain closed, (b) when
used in connection with any Loan advanced under the Canadian Facility, the term
“Business Day” shall also exclude any day on which banks are authorized or
required by law to be closed in the Province of Manitoba, Canada or the Province
of Ontario, Canada.

“Business Successor” means (a) any former Subsidiary of the Company and (b) any
Person that, after the Amendment No. 3 Effective Date, has acquired, merged or
consolidated with a Subsidiary of the Company (that results in such Subsidiary
ceasing to be a Subsidiary of the Company), or acquired (in one transaction or a
series of transactions) all or substantially all of the property and assets or
business of a Subsidiary or assets constituting a business unit, line of
business or division of a Subsidiary of the Company, in each case, pursuant to
an Asset Sale permitted hereunder.

“Canada”: the country of Canada and any province or territory thereof.

“Canadian Advances”: as defined in Section 2.1(b).

 

- 11 -



--------------------------------------------------------------------------------

“Canadian AML Legislation”: as defined in Section 10.23.

“Canadian Availability”: as of any date of determination, the Canadian Loan Cap
on such date minus the Canadian Usage on such date.

“Canadian Bank Product Obligations”: all Bank Product Obligations owed by the
Canadian Loan Parties from time to time.

“Canadian Bank Product Reserve”: as of any date of determination, the
U.S. Dollar amount of reserves that the Administrative Agent has determined it
is necessary or appropriate to establish (based upon the Bank Product Providers’
reasonable determination of their credit exposure to the Group Members in
respect of Canadian Bank Product Obligations) in respect of Bank Products then
provided or outstanding pursuant to any Bank Product Agreement (other than any
Hedge Agreement where the counterparty thereto has ceased to be a Lender or an
Affiliate of a Lender hereunder).

“Canadian Base Rate”: the highest of (i) the rate of interest publicly announced
by Wells Fargo as its “base rate” (being U.S. Dollars made available in Canada
to Canadian customers), subject to each increase or decrease in such base rate,
effective as of the day any such change occurs, (ii) the one month LIBOR Rate
(which rate shall be determined on a daily basis), plus 1.00% or (iii) the
Federal Funds Rate from time to time plus .50%. Any change in the Canadian Base
Rate due to a change in the “base rate,” the Federal Funds Rate or the LIBOR
Rate shall be effective from and including the effective date of such change in
the “base rate,” the Federal Funds Rate or the LIBOR Rate, respectively. The
“base rate” announced from time to time by Wells Fargo is a rate set by Wells
Fargo based upon various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Wells Fargo shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Canadian Base Rate Loan”: each Loan the rate of interest applicable to which is
based upon the Canadian Base Rate.

“Canadian Blocked Person”: any Person that is a “designated person”,
“politically exposed foreign person” or “terrorist group” as described in any
Canadian Economic Sanctions.

“Canadian Borrowers”: individually and collectively as the context may require,
JW Canada and any other wholly-owned Restricted Subsidiary of the Company
reasonably acceptable to the Administrative Agent that joins this Agreement as a
Canadian Borrower in accordance with Section 2.29.

“Canadian Borrowing Base”: as of any date of determination, the result of:

(a) the sum of (i) 90% of the amount of the Canadian Borrowers’ Eligible
Accounts with an Investment Grade Rating and (ii) 85% (or 90% during the
Seasonal Advance Rate Period) of the amount of the Canadian Borrowers’ other
Eligible Accounts, less, in each case, the amount, if any, of the Canadian
Dilution Reserve, plus

 

- 12 -



--------------------------------------------------------------------------------

(b) the lesser of (x) 85% (or 90% during the Seasonal Advance Rate Period) of
the Net Liquidation Percentage times the value (calculated at the lower of cost
or market value consistent with the Borrowers’ historical accounting practices)
of the Canadian Borrowers’ Eligible Finished Goods Inventory, and (y) 70% (or
75% during the Seasonal Advance Rate Period) of the value (calculated at the
lower of cost or market value consistent with the Borrowers’ historical
accounting practices) of the Canadian Borrowers’ Eligible Finished Goods
Inventory, plus

(c) the lesser of (x) 85% (or 90% during the Seasonal Advance Rate Period) of
the Net Liquidation Percentage times the value (calculated at the lower of cost
or market value consistent with the Borrowers’ historical accounting practices)
of the Canadian Borrowers’ Eligible Work-in-Process Inventory, and (y) 70% (or
75% during the Seasonal Advance Rate Period) of the value (calculated at the
lower of cost or market value consistent with the Borrowers’ historical
accounting practices) of the Canadian Borrowers’ Eligible Work-in-Process
Inventory, plus

(d) the lesser of (x) 85% (or 90% during the Seasonal Advance Rate Period) of
the Net Liquidation Percentage times the value (calculated at the lower of cost
or market value consistent with the Borrowers’ historical accounting practices)
of the Canadian Borrowers’ Eligible Raw Materials Inventory, and (y) 70% (or 75%
during the Seasonal Advance Rate Period) of the value (calculated at the lower
of cost or market value consistent with the Borrowers’ historical accounting
practices) of the Canadian Borrowers’ Eligible Raw Materials Inventory, minus

(e) without duplication, Reserves established by the Administrative Agent in its
Permitted Discretion.

Notwithstanding anything to the contrary set forth herein, amounts included in
the Canadian Borrowing Base pursuant to clause (c) above (after giving effect to
the applicable advance rates and all reserves related to the Collateral
described therein) shall not exceed $5,000,000 at any time (as such basket is
reduced by all amounts included in the U.S. Borrowing Base pursuant to clause
(c) of the definition thereof (after giving effect to the applicable advance
rates and all reserves related to the Collateral described therein)).

“Canadian Collateral”: all of the “Collateral” referred to in the Canadian
Security Documents and all of the other property and assets that are, or are
required under the terms hereof to be, subject to Liens in favor of the
Administrative Agent for the benefit of the Canadian Secured Parties; provided,
however, for the avoidance of doubt, such term shall not include any Excluded
Assets.

“Canadian Collection DDA”: a DDA into which Account Debtors of any Canadian
Borrower are to direct payment.

“Canadian Commitment Fee”: as defined in Section 2.9(b).

“Canadian Defined Benefit Plan”: a Canadian Pension Plan, which contains a
“defined benefit provision,” as defined in subsection 147.1(1) of the Income Tax
Act (Canada).

 

- 13 -



--------------------------------------------------------------------------------

“Canadian Designated Account”: the Deposit Account of the Canadian Borrowers
identified on Schedule 1.1E.

“Canadian Designated Account Bank”: as defined in Schedule 1.1E.

“Canadian Dilution”: as of any date of determination, a percentage, based upon
the experience of the immediately prior 12 months, that is the result of
dividing the amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to all of the Canadian
Borrowers’ Accounts during such period, by (b) all of the Canadian Borrowers’
billings with respect to Accounts during such period.

“Canadian Dilution Reserve”: as of any date of determination with respect to the
advance rate applicable to Eligible Accounts of the Canadian Borrowers, an
amount sufficient to reduce such advance rate by 1 percentage point for each
percentage point by which Canadian Dilution is in excess of 5%.

“Canadian Dollar Advances”: as defined in Section 2.17(a).

“Canadian Dollar Extensions”: as defined in Section 2.17(a).

“Canadian Dollar Letters of Credit”: as defined in Section 2.17(a).

“Canadian Dollars” and “Cdn.$”: the lawful currency of Canada.

“Canadian Economic Sanctions”: means any Canadian laws, regulations or orders
governing economic sanctions and similar measures including the Special Economic
Measures Act (Canada), the United Nations Act, (Canada), the Freezing Assets of
Corrupt Foreign Officials Act (Canada), and Part II.1 of the Criminal Code,
(Canada), and any related regulations.

“Canadian Facility”: the Canadian Revolving Commitments and the extensions of
credit made thereunder.

“Canadian Finance Obligations”: Finance Obligations arising under the Canadian
Facility or otherwise owed by any Canadian Loan Party.

“Canadian Group Member”: a Group Member organized under the laws of any
jurisdiction located in Canada.

“Canadian Guarantee”: as defined in Section 7.1(b).

“Canadian Guarantor”: a Guarantor organized under the laws of any jurisdiction
located in Canada.

“Canadian Guarantor Obligations”: as defined in Section 7.1(b).

“Canadian Hedge Obligations”: all Hedge Obligations owed by the Canadian Loan
Parties from time to time.

 

- 14 -



--------------------------------------------------------------------------------

“Canadian Issuing Bank”: (A) Wells Fargo, or any office, branch, subsidiary or
Affiliate thereof, (B) Bank of America, N.A., Canada Branch, and (C) any other
Lender designated by the Borrower Representative from time to time that agrees,
in such Lender’s sole discretion, to become a Canadian Issuing Bank for the
purpose of issuing Canadian Letters of Credit for the account of a Canadian
Borrower subject to consent by the Administrative Agent.

“Canadian Letter of Credit”: a Letter of Credit issued for the account of a
Canadian Borrower by an Issuing Bank.

“Canadian Letter of Credit Disbursement”: a Letter of Credit Disbursement made
pursuant to a Canadian Letter of Credit.

“Canadian Letter of Credit Fee”: is defined in Section 2.5(b).

“Canadian Letter of Credit Indemnified Costs”: as defined in Section 2.11(f).

“Canadian Letter of Credit Related Person”: as defined in Section 2.11(f).

“Canadian Letter of Credit Sublimit”: is defined in Section 2.11(b)(i).

“Canadian Loan Account”: is defined in Section 2.8.

“Canadian Loan Parties”: the Canadian Borrowers and the Canadian Guarantors.

“Canadian Loan Cap”: on any date, the lesser of (x) the Maximum Canadian Credit
Amount in effect on such date, and (y) the Canadian Borrowing Base as of such
date (based upon the Canadian Borrowing Base set forth in the most recent
Borrowing Base Certificate delivered by the Borrower Representative to the
Administrative Agent).

“Canadian Pension Plan”: a pension plan that is covered by the applicable
pension standards laws of any jurisdiction in Canada including the Pension
Benefits Act (Ontario) and the Income Tax Act (Canada) and that is either
(a) maintained or sponsored by a Canadian Borrower or any other Canadian
Subsidiary for employees or (b) maintained pursuant to a collective bargaining
agreement, or other arrangement under which more than one employer makes
contributions and to which a Canadian Borrower or any other Canadian Subsidiary
is making or accruing an obligation to make contributions or has within the
preceding five years made or accrued such contributions, but excludes a
statutory benefit plan with a Canadian Borrower or any other Canadian Subsidiary
is required to participate in or comply with, including the Canadian Pension
Plan and the Quebec Pension Plan.

“Canadian Prime Rate”: the higher of: (i) the rate of interest publicly
announced by Wells Fargo, as its “prime rate” for determining interest rates on
Canadian dollar denominated commercial loans made in Canada to Canadian
customers, subject to each increase or decrease in such prime rate, effective as
of the day any such change occurs and (ii) the sum of the thirty day CDOR Rate
then in effect plus 1.00%.

“Canadian Prime Rate Loan”: each Loan the rate of interest applicable to which
is based upon the Canadian Prime Rate.

 

- 15 -



--------------------------------------------------------------------------------

“Canadian Priority Payables Reserve”: reserves established in the Permitted
Discretion of the Administrative Agent for amounts secured by any Liens on
Canadian Collateral, choate or inchoate, which rank or are capable of ranking in
priority to, or pari passu with, the Liens of the Administrative Agent granted
under the Loan Documents on such Collateral and/or for amounts which may
represent costs relating to the enforcement of the Liens of the Administrative
Agent granted under the Loan Documents on such Collateral including, without
limitation, in the Permitted Discretion of the Administrative Agent, any such
amounts due and not paid for wages and vacation pay, amounts due and not paid
under any legislation relating to workers’ compensation or to employment
insurance, all amounts deducted or withheld and not paid and remitted when due
under the Income Tax Act (Canada), amounts currently or past due and not paid
for realty, municipal or similar taxes, any and all solvency deficiencies,
unfunded liabilities on wind-up or wind-up deficiencies in regards to any
Canadian Defined Benefit Plan and all amounts currently or past due and not
contributed, remitted or paid to any Canadian Pension Plan or under the Pension
Benefits Act (Ontario) or any similar legislation.

“Canadian Protective Advances”: is defined in Section 2.2(e)(i).

“Canadian Revolving Commitment”: with respect to each Lender, its Canadian
revolving commitment, and, with respect to all Lenders, their Canadian revolving
commitments, in each case as such U.S. Dollar amounts are set forth beside such
Lender’s name under the applicable heading on Schedule 1.1F or in the Assignment
and Assumption or Incremental Amendment pursuant to which such Lender became a
Lender under this Agreement, as such amounts may be reduced or increased from
time to time pursuant to assignments made in accordance with the provisions of
this Agreement.

“Canadian Revolving Lender”: any Lender with a Canadian Revolving Commitment
(or, following the termination of the Canadian Revolving Commitments, holding a
portion of the outstanding Canadian Advances, Canadian Swingline Exposure,
Canadian Special Advance Exposure and/or Canadian Letter of Credit Exposure)
hereunder. A Canadian Revolving Lender shall be an Affiliate or a branch of a
U.S. Revolving Lender or shall have a branch that is acting as a U.S. Revolving
Lender.

“Canadian Revolving Note”: a promissory note substantially in the form of
Exhibit F-1.

“Canadian Revolving Proceeds”: as defined in Section 2.3(b)(i)(B).

“Canadian Rollover Letter of Credit”: a Rollover Letter of Credit issued for the
account of a Canadian Borrower.

“Canadian Secured Parties”: the collective reference to the Administrative
Agent, the Canadian Revolving Lenders (including any Canadian Issuing Bank in
its capacity as such) and any Bank Product Providers to which Canadian Bank
Product Obligations are owed.

“Canadian Security Agreement”: the Canadian Pledge and Security Agreement to be
executed and delivered by Canadian Loan Parties, substantially in the form of
Exhibit A-1.

 

- 16 -



--------------------------------------------------------------------------------

“Canadian Security Documents”: collectively, the Canadian Security Agreement and
any additional pledge or security agreements or deeds of hypothec that create or
purport to create a Lien on the Canadian Collateral in favor of the
Administrative Agent for the benefit of the Canadian Secured Parties and any
instruments of assignment or other instruments or agreements executed pursuant
to the foregoing (including Depositary Bank Agreements and Lien Waivers executed
by the Canadian Loan Parties).

“Canadian Special Advances”: as defined in Section 2.2(e)(iii).

“Canadian Subsidiary”: of any person, any Subsidiary of such Person organized
under the laws of Canada, or Province or Territory thereof.

“Canadian Subsidiary Guarantor”: each existing and subsequently acquired or
organized direct or indirect wholly owned Restricted Subsidiary of Holdings that
is not a Canadian Borrower organized under the laws of Canada, or Province or
Territory thereof, that becomes party to a Guarantee.

“Canadian Swingline Loan” and “Canadian Swingline Loans”: as defined in
Section 2.2(c)(ii).

“Canadian Swingline Note”: a promissory note substantially in the form of
Exhibit F-2.

“Canadian Swingline Sublimit”: as defined in Section 2.2(c)(ii).

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person or any Restricted Subsidiary during
such period for the acquisition or leasing (pursuant to a capital lease) of
fixed or capital assets or additions to equipment (including replacements,
capitalized repairs and improvements during such period) that, in conformity
with GAAP, are included in “additions to property, plant or equipment” or
comparable items reflected in the consolidated statement of cash flows of the
Company and the Restricted Subsidiaries.

“Capital Stock”: (1) in the case of a corporation, corporate stock; (2) in the
case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (3) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (4) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

“Capitalized Lease Obligations”: at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP. For the
avoidance of doubt, “Capitalized Lease Obligations” shall not include
obligations or liabilities of any Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations would be required to be
classified and accounted for as an operating lease under GAAP as existing on the
Closing Date.

 

- 17 -



--------------------------------------------------------------------------------

“Cash Contribution Amount”: the aggregate amount of cash contributions made to
the capital of any Loan Party described in the definition of “Contribution
Indebtedness.”

“Cash Dominion Period”: a period commencing on the date (i) an Event of Default
has occurred and/or (ii) Global Excess Availability (as defined below) has been
less than the Level 1 Availability Trigger Amount for 5 consecutive Business
Days and continuing until the date (x) all Events of Default, if any, have been
waived in writing and (y) Global Excess Availability has been equal to or
greater than the Level 1 Availability Trigger Amount for 30 consecutive days;
provided that in the Administrative Agent’s Permitted Discretion, a Cash
Dominion Period shall be deemed in effect at all times after a Cash Dominion
Period has occurred and has been discontinued on 4 occasions in any calendar
year or 8 occasions after the Closing Date.

“Cash Equivalents”:

(1) U.S. Dollars, Canadian Dollars, Euros, pounds sterling, the national
currency of any participating member state of the European Union and local
currencies held by the Company and Restricted Subsidiaries from time to time in
the ordinary course of business in connection with any business conducted by
such Person in such foreign jurisdiction;

(2) securities issued or directly and fully guaranteed or insured by the
government of the United States, Canada or any country that is a member of the
European Union or any agency or instrumentality thereof in each case with
maturities not exceeding two years from the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $500,000,000, or the foreign currency equivalent thereof, and whose
long-term debt is rated with an Investment Grade Rating by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency);

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;

(5) commercial paper issued by a corporation (other than an Affiliate of the
Company) rated at least “P-1/A-1” or the equivalent thereof by Moody’s or S&P
(or reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;

(6) readily marketable direct obligations issued by any state or commonwealth of
the United States of America or any political subdivision thereof having one of
the two highest rating categories obtainable from either Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) in each case with maturities not exceeding two years from the date of
acquisition;

 

- 18 -



--------------------------------------------------------------------------------

(7) Indebtedness or Preferred Stock issued by Persons (other than the Sponsor or
any of its Affiliates) with a rating of “A” or higher from S&P or “A-2” or
higher from Moody’s in each case with maturities not exceeding two years from
the date of acquisition;

(8) investment funds investing at least 95% of their assets in securities of the
types described in clauses (1) through (7) above; and

(9) instruments equivalent to those referred to in clauses (1) through (7) above
denominated in Euros or pounds sterling or any other foreign currency comparable
in credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with (a) any business
conducted by any Restricted Subsidiary organized in such jurisdiction or (b) any
Investment in the jurisdiction where such Investment is made.

“Cash Management Agreement”: any agreement to provide Cash Management Services.

“Cash Management Services”: any cash management or related services including
treasury, depository, return items, overdraft, controlled disbursement, merchant
store value cards, e-payables services, foreign exchange, netting and currency
management services, purchase cards, credit or debit cards, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements or similar services.

“CCAA”: Companies’ Creditors Arrangement Act (Canada), as now and hereinafter in
effect, or any successor statute.

“CDOR Rate”: on any day for any applicable Interest Period, the average per
annum rate of interest for Canadian bankers’ acceptances for a term comparable
to such period appearing on the “Reuters Screen CDOR Page” (or comparably
nationally recognized screen as determined by the Administrative Agent if the
Reuters Screen is not available) at or about 10:00 a.m. (Toronto time) on such
day or, if no such screen is available, the average of the rates for such period
applicable to Canadian Dollar banker’s acceptances for a term comparable to such
period quoted by at least three of the banks listed on Schedule I of the Bank
Act (Canada) at or about 10:00 a.m. (Toronto time) on such day (and, if any such
rate is below zero, the CDOR Rate shall be deemed to be zero).

“Certificated Securities”: as defined in Section 3.16(a).

“CFC”: a “controlled foreign corporation” within the meaning of Section 957 of
the Code.

“CFC Holdco”: a Subsidiary that has no material assets other than capital stock
of one or more direct or indirect Foreign Subsidiaries that are CFCs.

 

- 19 -



--------------------------------------------------------------------------------

“Change in Law”: means the occurrence after the date of the Agreement of:
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that, notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control”: at any time, (a) prior to a Qualified Public Offering, the
Permitted Investors (i) shall fail to have the right, directly or indirectly, by
voting power, contract or otherwise, to elect or designate for election at least
a majority of the board of directors of Holdings or (ii) shall fail to
Beneficially Own Capital Stock of Holdings representing a majority of the voting
power represented by the issued and outstanding Capital Stock of Holdings,
(b) after a Qualified Public Offering,“Change of Control”: at any time, (a) any
“person” or “group” (within the meaning of Rule 13d-5 of the Exchange Act but
excluding any employee benefit plan of such person and its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than the Permitted Investors, shall
Beneficially Own Capital Stock of Holdings representing more than 35.0% of the
aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of Holdings and the percentage of the aggregate ordinary voting
power represented by such Capital Stock Beneficially Owned by such person or
group exceeds the percentage of the aggregate ordinary voting power represented
by Capital Stock of Holdings then Beneficially Owned by the Permitted Investors,
unless (i) the Permitted Investors have, at such time, the right or the ability,
directly or indirectly, by voting power, contract or otherwise to elect or
designate for election at least a majority of the board of directors of Holdings
or (ii) during any period of twelve (12) consecutive months immediately prior to
such time, a majority of the seats (other than vacant seats) on the board of
directors of Holdings shall be occupied by persons who were (x) members of the
board of directors of Holdings on the Closing Date or nominated by one or more
Permitted Investors or Persons nominated by one or more Permitted Investors or
(y) appointed by directors so nominated, (cb) Holdings shall cease to
Beneficially Own, directly or indirectly, 100% of the issued and outstanding
Capital Stock of the Company and JW Canada or (dc) a “change of control” or
similar event shall occur under the Term Loan Credit AgreementsAgreement, the
Senior Notes Indenture or other Indebtedness of the Company and the Restricted
Subsidiaries the outstanding principal amount of which exceeds $3575,000,000 in
the aggregate.

“Class”: (a) when used with respect to Lenders, refers to whether such Lenders
are U.S. Revolving Lenders or Canadian Revolving Lenders, (b) when used with
respect to Commitments, refers to whether such Commitments are U.S. Revolving
Commitments or Canadian Revolving Commitments or Extended Commitments and
(c) when used with respect to Commitments in connection with any Extension
Agreement, refers to whether such

 

- 20 -



--------------------------------------------------------------------------------

Commitments are subject to such Extension Agreement. Extended Commitments (and
the Advances made pursuant thereto) and Incremental Advances made pursuant to
any Incremental Amendment that have different terms and conditions shall be
construed to be in different Classes.

“Closing Date”: October 15, 2014.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: the ABL Priority Collateral and the Term Priority Collateral,
collectively.

“Collateral Agent”: Wells Fargo Bank in its capacity as collateral agent for the
Secured Parties under the Security Documents, and its successor or successors in
such capacity.

“Collateralize”: either (a) providing cash collateral (pursuant to documentation
reasonably satisfactory to the Administrative Agent, including provisions that
specify that the Letter of Credit Fees and all commissions, fees, charges and
expenses provided for in Section 2.6(i) of this Agreement (including any
fronting fees) will continue to accrue while the Letters of Credit are
outstanding) to be held by the Administrative Agent for the benefit of the
Lenders in an amount equal to 102% (or 110% with respect to the Canadian
Facility) of the then existing Letter of Credit Usage, (b) delivering to the
Administrative Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to the
Administrative Agent and the applicable Issuing Bank, terminating all of such
beneficiaries’ rights under the Letters of Credit, or (c) providing the
Administrative Agent with a standby letter of credit, in form and substance
reasonably satisfactory to the Administrative Agent, from a commercial bank
acceptable to the Administrative Agent (in its sole discretion) in an amount
equal to 102% (or 110% with respect to the Canadian Facility) of the then
existing Letter of Credit Usage (it being understood that the Letter of Credit
Fee and all fronting fees set forth in this Agreement will continue to accrue
while the Letters of Credit are outstanding and that any such fees that accrue
must be an amount that can be drawn under any such standby letter of credit).

“Collection DDAs”: individually or collectively, as the context may require, the
U.S. Collection DDAs and the Canadian Collection DDAs.

“Commitment”: with respect to each Lender, its U.S. Revolving Commitment, its
Canadian Revolving Commitment and its Total Commitment, as the context requires,
and, with respect to all Lenders, their U.S. Revolving Commitments, their
Canadian Revolving Commitments and their Total Commitments, as the context
requires, in each case as such U.S. Dollar amounts are set forth beside such
Lender’s name under the applicable heading on Schedule 1.1F or in the Assignment
and Assumption or Incremental Amendment pursuant to which such Lender became a
Lender under this Agreement, as such amounts may be reduced or increased from
time to time in accordance with the terms of this Agreement.

“Commitment Fees”: as defined in Section 2.9(b).

“Commitment Increase”: as defined in Section 2.23(a).

 

- 21 -



--------------------------------------------------------------------------------

“Commitment Increase Lender”: as defined in Section 2.23(d).

“Commitment Period”: the period from and including the Closing Date to but
excluding the Revolving Termination Date.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with Holdings within the meaning of Section 4001 of ERISA
or is part of a group that includes Holdings and that is treated as a single
employer under Section 414 of the Code.

“Company”: as defined in the preamble above.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of the Borrower Representative substantially in the form of Exhibit B.

“Consolidated EBITDA”: with respect to the Company and the Restricted
Subsidiaries for any period, the Consolidated Net Income of the Company and the
Restricted Subsidiaries for such period:

(1) increased (without duplication and solely) by the following, in each case,
to the extent that any such amounts reducededucted (and not added back) in
arriving at Consolidated Net Income of the Company and the Restricted
Subsidiaries for such period) by:

(a) provision for taxes based on income or profits or capital, including state,
franchise, excise, property and similar taxes and foreign withholding taxes of
the Company and its Restricted Subsidiaries paid or accrued during such period
deducted (and not added back) in computing Consolidated Net Income, including an
amount equal to the amount of tax distributions actually made to the holders of
Capital Stock of the Company and its Restricted Subsidiaries or any direct or
indirect parent of such Person in respect of such period in accordance with
Section 6.3(b)(xii), which shall be included as though such amounts had been
paid as income taxes directly by the Companygiving effect to any penalties and
interest with respect thereto, and state taxes in lieu of business fees
(including business license fees) and payroll tax credits, income tax credits
and similar tax credits; plus

(b) Consolidated Interest Expense, to the extent the same was deducted (and not
added back) in calculating such Consolidated Net Income; plus

(c) Consolidated Non-Cash Charges of the Company and the Restricted Subsidiaries
for such period to the extent such non-cash charges were deducted (and not added
back) in computing Consolidated Net Income; plus

 

- 22 -



--------------------------------------------------------------------------------

(d) any expenses (including non-recurring legal and professional fees, costs and
expenses) or charges (other than depreciation or amortization expense) related
to any Equity Offering, Permitted Investment, acquisition (including any
Permitted Acquisition), disposition, recapitalization or the Incurrence of
Indebtedness permitted to be Incurred by this Agreement, including a refinancing
thereof, and any amendment or modification to the terms of any such transaction
(in each case, whether or not successful), including such fees, expenses, costs
or charges related to the Transactions, in each case, deducted (and not added
back) in computing Consolidated Net Income; plus

(e) the amount of any cash restructuring costs, charges, expenses, accrual and
reserves and business optimization expenses included in such period in computing
Consolidated Net Income, including any one-time costs incurred in connection
with acquisitions after the Closing Date, costs related to the closure and/or
consolidation of facilitiesand costs related to the closure, reconfiguration
and/or consolidation of facilities, start-up costs and costs to relocate
employees, integration and transaction costs, retention charges, severance,
contract termination costs, recruiting and signing bonuses and expenses, future
lease commitments, systems establishment costs, conversion costs and excess
pension charges and consulting fees, expenses attributable to the implementation
of costs savings initiatives, costs associated with tax projects/audits and
costs consisting of professional consulting or other fees relating to any of the
foregoing; provided that the aggregate amount of cash restructuring charges and
business optimization expenses added pursuant to this clause (e) shall not
exceed 1020.0% of Consolidated EBITDA (calculated after giving effect to all
adjustments made to Consolidated EBITDA for such period) in the aggregate for
any period; plus

(f) any other non-cash losses, charges and expenses, including any write offs or
write downs, reducing Consolidated Net Income for such period (provided that if
any such non-cash charges represent an accrual or reserve for potential cash
items in any future period, (i) such Person may determine not to add back such
non-cash charge in the period for which Consolidated EBITDA is being calculated
and (ii) to the extent such Person does decide to add back such non-cash charge,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period); plus

(g) the amount of any minoritynon-controlling interest expense consisting of
Subsidiary income attributable to minoritynon-controlling equity interests of
third parties in any non-Wholly Owned Subsidiary of the Company deducted (and
not added back) in such period in calculating Consolidated Net Income; plus

(h) the amount of management, monitoring, consulting, transaction and advisory
fees (including termination fees) and related expenses paid or accrued in such
period to the Permitted Investors to the extent otherwise permitted

 

- 23 -



--------------------------------------------------------------------------------

under Section 6.6 to the extent deducted (and not added back) in computing
Consolidated Net Income; plus

(i) the amount of cost savings, operating expense reductions and synergies
related to acquisitions, divestitures, restructuring and integration charges and
expenses, cost savings initiatives, any operational changes (including, without
limitation, operational changes arising out of the modification of contractual
arrangements) and other similar initiatives and projected by the Company in good
faith to result from actions with respect to which substantial steps have been,
will be or and synergies that are expectexpected to be, taken realized (to the
extent factually supportable and reasonably identifiable) as a result of actions
taken or expected to be taken (in the good faith determination of by the
Company) within 24 months after such transactionthe date of any acquisition,
divestiture or disposition, restructuring or the implementation of an initiative
is consummated), as applicable (calculated on a pro forma basis as though such
cost savings, operating expense reductions, restructuring and integration
charges and expenses, and synergies had been realized on the first day of such
period as if such cost savings, operating expense reductions, restructuring and
integration charges and expenses and synergies were realized during the entirety
of such period), net of the amount of actual benefits realized during such
period from such actions; provided that (A) such actions are to be taken within
24 months after the consummation of the acquisition, divestiture or disposition,
restructuring or the implementation of an initiative, as applicable, thatwhich
is expected to result in cost savings, operating expense reductions,
restructuring and integration charges and expenses, or synergies, (B) no cost
savings, operating expense reductions , restructuring and integration charges
and expenses or synergies shall be added pursuant to this defined term to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such period and
(C) the aggregate amount of cost savings, operating expense reductions,
restructuring charges and expenses, and synergies added pursuant to this clause
(i) shall not exceed 20.0% of Consolidated EBITDA (calculated after giving
effect to all adjustments made to Consolidated EBITDA for such period) in the
aggregate for any period; plus

(j) any costs or expenses incurred by the Company or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such costs or expenses are funded with
cash proceeds contributed to the capital of the Company or net cash proceeds of
an issuance of Equity Interest of the Company (other than Disqualified Stock) to
the extent deducted (and not added back) in computing Consolidated Net Income;
plus

 

- 24 -



--------------------------------------------------------------------------------

(k) the tax effect of any items excluded from the calculation of Consolidated
Net Income pursuant to clauses (1), (3), (4) and (8) of the definition thereof;
plus

(l) earn-out obligations and expenses paid or accrued during such period
resulting from any Permitted Acquisitions or other investment; plus

(m) for purposes of determining compliance with the Fixed Charge Coverage Ratio
required under Section 6.1, the Cure Amount, if any, received by the Company in
connection with any Specified Equity Contribution; plus

(n) extraordinary, unusual or non-recurring losses, charges and expenses
(including “reset costs” in connection with operations in new locations and
facility start-up costs associated with the opening of new manufacturing
locations); provided that the aggregate amount of extraordinary, unusual or
non-recurring losses, charges and expenses added pursuant to this clause (n) in
any period shall not exceed 1020.0% of Consolidated EBITDA (calculated after
giving effect to all adjustments made to Consolidated EBITDA for such period) in
the aggregate for any period; plus

(o) the effect of price increases (net of any price decreases) instituted by
Holdings and its Subsidiaries (calculated on a pro forma basis as if such
increases had been in effect on the first day of such period and as if such
price increases were realized during the entirety of such period), so long as
any such price increase had been effective for at least 90 days as of the date
of calculation; provided that the aggregate amount of price increases added
pursuant to this clause (o) in any period shall not exceed 10.0% of Consolidated
EBITDA (calculated after giving effect to the all adjustments made to
Consolidated EBITDA for such period) in the aggregate for any period; plus

(p) the amount of loss or discount on sale of receivables, Receivables Assets
and related assets to the Receivables Subsidiary in connection with a Qualified
Receivables Financing; plus

(p)(q) losses from discontinued operations; plus

(q)(r) unrealized losses due to foreign exchange adjustments (including, without
limitation, losses and expenses in connection with the effect of currency and
exchange rate fluctuations); plus

(r) Restricted Payments made to fund Holdings’ obligations under the Tax
Receivable Agreement; plus

(s) charges or expenses in connection with obligations under the Tax Receivable
Agreement;

 

- 25 -



--------------------------------------------------------------------------------

provided, that notwithstanding the foregoing, the amount of adjustments made
pursuant to clauses (e), (i), (n) and (o) above for any period of calculation
shall not exceed in the aggregate 3040.0% of Consolidated EBITDA for such period
(calculated after giving effect to all adjustments made to Consolidated EBITDA
for such period).

(2) decreased by (without duplication and solely to the extent that any such
amounts are included in Consolidated Net Income of the Company and the
Restricted Subsidiaries for such period) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period and extraordinary cash
gains of the types identified in clause (1n) above; and

(3) increased (by losses) or decreased (by gains) by (without duplication and
solely to the extent that any such amounts are deducted from (or included in)
Consolidated Net Income of the Company and the Restricted Subsidiaries for such
period) the application of FASB Interpretation No. 45 (Guarantees) (and related
or successor interpretations).

“Consolidated Interest Expense”: with respect to the Company and the Restricted
Subsidiaries for any period, the sum, without duplication, of

(1) consolidated interest expense of the Company and the Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (c) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (d) the interest component of Capitalized Lease Obligations, and (e) net
payments and receipts (if any) pursuant to interest rate Hedging Obligations
with respect to Indebtedness and (f) the amount of cash interest payments owed
by Holdings under the Tax Receivable Agreement, to the extent funded through a
Restricted Payment by the Company or a Restricted Subsidiary, and excluding, and
excluding (r) any prepayment premium or penalty, (s) costs associated with
obtaining Hedging Obligations and breakage costs in respect of Hedging
Obligations related to interest rates, (t) any expense resulting from the
discounting of any Indebtedness in connection with the application of purchase
or recapitalization accounting in connection with any acquisition, (u) penalties
and interest relating to taxes, (v) any “additional interest” or “penalty
interest” with respect to any securities, (w) any accretion or accrued interest
of discounted liabilities, (x) amortization of deferred financing fees,
amendment or consent fees, debt issuance costs, commissions, fees and expenses
and, (y) any expensing of bridge, commitment and other financing fees and
(z) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Qualified Receivables Financing); plus

 

- 26 -



--------------------------------------------------------------------------------

(2) consolidated capitalized interest of the Company and the Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income for such period;

provided that, for purposes of calculating Consolidated Interest Expense, no
effect shall be given to the discount and/or premium resulting from the
bifurcation of derivatives under FASB ASC 815 and related or successor
interpretations as a result of the terms of the Indebtedness to which such
Consolidated Interest Expense relates.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Company to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

Notwithstanding the foregoing, any additional charges arising from (i) the
application of Accounting Standards Codification Topic 480-10-25-4
“Distinguishing Liabilities from Equity— Overall—Recognition” (and related or
successor interpretations) to any series of Preferred Stock other than
Disqualified Stock or (ii) the application of Accounting Standards Codification
Topic 470-20 “Debt—Debt with Conversion Options—Recognition,”” (and related or
successor interpretations) in each case, shall be disregarded in the calculation
of Fixed Charges.

“Consolidated Net Income”: with respect to the Company and the Restricted
Subsidiaries for any period, the aggregate of the Net Income of the Company and
the Restricted Subsidiaries for such period, on a consolidated basis, and
otherwise determined in accordance with GAAP; provided that, without
duplication:

(1) any net after-tax effect of extraordinary, non-recurring, non-operating or
unusual gains, losses, income or expenses (including all fees and expenses
relating thereto (including costs and expenses related to the Transactions)),
severance, relocation costs, contract termination costs, system establishment
charges, consolidation and closing costs, integration and facilities opening
costs, business optimization costs, transition costs, restructuring costs,
signing, retention or completion bonuses and curtailments or modifications to
pension and post-retirement employee benefit plans shall be excluded,and any
fees, expenses, charges or change in control payments related to any acquisition
or Permitted Investment (including any transition-related expenses (including
retention or transaction-related bonuses or payments) incurred before, on or
after Amendment No. 3 Effective Date) shall be excluded,

(2) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such
period, whether effected through a cumulative effect adjustment or a retroactive
application in each case in accordance with GAAP, shall be excluded,

(3) any net after-tax effect of income or loss from disposed, abandoned or
discontinued operations and any net after-tax gains or losses on disposal of
disposed, abandoned, transferred, closed or discontinued operations shall be
excluded,

 

- 27 -



--------------------------------------------------------------------------------

(4) any net after-tax effect of gains or losses (including all fees and expenses
relating thereto) attributable to business dispositions or asset dispositions or
the sale or other disposition of any Capital Stock of any Person other than in
the ordinary course of business, as determined in good faith by the Company,
shall be excluded,

(5) the Net Income for such period of any Person that is not a Restricted
Subsidiary or is an Unrestricted Subsidiary that is accounted for by the equity
method of accounting (other than a Guarantor), shall be excluded; provided, that
the Consolidated Net Income of the Company and the Restricted Subsidiaries shall
be increased by the amount of dividends or distributions or other payments that
are actually paid in cash (or to the extent converted into cash) to the Company
or a Restricted Subsidiary thereof in respect of such period,

(6) any gains or losses resulting from the re-measurements of obligations under
the Tax Receivable Agreement shall be excluded,

(6) [Reserved],

(7) any net after-tax effects of adjustments (including the effects of such
adjustments pushed down to the Company and the Restricted Subsidiaries) in any
line item in such Person’s consolidated financial statements pursuant to GAAP
and related authoritative pronouncements resulting from the application of
purchase accounting, fair value accounting or recapitalization accounting in
relation to the Transactions or any consummated acquisition or Investment or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

(8) any net after-tax effects of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) Hedging Obligations or (iii) other derivative
instruments, to the extent not added back to Consolidated EBITDA, shall be
excluded,

(9) any net after-tax effects of any impairment charge or expense or asset
write-off or write-down, including impairment charges or asset write-offs or
write-downs related to intangible assets, long-lived assets or investments in
debt and equity securities or as a result of a change in law or regulations, in
each case, pursuant to GAAP and the amortization of intangibles arising pursuant
to GAAP shall be excluded,

(9)(1) any (i)[Reserved],

(10) any non-cash compensation charge or expense, including any such charge
arising from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, and any cash charges associated with the
rollover, acceleration or payout of Equity Interests by management of the
Company or any of its direct or indirect parent companies, including any expense
resulting from the application of Statement of Financial Accounting Standards
No. 123R123R (and related or successor interpretations), (ii) income (loss)
attributable to deferred compensation plans or trusts and (iii) expense required
to be recorded as compensation expense related to contingent transaction

 

- 28 -



--------------------------------------------------------------------------------

consideration shall be excluded, provided that any subsequent settlement in cash
shall reduce Consolidated Net Income for the period in which such payment
occurs,

(11) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment, Asset
Sale, issuance or repayment of Indebtedness, Equity Offering, refinancing
transaction or amendment or modification of any debt instrument (in each case,
including any such transactions consummated prior to the Closing Date and any
such transaction undertaken but not completed) and any charges or non-recurring
merger or amalgamation costs incurred during such period as a result of any such
transaction, in each case, whether or not successful, shall be excluded,

(12) non-cash accruals and reserves that are established and not reversed within
12 months after the Closing Date that are so required to be establishedor
adjusted as a result of the Transactions (or within 12 months after the closing
of any acquisition that are so required to be established as a result of such
acquisition)an Investment permitted under this Agreement in accordance with GAAP
(including any adjustment or estimated payouts or earn-outs) or changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded,

(13) an amount equal to the amount of tax distributions actually made to holders
of Capital Stock of the Company or any direct or indirect parent company of the
Company in respect of such period in accordance with Section 6.3(b)(xii) shall
be excluded as though such amounts had been paid as income taxes directly by the
Company for such period,

(13) non-cash charges or income related to adjustments to deferred tax asset
valuation allowances shall be excluded,

(14) any charges resulting from the application of Accounting Standards
Codification Topic 805 “Business Combinations,” Accounting Standards
Codification Topic 350 “Intangibles—Goodwill and Other,” Accounting Standards
Codification Topic 360-10-35-15 “Impairment or Disposal of Long-Lived Assets,”
Accounting Standards Codification Topic 480-10-25-4 “Distinguishing Liabilities
from Equity-Overall-Recognition” or Accounting Standards Codification Topic 820
“Fair Value Measurements and Disclosures” (and in each case, including any
related or successor interpretations) shall be excluded,

(15) non-cash interest expense resulting from the application of Accounting
Standards Codification Topic 470-20 “Debt—Debt with Conversion Options—
Recognition” (and related or successor interpretations) shall be excluded,

(16) the following items shall be excluded: (a) any net unrealized gain or loss
(after any offset) resulting in such period from Hedging Obligations and the
application of Accounting Standards Codification Topic 815 “Derivatives and
Hedging”; and any net pension costs or other post employment benefit costs
representing amortization of unrecognized prior service costs, actuarial losses,
including amortization of such amounts

 

- 29 -



--------------------------------------------------------------------------------

arising in prior periods, amortization of the unrecognized net obligation (and
loss or cost) existing at the date of initial application of Financial
Accounting Standards Codification Topic 712 “Compensation—Nonretirement
Postemployment Benefits” (and related or successor interpretations) and
Financial Accounting Standards Codification Topic 715 “Compensation—Retirement
Benefits,” and any other non cash items of a similar nature (and related or
successor interpretations), shall be excluded,

(17) all amortization and write-offs of deferred financing fees, debt issuance
costs, commissions, fees and expenses, costs of surety bonds, charges owed with
respect to letters of credit, bankers’ acceptances or similar facilities, and
expensing of any bridge, commitment or other financing fees (including in
connection with a transaction undertaken but not completed) shall be excluded to
the extent not added back to Consolidated EBITDA,

(18) all discounts, commissions, fees and other charges (including interest
expense) associated with any Qualified Receivables Financing shall be excluded
to the extent not added back to Consolidated EBITDA,

(19) the following items shall be excluded:

(a) all non-cash gains, losses, expenses or charges attributable to the movement
in the mark-to-market valuation of Indebtedness owing to the Company or any
Restricted Subsidiary, Hedging Obligations or other derivative instruments will
be excluded; and

(16) (b) any net unrealized gain or loss (after any offset) resulting in such
period from currency translation gains or losses related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
hedge agreements for currency exchange risk).);

provided, that the Company may, in its sole discretion, elect to not make any
adjustment for any item pursuant to clauses (1) through (19) above if the
aggregate effect of such adjustments that are not included on Consolidated Net
Income shall be less than $1,000,000 for the relevant period.

Solely for purposes of calculating Consolidated EBITDA, the Consolidated Net
Income of the Company and its Restricted Subsidiaries shall be calculated
without deducting the income attributable to the minority equity interests of
third parties in any non-Wholly Owned Restricted Subsidiary except to the extent
of dividends declared or paid in respect of such period or any prior period on
the shares of Capital Stock of such Restricted Subsidiary held by such third
parties.

In addition, to the extent not already accounted for in the Consolidated Net
Income of the Company and the Restricted Subsidiaries, notwithstanding anything
to the contrary in the foregoing, Consolidated Net Income shall include (i) the
amount of proceeds received during such period from business interruption
insurance in respect of insured claims for such period, (ii) the amount of
proceeds as to which the Company has determined there is a reasonable
evidencebasis it will be reimbursed by the insurer in respect of such period
from business

 

- 30 -



--------------------------------------------------------------------------------

interruption insurance (with a deduction for any amount so added back to the
extent denied by the applicable carrier (without any right of appeal thereof) in
writing within 180 days or not so reimbursed within 365 days), and
(iii) reimbursements of any expenses and, charges, losses or lost profits that
are covered by indemnification or other reimbursement provisions in connection
with any Permitted Investment or any sale, conveyance, transfer or other
disposition of assets permitted hereunder.

“Consolidated Non-Cash Charges”: with respect to the Company and the Restricted
Subsidiaries for any period, the aggregate depreciation, amortization (including
amortization of intangibles, deferred financing fees, debt issuance costs,
commissions, fees and expenses, expensing of any bridge, commitment or other
financing fees, the non-cash portion of interest expense resulting from the
reduction in the carrying value under purchase or recapitalization accounting of
the Company’s and the Restricted Subsidiaries’ outstanding Indebtedness and
commissions, discounts, yield and any other fees and charges but excluding
amortization of prepaid cash expenses that were paid in a prior period),
non-cash impairment, non-cash compensation, non-cash rent and other non-cash
losses, charges and expenses, including any non-cash write-offs or write-downs,
of the Company and the Restricted Subsidiaries reducing Consolidated Net Income
for such period on a consolidated basis and otherwise determined in accordance
with GAAP; provided that if any non-cash charges referred to in this definition
represent an accrual or reserve for potential cash items in any future period
(to the extent instituted in accordance with GAAP),, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA in
such future period to such extent paid.

“Contingent Obligations”: with respect to any Person, any obligation of such
Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including, any
obligation of such Person, whether or not contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefore,

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation; or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contract Rate”: the LIBOR Rate, EURIBOR and the BA Rate, as the context may
require.

“Contract Rate Loans”: LIBOR Rate Loans, EURIBOR Loans and BA Rate Loans, as the
context may require.

 

- 31 -



--------------------------------------------------------------------------------

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Contribution Indebtedness”: Indebtedness of any Loan Party in an aggregate
principal amount not greater than the aggregate amount of cash contributions
(other than Excluded Contributions, any Specified Equity Contribution or any
such cash contributions that have been used to make a Restricted Payment) made
to the capital of the Company after the Closing Date, provided that:

(1) such Contribution Indebtedness is so designated as Contribution Indebtedness
pursuant to an Officer’s Certificate on the Incurrence date thereof;

(2) such Contribution Indebtedness (a) is Incurred within 210 days after the
making of such cash contributions and (b) is so designated as Contribution
Indebtedness pursuant to an Officer’s Certificate on the Incurrence date
thereof.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Control Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in Control of, is Controlled by, or is under
common Control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.

“Cure Amount”: as defined in Section 8.3(a).

“Cure Right”: as defined in Section 8.3(a).

“Currency Due”: as defined in Section 10.22.

“Daily Balance”: as of any date of determination and with respect to any Finance
Obligation, the amount of such Finance Obligation owed at the end of such day.

“DDA”: each checking, savings, deposit or demand deposit account maintained by
any of the Loan Parties. All funds in each DDA (other than Excluded DDAs
described in clauses (b) and (d) of the definition thereof) shall be
conclusively presumed to be Collateral and proceeds of Collateral and the
Administrative Agent and the Lenders shall have no duty to inquire as to the
source of the amounts on deposit in any DDA.

“Debtor Relief Laws”: the Bankruptcy Code of the United States, the BIA, the
CCAA, and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States, Canada or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

- 32 -



--------------------------------------------------------------------------------

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed to fund or pay any amounts
required to be funded or paid by it under this Agreement within 2 Business Days
following the date that it is required to do so under this Agreement (including
the failure to make available to the Administrative Agent amounts required
pursuant to a Settlement or to make a required payment in connection with a
Letter of Credit Disbursement) unless, solely in the case of funding Loans
pursuant to Section 2.2(d)(i), such Lender notified the Administrative Agent and
the Administrative Borrower Representative in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in writing) has not been satisfied,
(b) has notified the Administrative Borrower Representative, the Administrative
Agent, or any Lender in writing that it does not intend to comply with all or
any portion of its funding obligations under this Agreement, (c) has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements generally (as
reasonably determined by the Administrative Agent) under which it has committed
to extend credit, (d) failed, within 3 Business Day after written request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund any amounts required to be funded
by it under this Agreement (provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (d) upon receipt of such written
confirmation by the Administrative Agent and the Administrative Borrower
Representative), (e) (i) becomes or is insolvent or has a parent company that
has become or is insolvent or (ii) becomes the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee, or custodian
or appointed for it, or becomes the subject of a Bail-In- Action or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian appointed for it, or becomes the
subject of a Bail-In Action, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided, that a Lender shall not be a Defaulting Lender hereunder
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Defaulting Lender Rate”: (a) with respect to any amounts advanced under the
U.S. Facility and denominated in U.S. Dollars, (x) for the first 3 days from and
after the date the relevant payment is due, the U.S. Base Rate, and
(y) thereafter, the interest rate then applicable to U.S. Advances that are U.S.
Base Rate Loans (inclusive of the Applicable Margin applicable to U.S. Base Rate
Loans), (b) with respect to any amounts advanced under the U.S. Facility and
denominated in Euros, (x) for the first 3 days from and after the date the
relevant payment is due, EURIBOR for loans with an Interest Period of one month,
and (y) thereafter, the interest rate then applicable to U.S. Advances of
EURIBOR Loans (inclusive of the Applicable Margin

 

- 33 -



--------------------------------------------------------------------------------

applicable to EURIBOR Loans), (c) with respect to any amounts advanced under the
Canadian Facility and denominated in Canadian Dollars, (x) for the first 3 days
from and after the date the relevant payment is due, the Canadian Prime Rate,
and (y) thereafter, the interest rate then applicable to Canadian Advances that
are Canadian Prime Rate Loans (inclusive of the Applicable Margin applicable to
Canadian Prime Rate Loans), and (d) with respect to any amounts advanced under
the Canadian Facility and denominated in U.S. Dollars, (x) for the first 3 days
from and after the date the relevant payment is due, the Canadian Base Rate, and
(y) thereafter, the interest rate then applicable to Canadian Advances that are
Canadian Base Rate Loans (inclusive of the Applicable Margin applicable to
Canadian Base Rate Loans).

“Defaulting Canadian Lender”: any Canadian Revolving Lender that is a Defaulting
Lender.

“Defaulting U.S. Lender”: any U.S. Revolving Lender that is a Defaulting Lender.

“Deposit Account”: any deposit account (as that term is defined in the UCC).

“Depositary Bank Agreement”: an agreement among a Loan Party, a bank or other
depositary institution and the Collateral Agent, in form and substance
reasonably acceptable to the Administrative Agent, as the same may be amended,
modified or supplemented from time to time.

“Designated Accounts”: the U.S. Designated Account and/or the Canadian
Designated Account, as the context so requires. “Designated Account”: any one of
the foregoing accounts.

“Designated Non-cash Consideration”: the Fair Market Value of non-cash
consideration received by the Company or one of the Restricted Subsidiaries in
connection with an Asset Sale that is designated as Designated Non-cash
Consideration pursuant to an Officer’s Certificate, setting forth the basis of
such valuation, less the amount of Cash Equivalents received in connection with
a subsequent sale of or collection on such Designated Non-cash Consideration.

“Disposition”: with respect to any property (including Capital Stock of the
Company or any Restricted Subsidiary), any sale, lease, Sale Leaseback
Transaction, assignment, conveyance, transfer or other disposition thereof
(including by merger or consolidation or amalgamation and excluding the granting
of a Lien permitted hereunder) and any issuance of Capital Stock of any
Restricted Subsidiary. The terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Disqualified Stock”: any Capital Stock of such Person that, by its terms (or by
the terms of any security into which it is convertible or for which it is
redeemable or exchangeable, in each case at the option of the holder thereof),
or upon the happening of any event:

(1) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale;
provided that the relevant asset sale or change of control provisions, taken as
a whole, are no more favorable in any material respect to holders of such
Capital Stock than the asset sale and change of control provisions applicable to
this Facility and any prepayment

 

- 34 -



--------------------------------------------------------------------------------

requirement triggered thereby may not become operative until compliance with the
asset sale and change of control provisions applicable to this Facility),

(2) is convertible or exchangeable for Indebtedness or Disqualified Stock, or

(3) is redeemable at the option of the holder thereof (other than as a result of
a change of control or asset sale), in whole or in part, in each case prior to
91 days after the maturity date of the Term Loans or the Senior Notes; provided
that only the portion of Capital Stock that so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Stock; provided, further, that if such Capital Stock is issued to any plan for
the benefit of employees of the Company or its Subsidiaries or by any such plan
to such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Company or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations;
provided, further, that any Capital Stock held by any future, current or former
employee, director, manager or consultant (or their respective trusts, estates,
investment funds, investment vehicles or immediate family members), of the
Company, any of its Subsidiaries, any of its direct or indirect parent companies
or any other entity in which the Company or any Restricted Subsidiary has an
Investment and is designated in good faith as an “affiliate” by the Board of
Directors of the Company (or the compensation committee thereof), in each case
pursuant to any stockholders’ agreement, management equity plan, stock option
plan or any other management or employee benefit plan or agreement shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by Holdings, the Company or its subsidiaries; provided, further,
however, that any class of Capital Stock of such Person that by its terms
authorizes such Person to satisfy its obligations thereunder by delivery of
Capital Stock that is not Disqualified Stock shall not be deemed to be
Disqualified Stock.

“Domestic Subsidiary”: any Subsidiary of Holdings organized under the laws of
the United States, any state within the United States or the District of
Columbia.

“Drawing Document”: any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

- 35 -



--------------------------------------------------------------------------------

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Equity Interests”: Capital Stock and all warrants, options or other rights to
acquire Capital Stock.

“Eligible Accounts”: those Accounts created by a Borrower in the ordinary course
of its business, that arise out of such Borrower’s sale of goods or rendition of
services and that is not excluded as ineligible by virtue of one or more of the
excluding criteria set forth below as determined by the Administrative Agent in
its Permitted Discretion:

(a) (x) Accounts that the Account Debtor has failed to pay within 90 days of the
original invoice date therefor, or (y) Accounts that the Account Debtor has
failed to pay within 60 days of the due date therefor,

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts with payment terms of more than 90 days,

(d) Accounts with respect to which the Account Debtor is an Affiliate of any
Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower,

(e) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or, in the judgment of the Administrative Agent acting in its
Permitted Discretion, any other terms by reason of which the Account Debtor’s
payment obligation may be conditional,

(f) Accounts that are not payable in U.S. Dollars or Canadian Dollars,

(g) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States or any state thereof or Canada
or any province or territory therein, or (iii) is the government of any foreign
country or sovereign state, or of any state, province, municipality, or other
political subdivision thereof, or of any department, agency, public corporation,
or other instrumentality thereof, unless (A) the Account is supported by an
irrevocable letter of credit reasonably satisfactory to the Administrative Agent
(as to form, substance, and issuer or domestic confirming bank) that has been
delivered to the Administrative Agent and is directly drawable by the
Administrative Agent, or (B) the Account is covered by credit insurance in form,
substance, and amount, and by an insurer, reasonably satisfactory to the
Administrative Agent,

 

- 36 -



--------------------------------------------------------------------------------

(h) Accounts with respect to which the Account Debtor is (i) the United States
or Canada or any department, agency, or instrumentality of the United States or
Canada (exclusive, however, of Accounts with respect to which the Borrowers have
complied, to the reasonable satisfaction of the Administrative Agent, with the
Assignment of Claims Act, 31 USC §3727 or the Financial Administration Act
(Canada)), (ii) any state of the United States, or (iii) any province or
territory of Canada,

(i) Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, whether by action,
suit, counterclaim or otherwise, unless the Administrative Agent has determined
in its Permitted Discretion that such claims demands or liabilities are not
material to the determination of eligibility of the Accounts owing from such
Person, to the extent of such claim, right of recoupment or setoff, or dispute,

(j) Accounts with respect to an Account Debtor whose total obligations owing to
the Borrowers exceed (x) 40% of all Eligible Accounts for Accounts with respect
to which the Account Debtor is the Material Account Debtor Number 1 as defined
in Schedule 1.1K, (y) 35% of all Eligible Accounts for Accounts with respect to
which the Account Debtor is Material Account Debtor Number 2 as defined in
Schedule 1.1K, and (z) 10% of all Eligible Accounts for Accounts with respect to
which the Account Debtor is any other Person (such percentages, as applied to a
particular Account Debtor, shall be subject to reduction by the Administrative
Agent in its Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates), in each case to the extent of the obligations owing by such
Account Debtor in excess of such percentage; provided, that, in each case, the
amount of Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined by the Administrative Agent based on all of the
otherwise Eligible Accounts prior to giving effect to any eliminations based
upon the foregoing concentration limit; provided, further, that each of the
percentages in clauses (x) and(A) the percentage in clause (x) above may be
increased by up to 10% at the request of the Borrower Representative in the
Administrative Agent’s Permitted Discretion (but in no event shall the Eligible
Accounts for Accounts with respect to such Account Debtor exceed 50%), and
(B) the percentage in clause (y) above may be increased by up to 5% at the
request of the Borrower Representative in the Administrative Agent’s Permitted
Discretion, in each case, so long as the Account Debtor related thereto
maintains a long-term corporate debt rating equal to or higher than Baa1 (or the
equivalent) by Moody’s and BBB+ (or the equivalent) by S&P,

(k) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(l) Accounts, the collection of which, the Administrative Agent, in its
Permitted Discretion, believes to be doubtful, including by reason of the
Account Debtor’s financial condition,

(m) Accounts that are not subject to a valid and perfected first priority Lien
in favor of the Administrative Agent under the Loan Documents,

 

- 37 -



--------------------------------------------------------------------------------

(n) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

(o) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,

(p) Accounts that represent the right to receive advance payments prior to the
completion or performance by the applicable Borrower of the subject contract for
goods or services,

(q) Accounts for Inventory subject to FOB destination terms,

(r) Accounts owed by an Account Debtor where any other Accounts owed by that
Account Debtor have been sold or assigned in connection with a factoring or
other similar arrangement, including, without limitation in connection with a
Qualified Receivables Financing;

(s) Without duplication of the last sentence of this definition, Accounts with
respect to which the Account Debtor has a contractual right of return, setoff or
charge back, or

(t) Accounts owned by a target acquired in connection with a Permitted
Acquisition, until the completion of an appraisal and field examination with
respect to such target, in each case, reasonably satisfactory to the
Administrative Agent (which appraisal and field examination may be conducted
prior to the closing of such Permitted Acquisition).); provided that, subject to
the satisfaction of each other applicable eligibility requirement, such Accounts
may be included in the Borrowing Base as Eligible Accounts for a period of
ninety (90) days following the date of the Permitted Acquisition (plus up to an
additional sixty (60) days in the Administrative Agent’s Permitted Discretion)
without satisfying the field examination or appraisal requirements referenced
above so long as (1) the Borrower Representative provides written confirmation
to the Administrative Agent that the Accounts included in the Borrowing Base as
Eligible Accounts under the foregoing exception will remain in the Borrowing
Base following such ninety (90) day period (as extended) (subject to the
satisfaction of all applicable eligibility requirements, including, without
limitation, completion of satisfactory field examinations, appraisals and other
diligence), and (2) such Accounts, together with Inventory permitted to be
included in the Borrowing Base under the exception set forth in clause (l) of
the definition of Eligible Inventory, do not generate availability of more than
the greater of (x) $20,000,000, or (y) 5.0% of the Borrowing Base.

In determining the amount to be included, without duplication of any other
reserve or eligibility criteria, Eligible Accounts shall be calculated net of
customer deposits, unapplied cash, taxes, discounts, credits, allowances and
rebates.

“Eligible Assignee”: (a) any Lender, (other than a Defaulting Lender), any
Affiliate of a Lender and any Approved Fund (any two or more Approved Funds with
respect to a particular Lender being treated as a single Eligible Assignee for
all purposes hereof), and (b) any commercial bank, insurance company, financial
institution, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and

 

- 38 -



--------------------------------------------------------------------------------

which extends credit or buys commercial loans in the ordinary course; provided
that “Eligible Assignee” shall not include any competitor of the Company or any
of its Subsidiaries, natural person or the Company, Holdings or any of their
Affiliates.

“Eligible Equipment”: items of Equipment owned by a U.S. Borrower that is not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below as determined by the Administrative Agent in its Permitted
Discretion:

(a) such Equipment does not constitute ABL Priority Collateral,

(b) such Equipment is not solely owned by a U.S. Borrower or a U.S. Borrower
does not have good, valid, and marketable title to such Equipment, free and
clear of any Lien (other than Liens granted to the Administrative Agent pursuant
to the Security Documents, Liens granted to the Term Loan Administrative Agent
under the Term Loan Documents and statutory landlord liens),

(c) such Equipment has not been appraised by a third party appraiser reasonably
acceptable to the Administrative Agent, utilizing procedures and criteria
reasonably acceptable to the Administrative Agent,

(d) such Equipment is leased by a U.S. Borrower or is leased by a U.S. Borrower
to an unaffiliated third party,

(e) such Equipment is not located at a location that constitutes Borrowing Base
Real Property Collateral,

(e) such Equipment is not located at one of the following owned locations of the
U.S. Borrowers: (i) 1301 Newark Road, Mt. Vernon, Ohio, (ii) 1162 Keystone
Boulevard, Schuykill, Pennsylvania, or (iii) 902 Hillcrest Drive North, Sulphur
Springs, Hopkins, Texas,

(f) such Equipment is not subject to a valid and perfected first priority Lien
in favor of the Administrative Agent under the Loan Documents,

(g) such Equipment is not insured in compliance with the provisions of
Section 5.5 (it being agreed that existing levels of insurance shall be deemed
acceptable to the Administrative Agent for this purpose), or

(h) such Equipment has been sold but not yet delivered or as to which a U.S.
Borrower has accepted a deposit.

“Eligible Finished Goods Inventory”: Inventory that qualifies as Eligible
Inventory and consists of first quality finished goods held for sale in the
ordinary course of the Borrowers’ business.

“Eligible Inventory”: Inventory of a Borrower that is not excluded as ineligible
by virtue of one or more of the excluding criteria set forth below as determined
by the Administrative Agent in its Permitted Discretion:

 

- 39 -



--------------------------------------------------------------------------------

(a) a Borrower does not have good, valid, and marketable title thereto,

(b) a Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of a Borrower),

(c) it is not located at one of the locations in the continental United States
or Canada set forth on Schedule 1.1G to the Agreement (or in-transit from one
such location to another such location),

(d) it is in-transit to or from a location of a Borrower (other than in-transit
from one location set forth on Schedule 1.1G to another location set forth on
Schedule 1.1G),

(e) it is located on real property leased by a Borrower or in a contract
warehouse, in each case, unless it is subject to a Lien Waiver executed by the
lessor or warehouseman, as the case may be, and unless it is segregated or
otherwise separately identifiable from goods of others, if any, stored on the
premises,

(f) it is the subject of a bill of lading or other document of title,

(g) it is not subject to a valid and perfected first priority Lien in favor of
the Administrative Agent under the Loan Documents,

(h) it consists of goods returned or rejected by a Borrower’s customers,

(i) it consists of goods that are obsolete, slow moving or restrictive items or
goods that constitute spare parts, packaging and shipping materials, supplies
used or consumed in the Borrowers’ business, bill and hold goods, defective
goods, “seconds,” or Inventory acquired on consignment,

(j) it is subject to third party trademark, licensing or other proprietary
rights, unless the Administrative Agent is satisfied that such Inventory can be
freely sold by the Administrative Agent on and after the occurrence of an Event
of a Default despite such third party rights,

(k) it is not located at a location where the Borrowers maintain Inventory with
an aggregate value at least equal to $100,000 as reflected in the most recent
appraisal or field exam conducted by the Administrative Agent or, to the extent
such information is included therein (i.e. to the extent that the Borrowers have
established a monthly perpetual inventory reporting system covering such
location), in the most recent Borrowing Base Certificate delivered by the
Borrower Representative to the Administrative Agent, or

(l) it was acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to the Administrative Agent (which appraisal and
field examination may be conducted prior to the closing of such Permitted
Acquisition).); provided that, subject to the satisfaction of each other
applicable eligibility requirement, such Inventory may be included in the
Borrowing Base as Eligible Inventory for a period of ninety (90) days following
the date of

 

- 40 -



--------------------------------------------------------------------------------

the Permitted Acquisition (plus up to an additional sixty (60) days in the
Administrative Agent’s Permitted Discretion) without satisfying the field
examination or appraisal requirements referenced above so long as (1) the
Borrower Representative provides written confirmation to the Administrative
Agent that the Inventory included in the Borrowing Base as Eligible Inventory
under the foregoing exception will remain in the Borrowing Base following such
ninety (90) day period (as extended) (subject to the satisfaction of all
applicable eligibility requirements, including, without limitation, completion
of satisfactory field examinations, appraisals and other diligence), and
(2) such Inventory, together with Accounts permitted to be included in the
Borrowing Base under the exception set forth in clause (t) of the definition of
Eligible Accounts, do not generate availability of more than the greater of
(x) $20,000,000, or (y) 5.0% of the Borrowing Base.

“Eligible Raw Material Inventory”: Inventory that qualifies as Eligible
Inventory and consists of goods that are first quality raw materials excluding
packaging, chemicals, screws, staples and other fasteners and wood scraps.

“Eligible Real Property Collateral”: Real Property Collateral that complies with
each of the representations and warranties respecting Real Property Collateral
made in the Loan Documents and which satisfies all of the following conditions
as determined by the Administrative Agent in its Permitted Discretion:

(a) such Real Property Collateral constitutes ABL Priority Collateral,

(b) a U.S. Borrower owns such Real Property Collateral in fee simple absolute,

(c) the Administrative Agent shall have received evidence that all actions that
the Administrative Agent may reasonably deem necessary or appropriate in order
to create valid first and subsisting Liens on the property described in the
Mortgages has been taken,

(d) the Administrative Agent shall have received an appraisal (based upon
Appraised Value) of such Real Property Collateral complying with the
requirements of FIRREA by a third party appraiser reasonably acceptable to the
Administrative Agent and otherwise in form and substance reasonably satisfactory
to the Administrative Agent, and

(e) The Real Property Eligibility Requirements have been satisfied.

“Eligible Work-in-Process Inventory”: Inventory that qualifies as Eligible
Inventory and consists of goods that are first quality work-in-process;
provided, that, anything to the contrary contained herein notwithstanding, the
value of such Inventory shall not include the value of any labor or other
services rendered to produce such Inventory.

“EMU”: Economic Monetary Union as contemplated in the EU Treaty.

“EMU Legislation”: the legislative measures of the EMU for the introduction of,
changeover to, or operation of the Euro in one or more member states.

 

- 41 -



--------------------------------------------------------------------------------

“Engagement Letter”: the Engagement Letter, dated as of September 11, 2014,
between the Company and the Joint Lead Arrangers.

“Enhanced Collateral Monitoring Period”: a period commencing on the date Global
Excess Availability (as defined below) shall have been less than the Level 2
Availability Trigger Amount for 5 consecutive Business Days and expiring on the
date Global Excess Availability shall have been equal to or greater than the
Level 2 Availability Trigger Amount for 30 consecutive days.

“Enhanced Collateral Reporting Period”: a period commencing on the date Global
Excess Availability shall have been less than the Level 1 Availability Trigger
Amount for 5 consecutive Business Days and continuing until the date Global
Excess Availability shall have been equal to or greater than the Level 1
Availability Trigger Amount for 30 consecutive days.

“Enhanced Financial Reporting Period”: a period commencing on the date Global
Excess Availability (as defined below) shall have been less than the Level 2
Availability Trigger Amount for 5 consecutive Business Days and continuing until
the date Global Excess Availability shall have been equal to or greater than the
Level 2 Availability Trigger Amount for 30 consecutive days.

“Environmental Action”: any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower or any of its predecessors in interest, (b) from
adjoining properties or businesses, or (c) from or onto any facilities which
received Hazardous Materials generated by any Borrower or any of its
predecessors in interest.

“Environmental Compliance Reserve”: with respect to Real Property Collateral,
any reserve which the Administrative Agent, from time to time in its Permitted
Discretion, establishes for estimable amounts that are reasonably likely to be
expended by the Borrowers in order for the Borrowers and their operations and
property (a) to comply with any notice from a Governmental Authority asserting
non-compliance with Environmental Laws, or (b) to correct any such
non-compliance with Environmental Laws or to provide for any Environmental
Liability.

“Environmental Laws”: any and all foreign, federal, state, provincial local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning Materials of Environmental Concern, human health
and safety with respect to exposure to Materials of Environmental Concern, and
protection or restoration of the environment as now or may at any time hereafter
be in effect.

“Environmental Liabilities”: all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and

 

- 42 -



--------------------------------------------------------------------------------

interest incurred as a result of any claim or demand, or Remedial Action
required, by any Governmental Authority or any third party, and which relate to
any Environmental Action.

“Equipment”: as defined in the U.S. Security Agreement or such other Security
Agreement as the context may require.

“Equity Interests”: Capital Stock and all warrants, options or other rights to
acquire Capital Stock (but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock).

“Equity Offering”: any public or private sale after the Closing Date of common
stock or Preferred Stock of the Company or any direct or indirect parent of the
Company, as applicable (other than Disqualified Stock), other than:

(1) public offerings with respect to such Person’s common stock registered on
Form S-8;

(2) issuance to any Restricted Subsidiary; and

(3) any such public or private sale that constitutes an Excluded Contribution.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ESOP”: the Employee Stock Ownership Plan of the Company.

“EU Treaty”: the Treaty on European Union.

“EURIBOR Loan”: each Loan the rate of interest applicable to which is based upon
EURIBOR.

“EURIBOR”: in relation to any amount denominated in Euros and for the relevant
Interest Period (1, 2, 3, 6 or, if available to Appropriate Lenders, 12 months
(or a shorter period)) the percentage rate per annum determined by the Banking
Federation of the European Union appearing on Reuters Page EURIBOR01 at or about
11:00 a.m. (Brussels time) on the date which is 2 Business Days prior to the
commencement of such Interest Period. In the event that the rates referenced
above are not available, EURIBOR determined pursuant to this definition shall
instead be the rate determined by the Administrative Agent as the all-in-cost of
funds for the Administrative Agent (or such other Lender) to fund an Advance of
Loans denominated in Euros with maturities comparable to the Interest Period
applicable thereto. If the rate determined pursuant to this definition is below
zero, EURIBOR shall be deemed to be zero.

“Euro” or “€”: the single currency of the Participating Member States introduced
in accordance with the provisions of Article 109(i)4 of the EU Treaty.

“Euro Extensions”: as defined in Section 2.17(b).

“Event of Default”: as defined in Section 8.1.

 

- 43 -



--------------------------------------------------------------------------------

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time, and any successor statute.

“Exchange Rate”: on any date, as determined by Administrative Agent, the spot
selling rate posted by Reuters on its website for the sale of the applicable
currency for U.S. Dollars at approximately 11:00 a.m., Local Time, on such date;
provided that, if, for any reason, no such spot rate is being quoted, the spot
selling rate shall be determined by reference to such publicly available service
for displaying exchange rates as may be reasonably selected by the
Administrative Agent, or, in the event no such service is available, such spot
selling rate shall instead be the rate reasonably determined by the
Administrative Agent as the spot rate of exchange in the market where its
foreign currency exchange operations in respect of the applicable currency are
then being conducted, at or about 11:00 a.m., Local Time, on the applicable date
for the purchase of the relevant currency for delivery two Business Days later.

“Excluded Assets”: as defined in the U.S. Security Agreement, Canadian Security
Agreement or such other Security Agreement as the context may require; provided,
however, that (1) such term shall include any asset where the cost (including
costs attributable to Taxes) of obtaining a security interest in, or perfection
of, such assets exceeds the practical benefit to the Lenders afforded thereby as
reasonably determined by the U.S. Borrowers in good faith in consultation with
the Administrative Agent, and (2) in the case of any U.S. Loan Party or any
Canadian Loan Party that is disregarded as separate from any U.S. Loan Party or
any Domestic Subsidiary for U.S. federal income tax purposes, such term shall
include (i) any assets of Foreign Subsidiaries, and (ii) any Capital Stock in
any Foreign Subsidiary or CFC Holdco, other than 65% of the Capital Stock in any
Foreign Subsidiary or CFC Holdco that is directly owned by any U.S. Borrower or
U.S. Guarantor.

“Excluded Contributions”: the net cash proceeds and Cash Equivalents received by
or contributed to the Loan Parties after the Closing Date from:

(1) contributions to its common or preferred equity capital, and

(2) the issuance (other than to the Company or a Restricted Subsidiary or
management equity plan or stock option plan or any other management or employee
benefit plan or agreement) of Capital Stock (other than Disqualified Stock) of
the Company or any direct or indirect parent,

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate on the date such capital contributions are made or the date such
Capital Stock is sold, as the case may be; provided that notwithstanding the
foregoing, Specified Equity Contributions shall not constitute Excluded
Contributions.

“Excluded DDA”: a deposit account other than a Collection DDA which satisfies
one of the following: (a) any exclusive payroll, other employee benefits, trust,
fiduciary, customs, insurance deposits or tax withholding accounts funded in the
ordinary course of business or required by applicable law, (b) any escrow,
defeasance and redemption accounts, (c) any local petty cash accounts of the
Loan Parties funded in the ordinary course of business the balance of which do
not aggregate more than $2501,000,000 at any time outstanding and (d) deposit

 

- 44 -



--------------------------------------------------------------------------------

accounts and securities accounts exclusively maintained for the purpose of
holding, and actually holding, only identifiable cash proceeds from Term
Priority Collateral as identified by the Company to the Administrative Agent
from time to time.

“Excluded Domestic Subsidiary”: any Domestic Subsidiary of Holdings or the
Borrowers that is (i) a CFC Holdco or (ii) a direct or indirect Domestic
Subsidiary of a Foreign Subsidiary that is a CFC.

“Excluded ECP Guarantor”: in respect of any Swap Obligation, any Loan Party that
is not a Qualified ECP Guarantor at the time such Swap Obligation is incurred.

“Excluded Swap Obligation”: with respect to any Loan Party, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee of such Loan Party
of, or the grant by such Loan Party of a Lien to secure, such Swap Obligation
(or any Guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act (determined after giving effect to
Section 7.11 and any other “keepwell, support or other agreement for the benefit
of such Loan Party and any and all guarantees of such Loan Party’s Swap
Obligations by other Loan Parties) at the time the Guarantee of such Loan Party,
or grant by such Loan Party of a Lien, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one Hedge Agreement, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Hedge Agreement for which such
Guarantee or Lien is or becomes excluded in accordance with the first sentence
of this definition.

“Existing Credit Agreement”: the Company’s existing Credit Agreement, dated as
of September 19, 2011 (as amended, amended and restated, supplemented or
otherwise modified from time to time), among the Company and JELD-WEN of Europe,
B.V., as borrowers, the guarantors from time to time party thereto, the lenders
from time to time party thereto and Bank of America, as the administrative
agent, collateral agent, the issuing bank and swingline lender thereunder.

“Existing Debt Release/Repayment”: collectively, (i) the release of the Company
and its Subsidiaries as guarantors under the Existing Credit Agreement and the
Existing Indenture and the termination and release of all security interests and
Liens granted by the Company and its Subsidiaries in connection therewith,
(ii) subject to clause (iii) of this definition, the repayment in full of the
obligations under the Existing Credit Agreement and the Existing Indenture and
the termination of the related loan documentation, (iii) with respect to letters
of credit issued or guaranteed by a lender under the Existing Credit Agreement
(such lender, a “Prior Lender”), the replacement or Collateralization of such
letters of credit or the issuance of supporting Letters of Credit pursuant to
Section 2.10 or 2.11, as applicable, as mutually agreed upon by the
Administrative Agent, the Borrower Representative, the relevant Issuing Bank and
the Prior Lender and (iv) the release of all Liens on the Collateral pledged by
Holdings and its Subsidiaries in connection with the Existing Guarantee.

 

- 45 -



--------------------------------------------------------------------------------

“Existing Guarantee”: the Amended and Restated Guaranty, dated as of July 8,
2009, by the Company in favor of U.S. Bank National Association, as amended by
the Amendment of Guaranty, dated as of June 29, 2011.

“Existing Indenture”: the Indenture, dated as of October 3, 2011 (as amended,
amended and restated, modified or otherwise supplemented from time to time),
between the Company and Wells Fargo, as trustee, in connection with the issuance
of the Senior Secured Notes due 2017.

“Extended Advances”: the Advances made pursuant to any Extended Commitment or
otherwise extended pursuant to an Extension Amendment.

“Extended Commitments”: one or more Classes of extended Revolving Commitments
that result from an Extension Amendment.

“Extending Lenders”: as defined in Section 2.24(a).

“Extension Agreement”: as defined in Section 2.24(b).

“Extension Amendment”: an amendment to this Agreement and the other Loan
Documents, effected in connection with an Extension Offer pursuant to
Section 2.24, providing for an extension of the maturity date applicable to the
Loans and/or Commitments of the Accepting Lenders and, in connection therewith,
(a) a change to the Applicable Margin with respect to the Loans and/or
Commitments of the Accepting Lenders and/or (b) a change to the fees payable to,
or the inclusion of new fees to be payable to, the Accepting Lenders.

“Extension Offer”: as defined in Section 2.24(a).

“Facility”: individually or collectively, as the context may require, the U.S.
Facility and/or the Canadian Facility.

“Facility Exposure”: at any time as to any Lender under any Facility, the
aggregate principal amount of such Lender’s (a) unused Commitments,
(b) outstanding Loans, (c) Letter of Credit Exposure, (d) Special Advance
Exposure and (e) Swingline Exposure, each under such Facility at such time.

“FATCA”: as defined in Section 2.18(a).

“Fair Market Value”: with respect to any asset or property, the price which
could be negotiated in an arm’s length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction (as reasonably
determined by the Borrower Representative in good faith).

“Federal Funds Rate”: for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers (or, if such day is not a Business Day, for
the next preceding Business Day), as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Wells Fargo from three federal funds
brokers of

 

- 46 -



--------------------------------------------------------------------------------

recognized standing selected by it. If the rate determined pursuant to this
definition is below zero, the Federal Funds Rate shall be deemed to be zero.

“Fee Letter”: that certain letter agreement dated as of September 11, 2014
between Holdings and the Administrative Agent.

“Finance Obligations”: (a) all loans (including the Advances (including Special
Advances and Swingline Loans)), debts, principal, interest (including any
interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Canadian Reimbursement Undertakings and Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to any Loan Account pursuant to this Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter and the Amendment No. 3 Fee Letter), Lender Group Expenses
(including any fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), guaranties, and all
covenants and duties of any other kind and description owing by any Loan Party
arising out of, under, pursuant to, in connection with, or evidenced by this
Agreement or any of the other Loan Documents and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and including all interest not
paid when due and all other expenses or other amounts that the Loan Parties are
required to pay or reimburse by the Loan Documents or by law or otherwise in
connection with the Loan Documents, and (b) all Bank Product Obligations.;
provided that the Finance Obligations of any Loan Party shall not include such
Loan Party’s Excluded Swap Obligations. Without limiting the generality of the
foregoing, the Finance Obligations of Loan Parties under the Loan Documents
include the obligation to pay (i) the principal of the Advances (including
Special Advances and Swingline Loans), (ii) interest accrued on the Advances
(including Special Advances and Swingline Loans), (iii) the amount necessary to
reimburse any Issuing Bank for amounts paid or payable pursuant to Letters of
Credit, (iv) Letter of Credit commissions, fees (including fronting fees) and
charges, (v) Lender Group Expenses, (vi) fees payable under this Agreement or
any of the other Loan Documents, and (vii) indemnities and other amounts payable
by any Loan Party under any Loan Document. Any reference in the Agreement or in
the Loan Documents to the Finance Obligations shall include all or any portion
thereof and any extensions, modifications, renewals, or alterations thereof,
both prior and subsequent to any Insolvency Proceeding.

“Financial Covenant Trigger Period”: a period commencing on any date that Global
Excess Availability is less than the Level 1 Availability Trigger Amount and
continuing until the date Global Excess Availability shall have been equal to or
greater than the Level 1 Availability Trigger Amount for 30 consecutive days.

“Fixed Charge Coverage Ratio”: with respect to the Company and the Restricted
Subsidiaries for any period, the ratio of (a) the sum of (i) Consolidated EBITDA
of the Company and the Restricted Subsidiaries for such period, minus (ii) the
unfinanced portion of Capital Expenditures (it being understood that Capital
Expenditures financed with the proceeds of

 

- 47 -



--------------------------------------------------------------------------------

Advances shall not be deemed financed for this purpose) for such period, to
(b) the Fixed Charges of the Company and the Restricted Subsidiaries for such
period. In the event that the Company or any of the Restricted Subsidiaries
(I) Incurs, assumes, guarantees, redeems, (or gives irrevocable notice of
redemption for), retires or extinguishes any Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility, unless such
Indebtedness has been permanently repaid with a corresponding permanent
reduction in the commitments thereunder and has not been replaced) or issues or
redeems Disqualified Stock or Preferred Stock, (II) makes a Restricted Payment,
(III) makes a designation pursuant to Section 5.12 or (IV) merges, consolidates
or sells all or substantially all of the assets that requires compliance with
the Fixed Charge Coverage Ratio pursuant to Section 6.8, in each case subsequent
to the commencement of the period for which the Fixed Charge Coverage Ratio is
being calculated but prior to or simultaneously with the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Fixed Charge
Coverage Ratio Calculation Date”), then the Fixed Charge Coverage Ratio shall be
calculated giving pro forma effect to such actions set forth in clauses
(I) through (IV), as if the same had occurred on the first day of the applicable
Test Period.

For purposes of making the computation referred to above, (a) Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(as determined in accordance with GAAP), in each case with respect to an
operating unit of a business,) and operational changes, (including price
increases to the extent permitted by the definition of Consolidated EBITDA),
that have been made by the Company or any of the Restricted Subsidiaries has
both determined to make and made after the Closing Date and during the Test
Period or subsequent to such Test Period and on or prior to or simultaneously
with the Fixed Charge Coverage Ratio Calculation Date (each, for purposes of
this definition, a “pro forma event”) shall be calculated on a pro forma basis
assuming that all such Investments, acquisitions, dispositions, mergers,
consolidations, discontinued operations and operational changes (including price
increases to the extent permitted by the definition of Consolidated EBITDA) (and
the change of any associated fixed charge obligations and the change in
Consolidated EBITDA resulting therefrom) had occurred on the first day of such
Test Period. If since the beginning of such Test Period any Person that
subsequently became the Company or a Restricted Subsidiary or was merged with or
into the Company or a Restricted Subsidiary since the beginning of such Test
Period shall have made or effected any Investment, acquisition, disposition,
merger, consolidation or discontinued operation, in each case with respect to an
operating unit of a business, or operational change (including price increases
to the extent permitted by the definition of Consolidated EBITDA) that would
have required adjustment pursuant to this definition, then the Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect thereto for such Test
Period as if such Investment, acquisition, disposition, merger, consolidation,
discontinued operation, or operational change had occurred onat the first
daybeginning of the applicable Test Period.

For purposes of calculating the Fixed Charge Coverage Ratio for any Test Period
for which the beginning of such Test Period occurred prior to the Closing Date,
the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect to
the Transactions for such Test Period as if the Transactions had occurred on the
first day of the applicable Test Period.

For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or

 

- 48 -



--------------------------------------------------------------------------------

accounting officer of the Company solely to the extent identifiable and
supportable with such evidence as the Administrative Agent shall reasonably
request. Any such pro forma calculation may include, without duplication,
adjustments appropriate to reflect cost savings, operating expense reductions,
restructuringoperational changes (including price increases to the extent
permitted by the definition of Consolidated EBITDA), restructuring and
integration charges and expenses and synergies reasonably expected to result
from the applicable event to the extent permitted underset forth in the
definition of “Consolidated EBITDA”.”; provided, that such adjustments shall not
exceed the percentage-limitations thereon, if any, set forth in the definition
of “Consolidated EBITDA.”.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Fixed Charge Coverage Ratio Calculation Date had been the
applicable rate for the entire Test Period (taking into account any Hedging
Obligations applicable to such Indebtedness). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a Responsible Officer of the Borrower Representative to be the rate of
interest implicit in such Capitalized Lease Obligation in accordance with GAAP.
For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable Test Period. Interest on Indebtedness that may optionally
be determined at an interest rate based upon a factor of a prime or similar
rate, a eurocurrency interbank offered rate, or other rate, shall be deemed to
have been based upon the rate actually chosen, or, if none, then based upon such
optional rate chosen as the Borrower Representative may designate.

“Fixed Charges”: with respect to any Person for any period, without duplication,
the sum of

(1) Consolidated Interest Expense of such Person paid in cash for such period;
plus

(2) scheduled principal payments of such Person on long-term Indebtedness made
during such period; plus

(3) Restricted Payments made pursuant to Section 6.3(b)(x) during such period;
plus

(4) Restricted Payments made to fund Holdings obligations under the Tax
Receivable Agreement during such period; plus

(4) [reserved]; plus

(5) Restricted Payments to any direct or indirect parent of the Company in
connection with the funding of ESOP distributions that are required by the terms
of the ESOP then in effect (whether pursuant to the terms thereof or otherwise
as required by applicable Law) during such period; plus

 

- 49 -



--------------------------------------------------------------------------------

(6) payments of management, monitoring, consulting and advisory fees (including
termination fees) and related expenses paid or accrued in such period to the
Permitted Investors or any Affiliates thereof (to the extent otherwise permitted
under Section 6.6); plus

(7) taxes paid in cash or tax distributions in lieu thereof paid during such
period;

provided that, notwithstanding the foregoing, any charges arising from (i) the
application of Accounting Standards Codification Topic 480-10-25-4
“Distinguishing Liabilities from Equity— Overall—Recognition” (and related or
successor interpretations) to any series of Preferred Stock other than
Disqualified Stock or (ii) the application of Accounting Standards Codification
Topic 470-20 “Debt—Debt with Conversion Options—Recognition,”” (and related or
successor interpretations) in each case, shall be disregarded in the calculation
of Fixed Charges.

“Fixture”: as defined in the U.S. Security Agreement or such other Security
Agreement as the context may require.

“Foreign Subsidiary”: any Subsidiary of Holdings that is not a Domestic
Subsidiary.

“Forms”: as defined in Section 2.18(d).

“Flood Laws” means the National Flood Insurance Reform Act of 1994 (which
comprehensively revised the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973), and related laws, rules and regulations,
including any amendments or successor provisions.

“Funding Date”: the date on which an Advance occurs.

“Funding Losses”: as defined in Section 2.12(a)(vi).

“Funding Office”: the office of the Administrative Agent specified in
Section 9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower
Representative and the Lenders.

“GAAP”: generally accepted accounting principles in the United States of America
that are in effect on the Closing Date. In the event that any “Accounting
Change” (as defined below) shall occur and such change results in a change in
the method of calculation of financial ratios, definitions, standards or terms
in this Agreement, then at the Borrower Representative’s request, the
Administrative Agent shall enter into negotiations with the Borrower
Representative in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Company’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower Representative, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not occurred (other
than for purposes of delivery of financial

 

- 50 -



--------------------------------------------------------------------------------

statements under Sections 5.1(a), (b) and (c)). “Accounting Changes” refers to
changes in accounting principles (i) required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants or, if applicable, the
SEC or (ii) otherwise proposed by the Borrower Representative to, and approved
by, the Administrative Agent.

“Global Excess Availability”: at any time, the sum of (a) (w) the U.S. Loan Cap
at such time, minus (x) the U.S. Usage at such time, plus (y) unrestricted cash
and Cash Equivalents of the U.S. Loan Parties held in deposit accounts at Wells
Fargo and subject to Depositary Bank Agreements established pursuant to
Section 5.17(a) not to exceed in the aggregate, when added together with cash
and Cash Equivalents added pursuant to clause (b)(y) below, $10,000,000, plus
(b) (w) the Canadian Loan Cap at such time, minus (x) the Canadian Usage at such
time, (y) plus unrestricted cash and Cash Equivalents of the Canadian Loan
Parties held in a deposit account at Wells Fargo or any financial institution
reasonably acceptable to the Administrative Agent and subject to Depositary Bank
Agreements established pursuant to Section 5.17(a) not to exceed in the
aggregate, when added together with cash and Cash Equivalents added pursuant to
clause (a)(y) above, $10,000,000.; provided, that the dollar limitations on the
inclusion of unrestricted cash and Cash Equivalents set forth above shall not
apply when Global Excess Availability, calculated without giving effect to
unrestricted cash and Cash Equivalents, is greater than or equal to the greater
of (i) 5.0% of the Global Loan Cap in effect at such time, and (ii) $10,000,000.

“Global Loan Cap”: at any time, the sum of (x) the U.S. Loan Cap plus (y) the
Canadian Loan Cap.

“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority”: any nation or government, any state, province,
territory or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

“Group Member”: the collective reference to Holdings, the Company and the
Restricted Subsidiaries.

“guarantee”: as to any Person, a guarantee (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
direct or indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness of
another Person.

“Guarantee”: individually or collectively, as the context may require, the U.S.
Guarantee and the Canadian Guarantee.

 

- 51 -



--------------------------------------------------------------------------------

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (d) otherwise to assure or hold harmless the owner of
any such primary obligation against loss in respect thereof; provided that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Company in good
faith.

“Guarantor Joinder Agreement”: an agreement substantially in the form of Exhibit
H-2.

“Guarantor Obligations”: individually or collectively, as the context may
require, the U.S. Guarantor Obligations and the Canadian Guarantor Obligations.

“Guarantors”: collectively, Holdings and the Subsidiaries of Holdings as are or
may from time to time become parties to a Guarantee.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement”: a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code and any other agreements or
arrangements designed to manage or protect any Person against fluctuations in
currency exchange, interest rates or commodity prices.

 

- 52 -



--------------------------------------------------------------------------------

“Hedge Obligations”: any and all obligations or liabilities, whether absolute or
contingent, due or to become due, now existing or hereafter arising, of the
Group Members arising under, owing pursuant to, or existing in respect of Hedge
Agreements that constitute Bank Product Agreements hereunder; provided, that,
anything to the contrary contained in the foregoing notwithstanding, the Hedge
Obligations shall exclude any Excluded Swap Obligation.

“Hedge Provider”: any Lender or Affiliate of a Lender party to a Hedge Agreement
that constitutes a Bank Product Agreement hereunder from time to time; provided,
that any such Person shall only be entitled to the rights of a Hedge Provider
hereunder with respect to those Hedge Agreements to which it is a party that
constitute Bank Product Agreements.

“Hedging Obligations”: with respect to any Person, the obligations of such
Person under: (1) currency exchange, interest rate or commodity Swap Agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements; and (2) other agreements
or arrangements designed to manage or protect such Person against fluctuations
in currency exchange, interest rates or commodity prices.

“Holdings”: as defined in the preamble hereto.

“IFRS”: the International Financial Reporting Standards.

“Immaterial Subsidiary”: each Subsidiary designated by the Borrower
Representative as an “Immaterial Subsidiary” from time to time so long as such
Person, as of the last day of the most recent fiscal quarter of the Company for
which financial statements have been delivered pursuant to Section 5.1(a),
(b) or (c) (or prior to delivery of the financial statements for the fiscal year
of the Company ending December 31, 2014, for which financial statements have
been delivered pursuant to Section 4.1(d)): (i) contributed less than 5% of
Consolidated EBITDA for the period of four consecutive fiscal quarters then
ended, and (ii) had assets with a fair market value of less than 5% of the Total
Assets as of such date; provided that, if at any time the aggregate amount of
Consolidated EBITDA or Total Assets attributable to all Subsidiaries that are
Immaterial Subsidiaries exceeds 10% of Consolidated EBITDA for any such period
or 10% of Total Assets as of the end of any such fiscal quarter, the Borrower
Representative (or, in the event the Borrower Representative has failed to do so
within 20 days, the Administrative Agent) shall de-designate in its sole
discretion sufficient Immaterial Subsidiaries and shall and the Borrowers shall
causeto eliminate such de-excess, and such designated Subsidiaries to become
Loan Parties hereundershall no longer constitute Immaterial Subsidiaries under
this Agreement; provided further that the Company may re-designate Subsidiaries
as Immaterial Subsidiaries so long as the Company is in compliance with the
foregoing.

“Incremental Amendment”: as defined in Section 2.23(c).

“Incremental Closing Date”: as defined in Section 2.23(c).

“Incremental Lender”: as defined in Section 2.23(a).

“Incur”: with respect to any Indebtedness, issue, assume, guarantee, incur or
otherwise become liable for; provided that any Indebtedness or Capital Stock of
a Person existing at the

 

- 53 -



--------------------------------------------------------------------------------

time such person becomes a Subsidiary (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Person at the
time it becomes a Subsidiary. “Incurrence” has a meaning correlative thereto.

“Indebtedness”: with respect to any Person:

(1) the principal and premium (if any) of any Indebtedness of such Person,
whether or not contingent, (a) in respect of borrowed money, (b) evidenced by
bonds, notes, debentures or similar instruments or letters of credit or bankers’
acceptances (or, without duplication, reimbursement agreements in respect
thereof), (c) representing the deferred and unpaid purchase price of any
property, assets or business, except (x) any such balance that constitutes a
trade payable, accrued expense or similar obligation to a trade creditor and
(y) any acquisition earn-out obligations, (d) in respect of Capitalized Lease
Obligations or (e) representing any Hedging Obligations, other than Hedging
Obligations that are incurred in the normal course of business and not for
speculative purposes, and that do not increase the Indebtedness of the obligor
outstanding at any time other than as a result of fluctuations in interest
rates, commodity prices or foreign currency exchange rates or by reason of fees,
indemnities and compensation payable thereunder, if and to the extent that any
of the foregoing Indebtedness (other than letters of credit and Hedging
Obligations) would appear as a liability on a balance sheet (excluding the
footnotes thereto) of such Person prepared in accordance with GAAP; provided
that Indebtedness of any direct or indirect parent of the Company appearing upon
the balance sheet of the Company solely by reason of push-down accounting under
GAAP shall be excluded;

(2) to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations
described in clause (1) of another Person (other than by endorsement of
negotiable instruments for collection in the ordinary course of business);

(3) to the extent not otherwise included, obligations described in clause (1) of
another Person secured by a Lien on any asset owned by such Person (whether or
not such Indebtedness is assumed by such Person); provided that the amount of
such Indebtedness will be the lesser of (a) the Fair Market Value of such asset
at such date of determination, and (b) the amount of such Indebtedness of such
other Person; and

(4) Disqualified Stock.

provided that (a) Contingent Obligations Incurred in the ordinary course of
business, (b) Other Obligations associated with other post-employment benefits
and pension plans, (c) any operating leases as such an instrument would be
determined in accordance with GAAP on the date of this Agreement, (d) in
connection with the purchase by the Company or the Restricted Subsidiaries of
any business, post-closing payment adjustments to which the seller may be
entitled to the extent such payment is determined by a final closing balance
sheet or such payment depends on the performance of such business after the
closing until 30 days after such obligation becomes contractually due and
payable, (e) deferred or prepaid revenues, (f) any Capital Stock other than
Disqualified Stock, (g) purchase price holdbacks in respect of a portion of the
purchase price of

 

- 54 -



--------------------------------------------------------------------------------

an asset to satisfy warranty or other unperformed obligations of the respective
seller, (h) premiums payable to, and advance commissions or claims payments
from, insurance companies, and (i) any obligation in connection withintercompany
current liabilities of the Tax Receivable Agreement,Company and its Restricted
Subsidiaries arising from their cash management, tax, and accounting operations
in the ordinary course of business shall, in each case, be deemed not to
constitute Indebtedness.

“Indemnitee”: as defined in Section 10.5.

“Indemnified Liabilities”: as defined in Section 10.5.

“Independent Financial Advisor”: an accounting, appraisal or investment banking
firm or consultant, in each case of nationally recognized standing that is, in
the good faith determination of the Company or a direct or indirect parent of
the Company, qualified to perform the task for which it has been engaged.

“Initial Public Offering”: a Qualified Public Offering which has a market
capitalization of at least $100,000,000the initial public offering of Holdings
completed on January 27, 2017.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvency Proceeding”: any proceeding commenced by or against any Person under
any provision of the Bankruptcy Code or under any other Debtor Relief Law,
assignments for the benefit of creditors, formal or informal moratoria,
compositions, extensions generally with creditors, or proceedings seeking
reorganization, arrangement, or other similar relief.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: as defined in the U.S. Security Agreement or the
Canadian Security Agreement, as the context may require.

“Intellectual Property License”: as defined in the U.S. Security Agreement or
the Canadian Security Agreement, as the context may require.

“Intellectual Property Security Agreements”: the Patent Security Agreement, the
Trademark Security Agreement and the Copyright Security AgreementAgreements,
each dated as of the date hereof, by the applicable grantors partyLoan Party
thereto in favor of the Administrative Agent, each in form and substance
reasonably satisfactory to the Administrative Agent and each as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time in accordance with the respective terms thereof and with this Agreement,
and any additional agreements or documents granting or purportingnecessary to
grant and/or record a Lien contemplated under the Loan Documents on intellectual
propertyIntellectual Property of any Loan Party for the benefit of any Secured
Party.

“Intercreditor Agreement”: the Amended and Restated Lien Subordination and
Intercreditor Agreement, dated as of the date hereofAmendment No. 3 Effective
Date, among the

 

- 55 -



--------------------------------------------------------------------------------

Administrative Agent, the Term Loan Administrative Agent and the other parties
thereto, as supplemented from time to time (the “ABL-Term Intercreditor
Agreement”) or any amendment, supplement or modification thereto and any other
intercreditor agreement executed in connection with any transaction requiring
such agreement to be executed pursuant to the terms hereof and thereof, among
the Administrative Agent, the Borrowers or any other Loan Parties and one or
more Senior Representatives in respect of such Indebtedness or any other party,
as the case may be, substantially on terms set forth on Exhibit G (except to the
extent otherwise reasonably agreed by the Borrowers, the Administrative Agent
and the Required Lenders, which changes will be deemed approved by each Lender
(other than the Administrative Agent acting in its capacity as such) who has not
objected within ten (10) Business Days following the posting thereof by the
Administrative Agent to the Lenders (or such other time as reasonably agreed by
the Administrative Agent and the Borrowers)) and such other terms that are
reasonably satisfactory to the Administrative Agent, in each case, as amended,
restated, supplemented, replaced or otherwise modified from time to time with
the consent of the Administrative Agent (such consent not be unreasonably
withheld, conditioned or delayed).

“Interest Election Request”: a certificate duly executed by a Responsible
Officer of the Borrower Representative substantially in the form of Exhibit I.

“Interest Payment Date”: (a) as to any Contract Rate Loan having an Interest
Period of three months (or 90 days in the case of BA Rate Loans) or less, the
last day of such Interest Period, (b) as to any Contract Rate Loan having an
Interest Period longer than three months (or 90 days in the case of BA Rate
Loans), each day that is three months (or 90 days in the case of BA Rate Loans),
or a whole multiple thereof, after the first day of such Interest Period and the
last day of such Interest Period, and (c) as to any as to any Contract Rate
Loan, the date of any repayment or prepayment made in respect thereof.

“Interest Period”: (a) with respect to each Advance that is a LIBOR Rate Loan, a
period commencing on the date of (w) the making of such Loan, (x) the
continuation of a LIBOR Rate Loan, (y) the conversion of an Advance that is a
U.S. Base Rate Loan to a LIBOR Rate Loan, or (z) the conversion of an Advance
that is a Canadian Base Rate Loan to a LIBOR Rate Loan, as applicable, and
ending 1, 2, 3, 6 or, if available to Appropriate Lenders, 12 months (or a
shorter period) thereafter, as the Borrower Representative may elect, (b) with
respect to each Advance that is a BA Rate Loan, a period commencing on the date
of (x) the making of such Loan, (y) the continuation of a BA Rate Loan, (z) the
conversion of an Advance that is a Canadian Prime Rate Loan to a BA Rate Loan,
as applicable, and ending 30, 60, 90, 180 or, if available to Appropriate
Lenders, 360 (or a shorter period) days thereafter, as the Borrower
Representative may elect, and (c) with respect to each Advance that is a EURIBOR
Loan, a period commencing on the date of making or continuation of such Advance,
as applicable, and ending one 1, 2, 3, 6 or, if available to Appropriate
Lenders, 12 months (or a shorter period) thereafter, as the Borrower
Representative may elect; provided, that, in each case, (i) interest shall
accrue at the applicable rate based upon the LIBOR Rate, the BA Rate or EURIBOR,
as applicable, from and including the first day of each Interest Period to, but
excluding, the day on which any Interest Period expires, (ii) any Interest
Period that would end on a day that is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (iii)

 

- 56 -



--------------------------------------------------------------------------------

with respect to an Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period), the Interest Period
shall end on the last Business Day of the calendar month that is 1, 2, 3, 6 or,
if available to Appropriate Lenders, 12 months or a shorter period (or 30, 60,
90, 180 or, if available to all Canadian Revolving Lenders, 360 days or a
shorter period, as applicable) after the date on which the Interest Period
began, as applicable, and (iv) the Borrowers may not elect an Interest Period
which will end after the Revolving Termination Date.

“Inventory”: as defined in the U.S. Security Agreement or the Canadian Security
Agreement, as the context may require.

“Inventory Reserves”: means, as of any date of determination, without
duplication of any other Reserves or items that are otherwise addressed or
excluded through eligibility criteria (a) Landlord Reserves, and (b) those
reserves that the Administrative Agent deems necessary, in its Permitted
Discretion and subject to Section 2.1(d), to establish and maintain (including
reserves for slow moving Inventory and Inventory shrinkage) with respect to
Eligible Inventory, Eligible Finished Goods Inventory, Eligible
Work-in-ProgressProcess Inventory, Eligible Raw Materials Inventory, the Maximum
Global Credit Amount, the Maximum U.S. Credit Amount or the Maximum Canadian
Credit Amount.

“Investment Grade Rating”: a corporate family rating equal to or higher than
Baa3 (or the equivalent) by Moody’s and an issuer credit rating equal to or
higher than BBB- (or the equivalent) by S&P, or an equivalent rating by any
other rating agency.

“Investment Grade Securities”:

(1) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents);

(2) securities that have an Investment Grade Rating;

(3) investments in any fund that invests at least 95% of its assets in
investments of the type described in clauses (1) and (2) which fund may also
hold immaterial amounts of cash pending investment and/or distribution; and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments”: with respect to any Person, all investments by such Person in
other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers, directors, employees and consultants made in the ordinary
course of business), purchases or other acquisitions for consideration of
Indebtedness, Equity Interests or other securities issued by any other Person
and investments that are required by GAAP to be classified on the balance sheet
of (excluding the footnotes) of such Person in the same manner as the other
investments included in this definition to the extent such transactions involve
the transfer of cash or other property.(excluding, in the case of the Company

 

- 57 -



--------------------------------------------------------------------------------

and its Subsidiaries, intercompany advances arising from their cash management,
tax, and accounting operations in the ordinary course of business). For purposes
of the definition of “Unrestricted Subsidiary” and Section 6.3:

(1) “Investments” of the Company and the Restricted Subsidiaries shall include
the portion (proportionate to the applicable Person’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of a Subsidiary of the
Company at the time that such Subsidiary is designated an Unrestricted
Subsidiary; provided that upon a redesignation of such Subsidiary as a
Restricted Subsidiary, the Company shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary equal to an amount (if
positive) equal to:

(a) the Company’s “Investment” in such Subsidiary at the time of such
redesignation less

(b) the portion (proportionate to the Company’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer, in each case as
determined in good faith by the Company.

For the avoidance of doubt, a guarantee by the Company or a Restricted
Subsidiary of the obligations of another Person (the “primary obligor”) shall
not be deemed to be an Investment by the Company or such Restricted Subsidiary
in the primary obligor to the extent that such obligations of the primary
obligor are solely in favor of the Company or any Restricted Subsidiary and the
transaction giving rise to such obligations is already treated as an Investment
hereunderthereof, and in no event shall a guarantee of an operating lease or
other business contract of any Borrower or any Restricted Subsidiary be deemed
an Investment.

“IRS”: as defined in Section 10.6(c)(i).

“ISP”: with respect to any Letter of Credit, the International Standby Practices
1998 (International Chamber of Commerce Publication No. 590) and any subsequent
revision thereof adopted by the International Chamber of Commerce on the date
such Letter of Credit is issued.

“Issuer Document”: with respect to any Letter of Credit, a letter of credit
application, a letter of credit agreement, or any other document, agreement or
instrument entered into (or to be entered into) by a Borrower in favor of the
applicable Issuing Bank and relating to such Letter of Credit.

“Issuing Banks”: individually or collectively, as the context may require, any
U.S. Issuing Bank and any Canadian Issuing Bank.

“Joining Borrower”: individually or collectively, as the context may require, a
Joining U.S. Borrower and a Joining Canadian Borrower.

 

- 58 -



--------------------------------------------------------------------------------

“Joining Canadian Borrower”: as defined in Section 2.25.

“Joining U.S. Borrower”: as defined in Section 2.25.

“Joint Bookrunners”: collectively, the Joint Bookrunners listed on the cover
page hereof.

“Joint Lead Arrangers”: collectively, the Joint Lead Arrangers listed on the
cover page hereof.

“Judgment Currency”: as defined in Section 10.22.

“Landlord Reserve”: as to each location at which a Borrower has Inventory or
books and records located and as to which a Lien Waiver has not been received by
the Administrative Agent, a reserve in an amount equal to the greater of (a) the
number of monthsmonths’ rent for which the landlord will have, under applicable
law, a Lien in the Inventory of such Borrower to secure the payment of rent or
other amounts under the lease relative to such location, or (b) 3 monthsmonths’
rent under the lease relative to such location.

“Latest Maturity Date”: at any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time.

“Lenders”: as defined in the preamble hereto; provided that, unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Banks and the Swingline Lender.

“Lender Group”: each of Lenders (including the Issuing Banks and the Swingline
Lender) and the Administrative Agent, or any one or more of them (as the context
requires).

“Lender Group Expenses”: all fees required to be paid to and costs or expenses
of the Lender Group and/or the Administrative Agent required to paid or be
reimbursed, as applicable, by the Company and/or its Subsidiaries under this
Agreement.

“Lender Indemnities”: as defined in Section 9.13.

“Letter of Credit”: a letter of credit (as that term is defined in the UCC)
issued by an Issuing Bank. Unless the context requires otherwise, Letters of
Credit shall be deemed to include all Reimbursement Undertakings issued
hereunder. Letters of Credit shall include the Rollover Letters of Credit.

“Letter of Credit Disbursement”: a payment made by an Issuing Bank pursuant to a
Letter of Credit.

“Letter of Credit Exposure”: as of any date of determination with respect to any
Lender under any Facility, such Lender’s Pro Rata Share of the Letter of Credit
Usage under such Facility on such date.

 

- 59 -



--------------------------------------------------------------------------------

“Letter of Credit Usage”: as of any date of determination with respect to any
Facility, the aggregate undrawn amount of all Letters of Credit provided under
such Facility and outstanding on such date.

“Letter of Credit Fees”: as defined in Section 2.5(b).

“Level 1 Availability Trigger Amount”: at any time, the greater of (x) 12.5% of
the Global Loan Cap in effect at such time and (y) $25,000,000; provided upon
the expiration of the Systems Update Period, the Level 1 Availability Trigger
Amount shall be, at any time, the greater of (x) 10.0% of the Global Loan Cap in
effect at such time and (y) $20,000,000.

“Level 2 Availability Trigger Amount”: at any time, the greater of (x) 15% of
the Global Loan Cap in effect at such time and (y) $30,000,000.

“Level 3 Availability Trigger Amount”: at any time, the greater of (x) 20% of
the Global Loan Cap in effect at such time and (y) $40,000,000.

“LIBOR Rate” in relation to any LIBOR Rate Loan, the rate per annum rate as
reported on Reuters Screen LIBOR01 pagepublished by ICE Benchmark Administration
Limited (or any successor page or, if a successor is unavailable, such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 11:00 a.m. (London time)
2 Business Days prior to the commencement of the requested Interest Period, for
a term, and in an amount, comparable to the Interest Period and the amount of
the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan, as a
continuation of a LIBOR Rate Loan or as a conversion of a U.S. Base Rate Loan or
Canadian Base Rate Loan, as applicable, to a LIBOR Rate Loan) by the Appropriate
Borrowers in accordance with the terms hereof (and, if any such rate is below
zero, the LIBOR Rate shall be deemed to be zero), which determination shall be
made by the Administrative Agent and shall be conclusive in the absence of
manifest error.

“LIBOR Rate Loan”: each Loan the rate of interest applicable to which is based
upon the LIBOR Rate.

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Lien Waiver”: an agreement, in form and substance reasonably satisfactory to
the Administrative Agent, by which (i) for any Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit the Administrative Agent to enter upon the
premises and remove the Collateral or to use the premises for an agreed upon
period of time to store or dispose of the Collateral, (ii) for any Collateral
held by a warehouseman, processor, shipper, customs broker or freight forwarder,
such Person waives or subordinates any Lien it may have on the Collateral,
agrees to hold any documents in its possession relating to the Collateral as
agent for the Administrative Agent, and

 

- 60 -



--------------------------------------------------------------------------------

agrees to deliver the Collateral to the Administrative Agent upon request and
(iii) for any Collateral held by a repairman, mechanic or bailee, such Person
acknowledges the Lien of the Administrative Agent under the Loan Documents,
waives or subordinates any Lien it may have on the Collateral, and agrees to
deliver the Collateral to the Administrative Agent upon request.

“Limited Condition Transaction”: shall mean any Permitted Acquisition or,
Permitted Investment, Disposition, Restricted Payment or other transaction whose
consummation is not conditioned on the availability of, or on obtaining,
third-party financing. (or, if such a condition does exist, the Company or any
Restricted Subsidiary, as applicable, would be required to pay any fee,
liquidated damages or other amount or be subject to any indemnity, claim or
other liability as a result of such third party financing not having been
available or obtained).

“Loan”: any portion of an Advance made (or to be made) hereunder by any Lender.

“Loan Account”: as defined in Section 2.8.

“Loan Cap”: the U.S. Loan Cap or the Canadian Loan Cap, as the context may
require.

“Loan Documents”: this Agreement, Amendment No. 1, Amendment No. 22, Amendment
No. 3, any Intercreditor Agreement, the Notes, the Security Documents, an
Incremental Amendment, if any, and an Extension Agreement, if any.

“Loan Party”: individually or collectively, as the context may require, each
Borrower and each Guarantor.

“Loan Party Guarantee”: as defined in Section 6.2(b)(xxix).

“Local Time”: (a) New York, New York time with respect to the times for: (i) the
determination of the U.S. Dollar Equivalent, (ii) the receipt of Advance
requests for U.S. Advances, U.S. Swingline Loans and Canadian Advances and
requests to the U.S. Issuing Bank for U.S. Letters of Credit and the Canadian
Issuing Bank for the Canadian Letters of Credit, (iii) the receipt and sending
of notices by and disbursement by the Administrative Agent or any Lender and any
Issuing Bank and for payments with respect to U.S. Advances, U.S. Swingline
Loans, Canadian Advances, U.S. Special Advances, Canadian Special Advances with
respect to the U.S. Borrowers and the Canadian Borrowers and reimbursement
obligations in respect of U.S. Letters of Credit and Canadian Letters of Credit
and (iv) the Settlement, (b) Toronto, Ontario time with respect to the times
for: (i) the receipt of Advance requests for Canadian Advances and requests to
the Canadian Issuing Bank for Canadian Letters of Credit, and (ii) the receipt
and sending of notices by and disbursement by the Administrative Agent or any
Lender and any Issuing Bank and for payments in respect to Canadian Advances and
Canadian Special Advances and reimbursement obligations in respect of Canadian
Letters of Credit.

“Majority Facility Lenders”: at any time with respect to any Facility,
Non-Defaulting Lenders holding more than 50% of the Facility Exposure under such
Facility at such time.

“Management Agreement”: one or more management services agreements between the
Company or any of its Affiliates and the Sponsor (or any of its Affiliates) in
existence on the

 

- 61 -



--------------------------------------------------------------------------------

Closing Date, or a successor agreement between the Company or any of its
Affiliates and the Sponsor, as may be amended, supplemented or otherwise
modified from time to time; provided that such amendments, supplements or
modifications are not materially adverse to the Lenders as reasonably determined
in good faith by the Borrower Representative.

“Management Stockholders”: the members of management of Holdings or its
Subsidiaries and their Control Investment Affiliates who are holders of Capital
Stock of Holdings or any direct or indirect parent company of Holdings on the
Closing Date.

“Margin Stock”: as set forth in Regulation U of the Board of Governors, or any
successor thereto.

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, liabilities, operations, financial condition or operating results of the
Company and the Restricted Subsidiaries taken as a whole, (b) the ability of the
Loan Parties (taken as a whole) to perform their obligations under the Loan
Documents or (c) the rights, remedies and benefits available to, or conferred
upon, the Administrative Agent, any Lender or any Secured Party hereunder or
thereunder.

“Materials of Environmental Concern”: any chemicals, pollutants, contaminants,
wastes, toxic substances, hazardous substances, any petroleum or petroleum
products, asbestos, polychlorinated biphenyls, lead or lead-based paints or
materials, radon, urea-formaldehyde insulation, molds fungi, mycotoxins, and
radioactivity, or radiofrequency radiation that are regulated pursuant to
Environmental Law as toxic or hazardous or have an adverse effect on human
health or the environment.

“Material Property”: any individual fee owned real property with a Fair Market
Value equal to or greater than $5,000,000.

“Maximum Amount”: as defined in Section 10.18(a).

“Maximum Canadian Credit Amount”: on any date of determination, the aggregate
Canadian Revolving Commitments on such date. The Maximum Canadian Credit Amount
on the Closing Date is $4535,000,000. The Maximum Canadian Credit Amount may
increase or decrease from time to time in accordance with the terms hereof
(including in connection with a Reallocation pursuant to Section 1.4).

“Maximum Global Credit Amount”: $300,000,000 as such amount may increase or
decrease from time to time in accordance with the terms hereof.

“Maximum U.S. Credit Amount”: on any date of determination, the aggregate U.S.
Revolving Commitments on such date. The Maximum U.S. Credit Amount on the
Closing Date is $255265,000,000. The Maximum U.S. Credit Amount may increase or
decrease from time to time in accordance with the terms hereof (including in
connection with a Reallocation pursuant to Section 1.4).

“Minimum Extension Condition”: as defined in Section 2.24(c).

 

- 62 -



--------------------------------------------------------------------------------

“Moody’s”: Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Property”: the real properties as to which, pursuant to
Section 5.9(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall beare granted a Lien pursuant to the Mortgages, including
each real property identified as a “Mortgaged Property” on Schedule
1.1IMortgage.

“Mortgage”: each of the mortgages, deeds of trust, and deeds to secure debt or
such equivalent documents hereafter entered into and executed and delivered by
one or more of the Loan Parties (or any Group Member required to become a Loan
Party pursuant to the terms of the Loan Documents) to the Administrative Agent,
in each case, in form and substance reasonably acceptable to the Administrative
Agent.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Income”: with respect to any Person, the net income (loss) attributable to
such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock dividends.

“Net Liquidation Percentage”: as of any date of determination, the percentage of
the book value of the Borrowers’ Inventory that is estimated to be recoverable
in an orderly liquidation of such Inventory net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory and to be as specified in the most recent appraisal
received by the Administrative Agent from an appraisal company reasonably
acceptable to the Administrative Agent and except for appraisals conducted while
a Cash Dominion Period is in effect, to the Borrower Representative.

“New York UCC”: the Uniform Commercial Code as in effect from time to time in
the State of New York.

“Non-Defaulting Canadian Lender”: any Canadian Revolving Lender other than a
Defaulting Canadian Lender.

“Non-Defaulting Lender”: any Lender other than a Defaulting Lender.

“Non-Defaulting U.S. Lender”: any U.S. Revolving Lender other than a Defaulting
U.S. Lender.

“Non-Excluded Taxes”: as defined in Section 2.18(a).

“Non-Guarantor Subsidiary”: (a) any Subsidiary of Holdings (i) that is not a
Wholly Owned Subsidiary (provided that such Subsidiary shall cease to be a
Non-Guarantor Subsidiary at the time such Subsidiary becomes a Wholly Owned
Subsidiary), (ii) that is an Immaterial Subsidiary (provided that such
Subsidiary shall cease to be a Non-Guarantor Subsidiary at the time such
Subsidiary is no longer an Immaterial Subsidiary), (iii) for which the provision
of a Guarantee would be prohibited or restricted by applicable law (including
financial assistance,

 

- 63 -



--------------------------------------------------------------------------------

fraudulent conveyance, preference, thin capitalization or other similar laws or
regulations), whether on the Closing Date or thereafter or by contract existing
on the Closing Date, or, if such Subsidiary is acquired after the Closing Date,
by contract existing when such Subsidiary is acquired (so long as such
prohibition is not created in contemplation of such acquisition), including any
requirement to obtain the consent of any Governmental Authority or third party,
(iv) for which the provision of a Guarantee would result in material adverse tax
consequences (as reasonably determined by the Borrower Representative in
consultation with the Administrative Agent), (v) for which the cost of providing
a Guarantee is excessive in relation to the value afforded thereby (as
reasonably determined by the Borrower Representative and the Administrative
Agent) or (vi) for which the provision of a Guarantee would result, directly or
indirectly, in the Guarantee by a CFC Holdco or a Foreign Subsidiary that is a
CFC of an obligation of a Canadian Loan Party that is disregarded as separate
from any U.S. Loan Party or any Domestic Subsidiary for U.S. federal income tax
purposes, (vii) with respect to the obligations of any U.S. Loan Party or any
Canadian Loan Party that is disregarded as separate from any U.S. Loan Party or
any Domestic Subsidiary for U.S. federal income tax purposes, any Foreign
Subsidiary or Excluded Domestic Subsidiary and (b) any captive insurance company
or not-for-profit subsidiary; provided that, notwithstanding the foregoing
clauses (a) and (b), the Borrower Representative may in its sole discretion
cause any Non-Guarantor Subsidiary to become a Loan Party hereunder and
designate any Non-Guarantor Subsidiary as a Subsidiary Guarantor.

“Non-Material Property”: any individual fee owned real property other than
Material Property.

“Non-U.S. Lender”: as defined in Section 2.18(d).

“Note”: individually or collectively, as the context may require, each Canadian
Revolving Note, each Canadian Swingline Note, each U.S. Revolving Note and each
U.S. Swingline Note.

“OFAC”: as defined in Section 3.18(c)(v).

“Officer’s Certificate”: a certificate signed on behalf of Holdings, the Company
or the Borrower Representative by any Responsible Officer thereof, who must be
the principal executive officer, the principal financial officer, the treasurer,
the controller, the general counsel or the principal accounting officer that
meets the requirements set forth in this Agreement.

“Organizational Document”: (i) relative to each Person that is a corporation,
its charter/articles and its by-laws (or similar documents), (ii) relative to
each Person that is a limited liability company, its certificate of formation
and its operating agreement (or similar documents), (iii) relative to each
Person that is a limited partnership, its certificate of formation and its
limited partnership agreement (or similar documents), (iv) relative to each
Person that is a general partnership, its partnership agreement (or similar
document) and (v) relative to any Person that is any other type of entity, such
documents as shall be comparable to the foregoing.

“Other Obligations”: any principal, interest, penalties, fees, indemnifications,
reimbursements (including reimbursement obligations with respect to letters of
credit and

 

- 64 -



--------------------------------------------------------------------------------

bankers’ acceptances), damages and other liabilities payable under the
documentation governing any Indebtedness.

“Other Taxes”: any and all present or future stamp or documentary, intangible,
recording or filing Taxes or similar excise or property Taxes arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document except to the extent any such Taxes that are (i) imposed as a result of
an assignment by a Lender (an “Assignment Tax”) if such Assignment Tax is
imposed as a result of any present or former connection between the assignor or
assignee and the jurisdiction imposing such Assignment Tax (other than any
connection arising from such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to, and/or enforced, any Loan Documents), or (ii) Taxes excluded from the
indemnification provisions in Section 2.18(a).

“Outstanding Amount”: (a) with respect to the Advances and Swingline Loans on
any date, the amount thereof after giving effect to any borrowings and
prepayments or repayments of Advances (including any refinancing of outstanding
unpaid drawings under Letters of Credit or Letter of Credit Disbursements as an
Advance under any Facility) and Swingline Loans, as the case may be, occurring
on such date; and (b) with respect to any Letters of Credit on any date, the
amount thereof on such date after giving effect to any Letter of Credit
Disbursement occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit (including any refinancing of outstanding unpaid
drawings under Letters of Credit or Letter of Credit Disbursements as an Advance
under any Facility) or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

“Overadvance”: as of any date of determination, that the Usage under any
Facility is greater than any of the limitations set forth in Section 2.1,
Section 2.10 or Section 2.11.

“Participant”: as defined in Section 10.6(c)(i).

“Participant Register”: as defined in Section 10.6(c)(i).

“Participating Member State”: each state as described in any EMU Legislation.

“Patriot Act”: the USA PATRIOT Improvement and Reauthorization Act, Pub. L.
109-177, signed into law March 9, 2009, as amended.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permanent LIBOR Discontinuation Date”: the date announced by ICE Benchmark
Administration Limited or any other competent authority or administrator of the
LIBOR Rate as the date on which it shall cease to publish the LIBOR Rate
permanently or indefinitely (and there is no successor administrator that will
continue the publication of the LIBOR Rate). For the avoidance of doubt, it is
understood and agreed that as of the date hereof, no such date has been

 

- 65 -



--------------------------------------------------------------------------------

announced by ICE Benchmark Administration Limited or any other competent
authority or administrator of the LIBOR Rate.

“Permanent LIBOR Discontinuation Event” means the earlier to occur of (i) ninety
(90) days prior to the announced Permanent LIBOR Discontinuation Date, or
(ii) the actual Permanent LIBOR Discontinuation Date.

“Permitted Acquisition”: as defined in clause (ix) of Section 6.3(b).

“Permitted Cure Securities”: any Qualified Equity Interest in Holdings.

“Permitted Debt”: as defined in Section 6.2(b).

“Permitted Discretion”: a determination made in good faith and in the exercise
of reasonable (from the perspective of a secured asset-based lender) business
judgment.

“Permitted Extension”: as defined in Section 2.24(a).

“Permitted Investments”:

(1) Investments by (i) any U.S. Loan Party in any other U.S. Loan Party;
(ii) any Canadian Loan Party in any other Loan Party; (iii) any Restricted
Subsidiary that is not a Loan Party in any other Restricted Subsidiary that is
not a Loan Party; (iv) any Loan Party in any Restricted Subsidiary that is not a
Loan Party not to exceed the greater of $310,000,000 and 0.1505% of Total Assets
(at the time such Investment is made); (v) any U.S. Loan Party in any Canadian
Loan Party not to exceed the greater of $310,000,000 and 0.1505% of Total Assets
(at the time such Investment is made); or (vi) the Company or any Restricted
Subsidiary in any other Restricted Subsidiary so long as (x) no Default or Event
of Default has occurred and is continuing or would result therefrom, and
(y) Global Excess Availability on the date of such Investment and for each day
during the 30-day period immediately preceding such date is equal to or greater
than the Level 1 Availability Trigger Amount calculated on a pro forma basis
giving effect to such Investment; provided for any single or series of related
Investments in excess of $2030,000,000 made pursuant to this clause (vi), the
Borrower Representative shall have delivered a Transaction Certificate to the
Administrative Agent promptly before the making of any such Investments
evidencing compliance with the foregoing;

(2) any Investment in cash or Cash Equivalents or Investment Grade Securities;

(3) (x) any Investment by a Loan Party in a Person if as a result of such
Investment (a) such Person substantially contemporaneously becomes a Guarantor,
or (b) such Person substantially contemporaneously, in one transaction or a
series of related transactions, is merged, consolidated or amalgamated with or
into, or transfers or conveys all or substantially all of its assets to, or is
liquidated into, a Loan Party and (y) any Investment held by such Person;
provided, that in the case of this clause (y), such

 

- 66 -



--------------------------------------------------------------------------------

Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

(4) any Investment in securities, promissory notes or other assets, including
earnouts, not constituting Cash Equivalents or Investment Grade Securities and
received in connection with an Asset Sale permitted under Section 6.5in
compliance with Section 6.5 or any other disposition of assets described in
clause (t) of the definition of Asset Sale;

(5) Investments existing on the ClosingAmendment No. 3 Effective Date or made
pursuant to binding commitments in effect on the ClosingAmendment No. 3
Effective Date (as replaced, Refinanced, refunded, renewed or extended);
provided that the amount of any such Investment is in an amount that does not
exceed increased in excess of the amount in existence on the Closing
DateAmendment No. 3 Effective Date or, as applicable, the amount of such
Investment subject to such binding commitment in effect on the Amendment No. 3
Effective Date (except by the accrual or accretion of interest or original issue
discount or the issuance of pay-in-kind securities) or (b) as otherwise
permitted under this Agreement; provided, further, that individualany
Investments (and binding commitments to make Investments) in excess of
$20,000,000 and existing on the ClosingAmendment No. 3 Effective Date or made
pursuant to binding commitments in effect on the ClosingAmendment No. 3
Effective Date in excess of $7,500,000 shall be listedset forth on Schedule 6.3
hereto;

(6) a single acquisition (or series of related acquisitions) by the Company or
any Restricted Subsidiary thereof (or an Investment by the Company or any
Restricted Subsidiary thereof in any Restricted Subsidiary of the Company in
connection with such acquisition) of the majority of the Capital Stock of
Persons or of assets constituting all or substantially all of the assets of a
Person organized, formed or otherwise domiciled in a member country of the
European Economic Area for aggregate consideration not to exceed $20,000,000
during the life of this Agreement (such transaction, the “Approved European
Acquisition”); provided, that (x) such Approved European Acquisition shall be
financed with the proceeds of the Term B-1 Loans (as defined in the Term Loan
Credit Agreement) and (y) such Approved European Acquisition shall not be
financed with the proceeds of Advances hereunder;

(6) [reserved];

(7) any Investment acquired by the Company or any Restricted Subsidiaries (a) in
exchange for any other Investment or accounts receivable held by the Company or
any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the Company of such
other Investment or accounts receivable, (b) received in connection with the
bankruptcy or reorganization of suppliers and customers or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment), (c) in good faith settlement of delinquent
obligations of, and other disputes with Persons who are not Affiliates or (c,
(d) in satisfaction of judgments against other Persons, (e) as a result of a
foreclosure by any Borrower or any of the Restricted Subsidiaries with respect
to any

 

- 67 -



--------------------------------------------------------------------------------

secured Investment or other transfer of title with respect to any secured
Investment in default, or (f) consisting of extensions of trade credit and
accommodation guarantees in the ordinary course of business including extensions
of credit in the nature of accounts receivable or notes receivable arising from
the grant of trade credit;

(8) Hedging Obligations permitted under Section 6.2(b)(xii);incurred in the
ordinary course of business and not for speculative purposes;

(9) So long as no Event of Default has occurred or is continuing both before and
after giving effect to such Investment or would result therefrom, additional
Investments by the Company or any of the Restricted Subsidiaries having an
aggregate Fair Market Value (being measured at the time such Investment is made
and without giving effect to subsequent changes in value), taken together with
all other Investments made pursuant to this clause (9), not to exceed the
greater of $50100,000,000 and 2.253.5% of Total Assets (at the time such
Investment is made) in the aggregate at any time outstanding; provided, that on
the date of any such Investment made with assets of the type included in the
Borrowing Base, the Borrower Representative delivers to the Administrative Agent
a Borrowing Base Certificate giving effect to such Investment on a pro forma
basis (and such Borrowing Base Certificate will then be effective until the
delivery of a subsequent Borrowing Base Certificate hereunder);

(10) loans and advances to (or guarantees of Indebtedness of) officers,
directors and employees for business related travel expenses (including
entertainment expense), moving and relocation expenses, tax advances, payroll
advances and other similar expenses, in each case Incurred in the ordinary
course of business or consistent with past practice or to fund such Person’s
purchase of Equity Interests of the Company or any direct or indirect parent
company thereof under compensation plans approved by the Board of Directors of
the Company (or any direct or indirect parent company thereof) in good faith;
provided, that Investments made pursuant to this clause (10) shall not exceed
$25,000,000 in the aggregate at any time outstanding;

(11) Investments the payment for which consists of Equity Interests of the
Company (other than Disqualified Stock) or any direct or indirect parent of the
Company, as applicable;

(12) (a) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 6.6 (except
transactions described in clauses (b)(ii), (b)(v), (b)(ix)(B) and (b)(xxiii)
therein);). (b)(xx) and (b)(xxiii) therein), (b) the creation of Liens on the
assets of the Company or any Restricted Subsidiary in compliance with
Section 6.7 and (c) Restricted Payments permitted under Section 6.3 (other than
by reference to this clause (12));

(13) the licensing or contribution of intellectual propertyInvestments
consisting of Intellectual Property Licenses pursuant to joint marketing
arrangements with other Persons;

(14) guarantees issued in accordance with Section 6.2;

 

- 68 -



--------------------------------------------------------------------------------

(15) Reserved;

(16)(15) Investments consisting of (i) purchases and acquisitions of inventory,
supplies, materials and equipment or, (ii) purchases of contract rights or
licenses or leases of intellectual propertyof Intellectual Property, or
(iii) receivables owing to the Company or any Restricted Subsidiary or other
rights, in each case in the ordinary course of business;

(17)(16) Investments resulting from the receipt of non-cash consideration in an
Asset Sale received in compliance with Section 6.5 or any other disposition of
assets described in clauses (t) of the definition of Asset Sale;

(18) Reserved;

(19) Reserved;

(17) Investments in joint ventures of the Company or any of its Restricted
Subsidiaries having an aggregate Fair Market Value (being measured at the time
such Investment is made and without giving effect to subsequent changes in
value), taken together with all other Investments made pursuant to this clause
(17) and clauses (18) and (29), not to exceed the greater of $20,000,000 and
1.0% of Total Assets (at the time such Investment is made) in the aggregate at
any time outstanding;

(18) Investments in any Similar Business having an aggregate Fair Market Value
(being measured at the time such Investment is made and without giving effect to
subsequent changes in value), taken together with all other Investments made
pursuant to this clause (18) and clauses (17) and (29), not to exceed the
greater of $20,000,000 and 1.0% of Total Assets (at the time such Investment is
made) in the aggregate;

(20)(19) advances, loans, rebates and extensions of credit (including the
creation of receivables) to suppliers, customers and vendors, and performance
guarantees, in each case in the ordinary course of business;

(21)(20) the acquisition of assets or Capital Stock solely in exchange for the
issuance of common equity securities of the Company; and

(22)(21) other Investments so long as (A) no Default or Event of Default has
occurred or is continuing both before and after giving effect to such Investment
and (B)(I) Global Excess Availability on the date of such Investment and for
each day during the 30-day period immediately preceding such date is equal to or
greater than the Level 3 Availability Trigger Amount on a pro forma basis after
giving effect to such Investment or (II) both (x) Global Excess Availability on
such date and for each day during the 30-day period immediately preceding such
date is equal to or greater than the Level 2 Availability Trigger Amount on a
pro forma basis after giving effect to such Investment and (y) the Fixed Charge
Coverage Ratio for the most recently ended Test Period is at least 1.0 to 1.0;
provided that for any single or series of related Investments in excess of
$2030,000,000 made pursuant to this clause (2221), the Borrower Representative
shall

 

- 69 -



--------------------------------------------------------------------------------

have delivered a Transaction Certificate to the Administrative Agent promptly
before the making of any such Investments evidencing compliance with the
foregoing; provided, further, that if a Loan Party classifies any Loan Party
Guarantee as permitted under this clause (22 (21), then for purposes of
complying with subclause (B) above at the time of the Incurrence of such Loan
Party Guarantee (and at no other time and for no other purpose under this
Agreement or any other Loan Document), such Loan Party shall be deemed to have
made a cash contribution to the Restricted Subsidiary Incurring Indebtedness
under Section 6.2(b)(xxixxxx) funded solely with the proceeds of Advances and in
an amount equal to the aggregate liability of such Loan Party under the Loan
Party Guarantee.;

(22) Investments relating to a Receivables Subsidiary that, in the good faith
determination of the Borrower Representative are required by Law or regulation
to effect any Qualified Receivables Financing, distributions or payments of
Receivables Fees or any Receivables Repurchase Obligation in connection
therewith including, without limitation, Investments of funds held in accounts
permitted or required by the arrangements governing such Qualified Receivables
Financing or any related Indebtedness;

(23) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary banking
arrangements in the ordinary course of business;

(24) Investments (A) for utilities, security deposits, leases and similar
prepaid expenses incurred in the ordinary course of business and (B) trade
accounts created, or prepaid expenses accrued, in the ordinary course of
business;

(25) loans and advances to direct and indirect parent companies of the Company
in lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to such companies in accordance with Section
6.3;

(26) any Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business;

(27) [Reserved];

(28) Investments in the ordinary course of business in connection with
Settlements; and

(29) Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(29) and clauses (17) and (18) that are at the time outstanding, without giving
effect to the sale of an Unrestricted Subsidiary to the extent the proceeds of
such sale do not consist of cash or marketable securities, not to exceed the
greater of $20,000,000 and 1.0% of Total Assets (at the time such Investment is
made) in the aggregate at any time outstanding.

 

- 70 -



--------------------------------------------------------------------------------

For purposes of this Agreement, any Investment shall be determined on the date
such Investment is made, with the Fair Market Value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value.

“Permitted Investors”: the collective reference to the Sponsor and its Control
Investment Affiliates.

“Permitted Liens”: with respect to any Person:

(1) pledges or deposits of cash or Cash Equivalents by such Person in connection
with (a) workers’ or workmen’s compensation, employment or unemployment
insurance and other types of employers’ health tax, social security, retirement
and other similar legislation, employee source deductions, goods and services
taxes, sales taxes, municipal taxes, corporate taxes and pension fund
obligations, or good faith deposits, prepayments or cash pledges to secure or
other insurance-related obligations (including, but not limited to, in respect
of deductibles, self-insured retention amounts and premiums and adjustments
thereto), (b) securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees or similar instruments for the benefit of) insurance carriers
providing property, casualty or liability insurance to the Company or any
Restricted Subsidiary or otherwise supporting the payment of items set forth in
the foregoing clause (a) or (c), or good faith deposits, prepayments or cash
pledges in connection with bids, tenders, contracts (other than for the payment
of Indebtedness) or leases to which such Person is a party, performance and
return of money bonds and other similar obligations incurred in the ordinary
course of business, or deposits to secure public or statutory obligations of
such Person or deposits of cash or U.S. government bonds to secure surety, stay,
customs or appeal bonds or statutory bonds to which such Person is a party, or
deposits as security for contested taxes or import duties or for the payment of
rent, in each case Incurred in the ordinary course of business;

(2) Liens which are not consensualwith respect to outstanding motor vehicle
fines and do not secure indebtedness for borrowed money,Liens arising or imposed
by law, such as landlords’, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or construction contractors’ Liens and other similar
Liens, in each case for sums which have not yet been due or payable for more
than 30 days or which are being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review (or which, if due and payable, are being
contested in good faith by appropriate proceedings and for which adequate
reserves are being maintained, to the extent required by GAAP and such
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien); provided that the aggregate value of all
such Liens on ABL Priority Collateral shall not exceed $2,500,000 in the
aggregate at any time outstanding;

(3) inchoate Liens for taxes, assessments or other governmental charges
(i) which have not yet been due or payable overdue for more than 30 days,
(ii) which are not yet payable or subject to penalties for nonpayment or
(iiiii) which are being contested in

 

- 71 -



--------------------------------------------------------------------------------

good faith by appropriate proceedings that have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien and for
which adequate reserves are being maintained to the extent required by GAAP;

(4) Liens in favor of issuers of on deposits made to secure the performance of
bids, trade contracts, governmental contracts and leases, statutory obligations,
surety, stay, customs and appeal bonds or bid, performance bonds or with respect
to , bankers’ acceptance facilities and other regulatory requirements or
obligations of a like nature (including those to secure health, safety and
environmental obligations) and obligations in respect of letters of credit
issued pursuant to the request of and for, bank guarantees or similar
instruments that have been posted to support the account of such Personsame, in
each case incurred in the ordinary course of its business which do not encumber
ABL Priority Collateral;

(5) minor(a) survey exceptions, minor encumbrances, easements, ground leases,
covenants, conditions, rights-of-way, licenses, servitudes, restrictions,
encroachments, protrusions, by-law, or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning, building code or other restrictions as to
the use of(including defects and irregularities in title and similar
encumbrances) and other similar encumbrances and title defects or irregularities
affecting real properties or Liens incidental to the property, that, in the
aggregate, do not materially interfere with the ordinary conduct of the business
of such Person or to the ownership of its properties which were not Incurred in
connectionCompany and its Restricted Subsidiaries, taken as a whole, (b) rights
of recapture of unused real property in favor of the seller of property set
forth in customary purchase agreements and related arrangements with
Indebtedness and which do not in the aggregate materially adversely affectany
governmental authority, (c) servicing agreements, development agreements, site
plan agreements and other agreements with any governmental authority pertaining
to the use or development of any of the real property assets of the Person,
provided that the same are complied with in all material respects and do not
materially reduce the value of said propertiessuch subject assets of the Person
or materially impair theirinterfere with the use in the operation of the
business of such Person, and (d) the reservations in any original grants from
the crown of any land or interest therein and statutory exceptions to title;

(6) Liens Incurred to secure Other Obligations in respect of Indebtedness
permitted to be Incurred pursuant to Section 6.2(b)(i), (b)(ii), (b)(vi),
(b)(vii), (b)(xiv), (b)(xv)), (b)(xvi), or (b)(xvixxiii); provided that (A) in
the case of Section 6.2(b)(vii), such Lien extends only to the assets and/or
Capital Stock, the acquisition, lease, construction, repair, replacement or
improvement of which is financed thereby and any replacements, additions and
accessions thereto and any income or profits thereof, (B) in the case of
Section 6.2(b)(ii), such Indebtedness is secured only by Liens on Collateral
subject to the ABL-Term Intercreditor Agreement, (C) in the case of
Section 6.2(b)(xv), such guarantee may only be subject to Liens to the extent
the underlying Indebtedness may be subject to any Liens, and (CD) in the case of
Liens otherwise permitted pursuant to this clause (6) (other than Section 
6.2(b)(xvi),ii)), such Lien does not encumberLiens

 

- 72 -



--------------------------------------------------------------------------------

shall rank junior to the Liens securing the Finance Obligations in respect of
ABL Priority Collateral and shall be subject to an Intercreditor Agreement
satisfactory to the Administrative Agent.

(7) Liens existing on the ClosingAmendment No. 3 Effective Date; provided that
Liens securing liabilitiesIndebtedness or covering assetsother obligations in
excess of $712,500,000 shall be listed on Schedule 6.7 hereto;

(8) Liens on assets, property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided that such Liens are not created or
Incurred in connection with, or in contemplation of, such other Person becoming
such a Subsidiary; provided, further, that such Liens may not extend to any
other property owned by the Company or any Restricted Subsidiary of the Company
(other than the proceeds or products of such assets or property or shares of
stock or improvements thereon);or other assets owned by the Company or any
Restricted Subsidiary of the Company (other than any replacements of such
property or assets and additions and accessions thereto, the proceeds or
products thereof and other than after-acquired property subject to a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted under this Agreement that
require or include, pursuant to their terms at such time, a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition); provided that such Liens shall rank junior to
the Liens securing the Finance Obligations in respect of ABL Priority Collateral
and shall be subject to an Intercreditor Agreement satisfactory to the
Administrative Agent;

(9) Liens on assets or on property at the time the Company or a Restricted
Subsidiary of the Company acquired such assets or property, including any
acquisition by means of a merger or consolidation with or into the Company or
any Restricted Subsidiary of the Company; provided that such Liens are not
created or Incurred in connection with, or in contemplation of, such
acquisition; provided, further, that (i) the Liens may not extend to any other
assets or property owned by the Company or any Restricted Subsidiary of the
Company (other than the proceeds or products of such assets or property or
shares of stock or improvements thereon);) and (ii) such Liens shall rank junior
to the Liens securing the Finance Obligations in respect of ABL Priority
Collateral and shall be subject to an Intercreditor Agreement satisfactory to
the Administrative Agent;

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Company or another Restricted Subsidiary of the Company permitted
to be Incurred pursuant to Section 6.2; provided however that any such Liens on
ABL Priority Collateral shall rank junior to the Liens securing the Finance
Obligations in respect of ABL Priority Collateral, subject to an Intercreditor
Agreement satisfactory to the Administrative Agent;

(11) [Reserved];

 

- 73 -



--------------------------------------------------------------------------------

(11) Liens securing Hedging Obligations permitted under Section 6.2(b)(xii);
provided however that any such Liens on ABL Priority Collateral (other than cash
or Cash Equivalents in a segregated account solely securing such Hedging
Obligations) shall rank junior to the Liens securing the Finance Obligations in
respect of ABL Priority Collateral and shall subject to an Intercreditor
Agreement satisfactory to the Administrative Agent.

(12) Liens on specific items of inventory which is not ABL Priority Collateral
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or trade letters of credit issued or created for
the account of such Person to facilitate the purchase, shipment or storage of
such inventory or other goods;

(13) leases, licenses, subleases and sublicenses of assets (including real
property and intellectual property rightsIntellectual Property) in the ordinary
course of business which do not materially interfere with the ordinary conduct
of the business of the Company or any of the Restricted Subsidiaries;

(14) Liens arising from Uniform Commercial Code financing statement filings (or
Canadian PPSA filings or publications made in the Register of of Personal and
Moval Real Rights of the Province of Quebec) regarding operating leases entered
into by the Company and the Restricted Subsidiaries in the ordinary course of
business and other Liens arising solely from precautionary UCC financing
statements or similar filings;

(15) Liens in favor of any Loan Party;

(16) deposits made in the ordinary course of business to secure liability to
insurance carriers, companies and brokers;

(17) Liens on the Equity Interests of Unrestricted Subsidiaries and joint
ventures that are not Restricted Subsidiaries;

(18) grants of software and other technology licenses in the ordinary course of
business;

(19) judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;

(20) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business and Liens on insurance policies and the proceeds thereof securing
the financing of the premiums with respect thereto;

(21) Liens Incurred to secure Bank Products Obligations in the ordinary course
of business;

 

- 74 -



--------------------------------------------------------------------------------

(22) Liens on equipment of the Company or any Restricted Subsidiary of the
Company which does not constitute ABL Priority Collateral granted in the
ordinary course of business to the Company’s or such Restricted Subsidiary’s
client at which such equipment is located;

(23) Liens to secure any modification, refinancing, refunding, extension,
renewal or replacement (or successive refinancings, refundings, extensions,
renewals or replacements) as a whole, or in part, of any Indebtedness secured by
any Lien referred to in clauses (6), (7), (8), (9), (10), (15), (24) and
(2523) (solely with respect to Liens originally incurred under clauses (6), (7),
(8), (9), (10), (15) and (24) of this definition of “Permitted Liens”; provided,
that (x) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus proceeds or products of such property or
improvements on such property),) and the proceeds and products thereof, and
(y) the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (A) the outstanding principal amount or, if
greater, committed amount of the Indebtedness described under clauses (6), (7),
(8), (9), (10), (15), (24) and (2524) of this definition of “Permitted Liens” at
the time the original Lien became a Permitted Lien under this Agreement, and
(B) an amount necessary to pay accrued and unpaid interest, any fees and
expenses, including any premium and defeasance costs, related to such
modification, refinancing, refunding, extension, renewal or replacement;

(24) other Liens provided, that after giving pro forma effect thereto, the
lesser of (x) the aggregate outstanding Indebtedness secured by Liens existing
in reliance on this clause (24) and (y) the fair market value of the assets
securing such obligations which obligations, taken together with all obligations
permitted to be secured pursuant to this clause (24), in the aggregate doshall
not exceed the greater of $25(A) $125,000,000 and 1(B) 4.25% of Total Assets at
any one time outstandingdetermined as of the date of incurrence; provided such
Liens do not encumbershall rank junior to the Liens securing the Finance
Obligations in respect of ABL Priority Collateral and shall be subject to an
Intercreditor Agreement satisfactory to the Administrative Agent;

(25) Liens securing Hedging Obligations permitted under Section 6.2(b)(xii);

(26) Liens on receivables and related assets including proceeds thereof being
sold in factoring arrangements entered into in the ordinary course of business;

(25) [reserved];

(26) [reserved];

(27) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Company or any of the Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Company and the Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with

 

- 75 -



--------------------------------------------------------------------------------

customers of the Company or any of the Restricted Subsidiaries in the ordinary
course of business;

(28) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(29) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.2; provided that such Liens do not extend
to any assets other than those assets that are the subject of such repurchase
agreement;

(30) restrictions on dispositions of assets to be disposed of pursuant to merger
agreements, stock or asset purchase agreements and similar agreements;

(31) customary options, put and call arrangements, rights of first refusal and
similar rights relating to Investments in joint ventures and partnerships;

(32) any amounts held by a trustee in the funds and accounts under an indenture
securing any revenue bonds issued for the benefit of the Company or any
Restricted Subsidiary (to the extent otherwise permitted hereunder);;

(33) Liens (i) in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

(34) Liens (i) of a collection bank arising under applicable law, including
Section 4-210 of the Uniform Commercial Code, or any comparable or successor
provision, on items in the course of collection; (ii) attaching to a pooling,
commodity or securities trading accountaccounts or other commodity or securities
brokerage accounts incurred in the ordinary course of business; andor (iii) in
favor of a banking or other financial institution or entity, or electronic
payment services provider arising as a matter of law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and which are within the
general parameters customary in the banking industry;or finance industry or
arising pursuant to such banking or financial institution’s general terms and
conditions (including Liens in favor of deposit banks or securities
intermediaries securing customary fees, expenses or charges in connection with
the establishment, operation or maintenance of deposit accounts or securities
accounts);

(35) Liens solely on any cash earnest money deposits made in connection with any
letter of intent or purchase agreement in connection with an Investment
permitted hereunder;

 

- 76 -



--------------------------------------------------------------------------------

(36) customary Liens on deposits required in connection with the purchase of
property, equipment and inventory, in each case incurred in the ordinary course
of business;

(37) Liens securing the Finance Obligations created pursuant to any Loan
Document, the Term Loan Obligations pursuant to any Term Loan Document and any
Bank Product Agreement; provided, that in the case of the Liens securing the
Term Loan ObligatonsObligations, such Liens are subject to the ABL-Term
Intercreditor Agreement;

(38) Liens securing or arising pursuant to Sale Leaseback Transactions permitted
pursuant to Section 6.9; provided such Liens may not encumbershall rank junior
to the Liens securing the Finance Obligations in respect of ABL Priority
Collateral and shall be subject to an Intercreditor Agreement satisfactory to
the Administrative Agent;

(39) Liens on assets of Restricted Subsidiaries that are not Loan Parties;
provided that such Liens secure obligations of such Restricted Subsidiaries that
are otherwise permitted hereunder and such Liens only encumber assets of such
Restricted Subsidiaries that are not Loan Parties; and

(40) Liens constituting a reservation in any original grant by the Crown of real
property located in Canada.;

(41) Liens on accounts receivable incurred in connection with a Qualified
Receivables Financing securing Indebtedness incurred in accordance with Section
6.2(b)(viii)(x);

(41) Liens securing, or otherwise arising from, judgments for the payment of
money not constituting an Event of Default under Section 8.1(i) and notices of
lis pendens and associated rights related to litigation being contested in good
faith by appropriate proceedings and for which adequate reserves have been made;

(42) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.2 including Liens deemed to exist in
connection with Investments in repurchase agreements under clause (4) of the
definition of the term Cash Equivalents; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(43) Liens that are contractual rights of setoff, banker’s lien, netting
agreements and other Liens (a) relating to Cash Management Services, deposit
accounts, securities accounts, cash management arrangements or in connection
with the issuance of Indebtedness, including letters of credit, bank guarantees
or other similar instruments, (b) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Company and its Restricted Subsidiaries or
(c) relating to purchase orders and other agreements entered into with customers
of the Company or any of its Restricted Subsidiaries, in each case in the
ordinary course of business;

 

- 77 -



--------------------------------------------------------------------------------

(44) Liens securing Indebtedness secured by the Collateral on a pari passu basis
(but without regard to the control of remedies) with the Obligations permitted
to be Incurred pursuant to the covenant described under Section 6.2 if, at the
time of Incurrence of such Indebtedness on a pro forma basis, (i) the Total Net
Secured Leverage Ratio (as defined in the Term Loan Credit Agreement) would not
exceed 3.50 to 1.00 and (ii) the Company could incur $1.00 of additional
Indebtedness under Section 6.2(a); provided, that such Liens shall rank junior
to the Liens securing the Finance Obligations in respect of ABL Priority
Collateral and shall be subject to an Intercreditor Agreement satisfactory to
the Administrative Agent;

(45) Settlement Liens;

(46) Receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof; and

(47) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Company or any Restricted
Subsidiary thereof or by a statutory provision, to terminate any such lease,
license, franchise, grant or permit, or to require annual or periodic payments
as a condition to the continuance thereof.

Notwithstanding the foregoing, (a) if the property subject to the Liens
permitted under clauses (6), (8), (9), (10), (11), (15), (22), (23), (24) and
(2344) consists of ABL Priority Collateral, a Senior Representative acting on
behalf of the holders of the Indebtedness secured by such Liens shall have
become party to an Intercreditor Agreement (or any Intercreditor Agreement shall
have been amended or replaced in a manner reasonably acceptable to the
Administrative Agent), in form and substance reasonably satisfactory to the
Administrative Agent, which results in such Senior Representative having rights
to share in the ABL Priority Collateral on a junior-lien basis and (b) if the
property subject to the Liens permitted under clause (6) consists of Term
Priority Collateral, a Senior Representative acting on behalf of the holders of
such Indebtedness shall have become party to an Intercreditor Agreement (or any
Intercreditor Agreement shall have been amended or replaced in a manner
reasonably acceptable to the Administrative Agent), which results in such Senior
Representative having rights to share in the Term Priority Collateral on a pari
passu basis or a junior-lien basis, as applicable.

The Borrower Representative may classify (or later reclassify) any Lien in one
or more of the above categories (including in part in one category and in part
in another category).), provided, however that Liens incurred under clause
(23) above shall not be deemed to refresh capacity under the applicable clauses
such underlying Liens were originally incurred under. For purposes of this
definition, the term “Indebtedness” shall be deemed to include interest on such
Indebtedness.

“Permitted Priority Liens”: Permitted Liens with respect to Collateral other
than Capital Stock.

“Person”: any natural person, corporation, limited partnership, general
partnership, limited liability company, unlimited liability company, limited
liability partnership, joint venture,

 

- 78 -



--------------------------------------------------------------------------------

association, joint stock company, trust, bank trust company, land trust,
business trust, unincorporated organization, government or any agency or
political subdivision thereof or any other entity whether legal or not.

“Plan”: at a particular time, any employee benefit plan that is covered by Title
IV of ERISA and in respect of which any Loan Party or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA, other than a Predecessor Plan.

“Platform”: as defined in Section 5.2(a).

“PPSA”: the Personal Property Security Act (Ontario) and the regulations
thereunder, as from time to time in effect; provided that if attachment,
perfection or priority of the Lien of the Administrative Agent under the Loan
Documents on any Collateral are governed by the personal property security laws
of any jurisdiction in Canada other than the laws of the Province of Ontario,
“PPSA” shall mean those personal property security laws in such other
jurisdiction in Canada for the purposes of the provisions hereof relating to
such attachment, perfection or priority and for the definitions related to such
provisions.

“Predecessor Plan”: any employee benefit plan that is covered by Title IV of
ERISA, which plan is no longer sponsored by or contributed to by any Loan Party
or a Commonly Controlled Entity after the Closing Date.

“Preferred Stock”: any Equity Interest with preferential right of payment of
dividends or redemptions upon liquidation, dissolution, or winding up.

“Prior Lender”: as defined in “Existing Debt Release/Repayment.”

“Private Lender Information”: any information and documentation that is not
Public Lender Information.

“Pro Forma Basis”: for the purposes of calculating Consolidated EBITDA for any
period of four consecutive fiscal quarters or trailing twelve month period, as
applicable (each, a “Reference Period”), (i) if, at any time during such
Reference Period, the Company or any Restricted Subsidiary shall have made any
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if, during such
Reference Period, the Company or any Restricted Subsidiary shall have made an
acquisition of assets constituting at least a division of a business unit of, or
all or substantially all of the assets of, any Person, Consolidated EBITDA for
such Reference Period shall be calculated after giving pro forma effect thereto
as if such acquisition of assets constituting at least a division of a business
unit of, or all or substantially all of the assets of, any Person, occurred on
the first day of such Reference Period (including, in each such case, such pro
forma adjustments relating to a specific transaction or event and reflective of
actual or reasonably anticipated synergies and cost savings expected to be
realized or achieved in the twelve months following such transaction or event,
which pro forma adjustments shall be

 

- 79 -



--------------------------------------------------------------------------------

certified by the chief financial officer, treasurer, controller or comptroller
of the Borrower Representative; provided that all such adjustments shall not
exceed the percentage limitations thereon, if any, set forth in the definition
of “Consolidated EBITDA”. The term “Disposition” in this definition shall not
include dispositions of inventory and other ordinary course dispositions of
property.

“Pro Rata Share”: as of any date of determination:

(a) with respect to (w) a U.S. Revolving Lender’s obligation to make U.S.
Advances and right to receive payments of principal, interest, fees, costs, and
expenses with respect thereto, (x) a U.S. Revolving Lender’s obligation to
participate in U.S. Letters of Credit, to reimburse the U.S. Issuing Bank, and
right to receive payments of fees with respect thereto, (y) a U.S. Revolving
Lender’s funding obligations on any Settlement Date with respect to U.S.
Swingline Loans and U.S. Special Advances, and (z) all other matters as to a
particular U.S. Revolving Lender under the U.S. Facility: (i) prior to the U.S.
Revolving Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such U.S. Revolving Lender’s U.S. Revolving Commitment,
by (z) the aggregate U.S. Revolving Commitments of all U.S. Revolving Lenders,
and (ii) from and after the time that the U.S. Revolving Commitments have been
terminated or reduced to zero, the Pro Rata Share most recently in effect
calculated in accordance with subclause (i) above, giving effect to any
subsequent assignments,

(b) with respect to (w) a Canadian Revolving Lender’s obligation to make
Canadian Advances and right to receive payments of principal, interest, fees,
costs, and expenses with respect thereto, (x) a Canadian Revolving Lender’s
obligation to participate in Canadian Letters of Credit and Canadian
Reimbursement Undertakings, to reimburse the Canadian Issuing Bank, and right to
receive payments of fees with respect thereto, (y) a Canadian Revolving Lender’s
funding obligations on any Settlement Date with respect to Canadian Swingline
Loans and Canadian Special Advances, and (z) all other matters as to a
particular Canadian Lender under the Canadian Facility: (i) prior to the
Canadian Revolving Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Canadian Revolving Lender’s Canadian
Revolving Commitment, by (z) the aggregate Canadian Revolving Commitments of all
Canadian Revolving Lenders, and (ii) from and after the time that the Canadian
Revolving Commitments have been terminated or reduced to zero, the Pro Rata
Share most recently in effect calculated in accordance with subclause (i) above,
giving effect to any subsequent assignments, and

(c) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 9.13 of this Agreement),
(i) prior to the Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender’s Total Commitments, by (z) the aggregate
amount of Total Commitments of all Lenders, and (ii) from and after the time
that the Commitments have been terminated or reduced to zero, the Pro Rata Share
most recently in effect calculated in accordance with subclause (i) above,
giving effect to any subsequent assignments.

“Proceeds of Crime Act”: the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada), as amended from time to time, and including all
regulations thereunder.

 

- 80 -



--------------------------------------------------------------------------------

“Projections”: as defined in Section 5.2(d).

“Properties”: as defined in Section 3.13(a).

“Protective Advances”: as defined in Section 2.2(e)(i).

“Public Lender Information”: information and documentation that is either
exclusively (i) of a type that would be publicly available if the Company,
Holdings and their respective Subsidiaries were public reporting companies or
(ii) not material with respect to the Company, Holdings and their respective
Subsidiaries or any of their respective securities for purposes of foreign,
United States Federal and state securities laws.

“Public Market”: at any time after (a) a Public Offering has been consummated
and (b) at least 15.0% of the total issued and outstanding common equity of
Holdings or Holdings’ direct or indirect parent has been distributed by means of
an effective registration statement under the Securities Act or sale pursuant to
Rule 144 under the Securities Act.

“Public Offering”: an initial underwritten public offering of common Capital
Stock of Holdings or Holdings’ direct or indirect parent pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (other than a registration statement on Form S-8 or any successor
form).

“Qualified ECP Guarantor”: in respect of any Swap Obligation, any Loan Party
that has total assets exceeding $10,000,000 (or total assets exceeding such
other amount so that such Loan Party is an “eligible contract participant” as
defined in the Commodity Exchange Act) at the time such Swap Obligation is
incurred.

“Qualified Equity Interests”: any Capital Stock that is common equity.

“Qualified Public Offering”: Receivables Financing”: any Receivables Facility of
a Public OfferingReceivables Subsidiary that resultsmeets the following
conditions:

(1) a Responsible Officer of the Borrower Representative has determined in a
Public Marketgood faith that such Qualified Receivables Financing (including
financing terms, covenants, termination events and other provisions) is, in the
aggregate, economically fair and reasonable to the Borrowers and their
Restricted Subsidiaries;

(2) all sales or contributions of accounts receivable and related assets by any
Borrower or any Restricted Subsidiary to the Receivables Subsidiary are made at
fair market value (as determined in good faith by a Responsible Officer of the
Borrower Representative); and

(3) the financing terms, covenants, termination events and other provisions
thereof will be market terms (as determined in good faith by a Responsible
Officer of the Borrower Representative).

The grant of a security interest in any accounts receivable of any Borrower or
any Restricted Subsidiary (other than a Receivables Subsidiary) to secure any
Indebtedness will not

 

- 81 -



--------------------------------------------------------------------------------

be deemed a Qualified Receivables Financing; provided, however, that a grant of
a security interest in such accounts receivable to perfect the transfer of an
ownership interest in such accounts receivable to a Receivables Subsidiary shall
not be considered a grant to secure any Indebtedness.

“Reallocation”: as defined in Section 1.4.

“Real Property”:Receivables Assets”: accounts receivable, royalty and other
similar rights to payment and any estatesother assets related thereto subject to
a Qualified Receivables Financing that are customarily sold or interests in real
property now ownedpledged in connection with receivables transactions and the
proceeds thereof.

“Receivables Facility”: any of one or hereafter acquired by more receivables
securitization financing facilities as amended, supplemented, modified,
extended, renewed, restated or refunded from time to time, the Indebtedness of
which are non-recourse (except for customary representations, warranties,
covenants and indemnities made in connection with such facilities) to any
Borrower or any of its Restricted Subsidiaries and the improvements
thereto(other than a Receivables Subsidiary) pursuant to which any Borrower or
any of its Restricted Subsidiaries sells or grants a security interest in its
accounts receivable or assets related thereto that are customarily sold or
pledged in connection with securitization transactions to either (a) a Person
that is not a Restricted Subsidiary or (b) a Receivables Subsidiary that in turn
sells its accounts receivable to a Person that is not a Restricted Subsidiary.

“Real Property Collateral”: any Real Property held by any Loan Party that is
subject to a Mortgage.

“Real Property Eligibility Requirements”: collectively, each of the
followingReceivables Fees”: distributions or payments made directly or by means
of discounts with respect to any Real Property Collateral:

(a) the applicable Borrower has executed and delivered to the Administrative
Agent a Mortgage with respect to such Real Property Collateral;

(b) Such Real Property Collateral is used by a Borrower in the ordinary course
of its business;

(c) the applicable Borrower is in compliance in all material respects with the
representations, warranties and covenants set forth in the Mortgage relating to
such Real Property Collateral;

(d) the Administrative Agent shall have received a fully paid American Land
Title Association Lender’s Extended Coverage title insurance policy (or
marked-up title insurance commitment having the effect of a policy of title
insurance) (a “Mortgage Policy”) in form and substance, with the endorsements
reasonably required by the Administrative Agent (to the extent available at
commercially reasonable rates) and in amounts reasonably acceptable to the
Administrative Agent, issued, coinsured and reinsured (to the extent required by
the Administrative Agent) by title insurers reasonably acceptable to the
Administrative Agent,

 

- 82 -



--------------------------------------------------------------------------------

insuring the Lien of the Mortgage as a valid first priority mortgage Lien on the
property describedaccounts receivable or participation interest therein, free
and clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only Permitted Liens having
priority over the Lien of the Administrative Agent under applicable Law or
otherwise reasonably acceptable to the Administrative Agent;

(e) the Administrative Agent shall have received American Land Title
Association/American Congress on Surveying and Mapping form surveys relating to
such Real Property Collateral, for which all necessary fees (where applicable)
have been paid, certified to the Administrative Agent and the issuer of the
Mortgage Policy relating to such Real Property Collateral in a manner reasonably
satisfactory to the Administrative Agent by a land surveyor duly registered and
licensed in the states in which the property described in such surveys is
located and reasonably acceptable to the Administrative Agent, sufficient to
allow such title company to delete any standard printed survey exceptions
contained in the title policy referred to above and issue the “same as survey
endorsement” referred to above, to the extent the same is available in the
applicable jurisdiction, and made in accordance with the Minimum Standard Detail
Requirements for Land Title Surveys jointly established and adopted by the
American Land Title Association and the American Congress on Surveying and
Mapping 2011 and certified by the surveyor (in a manner reasonably acceptable to
the Administrative Agent);

(f) the Administrative Agent shall have received a Phase I Environmental Site
Assessment relating to such Real Property Collateral in accordance with ASTM
Standard E1527-05, in form and substance reasonably satisfactory to the
Administrative Agent, from an environmental consulting firm reasonably
acceptable to the Administrative Agent, which report shall, to the extent
possible, quantify any related costs and liabilities associated with such
conditions and the Administrative Agent shall be satisfied with the nature and
amount of any such matters;

(g) the applicable Borrower shall have delivered to the Administrative Agent
standard life of loan flood hazard determination forms and acknowledgments and
if such property is located in a special flood hazard area (x) notices to (and
confirmations of receipt by) the applicable Borrower as to the existence of a
special flood hazard and, if applicable, the unavailability of flood hazard
insurance under the National Flood Insurance Program and (y) evidence of
applicable flood insurance, if available, in each case in such form, on such
terms and in such amounts as required by The National Flood Insurance Reform Act
of 1994, naming the Administrative Agent as mortgagee as required by the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973; and

(h) the applicable Borrower shall have delivered such other information and
documents as may be reasonably requested by the Administrative Agent as may be
necessary to comply with FIRREA.

“Realty Reserves”: such reserves as the Administrative Agent from time to time
determines in the Administrative Agent’s Permitted Discretion as being
appropriate to reflect the impediments to the Administrative Agent’s ability to
realize upon any Real Property Collateral or to reflect claims and liabilities
that the Administrative Agent determines will need to be satisfied issued or
sold in connection with the realization upon any Eligible Real Property

 

- 83 -



--------------------------------------------------------------------------------

Collateral. Without limiting the generality of the foregoing, Realty Reserves
may include (but are not limited to) (i) Environmental Compliance Reserves,
(ii) reserves for (A) municipal taxes and assessments, (B) repairs and
(C) remediation of title defects, and (iii) reserves for Indebtedness secured by
Liens having priority over the Lien of the Administrative Agent, and other fees
paid to a Person that is not a Restricted Subsidiary in connection with, any
Qualified Receivables Financing.

“Receivables Repurchase Obligation”: any obligation of a seller to repurchase
receivables transferred by such seller in a Qualified Receivables Financing,
which obligation arises as a result of a breach of a representation, warranty or
covenant or otherwise, including as a result of a receivable or portion thereof
becoming subject to any asserted defense, dispute, off-set or counterclaim of
any kind as a result of any action taken by, any failure to take action by or
any other event relating to the seller.

“Receivable Reserves”: as of any date of determination, those reserves that the
Administrative Agent deems necessary, in its Permitted Discretion and subject to
Section 2.1(d), to establish and maintain (including reserves for rebates,
discounts, warranty claims, and returns) with respect to the Eligible Accounts,
the Maximum Global Credit Amount, the Maximum U.S. Credit Amount or the Maximum
Canadian Credit Amount.

“Receivables Subsidiary”: means a Wholly Owned Restricted Subsidiary of the
Company which engages in no activities other than in connection with the
financing of accounts receivable of the Company and its Restricted Subsidiaries,
all proceeds thereof and all rights (contractual or other), collateral and other
assets relating thereto, and any business or activities incidental or related to
such business, and which is designated by the Board of Directors of Holdings (as
provided below) as a Receivables Subsidiary and:

(1) no portion of the Indebtedness or any other obligations (contingent or
otherwise):

(a) is guaranteed by Holdings, the Company or any Restricted Subsidiary
(excluding guarantees of obligations (other than the principal of, and interest
on, Indebtedness) pursuant to standard securitization undertakings, including
servicing performance guarantees);

(b) is recourse to or obligates Holdings, the Company or any Restricted
Subsidiary in any way other than pursuant to standard securitization
undertakings, including servicing performance guarantees; or

(c) subjects any property or asset of Holdings, the Company or any Restricted
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to standard securitization
undertakings);

(2) with which none of Holdings, the Company or any Restricted Subsidiary has
any material contract, agreement, arrangement or understanding other than on
terms which the Company reasonably believe to be no less favorable to the
Borrowers or such

 

- 84 -



--------------------------------------------------------------------------------

Restricted Subsidiary than those that might be obtained at the time from Persons
that are not Affiliates of the Company; and

(3) to which none of Holdings, the Company or any Restricted Subsidiary has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.

Any such designation by the Board of Directors of Holdings will be evidenced to
the Administrative Agent by filing with the Administrative Agent a certified
copy of the resolution of the Board of Directors of Holdings giving effect to
such designation and a certificate of a Responsible Officer of the Company
certifying that such designation complied with the foregoing conditions.

“Refinance”: in respect of any Indebtedness, to refinance, discharge, redeem,
defease, refund, extend, renew or repay any Indebtedness with the proceeds of
other Indebtedness, or to issue other Indebtedness, in exchange or replacement
for, such Indebtedness in whole or in part; “Refinanced” and “Refinancing” shall
have correlative meanings.

“Refinancing Indebtedness”: as defined in Section 6.2(b)(xvii).

“Register” as defined in Section 10.6(b)(iv).

“Reimbursement Obligation”: the obligation of a Borrower to reimburse any
Issuing Bank for amounts drawn under Letters of Credit.

“Reimbursement Undertaking”: as defined in Section 2.11(p).

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Remedial Action”: all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

“Removal Effective Date”: as defined in Section 9.6(b).

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

- 85 -



--------------------------------------------------------------------------------

“Required Lenders”: at any time, Non-Defaulting Lenders holding more than 50% of
the Commitments then in effect.

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Reserves”: the Inventory Reserves, the Receivables Reserves, the U.S. Dilution
Reserves, the Canadian Dilution Reserves, the Realty Reserves, the U.S. Bank
Product Reserves, the Canadian Bank Product Reserves, the Environmental
Compliance Reserves, Canadian Priority Payables Reserves and the WEPPA Reserve.

“Resignation Effective Date”: as defined in Section 9.6(a).

“Responsible Canadian Issuing Bank”: with respect to any Canadian Letter of
Credit, the Canadian Issuing Bank acting as the issuer thereof.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer, controller, comptroller, secretary or vice president of any
Group Member, but in any event, with respect to financial matters, the chief
financial officer, treasurer, controller or comptroller of the Company;
provided, that for the purpose of requesting extensions of credit or otherwise
acting on behalf of the Borrowers under Section 2, Responsible OfficeOfficer
shall include only those individuals identified on Schedule 1.1D, as such
schedule is updated from time to time by written notice from the Borrower
Representative to the Administrative Agent.

“Restricted Investment”: an Investment other than a Permitted Investment.

“Restricted Payments”: as defined in Section 6.3(a).

“Restricted Subsidiary”: at any time any direct or indirect Subsidiary of the
Company (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided, that upon an Unrestricted Subsidiary’s ceasing to be an
Unrestricted Subsidiary, such Subsidiary shall be included in the definition of
“Restricted Subsidiary.” Each Loan Party other than Holdings and the Company
shall be a Restricted Subsidiary hereunder.

“Revaluation Date”: (a) with respect to any Advance denominated in Canadian
Dollars or Euros, each of the following: (i) each date of an Advance, (ii) each
date of a continuation of any such Advances pursuant to Section 2.12, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require, (b) with respect to any Letter of Credit
denominated in Canadian Dollars, each of the following: (i) each date of
issuance of such Letter of Credit, (ii) each date of an amendment of such Letter
of Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the applicable Issuing Bank under such Letter of Credit, and
(iv) such additional dates as the Administrative Agent or any Issuing Bank shall
determine or the Required Lenders shall require and (c) with respect to any
other Finance Obligations denominated in Canadian Dollars or Euros, each date as
the

 

- 86 -



--------------------------------------------------------------------------------

Administrative Agent shall determine unless otherwise prescribed in this
Agreement or any other Loan Documents.

“Revolving Extensions of Credit”: as to any Lender under any Facility at any
time to an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans under such Facility held by such Lender then outstanding,
(b) such Lender’s Pro Rata Share of the Letters of Credit then outstanding under
such Facility and (c) such Lender’s Pro Rata Share of the aggregate principal
amount of Swingline Loans then outstanding under such Facility.

“Revolving Lenders” individually and collectively, as the context may require,
the U.S. Revolving Lenders and the Canadian Revolving Lenders.

“Revolving Termination Date”: the earlier of (i) the fifth anniversary of the
ClosingAmendment No. 3 Effective Date and (ii) the date on which all Commitments
have been terminated pursuant to the terms hereof.

“Rollover Letters of Credit”: those Letters of Credit identified on Schedule
1.1J.

“Sanctioned Entity”: (a) a country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person resident in or
determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC and with which
dealings are prohibited under such sanctions program.

“Sanctioned Person”: a person named on the list of Specially Designated
Nationals maintained by OFAC.

“Sanctioned Country”: a country or territory that is the subject of
comprehensive Sanctions generally prohibiting dealings with such country or
territory, including, without limitation, Crimea, Cuba, Iran, North Korea and
Syria.

“Sanctioned Person”: at any time, (a) a Person named on the list of Specially
Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s consolidated
Non-SDN list or any other Sanctions-related list maintained by the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom, (b) a Person or a person with whom
dealings are prohibited or restricted under any Sanctions, (c) any Person
located, organized or resident in a Sanctioned Country, or (d) any Person
directly or indirectly owned 50% or more by or controlled (individually or in
the aggregate) by or acting on behalf of any such Person or Persons described in
clauses (a) through (c) above.

“Sanctions” means financial sanctions and trade embargoes administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, (b) the United Nations Security Council, (c) the European Union,
(d) Her Majesty’s Treasury of the United Kingdom, or (e) any other Governmental
Authority with jurisdiction over any Loan Party or any Group Member or any of
its Subsidiaries.

 

- 87 -



--------------------------------------------------------------------------------

“S&P”: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc. and any successor to the rating agency business thereof.

“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions the
Company or any Restricted Subsidiary sells substantially all of its right, title
and interest in any property and, in connection therewith, the Company or a
Restricted Subsidiary acquires, leases or licenses back the right to use all or
a material portion of such property.

“Seasonal Advance Rate Period”: the 120-consecutive day period in each fiscal
year of the Company beginning May 1, which 120-consecutive day period may be
adjusted to begin on March 1 or April 1, at the election of the Borrower
Representative upon notice delivered to the Administrative Agent not later than
November 30, 2014, which adjustment shall apply to all future fiscal years.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: individually or collectively, as the context may require, the
U.S. Secured Parties and the Canadian Secured Parties.

“Securities Account”: a “Securities Account” as defined in any applicable
Security Agreement.

“Securities Act”: the Securities Act of 1933, as amended from time to time, and
any successor statute.

“Security Agreements”: individually or collectively, as the context may require,
the U.S. Security Agreement and the Canadian Security Agreement.

“Security Documents”: the collective reference to the U.S. Security Documents,
the Canadian Security Documents, the Intellectual Property Security Agreements,
the Mortgages and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

“Senior Notes”: the $400,000,000 4.625% senior notes due 2025 and the
$400,000,000 4.875% senior notes due 2027 issued by the Company under the Senior
Notes Indenture.

“Senior Notes Indenture” the Indenture, dated as of December 14, 2017, among the
Company, the guarantors party thereto and Wilmington Trust, National
Association, as trustee (as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof).

“Senior Representative”: with respect to any series of Indebtedness permitted
under Section 6.2(b)(vi) or any other series of Indebtedness the holders of
which are required to subordinate their Liens on the Collateral to the Liens of
the Administrative Agent, the trustee,

 

- 88 -



--------------------------------------------------------------------------------

administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Settlement”: as defined in Section 2.2(f)(i).

“Settlement Asset” means any cash, receivable or other property, including a
Settlement Transfer receivable, due or conveyed to a Person in consideration for
a Settlement Transfer made or arranged, or to be made or arranged, by such
Person or an Affiliate of such Person.

“Settlement Date”: as defined in Section 2.2(f)(i).

“Settlement Indebtedness” means any payment or reimbursement obligation in
respect of a Settlement Payment.

“Settlement Lien” means any Lien relating to any Settlement Transfer or
Settlement Indebtedness (and may include, for the avoidance of doubt, the grant
of a Lien in or other assignment of a Settlement Asset in consideration of a
Settlement Payment, Liens securing intraday and overnight overdraft and
automated clearing house exposure, and similar Liens).

“Settlement Payment” means the transfer, or contractual undertaking (including
by automated clearing house transaction) to effect a transfer, of cash or other
property to effect a Settlement Transfer.

“Settlement Transfer” means the transfer of cash or other property with respect
to any credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.

“Significant Subsidiary”: at any date of determination, each Restricted
Subsidiary of the Company that would be a “Significant Subsidiary” within the
meaning of Rule 1-02 of Regulation S-X under the Securities Act as such rule is
in effect on the Closing Date.

“Similar Business”: any business engaged in by the Company, any Restricted
Subsidiaries of the Company, or any direct or indirect parent on the date of the
Closing Date and any business or other activities that isare reasonably similar,
ancillary, complementary or related to, or a reasonable extension, development
or expansion of, the businesses in which the Company and the Restricted
Subsidiaries are engaged on the Closing Date.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvency Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit J.

“Solvent”: with respect to any Person and its Subsidiaries on a consolidated
basis, means that as of any date of determination, (a) the sum of the “fair
value” of the assets of such Person will, as of such date, exceed the sum of all
debts of such Person as of such date, as such quoted

 

- 89 -



--------------------------------------------------------------------------------

terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the “present fair
saleable value” of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the probable liability on existing
debts of such Person as such debts become absolute and matured, as such quoted
term is determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (c) such Person will not
have, as of such date, an unreasonably small amount of capital with which to
conduct any business in which it is or is about to become engaged, (d) such
Person is not an “insolvent person” as defined in the BIA and (e) such Person
does not intend to incur, or believe or reasonably should believe that it will
incur, debts beyond its ability to pay as they mature. For purposes of this
definition, (i) “debt” means liability on a “claim” and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, subordinated, secured or unsecured or (y) right to
an equitable remedy for breach of performance if such breach gives rise to a
right to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured. For purposes of this definition, the amount of any contingent,
unliquidated and disputed claim and any claim that has not been reduced to
judgment at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability (irrespective of
whether such liabilities meet the criteria for accrual under the Financial
Accounting Standards Board Statement of Financial Accounting Standards No. 5).

“Special Advance Exposure”: as of any date of determination with respect to any
Lender under any Facility, such Lender’s Pro Rata Share of the Special Advances
outstanding under such Facility on such date to the extent that such Special
Advances have not been subject to Settlement.

“Special Advances”: as defined in Section 2.2(e)(iii) .

“Specified Class”: as defined in Section 2.24(a).

“Specified Dispositions”: the sale, transfer, conveyance or other disposition
permitted under clause (r) of the definition of Asset Sale.

“Specified Equity Contribution”: as defined in Section 8.3(a).

“Specified Event of Default”: an Event of Default under Sections 8.1(a), (c)(i)
(as a result of a failure to comply with Section 5.17), (c)(ii), (d) or (g).

“Sponsor”: Onex Corporation, Onex Partners III GPLP, Onex Partners Manager LP
and/or one or more other investment funds advised, managed or controlled by Onex
Corporation and, in each case (whether individually or as a group) their
Affiliates and any investment funds that have granted to the foregoing control
in respect of their investmentinvestments in the Company or any of the
Restricted Subsidiaries, but, in any event, excluding any of their respective
portfolio companies.

 

- 90 -



--------------------------------------------------------------------------------

“Spot Rate”: for a currency, the rate determined by the Administrative Agent to
be the rate quoted by the Administrative Agent acting in such capacity as the
spot rate for the purchase by the Administrative Agent of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. (New York time) on the date two Business Days prior to
the date as of which the foreign exchange computation is made; provided, that
the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Administrative Agent
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency.

“Standard Letter of Credit Practice” means, ”: for any Issuing Bank, any
domestic or foreign law or letter of credit practices applicable in the city in
which such Issuing Bank issued the applicable Letter of Credit or, for its
branch or correspondent, such laws and practices applicable in the city in which
it has advised, confirmed or negotiated such Letter of Credit, as the case may
be, in each case, (a) which letter of credit practices are of banks that
regularly issue letters of credit in the particular city, and (b) which laws or
letter of credit practices are required or permitted under ISP or UCP, as chosen
in the applicable Letter of Credit.

“Subordinated Indebtedness”: (a) with respect to any Borrower, any Indebtedness
of such Borrower which is by its terms contractually subordinated in right of
payment to the Loans, and (b) with respect to any Guarantor, any Indebtedness of
such Guarantor which is by its terms contractually subordinated in right of
payment to its Guarantee.

“Subsidiary”: with respect to any Person (1) any corporation, partnership,
limited liability company, unlimited liability company, association, joint
venture or other business entity (other than a partnership, joint venture or
limited liability company) of which more than 50% of the total voting power of
shares of stock or other ownership interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Person or Persons
(whether directors, managers, trustees or other Persons performing similar
functions having the power) to direct or cause the direction of the management
and policies thereof at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, (2) any partnership, joint venture or limited liability
company of which (x) more than 50% of the capital accounts, distribution rights,
total equity and voting interests or general and limited partnership interests,
as applicable, are owned or controlled, directly or indirectly, by such Person
or one or more of the other Subsidiaries of that Person or a combination
thereof, whether in the form of membership, general, special or limited
partnership interests or otherwise, and (y) such Person or any Restricted
Subsidiary of such Person is a controlling general partner or otherwise controls
such entity and (3) any Person that is consolidated in the consolidated
financial statements of the specified Person in accordance with GAAP. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of Holdings.

“Subsidiary Guarantor”: individually or collectively, as the context may
require, each U.S. Subsidiary Guarantor and each Canadian Subsidiary Guarantor.

“Successor Guarantor”: as defined in Section 6.8(c).

 

- 91 -



--------------------------------------------------------------------------------

“Supermajority Lenders”: at any time, Non-Defaulting Lenders holding more than
66  2⁄3% of the Total Facility Exposure.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Company
or any of the Restricted Subsidiaries shall be a Swap Agreement.

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Exposure”: as of any date of determination with respect to any Lender
under any Facility, such Lender’s Pro Rata Share of the Swingline Loans
outstanding under such Facility on such date.

“Swingline Lender”: Wells Fargo or any office, branch, subsidiary or Affiliate
of Wells Fargo that (x) is designated writing to the Borrower Representative as
being responsible for funding or maintaining Swingline Loans to a Borrower and
(y) delivers a joinder to this Agreement in form and substance acceptable to the
Borrower Representative.

“Swingline Loans”: individually or collectively, as the context may require, the
U.S. Swingline Loans and the Canadian Swingline Loans.

“Syndication Agent”: the Syndication Agent listed on the cover page hereof.

“Systems Update Period”: the period commencing on the Closing Date and expiring
on the date when the Loan Parties have converted all manufacturing locations of
the Loan Parties holding ABL Priority Collateral to a monthly perpetual
inventory reporting system.

“TARGET Day”: any day on which Target 2 is open for the settlement of payments
denominated in Euros.

“TARGET 2”: the second generation of the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system which was launched on
November 19, 2007.

“Tax Act”: as defined in Section 2.18(a).

“Tax Receivable Agreement”: an income tax receivable agreement substantially in
form and substance consistent with the description thereof contained in the Form
S-1 Registration Statement filed by Holdings with the SEC on September 12, 2016,
as it may be amended from time to time (to the extent not prohibited by this
Agreement).

 

- 92 -



--------------------------------------------------------------------------------

“Taxes”: as defined in Section 2.18(a).

“Term Loan Administrative Agent”: Bank of America, as administrative agent under
the Term Loan Credit Agreement, and its successors and assigns.

“Term Loan Borrower”: individually or collectively, the “Borrowers” as defined
in the Term Loan Credit Agreement.

“Term Loan Collateral Agent”: the “Collateral Agent” as defined in the Term Loan
Credit Agreement

“Term Loan Credit Agreement”: the Credit and Guaranty Agreement, dated as of the
date hereof (as amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof and in accordance
with the terms of the ABL-Term Intercreditor Agreement), among the Holdings, the
Company, the subsidiary guarantors party thereto, the Term Loan Lenders and the
Term Loan Administrative Agent, including any replacement thereof entered into
in connection with one or more refinancings thereof permitted hereunder.

“Term Loan Documents”: the Term Loan Credit Agreement and the other “Loan
Documents” dated the date hereof as defined in the Term Loan Credit Agreement
(as amended, amended and restated, supplemented or otherwise modified from time
to time in accordance with the terms hereof and in accordance with the terms of
the ABL-Term Intercreditor Agreement).

“Term Loan Incremental Facilities”: as defined in Section 6.2(b)(ii).

“Term Loan Lender”: any “Lender” as defined in the Term Loan Credit Agreement.

“Term Loans”: loans advanced under the Term Loan Credit Agreement.

“Term Loan Obligations”: the Obligations” as defined in the Term Loan Credit
Agreement.

“Term Priority Collateral”: all Collateral other than ABL Priority Collateral;
provided, that the Term Priority Collateral shall not include any Excluded
Assets.

“Termination Event”: (a) the withdrawal of a Canadian Borrower or any other
Canadian Subsidiary from a Canadian Defined Benefit Plan which is
“multi-employer pension plan”, as defined under applicable pension standards
legislation, during a plan year; or (b) the filing of a notice of interest to
terminate in whole or in part a Canadian Defined Benefit Plan or the filing of
an amendment with the applicable Governmental Authority which terminates a
Canadian Defined Benefit Plan, in whole or in part, or the treatment of an
amendment as a termination or partial termination of a Canadian Defined Benefit
Plan; or (c) the institution of proceedings by any Governmental Authority to
terminate a Canadian Defined Benefit Plan in whole or in part or have a
replacement administrator or trustee appointed to administer a Canadian Defined
Benefit Plan; or (d) any other event or condition or declaration or application
which might constitute grounds for the termination or winding up of a Canadian
Defined Benefit Plan, in whole or in

 

- 93 -



--------------------------------------------------------------------------------

part, or the appointment by any Governmental Authority of a replacement
administrator or trustee to administer a Canadian Defined Benefit Plan.

“Test Period”: on any date of calculation, the most recent four quarter or
trailing twelve (12) month period, at the election of the Borrower
Representative, ending at least thirty (30) days prior to such date of
calculation.

“Title Policy”: a lender’s policy of title insurance utilizing the American Land
Title Association 2006 Form extended coverage, or such other form as is
reasonably acceptable to the Administrative Agent or, if applicable, a binding
marked commitment to issue such policy with a final policy to be dated the date
of recording of the Mortgages, issued by a title company selected by the
Borrower Representative and reasonably acceptable to the Administrative Agent,
insuring the Lien of the applicable Mortgage in an amount at least equal to the
Fair Market Value of such real property (or such lesser amount as shall be
agreed to by the Administrative Agent in its reasonable discretion) in favor of
the Administrative Agent for the benefit of the Secured Parties, subject only to
those exceptions which are either Liens permitted by Section 6.7 or are
otherwise reasonably approved by the Administrative Agent and containing such
endorsements as the Administrative Agent shall reasonably require.

“Total Assets”: the total consolidated assets of the Company and the Restricted
Subsidiaries, as shown on the most recent consolidated or combined, as
applicable, balance sheet of the Company and the Restricted Subsidiaries (giving
pro forma effect to any acquisitions or dispositions of assets or properties
that have been made by the Company or any of the Restricted Subsidiaries
subsequent to the date of such balance sheet, including through mergers or
consolidations).

“Total Commitment”: with respect to each Lender, its Total Commitment, and, with
respect to all Lenders, their Total Commitments, in each case as such
U.S. Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule 1.1F or in the Assignment and Assumption or Incremental
Amendment pursuant to which such Lender became a Lender under this Agreement, as
such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of this Agreement.

“Total Facility Exposure”: at any time as to any Lender, the aggregate principal
amount at such time of such Lender’s U.S. Facility Exposure and such Lender’s
Canadian Facility Exposure.

“Tower Transaction”: shall have the meaning assigned to such term in the Term
Loan Credit Agreement.

“Transaction Certificate”: a certificate duly executed by a Responsible Officer
of the Borrower Representative substantially in the form of Exhibit K.

“Transactions”: (a) the consummation of the Tower Transaction, (b) the execution
and delivery of the Loan Documents to be entered into on the Closing Date and,
if applicable, the funding of the Loans on the Closing Date, (c) the execution
and delivery of the Term Loan Credit Agreements and the funding of the loans
thereunder on the Closing Date, (d) the Existing

 

- 94 -



--------------------------------------------------------------------------------

Debt Release/Repayment and (e) the payment of fees and expenses incurred in
connection therewith.

“Transferee”: any Assignee or Participant.

“Type”: the type of Loan determined with regard to the interest option
applicable thereto, including whether a U.S. Base Rate Loan, a LIBOR Rate Loan,
a EURIBOR Loan, a Canadian Prime Rate Loan, a BA Rate Loan or a Canadian Base
Rate Loan.

“UCP”: with respect to any Letter of Credit, (a) the Uniform Customs and
Practice for Documentary Credits 2007 Revision, Publication No. 600 and (b) any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.

“Underlying Issuer”: a financial institution designated by Wells Fargo to issue
Underlying Letters of Credit from time to time which financial institution shall
be a Schedule I chartered bank under the Bank Act (Canada).

“Underlying Letter of Credit”: a letter of credit (as that term is defined in
the UCC) that has been issued by an Underlying Issuer. Underlying Letters of
Credit do not constitute Letters of Credit hereunder.

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in any applicable
jurisdiction.

“United States”: the United States of America.

“Unrestricted Subsidiary”: (i) any Subsidiary (other than a Subsidiary in
existence as of the Closing Date) of Holdings (other than the Borrowers)
designated by the board of directors of Holdings as an Unrestricted Subsidiary
pursuant to Section 5.12 subsequent to the Closing Date and (ii) any Subsidiary
of an Unrestricted Subsidiary. There shall be no Unrestricted Subsidiaries as of
the Closing Date.

“U.S. Advances”: as defined in Section 2.1(a).

“U.S. Bank Product Obligations”: all Bank Product Obligations owed by the U.S.
Loan Parties from time to time.

“U.S. Bank Product Reserve”: as of any date of determination, the U.S. Dollar
amount of reserves that the Administrative Agent has determined it is necessary
or appropriate to establish (based upon the Bank Product Providers’ reasonable
determination of their credit exposure to the Group Members in respect of U.S.
Bank Product Obligations) in respect of Bank Products then provided or
outstanding pursuant to any Bank Product Agreement (other than any Hedge
Agreement where the counterparty thereto has ceased to be a Lender or an
Affiliate of a Lender hereunder).

“U.S. Base Rate”: the highest of (i) the rate of interest publicly announced by
Wells Fargo as its “prime rate”, subject to each increase or decrease in such
prime rate, effective as of

 

- 95 -



--------------------------------------------------------------------------------

the day any such change occurs, (ii) the one month LIBOR Rate (which rate shall
be determined on a daily basis), plus 1.00% or (iii) the Federal Funds Rate from
time to time plus .50%. Any change in the U.S. Base Rate due to a change in the
“prime rate” or the Federal Funds Rate shall be effective as of the opening of
business on the effective day of such change in the “prime rate” or the Federal
Funds Rate, respectively.

“U.S. Base Rate Loan”: each Loan that bears interest at a rate determined by
reference to the U.S. Base Rate.

“U.S. Borrowers”: individually and collectively as the context may require, the
Company and any other wholly-owned Restricted Subsidiary of the Company that is
designated by the Borrower Representative as a “U.S. Borrower” in accordance
with Section 2.25.

“U.S. Borrowing Base”: at any time (without duplication), an amount equal to:

(a) the sum of (i) 90% of the amount of the U.S. Borrowers’ Eligible Accounts
with an Investment Grade Rating and (ii) 85% (or 90% during the Seasonal Advance
Rate Period) of the amount of the U.S. Borrowers’ other Eligible Accounts, less,
in each case, the amount, if any, of the U.S. Dilution Reserve; plus

(b) the lesser of (x) 85% (or 90% during the Seasonal Advance Rate Period) of
the Net Liquidation Percentage times the value (calculated at the lower of cost
or market value consistent with the Borrowers’ historical accounting practices)
of the U.S. Borrowers’ Eligible Finished Goods Inventory, and (y) 70% (or 75%
during the Seasonal Advance Rate Period) of the value (calculated at the lower
of cost or market value consistent with the Borrowers’ historical accounting
practices) of the U.S. Borrowers’ Eligible Finished Goods Inventory; plus

(c) the lesser of (x) 85% (or 90% during the Seasonal Advance Rate Period) of
the Net Liquidation Percentage times the value (calculated at the lower of cost
or market value consistent with the Borrowers’ historical accounting practices)
of the U.S. Borrowers’ Eligible Work-in-ProgressProcess Inventory, and (y) 70%
(or 75% during the Seasonal Advance Rate Period) of the value (calculated at the
lower of cost or market value consistent with the Borrowers’ historical
accounting practices) of the U.S. Borrowers’ Eligible Work-in-ProgressProcess
Inventory; plus

(d) the lesser of (x) 85% (or 90% during the Seasonal Advance Rate Period) of
the Net Liquidation Percentage times the value (calculated at the lower of cost
or market value consistent with the Borrowers’ historical accounting practices)
of the U.S. Borrowers’ Eligible Raw Materials Inventory, and (y) 70% (or 75%
during the Seasonal Advance Rate Period) of the value (calculated at the lower
of cost or market value consistent with the Borrowers’ historical accounting
practices) of the U.S. Borrowers’ Eligible Raw Materials Inventory; plus

(e) 85% of the Appraised Value of Eligible Equipment (as such advance rate shall
decrease following the ClosingAmendment No. 3 Effective Date based upon a 7-year
amortization schedule), plus

 

- 96 -



--------------------------------------------------------------------------------

(f)(e) 60% of the fair market value of Eligible Real Property Collateral of the
U.S. Borrowers at such time (as such advance rate shall decrease following the
Closing Date based upon a 15-year amortization schedule), minus

(g)(f)  without duplication, Reserves established by the Administrative Agent in
its Permitted Discretion.

Notwithstanding anything herein to the contrary, (x) the maximum amount that may
be included in the U.S. Borrowing Base in the aggregate on account of property
of the type described in clausesclause (e) and (f) of this definition, shall not
at any time exceed $30,0006,570,000 and, to the extent such amount would be
exceeded without giving effect to the limitation contained in this definition,
the Borrower Representative shall indicate in the applicable Borrowing Base
Certificate the amounts in excess of such maximum amount to be excluded from the
calculation of the U.S. Borrowing Base, and (y) amounts included in the U.S.
Borrowing Base pursuant to clause (c) above (after giving effect to the
applicable advance rates and all reserves related to the Collateral described
therein) shall not exceed $5,000,000 at any time (as such basket is reduced by
all amounts included in the Canadian Borrowing Base pursuant to clause (c) of
the definition thereof (after giving effect to the applicable advance rates and
all reserves related to the Collateral described therein)).

The Borrower Representative may elect, upon prior written notice to the
Administrative Agent, to remove all Eligible Equipment from the U.S. Borrowing
Base; provided, that on the date on which the Borrower Representative elects to
remove all Eligible Equipment from the U.S. Borrowing Base, the Borrower
Representative delivers to the Administrative Agent a Borrowing Base Certificate
demonstrating that after giving effect to the removal of all Eligible Equipment
from the U.S. Borrowing Base, pro forma Global Excess Availability is greater
than or equal to the Level 2 Availability Trigger Amount. Such Borrowing Base
Certificate will then be effective until the delivery of a subsequent Borrowing
Base Certificate hereunder.

“U.S. Collateral”: all of the “Collateral” referred to in the U.S. Security
Documents and all of the other property and assets that are or are required
under the terms hereof to be subject to Liens in favor of the Administrative
Agent for the benefit of the U.S. Secured Parties; provided, however, for the
avoidance of doubt, such term shall not include any Excluded Assets.

“U.S. Collection DDA”: a DDA into which Account Debtors of any US Borrower are
to direct payment.

“U.S. Commitment Fee”: as defined in Section 2.9(b)(i).

“U.S. Designated Account”: the Deposit Account of the U.S. Borrowers identified
on Schedule 1.1E.

“U.S. Designated Account Bank”: as defined in Schedule 1.1E.

“U.S. Dilution”: as of any date of determination, a percentage, based upon the
experience of the immediately prior 12 months, that is the result of dividing
the amount of (a) bad debt write-downs, discounts, advertising allowances,
credits, or other dilutive items with

 

- 97 -



--------------------------------------------------------------------------------

respect to all of the U.S. Borrowers’ Accounts during such period, by (b) all of
the U.S. Borrowers’ billings with respect to Accounts during such period.

“U.S. Dilution Reserve”: as of any date of determination with respect to the
advance rate applicable to Eligible Accounts of the U.S. Borrowers, an amount
sufficient to reduce such advance rate by one percentage point for each
percentage point by which U.S. Dilution is in excess of 5%.

“U.S. Dollar Equivalent”: at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in an Applicable Currency, the equivalent amount thereof in U.S.
Dollars as determined by the Administrative Agent, at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or such
other date determined by the Administrative Agent) for the purchase of U.S.
Dollars with such Applicable Currency, as the case may be. Unless otherwise
specified herein, the U.S. Dollar Equivalent shall be determined as of the most
recent Revaluation Date. The U.S. Dollar Equivalent will be used both for
determining the U.S. Dollar amount of Eligible Accounts that are payable in
currencies other than U.S. Dollars and the amount of Advances and Letters of
Credit extended in currencies other than U.S. Dollars. The Spot Rate for the
U.S. Dollar Equivalent will be used at the date of the determination of the
Borrowing Bases for both the calculation of the amount of Eligible Accounts and
for the amount of Advances and Letters of Credit.

“U.S. Dollars” or “$”: the lawful currency of the United States.

“U.S. Facility”: the U.S. Revolving Commitments and the extensions of credit
made thereunder.

“U.S. Finance Obligations”: Finance Obligations arising under the U.S. Facility
or otherwise owed by any U.S. Loan Party. Notwithstanding anything to the
contrary contained herein, it is expressly agreed that any Finance Obligations
that do not otherwise constitute U.S. Finance Obligations or Canadian Finance
Obligations hereunder, shall constitute U.S. Finance Obligations hereunder.

“U.S. Group Member”: a Group Member organized under the laws of any jurisdiction
located in the United States.

“U.S. Guarantee”: as defined in Section 7.1(a).

“U.S. Guarantor Obligations”: as defined in Section 7.1(a).

“U.S. Guarantors”: Holdings, each U.S. Borrower (in the case of U.S. Guarantor
Obligations incurred by another U.S. Borrower) and each U.S. Subsidiary
Guarantor.

“U.S. Hedge Obligations”: all Hedge Obligations owed by the U.S. Loan Parties
from time to time.

 

- 98 -



--------------------------------------------------------------------------------

“U.S. Issuing Bank”: (A) Wells Fargo or any office, branch, subsidiary or
Affiliate thereof, (B) Bank of America, and (C) any other Lender designated by
the Borrower Representative that agrees, in such Lender’s sole discretion, to
become a U.S. Issuing Bank for the purpose of issuing U.S. Letters of Credit to
a U.S. Borrower subject to the consent of the Administrative Agent.

“U.S. Letter of Credit”: a Letter of Credit issued for the account of a U.S.
Borrower.

“U.S. Letter of Credit Disbursement”: a Letter of Credit Disbursement made
pursuant to a U.S. Letter of Credit.

“U.S. Letter of Credit Fee”: as defined in Section 2.5(b).

“U.S. Letter of Credit Indemnified Costs”: as defined in Section 2.10(f).

“U.S. Letter of Credit Related Person”: as defined in Section 2.10(f).

“U.S. Letter of Credit Sublimit”: as defined in Section 2.10(b)(i).

“U.S. Loan Account” as defined in Section 2.8.

“U.S. Loan Cap”: on any date, the lesser of (x) the Maximum U.S. Credit Amount
in effect on such date, and (y) the U.S. Borrowing Base as of such date (based
upon the U.S. Borrowing Base set forth in the most recent Borrowing Base
Certificate delivered by the Borrower Representative to the Administrative
Agent).

“U.S. Loan Parties”: the U.S. Borrowers and the U.S. Guarantors.

“U.S. Protective Advances”: as defined in Section 2.2(e)(i).

“U.S. Revolving Commitment”: with respect to each Lender, its U.S. Revolving
Commitment, and, with respect to all Lenders, their U.S. Revolving Commitments,
in each case as such U.S. Dollar amounts are set forth beside such Lender’s name
under the applicable heading on Schedule 1.1F or in the Assignment and
Assumption or Incremental Amendment pursuant to which such Lender became a
Lender under this Agreement, as such amounts may be reduced or increased from
time to time pursuant to assignments made in accordance with the provisions of
this Agreement.

“U.S. Revolving Lender”: any Lender with a U.S. Revolving Commitment (or,
following the termination of the U.S. Revolving Commitments, holding a portion
of the outstanding U.S. Advances, U.S. Swingline Exposure, U.S. Special Advance
Exposure or U.S. Letter of Credit Exposure) hereunder. A U.S. Revolving Lender
shall be an Affiliate or a branch of a Canadian Revolving Lender or shall have a
branch that is acting as a Canadian Revolving Lender.

“U.S. Revolving Note”: a promissory note substantially in the form of Exhibit
F-3.

“U.S. Revolving Proceeds”: as defined in Section 2.3(b)(i)(A).

 

- 99 -



--------------------------------------------------------------------------------

“U.S. Rollover Letter of Credit”: a Rollover Letter of Credit issued for the
account of a U.S. Borrower.

“U.S. Secured Parties”: the collective reference to the Administrative Agent,
the U.S. Revolving Lenders (including the U.S. Issuing Bank in its capacity as
such) and any Bank Product Providers to which U.S. Bank Product Obligations are
owed.

“U.S. Security Agreement”: the U.S. Pledge and Security Agreement to be executed
and delivered by the U.S. Loan Parties, substantially in the form of Exhibit
A-2.

“U.S. Security Documents”: collectively, the U.S. Security Agreement and any
additional pledge or security agreements that create or purport to create a Lien
on the U.S. Collateral in favor of the Collateral Agent for the benefit of the
U.S. Secured Parties and any instruments of assignment or other instruments or
agreements executed pursuant to the foregoing (including the Depositary Bank
Agreements and Lien Waivers executed by the U.S. Loan Parties.

“U.S. Special Advances”: as defined in Section 2.2(e)(iii).

“U.S. Subsidiary”: of any person, any Subsidiary of such Person organized under
the laws of any jurisdiction located in the United States.

“U.S. Subsidiary Guarantor”: each Restricted Subsidiary of Holdings that is a
Domestic Subsidiary and not a U.S. Borrower other than (i) any Excluded Domestic
Subsidiary and (ii) any Non-Guarantor Subsidiary.

“U.S. Swingline Loan”: as defined in Section 2.2(c)(i).

“U.S. Swingline Note”: a promissory note substantially in the form of Exhibit
F-4.

“U.S. Swingline Sublimit”: as defined in Section 2.2(c)(i).

“Usage”: as of any date of determination with respect to any Facility, (x) the
amount of outstanding Advances (including Swingline Loans and Special Advances)
under such Facility on such date, plus (y) the amount of the Letter of Credit
Usage under such Facility on such date.

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the quotient obtained by dividing (1) the sum of the products of the
number of years from the date of determination to the date of each successive
scheduled principal payment or redemption or similar payment with respect to
such Indebtedness multiplied by the amount of such payment, by (2) the sum of
all such payments.

“Wells Fargo”: Wells Fargo Bank, National Association and its successors.

“Wells Fargo London”: Wells Fargo Bank, National Association, London Branch and
its successors.

 

- 100 -



--------------------------------------------------------------------------------

“Wendt Trust Loan”: Indebtedness extended by Holdings and the Company to The
Richard Lester Wendt Revocable Living Trust pursuant to that certain
Restructuring Credit Agreement, dated as of December 28, 2011, by and among the
Roderick Carl Wendt, as the personal representative of Richard Lester Wendt,
Deceased and Roderick Carl Wendt, Nancy Jane Wendt and Mark Richard Wendt, as
Co-Trustees of The Richard Lester Wendt Revocable Living Trust, Holdings and the
Company (the “Wendt Loan”).

“WEPPA Reserve”: on any date of determination, a reserve established from time
to time by Administrative Agent in its Permitted Discretion in such amount as
Administrative Agent determines reflects the amounts that may become due under
the Wage Earner Protection Program Act (Canada) (in conjunction with the BIA)
with respect to the employees of any Loan Party employed in Canada which would
give rise to a Lien with priority under applicable law over the Lien of the
Administrative Agent granted under the Loan Documents.

“Wholly Owned Restricted Subsidiary”: any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

“Wholly Owned Subsidiary”: of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares or shares or interests required to be held by
foreign nationals or other third parties to the extent required by applicable
law) shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person. Unless otherwise qualified, all references to a
“Wholly-Owned Subsidiary” or to “Wholly-Owned Subsidiaries” in this Agreement
shall refer to a Wholly-Owned Subsidiary or Wholly-Owned Subsidiaries of
Holdings.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

1.2 Other Interpretive Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP; (ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume or become liable in respect of
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
real property, leasehold interests and contract rights, (v) the term

 

- 101 -



--------------------------------------------------------------------------------

“consolidated” with respect to any Person refers to such Person consolidated
with the Restricted Subsidiaries, and excludes from such consolidation any
Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate
and were not a Subsidiary of such Person, (vi) references to agreements or other
Contractual Obligations (including any of the Loan Documents) shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated, amended and restated or
otherwise modified from time to time, and (vii) any reference to any law shall
include all statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and clause, paragraph, Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) For purposes of this Agreement, Loans and Advances may be classified and
referred to by Type (e.g., a “LIBOR Rate Loan”).

(f) For purposes of this Agreement, Agent’s Account(s), Letter of Credit
Exposure, Letter of Credit Usage, Special Advance Exposure, Swingline Exposure
and Usage may be classified and referred to by the Facility related thereto
(e.g., a “U.S. Usage” or a “U.S. Letter of Credit Usage”).

(g) The use of the term “Appropriate” immediately preceding any reference to any
Advance(s), Agent’s Account(s), Borrower(s), Designated Account(s),
Facility(ies), Lender(s), Letter(s) of Credit, Loan Party(ies), Loan Account(s),
Non-Defaulting Lender(s) and Special Advance(s) shall refer only to the
Advance(s), Agent’s Account(s), Borrower(s), Designated Account(s),
Facility(ies), Lender(s), Letter(s) of Credit, Loan Party(ies), Loan Account(s),
Non-Defaulting Lender(s) and Special Advance(s), as applicable, related to a
particular (i.e. U.S. or Canadian) Facility, as the context may require.

(h) For purposes of any Collateral located in the Province of Quebec or charged
by any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Québec, (q) “personal property” shall be deemed
to include “movable property”, (r) “real property” shall be deemed to include
“immovable property”, (s) “tangible property” shall be deemed to include
“corporeal property”, (t) “intangible property” shall be deemed to include
“incorporeal property”, (u) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (v) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (w) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to the “opposability”

 

- 102 -



--------------------------------------------------------------------------------

of such Liens to third parties, (x) any “right of offset”, “right of setoff” or
similar expression shall be deemed to include a “right of compensation”,
(y) “goods” shall be deemed to include “corporeal movable property” other than
chattel paper, documents of title, instruments, money and securities, and (z) an
“agent” shall be deemed to include a “mandatary”.

1.3 Accounting.

(a) For purposes of all financial definitions and calculations in this
Agreement, there shall be excluded for any period the effects of purchase
accounting (including the effects of such adjustments pushed down to the Company
and the Restricted Subsidiaries) in component amounts required or permitted by
GAAP (including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, post-employment
benefits, deferred revenue and debt line items thereof) and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Company and the Restricted Subsidiaries), as a result of the
Transactions, any acquisition consummated prior to the Closing Date, any
Permitted Acquisitions, or the amortization or write-off of any amounts thereof.

(b) If the Borrower Representative notifies the Administrative Agent that it has
adopted IFRS or the Borrowers request an amendment to any provision hereof to
eliminate the effect of any Accounting Change occurring after the Closing Date
or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower Representative that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such Accounting
Change or in the application thereof, then the Administrative Agent and the
Borrowers agree that they will negotiate in good faith to amend the provisions
of this Agreement that are directly affected by such adoption of IFRS or such
Accounting Change with the intent of having the respective positions of the
Lenders and the Borrowers after such adoption of IFRS or such Accounting Change
conform as nearly as possible to their respective positions as of the date of
this Agreement and, until any such amendments have been agreed upon and agreed
to by the Required Lenders, the provisions in this Agreement shall be calculated
as if no such adoption or Accounting Change had occurred. When used herein, the
term “financial statements” shall include the notes and schedules thereto.
Whenever the term “Company”, “Borrowers” or “Loan Parties” is used in respect of
a financial covenant or a related definition, it shall be understood to mean the
Company, the Borrowers or the Loan Parties and the Restricted Subsidiaries on a
consolidated basis, unless the context clearly requires otherwise.
Notwithstanding anything to the contrary contained herein, (a) all financial
statements delivered hereunder shall be prepared, and all financial covenants
contained herein shall be calculated, without giving effect to any election
under the Statement of Financial Accounting Standards No. 159 (or any similar
accounting principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (b) the term “unqualified opinion”
as used herein to refer to opinions or reports provided by accountants shall
mean an opinion or report that is (i) unqualified and (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit.

 

- 103 -



--------------------------------------------------------------------------------

1.4 Reallocation of Commitments; Swingline Sublimit; Letter of Credit Sublimits.
Upon ten (10) Business Days prior written notice to the Administrative Agent and
the Lenders, the Borrower Representative in its sole discretion may reallocate
the Facilities between the Maximum U.S. Credit Amount and the Maximum Canadian
Credit Amount (the “Reallocation”); provided that (a) no Default or Event of
Default shall have occurred and be continuing or would result therefrom
(including due to an Overadvance) on the date of such Reallocation or after
giving effect to such Reallocation, (b) no more than two (2) Reallocations may
occur in any fiscal year and (c) at no time shall the sum of the Maximum U.S.
Credit Amount and the Maximum Canadian Credit Amount exceed the Maximum Global
Credit Amount. In connection with any Reallocation, the Borrower Representative
may reallocate (x) any portion of the U.S. Letter of Credit Sublimit to the
Canadian Letter of Credit Sublimit and vice-versa and (y) any portion of the
U.S. Swingline Sublimit to the Canadian Swingline Sublimit and vice-versa. The
Borrowers hereby consent to any assignment between a Lender and an office,
branch, Subsidiary or Affiliate thereof that is necessary to effect a
Reallocation described in this Section.

1.5 Additional Alternative Currencies.

(a) The Borrower Representative may from time to time request that Loans under
any Facility be made in a currency other than those specifically permitted under
the terms of this Agreement. Such request shall be subject to the approval of
the Administrative Agent and each Lender (such approval not to be unreasonably
withheld, conditioned or delayed) with a Commitment under which such currency is
requested to be made available (each, an “Approving Lender”). If any Approving
Lender does not approve the extension of Loans denominated in the requested
currency, no such Loans will be required to be made hereunder.

(b) Any such request shall be made to the Administrative Agent not later than
1:30 p.m. Local Time, ten (10) Business Days prior to the date of the desired
Advance (or such other time or date as may be agreed by the Administrative Agent
in its Permitted Discretion). The Administrative Agent shall promptly notify
each Approving Lender thereof. Each Approving Lender shall notify the
Administrative Agent, not later than 11:00 a.m. (New York City time), five
(5) Business Days after receipt of such request whether it consents, in its
reasonable discretion, to the making of Loans in such requested currency.

(c) If the Administrative Agent and all the Approving Lenders consent to making
Loans in such requested currency and the Administrative Agent and such Approving
Lenders reasonably determine that an appropriate interest rate is available to
be used for such requested currency, the Administrative Agent shall so notify
the Borrower Representative and (i) the Administrative Agent and such Approving
Lenders may amend this Agreement to the extent necessary to add the applicable
interest rate for Loans advanced in the requested currency and to establish to
the appropriate borrowing mechanics therefore. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.07, the Administrative Agent shall promptly so notify the Borrower
Representative.

1.6 UCC. Any terms used in this Agreement that are defined in the UCC shall be
construed and defined as set forth in the UCC unless otherwise defined herein,
and any terms used in this Agreement that are defined in any analogous
legislation (e.g. the PPSA) under the

 

- 104 -



--------------------------------------------------------------------------------

laws of the jurisdiction where (a) a Loan Party is organized outside of the
United States and relating to Collateral consisting of assets of such Loan Party
or (b) any Collateral is located, shall be construed and defined as set forth in
such legislation unless otherwise defined herein; provided that, to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles of the UCC, the definition of such term
contained in Article 9 of the UCC shall govern.

1.7 Exchange Rates; Currency Equivalents; Applicable Currency.

(a) For purposes of this Agreement and the other Loan Documents, references to
the applicable outstanding amount of Loans, Advances, Letters of Credit,
Revolving Usage under any Facility or Letter of Credit Usage under any Facility
shall be deemed to refer to the U.S. Dollar Equivalent thereof, unless the
context requires otherwise.

(b) For purposes of this Agreement and the other Loan Documents, the U.S. Dollar
Equivalent of any Loans, Advances, Letters of Credit, other Finance Obligations
and other references to amounts denominated in an Applicable Currency or a
currency other than U.S. Dollars shall be determined in accordance with the
terms of this Agreement. Such U.S. Dollar Equivalent shall become effective as
of such Revaluation Date for such Advances, Letters of Credit and other Finance
Obligations and shall be the U.S. Dollar Equivalent employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur for such Advances, Letters of Credit and other Finance Obligations. Except
as otherwise expressly provided herein, the applicable amount of any currency
for purposes of the Loan Documents (including for purposes of financial
statements and all calculations in connection with the covenants, including the
financial covenants) shall be the U.S. Dollar Equivalent thereof.

(c) Notwithstanding anything to the contrary contained herein, for purposes of
any determination under Article 5 and Article 6 and the calculation of
compliance with any financial ratio for purposes of taking any action hereunder
or other transaction, event or circumstance, or any other determination under
any other provision of this Agreement not covered elsewhere in this Section 1.7,
(any of the foregoing, a “specified transaction”), in a currency other than
Dollars, (i) the equivalent amount in Dollars of a specified transaction in a
currency other than Dollars shall be calculated based on the rate of exchange
quoted by a publicly available service for displaying exchange rates customarily
referenced by the Administrative Agent for such foreign currency, as in effect
at 11:00 a.m. (New York time) on the date of such specified transaction (which,
in the case of any Restricted Payment, shall be deemed to be the date of the
declaration thereof and, in the case of the incurrence of Indebtedness, shall be
deemed to be on the date first committed); provided, that if any Indebtedness is
incurred (and, if applicable, associated Lien granted) to refinance or replace
other Indebtedness denominated in a currency other than Dollars, and the
relevant refinancing or replacement would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing or replacement,
such Dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such refinancing or replacement Indebtedness
(and, if applicable, associated Lien granted) does not exceed an amount
sufficient to repay the principal amount of such Indebtedness being refinanced

 

- 105 -



--------------------------------------------------------------------------------

or replaced, except by an amount equal to (x) unpaid accrued interest and
premiums (including tender premiums) thereon plus other reasonable and customary
fees and expenses (including upfront fees and original issue discount) incurred
in connection with such refinancing or replacement, (y) any existing commitments
unutilized thereunder and (z) additional amounts permitted to be incurred under
Section 6.2 and (ii) for the avoidance of doubt, no Default or Event of Default
shall be deemed to have occurred solely as a result of a change in the rate of
currency exchange occurring after the time of any specified transaction so long
as such specified transaction was permitted at the time incurred, made,
acquired, committed, entered or declared as set forth in clause (i) of this
Section.

(d) Wherever in this Agreement and the other Loan Documents in connection with a
borrowing, conversion, continuation or prepayment of an Advance, or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in dollars, but such Advance
or Letter of Credit is denominated in Canadian Dollars, such amount shall be the
U.S. Dollar Equivalent of Canadian Dollars of such Dollar amount (rounded to the
nearest Canadian Dollar, with 0.5 of a unit being rounded upward).

(e) If at any time following one or more fluctuations in the exchange rate of
the Canadian Dollar against the U.S. Dollar, (a) the aggregate outstanding
principal balance of Canadian Usage exceeds the limit of the Canadian Borrowing
Base of the Canadian Borrowers or any other limitations hereunder based on U.S.
Dollars or (b) the aggregate outstanding principal balance of Canadian Usage
exceeds any other limit based on U.S. Dollars set forth herein for such Canadian
Finance Obligations, the Canadian Borrowers shall (x) if such excess is in an
aggregate amount that is greater than or equal to $1,000,000, within 2 Business
Days of notice from the Administrative Agent, or (y) if an Event of Default has
occurred and is continuing, immediately (i) make the necessary payments or
repayments to reduce such Canadian Finance Obligations to an amount necessary to
eliminate such excess or (ii) maintain or cause to be maintained with the
Administrative Agent deposits as continuing collateral security for the Canadian
Finance Obligations in an amount equal to or greater than the amount of such
excess, such deposits to be maintained in such form and upon such terms as are
acceptable to Administrative Agent. Without in any way limiting the foregoing
provisions, the Administrative Agent shall, weekly or more frequently in the
sole discretion of the Administrative Agent, make the necessary exchange rate
calculations to determine whether any such excess exists on such date and advise
the Borrowers if such excess exists.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Revolving Advances.

(a) U.S. Advances. Subject to the terms and conditions of this Agreement, and
during the term of this Agreement, each U.S. Revolving Lender agrees (severally,
not jointly or jointly and severally) to make revolving loans (“U.S. Advances”)
denominated in U.S. Dollars, Euros or any other freely transferable currency
approved by the U.S. Revolving Lenders, the Administrative Agent and, in respect
of Letters of Credit, the U.S. Issuing Banks in accordance with Section 1.5, at
the election of the U.S. Borrowers, to the U.S. Borrowers in an amount at any
one time outstanding not to exceed the lesser of: (i) such U.S. Revolving
Lender’s

 

- 106 -



--------------------------------------------------------------------------------

U.S. Revolving Commitment, and (ii) such U.S. Revolving Lender’s Pro Rata Share
of an amount equal to: (A) the U.S. Loan Cap, less (B) the U.S. Letter of Credit
Usage at such time, less (C) the principal amount of U.S. Swingline Loans
outstanding at such time.

(b) Canadian Advances. Subject to the terms and conditions of this Agreement,
and during the term of this Agreement, each Canadian Revolving Lender agrees
(severally, not jointly or jointly and severally) to make revolving loans
(“Canadian Advances”) denominated in Canadian Dollars, U.S. Dollars or any other
freely transferable currency approved by the Canadian Revolving Lenders, the
Administrative Agent and, in respect of Letters of Credit, the Canadian Issuing
Banks in accordance with Section 1.5, at the election of the Canadian Borrowers,
to the Canadian Borrowers in an amount at any one time outstanding, but subject
to Section 1.7(e) not to exceed the lesser of: (i) such Canadian Revolving
Lender’s Canadian Revolving Commitment, and (ii) such Canadian Revolving
Lender’s Pro Rata Share of an amount equal to: (A) the Canadian Loan Cap, less
(B) the Canadian Letter of Credit Usage at such time, less (C) the principal
amount of Canadian Swingline Loans outstanding at such time.

(c) Advances. Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement. The outstanding principal amount of the
Advances, together with interest accrued and unpaid thereon, shall constitute
Finance Obligations and shall be due and payable on the Revolving Termination
Date or, if earlier, on the date on which they are declared due and payable
pursuant to the terms of this Agreement.

(d) Eligibility Criteria and Reserves. The Administrative Agent shall have the
right, at any time and from time to time after the Closing Date, in its
Permitted Discretion to establish, modify or eliminate Reserves (including any
change to the methodology for determining a Reserve) or to change any
eligibility criteria for Eligible Accounts, Eligible Equipment, Eligible
Inventory, Eligible Finished Goods Inventory, Eligible Work-in-ProgressProcess
Inventory, and Eligible Raw Materials Inventory and Eligible Real Property in
its Permitted Discretion upon 2 Business Days’ prior written notice to the
Borrower Representative (during which period the Administrative Agent shall be
available to discuss any such proposed change or Reserve with the Borrowers to
afford the Borrowers an opportunity to take such action as may be required so
that the event, condition or circumstance that is the basis for such change or
Reserve no longer exists in the manner and to the extent reasonably satisfactory
to the Administrative Agent in its Permitted Discretion); provided, that no such
prior notice shall be required for (i) changes to any Reserves resulting solely
by virtue of mathematical calculations of the amount of the Reserve in
accordance with the methodology of calculation previously utilized (such as, but
not limited to, rent), (ii) Reserves implemented in respect of Permitted Liens
which could reasonably be expected to have priority over the interests of the
Administrative Agent in the Collateral and claims and liabilities that the
Administrative Agent determines will need to be satisfied in connection with the
realization upon the Collateral (including liens for taxes, warehousemen’s,
bailee’s, shipper’s or custom broker’s charges) or (ii) any changes to Reserves
or modifications during the continuance of any Event of Default; provided,
further, that the Borrowers may not obtain any new Advances (including Swingline
Loans) or Letters of Credit under any Facility to the extent such Advance
(including Swingline Loans) or Letter of Credit would cause an Overadvance after
giving effect to the proposed

 

- 107 -



--------------------------------------------------------------------------------

action; provided, further, that (i) the Administrative Agent may not implement
Reserves with respect to matters which are already specifically deemed
ineligible under the definition of Eligible Accounts, Eligible Inventory,
Eligible Finished Goods Inventory, Eligible Work-in-ProgressProcess Inventory,
Eligible Raw Materials Inventory, Eligible Equipment, Eligible Real Property
Collateral or criteria deducted in computing the appraisal value of Eligible
Inventory, (ii) no fact or circumstance known to the Administrative Agent to
exist on or prior to the Closing Date may give rise to any change in any
eligibility criteria or the establishment of any Reserve for Eligible Accounts,
Eligible Equipment, Eligible Inventory, Eligible Finished Goods Inventory,
Eligible Work-in-ProgressProcess Inventory, and Eligible Raw Materials Inventory
and Eligible Real Property Collateral (except that this clause (ii) shall not
preclude the Administrative Agent from (x) establishing new Reserves related to
those matters identified on Schedule 2.1(c) or (y) adjusting the amount of any
existing Reserve based on changes in the facts and circumstances that gave rise
to such Reserve) and (iii) any change in eligibility criteria or the
establishment of any Reserve for Eligible Accounts, Eligible Equipment, Eligible
Inventory, Eligible Finished Goods Inventory, Eligible Work-in-ProgressProcess
Inventory, and Eligible Raw Materials Inventory and Eligible Real Property
Collateral shall have a reasonable relationship to the event, condition or other
matter that is the basis for such establishment or change as determined by the
Administrative Agent in good faith. The for the avoidance of doubt, the
Administrative Agent’s authority under this clause (d) is subject to the
restrictions on amendments set forth in clause (M) of the proviso to
Section 10.1(a).

(e) Eligible Equipment. Notwithstanding anything to contrary set forth herein,
Eligible Equipment shall be limited to those items of Equipment included in the
calculation of the U.S. Borrowing Base on the Closing Date. From time to time
after the Closing Date, the Administrative Agent may, in its sole discretion,
approve certain other items of Equipment constituting ABL Priority Collateral
and otherwise satisfying the criteria of Eligible Equipment to be included in
the calculation of the U.S. Borrowing Base.

2.2 Borrowing Procedures and Settlements.

(a) Procedure for Borrowing Advances.

(i) Each Advance shall be made by a written request by a Responsible Officer of
the Borrower Representative in the form of Exhibit I (a “Advance Request”)
delivered to the Administrative Agent (which may be delivered through the
Administrative Agent’s electronic platform or portal) and received by the
Administrative Agent no later than (x) 1:30 p.m. Local Time on the Business Day
that is the requested Funding Date in the case of a request for a Swingline
Loan, (y) 1:30 p.m. Local Time on the Business Day that is the requested Funding
Date in the case of other U.S. Advances of U.S. Base Rate Loans or Canadian
Advances of Canadian Prime Rate Loans or Canadian Base Rate Loans, (z) no later
than 1:30 p.m. Local Time on the Business Day that is three (3) Business Days
prior to the requested Funding Date in the case of Advances of Contract Rate
Loans, in each case, specifying (A) the amount of such Advance and, in the case
of clause (iv), whether such Advance requested will be a U.S. Advance or a
Canadian Advance, (B) the Applicable Currency for the requested Advance (which
currency shall be permitted hereunder), (C) (x) in the case of any requested
U.S.

 

- 108 -



--------------------------------------------------------------------------------

Advances to be denominated in U.S. Dollars, whether such U.S. Advances are to be
comprised of U.S. Base Rate Loans or LIBOR Rate Loans, (y) in the case of any
requested Canadian Advances to be denominated in Canadian Dollars, whether such
Canadian Advances are to be comprised of Canadian Prime Rate Loans or BA Rate
Loans, and (z) in the case of any requested Canadian Advances to be denominated
in U.S. Dollars, whether such Advances are to be comprised of Canadian Base Rate
Loans or LIBOR Rate Loans; (D) subject to the notice periods set forth above,
the requested Funding Date (which shall be a Business Day), and (E) in the case
of any requested Advance of Contract Rate Loans, the Interest Period applicable
thereto. AtAll requests for Advances which are not made online via the
Administrative Agent’s election, in lieu of delivering the above-described
Advance Request, any Responsible Officer of the Borrower Representative may
giveelectronic platform or portal shall be subject to (and unless the
Administrative Agent telephonic notice of elects otherwise in the exercise of
its sole discretion, such request byAdvances shall not be made until the
completion of) the required time. In such circumstances,Administrative Agent’s
authentication process (with results satisfactory to the Borrowers agree that
any such telephonic notice will be confirmed in writing within 24 hours
ofAdministrative Agent) prior to the giving of such telephonic notice, but the
failure to provide such written confirmation shall not affect the validity of
the requestfunding of any such requested Advance. Advances for the account of a
U.S. Borrower may be denominated in U.S. Dollars or Euros and Advances for the
account of a Canadian Borrower may be denominated in Canadian Dollars or U.S.
Dollars. Requests for Contract Rate Loans will also be subject to Section 2.12.

(b) If no election as to whether a requested U.S. Advance denominated in U.S.
Dollars is to be comprised of U.S. Base Rate Loans or LIBOR Rate Loans is
contained in the applicable request, then the requested U.S. Advance shall be
extended as U.S. Base Rate Loans. If no election as to whether a requested
Canadian Advance denominated in Canadian Dollars is to be comprised of BA Rate
Loans or Canadian Prime Rate Loans is contained in the applicable request, then
the requested Canadian Advance shall be extended as Canadian Prime Rate Loans.
If no election as to whether a requested Canadian Advance denominated in U.S.
Dollars is to be comprised of Canadian Base Rate Loans or LIBOR Rate Loans is
contained in the applicable request, then the requested Canadian Advances shall
be extended as Canadian Base Rate Loan. If no Interest Period is specified with
respect to any request for an Advance comprised of Contract Rate Loans in the
applicable request, then the requested Advance shall be deemed to have an
Interest Period of one month’s (or 30 days’ in the case of BA Rate Loans)
duration.

(c) Making of Swingline Loans.

(i) U.S. Swingline Loans. In the case of a request for a U.S. Advance and so
long as either (i) the aggregate amount of U.S. Swingline Loans made since the
last Settlement Date, minus all collections, payments or other amounts applied
to U.S. Swingline Loans since the last Settlement Date, plus the amount of the
requested U.S. Swingline Loan does not exceed $20,000,000 (as such amount may be
adjusted from time to time pursuant to Section 1.4, the “U.S. Swingline
Sublimit”) or (ii) the Swingline Lender, in its sole discretion, agrees to make
a U.S. Swingline Loan notwithstanding the foregoing limitation, the Swingline
Lender shall make a U.S. Advance in the amount

 

- 109 -



--------------------------------------------------------------------------------

requested (any such U.S. Advance made by the Swingline Lender pursuant to this
Section 2.2(b) being referred to as a “U.S. Swingline Loan” and all such U.S.
Advances being referred to as “U.S. Swingline Loans”) available to the U.S.
Borrowers on the Funding Date applicable thereto by transferring immediately
available funds in the amount of such requested Advance to the U.S. Designated
Account. Anything contained herein to the contrary notwithstanding, the
Swingline Lender may, but shall not be obligated to, make Swingline Loans at any
time that one or more of the U.S. Revolving Lenders is a Defaulting U.S. Lender.
Each U.S. Swingline Loan shall be deemed to be a U.S. Advance hereunder and
shall be subject to all the terms and conditions (including Section 4)
applicable to other U.S. Advances, except that all payments (including interest)
on any U.S. Swingline Loan shall be payable to the Swingline Lender solely for
its own account. Subject to the provisions of Section 2.2(e)(ii), the Swingline
Lender shall not make and shall not be obligated to make any U.S. Swingline Loan
if the Swingline Lender has actual knowledge that (i) one or more of the
applicable conditions precedent set forth in Section 4 will not be satisfied on
the requested Funding Date for the applicable U.S. Swingline Loan, or (ii) the
requested U.S. Swingline Loan would exceed the U.S. Availability on such Funding
Date. The Swingline Lender shall not otherwise be required to determine whether
the applicable conditions precedent set forth in Section 4 have been satisfied
on the Funding Date applicable thereto prior to making any U.S. Swingline Loan.
The U.S. Swingline Loans shall be secured by Liens on the U.S. Collateral
granted in favor of the Administrative Agent under the Loan Documents,
constitute U.S. Advances and U.S. Finance Obligations, and bear interest at the
rate applicable from time to time to U.S. Advances that are U.S. Base Rate
Loans.

(ii) Canadian Swingline Loans. In the case of a request for a Canadian Advance
and so long as either (i) the aggregate amount of Canadian Swingline Loans made
since the last Settlement Date, minus all payments or other amounts applied to
Canadian Swingline Loans since the last Settlement Date, plus the amount of the
requested Canadian Swingline Loan does not exceed $10,000,000 (as such amount
may be adjusted from time to time pursuant to Section 1.4, the “Canadian
Swingline Sublimit”) or (ii) the Swingline Lender, in its sole discretion,
agrees to make a Canadian Swingline Loan notwithstanding the foregoing
limitation, the Swingline Lender shall make a Canadian Advance in the amount of
the requested Canadian Advance (any such Canadian Advance made by the Swingline
Lender pursuant to this Section 2.2(b) being referred to as a “Canadian
Swingline Loan” and all such Canadian Advances being referred to as “Canadian
Swingline Loans”) available to the Canadian Borrowers on the Funding Date
applicable thereto by transferring immediately available funds in the amount of
such requested Canadian Advance to the Canadian Designated Account. Anything
contained herein to the contrary notwithstanding, the Swingline Lender may, but
shall not be obligated to, make Swingline Loans at any time that one or more of
the Canadian Revolving Lenders is a Defaulting Canadian Lender. Each Canadian
Swingline Loan shall be deemed to be a Canadian Advance hereunder and shall be
subject to all the terms and conditions (including Section 4) applicable to
other Canadian Advances, except that all payments (including interest) on any
Canadian Swingline Loan shall be payable to the Swingline Lender solely for its
own account. Subject to the provisions of Section 2.3(e)(ii), the Swingline
Lender shall not make and shall not be obligated to make any

 

- 110 -



--------------------------------------------------------------------------------

Canadian Swingline Loan if the Swingline Lender has actual knowledge that
(i) one or more of the applicable conditions precedent set forth in Section 4
will not be satisfied on the requested Funding Date for the applicable Canadian
Swingline Loan, or (ii) the requested Canadian Swingline Loan would exceed the
Canadian Availability on such Funding Date. The Swingline Lender shall not
otherwise be required to determine whether the applicable conditions precedent
set forth in Section 4 have been satisfied on the Funding Date applicable
thereto prior to making any Canadian Swingline Loan. The Canadian Swingline
Loans shall be secured by Liens in the Canadian Collateral granted in favor of
the Administrative Agent under the Loan Documents, constitute Canadian Advances
and Canadian Finance Obligations, and bear interest at the rate applicable from
time to time to Canadian Advances that are Canadian Prime Rate Loans or Canadian
Base Rate Loans, as the context may require.

(d) Making of Advances.

(i) In the event that the Swingline Lender is not obligated to make a Swingline
Loan under any Facility, then after receipt of a request for an Advance under
such Facility pursuant to Section 2.2(a), the Administrative Agent shall notify
the Appropriate Lenders by telecopy, telephone, email, or other electronic form
of transmission, of the requested Advance and whether such Advance is a U.S.
Advance or a Canadian Advance; such notification to be sent on the requested
Funding Date in the case of a U.S. Advance of U.S. Base Rate Loans or a Canadian
Advance of Canadian Prime Rate Loans or Canadian Base Rate Loans and on the
Business Day that is two (2) Business Days prior to the requested Funding Date
in the case of all other Advances. If the Administrative Agent has timely
notified the Appropriate Lenders of a requested Advance as provided above, then
each Appropriate Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Advance available to the Administrative Agent in immediately
available funds in the requested currency, to the Appropriate Agent’s Account,
not later than (x) 3:00 p.m. Local Time on the Business Day that is the
requested Funding Date, in the case of U.S. Advances that are U.S. Base Rate
Loans or Canadian Advances that are Canadian Prime Rate Loans or Canadian Base
Rate Loans, and (y) 10:00 a.m. Local Time on the Business Day that is the
requested Funding Date for all other Advances. After the Administrative Agent’s
receipt of the proceeds of such Advances from the Appropriate Lenders, the
Administrative Agent shall make the proceeds thereof available to the applicable
Borrower(s) on the requested Funding Date by transferring immediately available
funds in the requested currency equal to such proceeds received by the
Administrative Agent to the Appropriate Designated Account; provided, that,
subject to the provisions of Section 2.2(e)(ii), no Lender shall have an
obligation to make any Loan if (A) one or more of the applicable conditions set
forth in Section 4 will not be satisfied on the requested Funding Date for the
applicable Advance unless such condition has been waived, or (B) after giving
effect to the applicable Advance, (x) the Usage under the applicable Facility
would exceed the Loan Cap as then in effect with respect to such Facility or
(y) the Pro Rata Share of such Lender in the Usage under the applicable Facility
would exceed such Lender’s Commitment under such Facility.

 

- 111 -



--------------------------------------------------------------------------------

(ii) Unless the Administrative Agent receives notice from a Lender under any
Facility 30 minutes prior to the applicable funding time set forth in clause
(i) above on the Business Day that is the requested Funding Date relative to a
requested Advance as to which the Administrative Agent has notified the
Appropriate Lenders of a requested Advance that such Lender will not make
available as and when required hereunder to the Administrative Agent for the
account of the Appropriate Borrowers, the amount of that Lender’s Pro Rata Share
of the Advance, the Administrative Agent may assume that each Appropriate Lender
has made or will make such amount available to the Administrative Agent in
immediately available funds in the requested currency on the Funding Date and
the Administrative Agent may (but shall not be so required), in reliance upon
such assumption, make available to the Appropriate Borrowers a corresponding
amount. If, on the requested Funding Date, any Appropriate Lender shall not have
remitted the full amount that it is required to make available to the
Administrative Agent in immediately available funds and if the Administrative
Agent has made available to the Appropriate Borrowers such amount on the
requested Funding Date, then such Lender shall make the amount of such Lender’s
Pro Rata Share of the requested Advance available to the Administrative Agent in
immediately available funds, to the Appropriate Agent’s Account, no later than
10:00 a.m. Local Time on the Business Day that is the first Business Day after
the requested Funding Date (in which case, the interest accrued on such Lender’s
portion of such Advance for the Funding Date shall be for the Administrative
Agent’s separate account). If any Lender shall not remit the full amount that it
is required to make available to the Administrative Agent in immediately
available funds as and when required hereby and if the Administrative Agent has
made available to the Appropriate Borrowers such amount, then that Lender shall
be obligated to immediately remit such amount to the Administrative Agent,
together with interest at the applicable Defaulting Lender Rate for each day
until the date on which such amount is so remitted. A notice submitted by the
Administrative Agent to any Lender with respect to amounts owing under this
Section 2.2(d)(ii) shall be conclusive, absent manifest error. If the amount
that a Lender is required to remit is made available to the Administrative
Agent, then such payment to the Administrative Agent shall constitute such
Lender’s Advances for all purposes of this Agreement. If such amount is not made
available to the Administrative Agent on the Business Day following the Funding
Date, the Administrative Agent will notify the Appropriate Borrowers of such
failure to fund and, upon demand by the Administrative Agent, the Appropriate
Borrowers shall pay such amount to the Administrative Agent for the
Administrative Agent’s account, together with interest thereon for each day
elapsed since the date of such Advance, at a rate per annum equal to the
interest rate applicable at the time to such Advance.

(e) Special Advances.

(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, at any time (A) after the occurrence and during the continuance
of a Default or an Event of Default, or (B) that any of the other applicable
conditions precedent set forth in Section 4 are not satisfied, the
Administrative Agent hereby is authorized by the Borrowers and the Lenders, from
time to time, in the Administrative Agent’s Permitted Discretion, to make
Advances under any Facility to, or

 

- 112 -



--------------------------------------------------------------------------------

for the benefit of, the Appropriate Borrowers on behalf of the Appropriate
Lenders, that the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (1) to preserve or protect the Collateral, or any portion
thereof, or (2) to enhance the likelihood of repayment of the Finance
Obligations (other than the Bank Product Obligations) (the U.S. Advances
described in this Section 2.2(e)(i) shall be referred to as “U.S. Protective
Advances” and the Canadian Advances described in this Section 2.2(e)(i) shall be
referred to as the “Canadian Protective Advances” and together with the U.S.
Protective Advances, the “Protective Advances”).

(ii) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize the Administrative Agent or the
Swingline Lender, as applicable, and either the Administrative Agent or the
Swingline Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make Advances (including Swingline Loans) to the
Borrowers notwithstanding that an Overadvance exists or would be created
thereby, so long as:

(A) after giving effect to such Advances, the aggregate amount of Overadvances
outstanding at any time shall not exceed 5% of the Maximum Global Credit Amount,

(B) with respect to any such U.S. Advances, after giving effect to such U.S.
Advances (1) the outstanding U.S. Usage does not exceed the U.S. Borrowing Base
by more than 10% of the U.S. Borrowing Base, (2) the outstanding U.S. Usage
(except for and excluding amounts charged to the U.S. Loan Account for interest,
fees, or Lender Group Expenses) does not exceed Maximum U.S. Credit Amount, and
(3) the outstanding U.S. Special Advances does not exceed 10% of the U.S.
Borrowing Base, and

(C) with respect to any such Canadian Advances, after giving effect to such
Canadian Advances (1) the outstanding Canadian Usage does not exceed the
Canadian Borrowing Base by more than 10% of the Canadian Borrowing Base, (2) the
outstanding Canadian Usage (except for and excluding amounts charged to the
Canadian Loan Account for interest, fees, or Lender Group Expenses) does not
exceed Maximum Canadian Credit Amount, and (3) the outstanding Canadian Special
Advances does not exceed 10% of the Canadian Borrowing Base.

In the event the Administrative Agent obtains actual knowledge that the U.S.
Usage, the Canadian Usage, the aggregate outstanding U.S. Special Advances, the
aggregate outstanding Canadian Special Advances or aggregate outstanding
Overadvances exceeds the amounts permitted by the immediately foregoing
provisions, regardless of the amount of, or reason for, such excess, the
Administrative Agent shall notify the Lenders as soon as practicable (and prior
to making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to any Loan Account for interest, fees, or Lender
Group Expenses) or Protective Advances (to the extent so limited) unless the
Administrative Agent determines that prior notice would result in imminent harm
to the Collateral or its value, in which case the Administrative Agent may make
such Overadvance (or Protective Advance, as applicable) and provide notice as
promptly as

 

- 113 -



--------------------------------------------------------------------------------

practicable thereafter), and the Appropriate Lenders with respect to any such
Advance shall, together with the Administrative Agent, jointly determine the
terms of arrangements that shall be implemented with the Appropriate Borrowers
intended to reduce, within a reasonable time, the outstanding principal amount
of the Advances to the Borrowers to an amount permitted by the preceding
sentence. In such circumstances, if any Lender objects to the proposed terms of
reduction or repayment of any Overadvance, the terms of reduction or repayment
thereof shall be implemented according to the determination of the Required
Lenders. The foregoing provisions are meant for the benefit of the Lenders and
the Administrative Agent and are not meant for the benefit of the Borrowers (it
being understood that the Required Lenders may, without the consent of the
Borrowers, waive any of the restrictions or limitations in respect of
Overadvances set forth in this Section 2.2(e)(ii), which shall continue to be
bound by the provisions of Section 2.3(e)). Each Lender under any Facility shall
be obligated to settle with the Administrative Agent as provided in
Section 2.2(f) (or Section 2.2(h), as applicable) for the amount of such
Lender’s Pro Rata Share of any applicable unintentional Overadvances made under
such Facility by the Administrative Agent reported to such Lender, any
intentional Overadvances made under such Facility as permitted under this
Section 2.2(e)(ii), and any Overadvances made under such Facility resulting from
the charging to the Appropriate Loan Account of interest, fees, or Lender Group
Expenses.

(iii) Each U.S. Protective Advance and each U.S. Overadvance (each, a “U.S.
Special Advance”) shall be deemed to be a U.S. Advance hereunder and each
Canadian Protective Advance and each Canadian Overadvance (each, a “Canadian
Special Advance” and together with the U.S. Special Advances, “Special
Advances”). No U.S. Special Advance shall be eligible to be a LIBOR Rate Loan
and no Canadian Special Advance shall be eligible to be a BA Rate Loan or a
LIBOR Rate Loan. Prior to Settlement with respect to any Special Advances, all
payments on the Special Advances shall be payable to the Administrative Agent
solely for its own account. The Special Advances under any Facility shall be
repayable on demand, shall be secured by the Liens of the Administrative Agent
under the Loan Documents securing the Finance Obligations under such Facility
and, (A) in the case of U.S. Special Advances, shall constitute U.S. Finance
Obligations hereunder and bear interest at (x) the U.S. Base Rate if denominated
in U.S. Dollars and (y) EURIBOR with an Interest RatePeriod of one month if
denominated in Euros, and (B) in the case of Canadian Special Advances, shall
constitute Canadian Finance Obligations hereunder and bear interest (x) at the
Canadian Prime Rate if denominated in Canadian Dollars and (y) at the Canadian
Base Rate if denominated in U.S. Dollars. The provisions of this Section 2.2(e)
are for the exclusive benefit of the Administrative Agent, the Swingline Lender,
and the Lenders and are not intended to benefit the Borrowers (or any other Loan
Party) in any way.

Notwithstanding the foregoing, the Required Lenders may revoke the
Administrative Agent’s discretion to make, or permit the existence of, any
Overadvance (other than an Overadvance resulting from a Protective Advance) upon
10 Business Days’ written notice to the Administrative Agent. Overadvances will
not be permitted to be outstanding for more than 45 days from the date made
without the consent of the Required Lenders.

 

- 114 -



--------------------------------------------------------------------------------

(f) Settlement. It is agreed that each Lender’s funded portion of (i) the U.S.
Advances is intended by the Lenders to equal, at all times, such Lender’s Pro
Rata Share of the outstanding U.S. Advances, and (ii) the Canadian Advances is
intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share of
the outstanding Canadian Advances. Such agreement notwithstanding, the
Administrative Agent, the Swingline Lender, and the other Lenders agree (which
agreement set forth in this Section 2.2(f) shall not be for the benefit of the
Borrowers) that in order to facilitate the administration of this Agreement and
the other Loan Documents, settlement among the Appropriate Lenders as to the
Appropriate Advances, the U.S. Swingline Loans, and the Appropriate Special
Advances shall take place on a periodic basis in accordance with the following
provisions:

(i) The Administrative Agent shall request settlement (“Settlement”) with the
Lenders on a weekly basis, or on a more frequent basis if so determined by the
Administrative Agent in its sole discretion (1) on behalf of the Swingline
Lender, with respect to the outstanding Swingline Loans, (2) for itself, with
respect to the outstanding Special Advances, and (3) with respect to the
Borrowers’ or their Subsidiaries’ payments or other amounts received, as to each
by notifying the applicable Lenders by telecopy, telephone, or other similar
form of transmission, of such requested Settlement, no later than 2:00 p.m.
Local Time on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”).
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Advances, Swingline Loans and Special Advances under each
Facility for the period since the prior Settlement Date. Subject to the terms
and conditions contained herein (including Section 2.2(h)): (y) if the amount of
the applicable Advances (including Swingline Loans and Special Advances) made by
a Lender that is not a Defaulting Lender exceeds such Lender’s Pro Rata Share of
the Advances (including Swingline Loans and Special Advances) required to be
made, or subject to participation or settlement, by such Lender as of a
Settlement Date, then the Administrative Agent shall, by no later than 12:00
p.m. Local Time on the Settlement Date, transfer in immediately available funds
in the Applicable Currency to a Deposit Account of such Lender (as such Lender
may designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of all Advances
(including Swingline Loans and Special Advances) required to be made, or subject
to participation or settlement, by such Lender, and (z) if the amount of the
Advances (including Swingline Loans and Special Advances) made by a Lender is
less than such Lender’s Pro Rata Share of the Advances (including Swingline
Loans and Special Advances) required to be made, or subject to participation or
settlement, by such Lender as of a Settlement Date, such Lender shall no later
than 12:00 p.m. Local Time on the Settlement Date transfer in immediately
available funds in the Applicable Currency to the Appropriate Agent’s Account,
an amount such that each such Lender shall, upon transfer of such amount, have
as of the Settlement Date, its Pro Rata Share of the Advances under any Facility
(including Swingline Loans and U.S. Special Advances). Such amounts made
available to the Administrative Agent under clause (z) of the immediately
preceding sentence shall be applied against the amounts of the Swingline Loans
or Special Advances, as applicable, and, together with the portion of such
Swingline Loans or Special Advances representing the Swingline Lender’s Pro Rata

 

- 115 -



--------------------------------------------------------------------------------

Share thereof, shall constitute Advances of such Lenders. If any such amount is
not made available to the Administrative Agent by any Lender on the Settlement
Date applicable thereto to the extent required by the terms hereof, the
Administrative Agent shall be entitled to recover for its account such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate.

(ii) In determining whether a Lender’s balance of the Advances, Swingline Loans
and Special Advances is less than, equal to, or greater than such Lender’s Pro
Rata Share of the Advances, Swingline Loans, and Special Advances, in each case
required to be made, or subject to participation or settlement, by such Lender
as of a Settlement Date, the Administrative Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments applicable to such
Finance Obligations actually received in good funds by the Administrative Agent
with respect to principal, interest, fees payable by the Borrowers and allocable
to the Lenders hereunder, and proceeds of Collateral.

(iii) Between Settlement Dates, the Administrative Agent, to the extent Special
Advances or Swingline Loans under any Facility are outstanding, may pay over to
the Administrative Agent or the Swingline Lender, as applicable, any payments or
other amounts received by the Administrative Agent, that in accordance with the
terms of this Agreement would be applied to the reduction of the Advances under
such Facility, for application to such Special Advances or Swingline Loans.
Between Settlement Dates, the Administrative Agent, to the extent no Special
Advances or Swingline Loans are outstanding under any Facility, may pay over to
the Swingline Lender any payments or other amounts received by the
Administrative Agent, that in accordance with the terms of this Agreement would
be applied to the reduction of the Advances under such Facility, for application
to the Swingline Lender’s Pro Rata Share of the Advances outstanding under such
Facility. If, as of any Settlement Date, payments or other amounts of the
Borrowers or their Subsidiaries under any Facility received since the then
immediately preceding Settlement Date have been applied to the Swingline
Lender’s Pro Rata Share of the Advances outstanding under such Facility other
than to Swingline Loans, as provided for in the previous sentence, the Swingline
Lender shall pay to the Administrative Agent for the accounts of the Appropriate
Lenders, and the Administrative Agent shall pay to the Appropriate Lenders
(other than a Defaulting Lender if the Administrative Agent has implemented the
provisions of Section 2.2(h)), to be applied to the outstanding U.S. Advances of
such the Lenders, an amount such that each such Lender shall, upon receipt of
such amount, have, as of such Settlement Date, its Pro Rata Share of the U.S.
Advances. During the period between Settlement Dates, the Swingline Lender with
respect to U.S. Swingline Loans, the Administrative Agent with respect to
Special Advances, and each Lender with respect to the Advances other than U.S.
Swingline Loans and Special Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the daily amount of
funds employed by the Swingline Lender, the Administrative Agent, or the
Lenders, as applicable.

(iv) Anything in this Section 2.2(f) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, the Administrative Agent shall be

 

- 116 -



--------------------------------------------------------------------------------

entitled to refrain from remitting settlement amounts to the Defaulting Lender
and, instead, shall be entitled to elect to implement the provisions set forth
in Section 2.2(h).

(g) Notation. the Administrative Agent, as a non-fiduciary agent for the
Borrowers, shall maintain a register showing in the Applicable Currency the
principal amount of the Advances, owing to each Lender, including the Swingline
Loans owing to the Swingline Lender, and Special Advances owing to the
Administrative Agent, and the interests therein of each Lender, from time to
time and such register shall, absent manifest error, conclusively be presumed to
be correct and accurate.

(h) Defaulting Lenders.

(i) Notwithstanding the provisions of Section 2.3(b)(ii), the Administrative
Agent shall not be obligated to transfer to a Defaulting Lender any payments
made by any Borrower to the Administrative Agent for the Defaulting Lender’s
benefit or any proceeds of Collateral that would otherwise be remitted hereunder
to the Defaulting Lender, and,

(A) in the absence of such transfer to a Defaulting U.S. Lender, the
Administrative Agent shall transfer any such payments pertaining to U.S.
Advances and/or U.S. Collateral, (1) first, to the Swingline Lender to the
extent of any U.S. Swingline Loans that were made by the Swingline Lender and
that were required to be, but were not, paid by the Defaulting U.S. Lender,
(2) second, to any U.S. Issuing Bank, to the extent of the portion of a U.S.
Letter of Credit Disbursement that was required to be, but was not, paid by the
Defaulting U.S. Lender, (3) third, to each Non-Defaulting U.S. Lender ratably in
accordance with their U.S. Revolving Commitments (but, in each case, only to the
extent that such Defaulting U.S. Lender’s portion of a U.S. Advance (or other
funding obligation) was funded by such other Non-Defaulting U.S. Lender), (4)
fourth, to a suspense account maintained by the Administrative Agent, the
proceeds of which shall be retained by the Administrative Agent and may be made
available to be re-advanced to or for the benefit of the U.S. Borrowers (upon
the request of the U.S. Borrowers and subject to the conditions set forth in
Section 4.2) as if such Defaulting U.S. Lender had made its portion of U.S.
Advances (or other funding obligations) hereunder, (5) fifth, to the payment of
any amounts owing to U.S. Revolving Lenders, any U.S. Issuing Bank, or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any U.S. Revolving Lender, the U.S. Issuing Bank or the
Swingline Lender against such Defaulting U.S. Lender as a result of such
Defaulting U.S. Lender’s breach of its obligations under this Agreement,
(6) sixth, so long as no Default or Event of Default exists, to the payment of
any amounts owing to the U.S. Borrowers as a result of any judgment of a court
of competent jurisdiction obtained by the U.S. Borrowers against such Defaulting
U.S. Lender as a result of such Defaulting U.S. Lender’s breach of its
obligations under this Agreement, (7) seventh, to the payment of amounts
described in subclauses (1) through (6) of Section 2.2(h)(i)(B), and (8) eighth,
from and after the date on which all other amounts have been paid in full as
described in sub-clauses (1) through (7) above, to such Defaulting U.S. Lender
in accordance with Section 2.3(b)(ii)(A)(14),

 

- 117 -



--------------------------------------------------------------------------------

(B) in the absence of such transfer to a Defaulting Canadian Lender, the
Administrative Agent shall transfer any such payments pertaining to Canadian
Advances and/or Canadian Collateral, (1) first, to the Swingline Lender to the
extent of any Canadian Swingline Loans that were made by the Swingline Lender
and that were required to be, but were not, paid by the Defaulting Canadian
Lender, (2) second, to any Canadian Issuing Bank, to the extent of the portion
of a Canadian Letter of Credit Disbursement that was required to be, but was
not, paid by the Defaulting Canadian Lender, (3) third, to each Non-Defaulting
Canadian Lender ratably in accordance with their Canadian Revolving Commitments
(but, in each case, only to the extent that such Defaulting Canadian Lender’s
portion of a Canadian Advance (or other funding obligation) was funded by such
other Non-Defaulting Canadian Lender), (4) fourth, to a suspense account
maintained by the Administrative Agent, the proceeds of which shall be retained
by the Administrative Agent and may be made available to be re-advanced to or
for the benefit of the Canadian Borrowers (upon the request of the Canadian
Borrowers and subject to the conditions set forth in Section 4.2) as if such
Defaulting Canadian Lender had made its portion of Canadian Advances (or other
funding obligations) hereunder, (5) fifth, to the payment of any amounts owing
to Canadian Revolving Lenders, the Canadian Issuing Bank, or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Canadian Revolving Lender, the Canadian Issuing Bank or the Swingline
Lender against such Defaulting Canadian Lender as a result of such Defaulting
Canadian Lender’s breach of its obligations under this Agreement, (6) sixth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Canadian Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Canadian Borrowers against such
Defaulting Canadian Lender as a result of such Defaulting Canadian Lender’s
breach of its obligations under this Agreement, (7) seventh, from and after the
date on which all other amounts have been paid in full as described in
subclauses (1) through (6) above, to such Defaulting Canadian Lender in
accordance with Section 2.3(b)(ii)(B)(13),

Subject to the foregoing, the Administrative Agent may hold and, in its
reasonable discretion, re-lend to the Appropriate Borrowers for the account of
any Defaulting Lender the amount of all such payments received and retained by
the Administrative Agent for the account of such Defaulting Lender. Solely for
the purposes of voting or consenting to matters with respect to the Loan
Documents (including the calculation of Pro Rata Share in connection therewith)
and for the purpose of calculating the fees payable under Section 2.9(b), such
Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s
Commitment shall be deemed to be zero; provided, that the foregoing shall not
apply to any of the matters governed by clause (A) of the proviso to
Section 10.1(a). The provisions of this Section 2.2(h) shall remain effective
with respect to such Defaulting Lender until the earlier of (y) the date on
which all of the Appropriate Non-Defaulting Lenders, the Administrative Agent,
the Issuing Banks and the Appropriate Borrowers shall have waived, in writing,
the application of this Section 2.2(h) to such Defaulting Lender, or (z) the
date on which such Defaulting Lender makes payment of all amounts that it was
obligated to fund hereunder, pays to the Administrative Agent all amounts owing
by such Defaulting Lender in respect of the amounts that it was obligated to
fund

 

- 118 -



--------------------------------------------------------------------------------

hereunder, and, if requested by the Administrative Agent, provides adequate
assurance of its ability to perform its future obligations hereunder (on which
earlier date, so long as no Event of Default has occurred and is continuing, any
remaining cash collateral held by the Administrative Agent pursuant to
Section 2.2(h)(ii) shall be released to the Appropriate Borrowers). The
operation of this Section 2.2(h) shall not be construed to increase or otherwise
affect the Commitment of any Lender, to relieve or excuse the performance by any
Defaulting Lender (subject to Section 10.24) or any other Lender of its duties
and obligations hereunder, or to relieve or excuse the performance by the
Borrowers of their duties and obligations hereunder to the Administrative Agent,
the Issuing Banks or to the Appropriate Lenders other than such Defaulting
Lender. Any failure by a Defaulting Lender to fund amounts that it was obligated
to fund under any Facility hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle the Appropriate Borrowers,
at their option, upon written notice to the Administrative Agent, to arrange for
a substitute Lender to assume the Commitments of such Defaulting Lender, such
substitute Lender to be reasonably acceptable to the Administrative Agent. In
connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Assumption in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being paid its
share of the outstanding Finance Obligations (other than Bank Product
Obligations, but including (1) all interest, fees, and other amounts that may be
due and payable in respect thereof, and (2) an assumption of its Pro Rata Share
of its participation in the Appropriate Letters of Credit); provided, that,
subject to Section 10.24, any such assumption of the Commitments of such
Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups’ or the Borrowers’ rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund or other breach of
its obligations hereunder. In the event of a direct conflict between the
priority provisions of this Section 2.2(h) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.2(h) shall control and govern.

(ii) If any U.S. Swingline Loan or U.S. Letter of Credit is outstanding at the
time that a U.S. Revolving Lender becomes a Defaulting U.S. Lender then:

(A) such Defaulting U.S. Lender’s U.S. Swingline Exposure and U.S. Letter of
Credit Exposure shall be reallocated among the Non-Defaulting U.S. Lenders in
accordance with their respective Pro Rata Shares (it being understood such U.S.
Defaulting Lender’s U.S. Swingline Exposure shall be reallocated among
Non-Defaulting U.S. Lenders and such Defaulting U.S. Lender’s U.S. Letter of
Credit Exposure shall be reallocated among Non-Defaulting U.S. Lenders to the
extent such U.S. Letter of Credit Exposure arises from a U.S. Letter of Credit)
but only to the extent (x) the sum of all Non-Defaulting U.S. Lenders’ Advance
Exposures plus such Defaulting U.S. Lender’s U.S. Swingline Exposure and U.S.
Letter of Credit Exposure does not

 

- 119 -



--------------------------------------------------------------------------------

exceed the total of all Non-Defaulting U.S. Lenders’ U.S. Revolving Commitments
and (y) the conditions set forth in Section 4.2 are satisfied at such time;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Appropriate Borrowers shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Defaulting
U.S. Lender’s U.S. Swingline Exposure (after giving effect to any partial
reallocation pursuant to clause (A) above) to the extent that such Defaulting
U.S. Lender has failed to perform its Settlement obligations under
Section 2.2(f) and (y) second, Collateralize such Defaulting U.S. Lender’s
applicable U.S. Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (A) above) for so long as such U.S. Letter of
Credit Exposure is outstanding; provided, that the U.S. Borrowers shall not be
obligated to Collateralize any Defaulting U.S. Lender’s U.S. Letter of Credit
Exposure if such Defaulting U.S. Lender is also the U.S. Issuing Bank;

(C) if the U.S. Borrowers Collateralize any portion of such Defaulting U.S.
Lender’s U.S. Letter of Credit Exposure pursuant to this Section 2.2(h)(ii), the
U.S. Borrowers shall not be required to pay any Letter of Credit Fees to the
Administrative Agent for the account of such Defaulting U.S. Lender pursuant to
Section 2.5(b) with respect to such Collateralized portion of such Defaulting
U.S. Lender’s U.S. Letter of Credit Exposure during the period such Letter of
Credit Exposure is Collateralized;

(D) to the extent the U.S. Letter of Credit Exposure of the Non-Defaulting U.S.
Lenders is reallocated pursuant to this Section 2.2(h)(ii), then the Letter of
Credit Fees payable to the Non-Defaulting U.S. Lenders pursuant to
Section 2.5(b) shall be adjusted in accordance with such Non-Defaulting U.S.
Lenders’ U.S. Letter of Credit Exposure;

(E) to the extent any Defaulting U.S. Lender’s U.S. Letter of Credit Exposure is
neither Collateralized nor reallocated pursuant to this Section 2.2(h)(ii),
then, without prejudice to any rights or remedies of the U.S. Issuing Bank or
any U.S. Revolving Lender hereunder, all Letter of Credit Fees that would have
otherwise been payable to such Defaulting U.S. Lender under Section 2.5(b) with
respect to such portion of such U.S. Letter of Credit Exposure shall instead be
payable to the U.S. Issuing Bank until such portion of such Defaulting Lender’s
U.S. Letter of Credit Exposure is Collateralized or reallocated;

(F) so long as any U.S. Revolving Lender is a Defaulting U.S. Lender, the
Swingline Lender shall not be required to make any U.S. Swingline Loan and the
U.S. Issuing Bank shall not be required to issue, amend, or increase any U.S.
Letter of Credit, in each case, to the extent (x) the Defaulting U.S. Lender’s
Pro Rata Share of such U.S. Swingline Loans or U.S. Letters of Credit cannot be
reallocated pursuant to this Section 2.2(h)(ii) or (y) the Swingline Lender or
the U.S. Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swingline Lender or the U.S. Issuing
Bank, as applicable, and the U.S. Borrowers to eliminate the

 

- 120 -



--------------------------------------------------------------------------------

Swingline Lender’s or the U.S. Issuing Bank’s risk with respect to the
Defaulting U.S. Lender’s participation in U.S. Swingline Loans or U.S. Letters
of Credit; and

(G) the Administrative Agent may release any cash collateral provided by the
U.S. Borrowers pursuant to this Section 2.2(h)(ii) to the U.S. Issuing Bank and
the U.S. Issuing Bank may apply any such cash collateral to the payment of such
Defaulting U.S. Lender’s Pro Rata Share of any U.S. Letter of Credit
Disbursement that is not reimbursed by the U.S. Borrowers pursuant to
Section 2.10(d).

(iii) If any Canadian Swingline Loan or Canadian Letter of Credit is outstanding
at the time that a Canadian Revolving Lender becomes a Defaulting Canadian
Lender then:

(A) such Defaulting Canadian Lender’s Canadian Swingline Exposure and Canadian
Letter of Credit Exposure shall be reallocated among the Non-Defaulting Canadian
Lenders in accordance with their respective Pro Rata Shares (it being understood
such Canadian Defaulting Lender’s Canadian Swingline Exposure shall be
reallocated among Non-Defaulting Canadian Lenders and such Defaulting Canadian
Lender’s Canadian Letter of Credit Exposure shall be reallocated among
Non-Defaulting Canadian Lenders to the extent such Canadian Letter of Credit
Exposure arises from a Canadian Letter of Credit) but only to the extent (x) the
sum of all Non-Defaulting Canadian Lenders’ Advance Exposures plus such
Defaulting Canadian Lender’s Canadian Swingline Exposure and Canadian Letter of
Credit Exposure does not exceed the total of all Non-Defaulting Canadian
Lenders’ Canadian Revolving Commitments and (y) the conditions set forth in
Section 4.2 are satisfied at such time;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Canadian Borrowers shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Defaulting
Canadian Lender’s Canadian Swingline Exposure (after giving effect to any
partial reallocation pursuant to clause (A) above) to the extent that such
Defaulting Canadian Lender has failed to perform its Settlement obligations
under Section 2.2(f) and (y) second, Collateralize such Defaulting Canadian
Lender’s applicable Canadian Letter of Credit Exposure (after giving effect to
any partial reallocation pursuant to clause (A) above), pursuant to a cash
collateral agreement to be entered into in form and substance reasonably
satisfactory to the Administrative Agent, for so long as such Canadian Letter of
Credit Exposure is outstanding; provided, that Borrowers shall not be obligated
to Collateralize any Defaulting Canadian Lender’s Canadian Letter of Credit
Exposure if such Defaulting Canadian Lender is also the Canadian Issuing Bank;

(C) if the Canadian Borrowers Collateralize any portion of such Defaulting
Canadian Lender’s Canadian Letter of Credit Exposure pursuant to this
Section 2.2(h)(iii), such Canadian Borrowers shall not be required to pay any
Letter of Credit Fees to the Administrative Agent for the account of such
Defaulting Canadian Lender pursuant to Section 2.5(b) with respect to such
Collateralized portion of such Defaulting Canadian Lender’s Canadian Letter of
Credit Exposure during the period such Letter of Credit Exposure is
Collateralized;

 

- 121 -



--------------------------------------------------------------------------------

(D) to the extent the Canadian Letter of Credit Exposure of the Non-Defaulting
Canadian Lenders is reallocated pursuant to this Section 2.2(h)(ii), then the
Letter of Credit Fees payable to the Non-Defaulting Canadian Lenders pursuant to
Section 2.5(b) shall be adjusted in accordance with such Non-Defaulting Canadian
Lenders’ Canadian Letter of Credit Exposure;

(E) to the extent any Defaulting Canadian Lender’s Canadian Letter of Credit
Exposure is neither Collateralized nor reallocated pursuant to this
Section 2.2(h)(iii), then, without prejudice to any rights or remedies of the
Canadian Issuing Bank or any Canadian Revolving Lender hereunder, all Letter of
Credit Fees that would have otherwise been payable to such Defaulting Canadian
Lender under Section 2.5(b) with respect to such portion of such Letter of
Credit Exposure shall instead be payable to the Canadian Issuing Bank until such
portion of such Defaulting Lender’s Canadian Letter of Credit Exposure is
Collateralized or reallocated;

(F) so long as any Canadian Revolving Lender is a Defaulting Canadian Lender,
the Swingline Lender shall not be required to make the Canadian Swingline Loan
and any Canadian Issuing Bank shall not be required to issue, amend, or increase
any Letter of Credit, in each case, to the extent (x) the Defaulting Canadian
Lender’s Pro Rata Share of such Canadian Swingline Loans or Canadian Letter of
Credit cannot be reallocated pursuant to this Section 2.2(h)(iii) or (y) the
Swingline Lender or the Canadian Issuing Bank, as applicable, has not otherwise
entered into arrangements reasonably satisfactory to the Swingline Lender or the
Canadian Issuing Bank, as applicable, and the Canadian Borrowers to eliminate
the Swingline Lender’s or such Canadian Issuing Bank’s risk with respect to the
Defaulting Canadian Lender’s participation in Canadian Swingline Loans or
Canadian Letters of Credit; and

(G) the Administrative Agent may release any cash collateral provided by the
Canadian Borrowers pursuant to this Section 2.2(h)(iii) to the Canadian Issuing
Bank and the Canadian Issuing Bank may apply any such cash collateral to the
payment of such Defaulting Canadian Lender’s Pro Rata Share of any Canadian
Letter of Credit Disbursement that is not reimbursed by the Canadian Borrowers
pursuant to Section 2.11(d).

(iv) Independent Obligations. All Advances (other than Swingline Loans and
Special Advances) shall be made by the Appropriate Lenders contemporaneously and
in accordance with their Pro Rata Shares. It is understood that (i) no Lender
shall be responsible for any failure by any other Lender to perform its
obligation to make any Advance (or other extension of credit) hereunder, nor
shall any Commitment of any Lender be increased or decreased as a result of any
failure by any other Lender to perform its obligations hereunder, and (ii) no
failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder.

2.3 Payments; Reductions of Commitments; Prepayments.

(a) Payments by Borrowers.

 

- 122 -



--------------------------------------------------------------------------------

(i) Except as otherwise expressly provided herein, all payments by the Borrowers
shall be made to the Appropriate Agent’s Account in immediately available funds
in the Applicable Currency, no later than 1:30 p.m. Local Time on the date
specified herein. Any payment received by the Administrative Agent later than
1:30 p.m. Local Time shall be deemed to have been received (unless the
Administrative Agent, in its sole discretion, elects to credit it on the date
received) on the following Business Day and any applicable interest or fee shall
continue to accrue until such following Business Day.

(ii) Unless the Administrative Agent receives notice from the Borrower
Representative prior to the date on which any payment is due to Lenders that the
Borrowers will not make such payment in full as and when required, the
Administrative Agent may assume that the Borrowers have made (or will make) such
payment in full to the Administrative Agent on such date in immediately
available funds and the Administrative Agent may (but shall not be so required),
in reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent that the
Borrowers do not make such payment in full to the Administrative Agent on the
date when due, each Lender severally shall repay to the Administrative Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Defaulting Lender Rate for each day from the date such amount is distributed
to such Lender until the date repaid.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to any Defaulting Lenders, all principal
and interest payments received by the Administrative Agent shall be apportioned
ratably among the Appropriate Lenders (according to the unpaid principal balance
of the Finance Obligations to which such payments relate held by each
Appropriate Lender) and all payments of fees and expenses received by the
Administrative Agent (other than fees or expenses that are for the
Administrative Agent’s separate account or for the separate account of any
Issuing Bank) shall be apportioned ratably among the Lenders having a Pro Rata
Share of the type of Commitment or Finance Obligation to which a particular fee
or expense relates.

(A) Subject to Section 2.3(b)(iv) and Section 2.3(e)(i), all payments in respect
of U.S. Finance Obligations to be made hereunder by the U.S. Borrowers shall be
remitted to the Administrative Agent and all such payments, and all proceeds of
U.S. Collateral received by the Administrative Agent (any such amounts, “U.S.
Revolving Proceeds”), shall be applied, so long as no Application Event has
occurred and is continuing and except as otherwise provided herein with respect
to Defaulting U.S. Lenders, first ratably, to reduce the balance of all U.S.
Special Advances and/or U.S. Swingline Loans then outstanding until paid in
full, second, to reduce the balance of all other U.S. Advances then outstanding
until paid in full and, third, to the U.S. Borrowers (to be wired to the U.S.
Designated Account) or such other Person entitled thereto under applicable law.

 

- 123 -



--------------------------------------------------------------------------------

(B) Subject to Section 2.3(b)(iv) and Section 2.3(e)(ii), all payments in
respect of Canadian Finance Obligations to be made hereunder by the Canadian
Borrowers shall be remitted to the Administrative Agent and all such payments,
and all proceeds of Canadian Collateral received by the Administrative Agent
(any such amounts, “Canadian Revolving Proceeds” and together with U.S.
Revolving Proceeds, “Revolving Proceeds”), shall be applied, so long as no
Application Event has occurred and is continuing and except as otherwise
provided herein with respect to Defaulting Canadian Lenders, first ratably, to
reduce the balance of all Canadian Special Advances and/or Canadian Swingline
Loans then outstanding until paid in full, second, to reduce the balance of all
other Canadian Advances then outstanding until paid in full and, third, to the
Canadian Borrowers (to be wired to the Canadian Designated Account) or such
other Person entitled thereto under applicable law.

All Revolving Proceeds under any Facility denominated in a particular currency
shall be applied first to Finance Obligations under such Facility denominated in
such currency and thereafter to Finance Obligations under that Facility
denominated in other currencies as determined by the Borrower Representative or,
if no instruction is given, by the Administrative Agent in its discretion.

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to the Administrative Agent in respect of the Finance
Obligations and all proceeds of Collateral received by the Administrative Agent
(including all collections (as applicable)) shall be applied as follows:

(A) All payments in respect of U.S. Finance Obligations and all proceeds of U.S.
Collateral (including U.S. collections (as applicable)) received by the
Administrative Agent shall be applied as follows:

(1) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) owing by the U.S. Loan Parties or indemnities then due to the
Administrative Agent under the Loan Documents in respect of the U.S. Finance
Obligations, until paid in full,

(2) second, to pay any fees or premiums then due to the Administrative Agent
under the Loan Documents in respect of the U.S. Finance Obligations until paid
in full,

(3) third, to pay interest due in respect of all U.S. Protective Advances until
paid in full,

(4) fourth, to pay the principal of all U.S. Protective Advances until paid in
full,

(5) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) owing by the U.S. Loan Parties or indemnities

 

- 124 -



--------------------------------------------------------------------------------

then due to any of Lenders under the Loan Documents in respect of the U.S.
Finance Obligations, until paid in full,

(6) sixth, ratably, to pay any fees or premiums then due to any of Lenders under
the Loan Documents in respect of the U.S. Finance Obligations until paid in
full,

(7) seventh, to pay interest accrued in respect of the U.S. Swingline Loans
until paid in full,

(8) eighth, to pay the principal of all U.S. Swingline Loans until paid in full,

(9) ninth, ratably, to pay interest accrued in respect of the U.S. Advances
(other than U.S. Protective Advances) until paid in full,

(10) tenth, ratably,

(I) ratably, to pay the principal of all U.S. Advances until paid in full,

(II) to the Administrative Agent, to be held by the Administrative Agent, for
the benefit of the U.S. Issuing Bank (and for the ratable benefit of each of
Lenders that have an obligation to pay to the Administrative Agent, for the
account of the U.S. Issuing Bank, a share of each U.S. Letter of Credit
Disbursement), as cash collateral in an amount up to 102% of the U.S. Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any U.S. Letter of Credit Disbursement
as and when such disbursement occurs and, if a U.S. Letter of Credit expires
undrawn, the cash collateral held by the Administrative Agent in respect of such
Letter of Credit shall, to the extent permitted by applicable law, be reapplied
pursuant to this Section 2.3(b)(ii)(A), beginning with tier (1) hereof), and

(III) ratably, up to the amount (after taking into account any amounts
previously paid pursuant to this clause (III) during the continuation of the
applicable Application Event) of the most recently established U.S. Bank Product
Reserve, to (x) the Bank Product Providers providing U.S. Bank Products based
upon amounts then certified by the applicable Bank Product Provider to the
Administrative Agent (in form and substance satisfactory to the Administrative
Agent) to be due and payable to such Bank Product Providers on account of U.S.
Bank Product Obligations, and (y) with any balance to be paid to the
Administrative Agent, to be held by the Administrative Agent, for the ratable
benefit of the Bank Product Providers providing U.S. Bank Products, as cash
collateral (which cash collateral may be released by the Administrative Agent to
the applicable Bank Product Provider and applied by such Bank

 

- 125 -



--------------------------------------------------------------------------------

Product Provider to the payment or reimbursement of any amounts due and payable
with respect to U.S. Bank Product Obligations owed to the applicable Bank
Product Provider as and when such amounts first become due and payable and, if
and at such time as all such U.S. Bank Product Obligations are paid or otherwise
satisfied in full, the cash collateral held by the Administrative Agent in
respect of such U.S. Bank Product Obligations shall be reapplied pursuant to
this Section 2.3(b)(ii)(A), beginning with tier (1) hereof,

(11) eleventh, ratably, to pay Canadian Finance Obligations set forth in and in
the order set forth in tiers (1) through (10) of Section 2.3(b)(ii)(B),

(12) twelfth, to pay any other U.S. Finance Obligations other than U.S. Finance
Obligations owed to Defaulting Lenders (including being paid, ratably, to the
Bank Product Providers on account of all amounts then due and payable in respect
of U.S. Bank Product Obligations, with any balance to be paid to the
Administrative Agent, to be held by the Administrative Agent, for the ratable
benefit of the Bank Product Providers, as cash collateral (which cash collateral
may be released by the Administrative Agent to the applicable Bank Product
Provider and applied by such Bank Product Provider to the payment or
reimbursement of any amounts due and payable with respect to U.S. Bank Product
Obligations owed to the applicable Bank Product Provider as and when such
amounts first become due and payable and, if and at such time as all such U.S.
Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by the Administrative Agent in respect of such U.S. Bank Product
Obligations shall be reapplied pursuant to this Section 2.3(b)(ii)(A), beginning
with tier (1) hereof),

(13) thirteenth, ratably to pay any other Canadian Finance Obligations other
than Canadian Finance Obligations owed to Defaulting Lenders,

(14) fourteenth, ratably to pay any U.S. Finance Obligations owed to Defaulting
Lenders,

(15) fifteenth, ratably to pay any Canadian Finance Obligations owed to
Defaulting Lenders, and

(16) sixteenth, to the U.S. Borrowers (to be wired to the U.S. Designated
Account) or such other Person entitled thereto under applicable law.

(B) All payments in respect of Canadian Finance Obligations and all proceeds of
Canadian Collateral (including Canadian collections (as applicable)) received by
the Administrative Agent shall be applied as follows:

(1) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) owing by Canadian Loan Parties or indemnities then

 

- 126 -



--------------------------------------------------------------------------------

due to the Administrative Agent under the Loan Documents in respect of the
Canadian Finance Obligations, until paid in full,

(2) second, to pay any fees or premiums then due to the Administrative Agent
under the Loan Documents in respect of the Canadian Finance Obligations until
paid in full,

(3) third, to pay interest due in respect of all Canadian Protective Advances
until paid in full,

(4) fourth, to pay the principal of all Canadian Protective Advances until paid
in full,

(5) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) owing by Canadian Loan Parties or indemnities then due to any of
Lenders under the Loan Documents in respect of the Canadian Finance Obligations,
until paid in full,

(6) sixth, ratably, to pay any fees or premiums then due to any of Lenders under
the Loan Documents in respect of the Canadian Finance Obligations until paid in
full,

(7) seventh, to pay interest accrued in respect of the Canadian Swingline Loans
until paid in full,

(8) eighth, to pay the principal of all Canadian Swingline Loans until paid in
full,

(9) ninth, ratably, to pay interest accrued in respect of the Canadian Advances
(other than Canadian Protective Advances) until paid in full,

(10) tenth, ratably,

(I) ratably, to pay the principal of all Canadian Advances until paid in full,

(II) to the Administrative Agent, to be held by the Administrative Agent, for
the benefit of the Canadian Issuing Bank (and for the ratable benefit of each of
the Lenders that have an obligation to pay to the Administrative Agent, for the
account of the Canadian Issuing Bank, a share of each Canadian Letter of Credit
Disbursement), as cash collateral in an amount up to 110% of the Canadian Letter
of Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Canadian Letter of Credit
Disbursement as and when such disbursement occurs and, if a Canadian Letter of
Credit expires undrawn, the cash collateral held by the Administrative Agent in
respect of such Letter of Credit shall, to the extent permitted by applicable
law, be

 

- 127 -



--------------------------------------------------------------------------------

reapplied pursuant to this Section 2.3(b)(ii)(A), beginning with tier (1)
hereof), and

(III) ratably, up to the amount (after taking into account any amounts
previously paid pursuant to this clause (III) during the continuation of the
applicable Application Event) of the most recently established Canadian Bank
Product Reserve, to (x) the Bank Product Providers providing Canadian Bank
Products based upon amounts then certified by the applicable Bank Product
Provider to the Administrative Agent (in form and substance satisfactory to the
Administrative Agent) to be due and payable to such Bank Product Providers on
account of Canadian Bank Product Obligations, and (y) with any balance to be
paid to the Administrative Agent, to be held by the Administrative Agent, for
the ratable benefit of the Bank Product Providers providing Canadian Bank
Products, as cash collateral (which cash collateral may be released by the
Administrative Agent to the applicable Bank Product Provider and applied by such
Bank Product Provider to the payment or reimbursement of any amounts due and
payable with respect to Canadian Bank Product Obligations owed to the applicable
Bank Product Provider as and when such amounts first become due and payable and,
if and at such time as all such Canadian Bank Product Obligations are paid or
otherwise satisfied in full, the cash collateral held by the Administrative
Agent in respect of such Canadian Bank Product Obligations shall be reapplied
pursuant to this Section 2.3(b)(ii)(A), beginning with tier (1) hereof,

(11) eleventh, ratably, to pay Canadian Finance Obligations set forth in and in
the order set forth in tiers (1) through (10) of Section 2.3(b)(ii)(B),

(12) twelfth, to pay any other Canadian Finance Obligations other than Canadian
Finance Obligations owed to Defaulting Lenders (including being paid, ratably,
to the Bank Product Providers on account of all amounts then due and payable in
respect of Canadian Bank Product Obligations, with any balance to be paid to the
Administrative Agent, to be held by the Administrative Agent, for the ratable
benefit of the Bank Product Providers, as cash collateral (which cash collateral
may be released by the Administrative Agent to the applicable Bank Product
Provider and applied by such Bank Product Provider to the payment or
reimbursement of any amounts due and payable with respect to Canadian Bank
Product Obligations owed to the applicable Bank Product Provider as and when
such amounts first become due and payable and, if and at such time as all such
Canadian Bank Product Obligations are paid or otherwise satisfied in full, the
cash collateral held by the Administrative Agent in respect of such Canadian
Bank Product Obligations shall be reapplied pursuant to this
Section 2.3(b)(ii)(A), beginning with tier (1) hereof),

(13) thirteenth, ratably to pay any Canadian Finance Obligations owed to
Defaulting Lenders, and

 

- 128 -



--------------------------------------------------------------------------------

(14) fourteenth, to the Canadian Borrowers (to be wired to the Canadian
Designated Account) or such other Person entitled thereto under applicable law.

(c) Reduction of Commitments.

(i) U.S. Revolving Commitments. The U.S. Revolving Commitments shall terminate
on the Revolving Termination Date. The U.S. Borrowers may reduce the U.S.
Revolving Commitments to an amount (which may be zero) not less than the sum of
(A) the U.S. Usage as of such date, plus (B) the principal amount of any U.S.
Advances not yet made as to which a request has been given by the U.S. Borrowers
under Section 2.2(a), plus (C) amount of all U.S. Letters of Credit not yet
issued as to which a request has been given by the U.S. Borrowers; provided,
that the U.S. Borrowers may reduce the U.S. Revolving Commitments below such
amount so long as such reduction is accompanied by the prepayment of U.S.
Advances or U.S. Swingline Loan and/or the Collateralization of U.S. Letters of
Credit in an amount equal to any such excess. Each such reduction shall be in an
amount which is not less than $500,000 (unless the U.S. Revolving Commitments
are being reduced to zero and the amount of the applicable U.S. Revolving
Commitments in effect immediately prior to such reduction are less than
$500,000), shall be made by providing not less than 2 Business Days prior
written notice to the Administrative Agent, and shall be irrevocable; provided,
that if any notice of termination of the U.S. Revolving Commitments indicates
that such termination is to be made in connection with a Refinancing of the
Facilities, such notice of termination may be revoked if such Refinancing is not
consummated and any Contract Rate Loan that was the subject of such notice shall
be continued as a U.S. Base Rate Loan or a EURIBOR Loan with an Interest Period
of one month, as applicable.

(ii) Canadian Revolving Commitments. The Canadian Revolving Commitments shall
terminate on the Revolving Termination Date. The Canadian Borrowers may reduce
the Canadian Revolving Commitments to an amount (which may be zero) not less
than the sum of (A) the Canadian Usage as of such date, plus (B) the principal
amount of any Canadian Advances not yet made as to which a request has been
given by the Canadian Borrowers under Section 2.2(a), plus (C) amount of all
Canadian Letters of Credit not yet issued as to which a request has been given
by the Canadian Borrowers; provided, that the Canadian Borrowers may reduce the
Canadian Revolving Commitments below such amount so long as such reduction is
accompanied by the prepayment of Canadian Advances or Canadian Swingline Loan
and/or the Collateralization of Canadian Letters of Credit in an amount equal to
any such excess. Each such reduction shall be in an amount which is not less
than $500,000 (unless the Canadian Revolving Commitments are being reduced to
zero and the amount of the applicable Canadian Revolving Commitments in effect
immediately prior to such reduction are less than $500,000), shall be made by
providing not less than 2 Business Days prior written notice to the
Administrative Agent, and shall be irrevocable; provided, that if any notice of
termination of the Canadian Revolving Commitments indicates that such
termination is to be made in connection with a Refinancing of the Facilities,
such notice of termination may be revoked if such Refinancing is not consummated
and any

 

- 129 -



--------------------------------------------------------------------------------

Contract Rate Loan that was the subject of such notice shall be continued as a
Canadian Prime Rate Loan or a Canadian Base Rate Loan, as applicable.

(d) Optional Prepayments. The Borrowers may prepay the principal of any Advance
or Swingline Loan at any time in whole or in part, without premium or penalty.

(e) Mandatory Prepayments.

(i) Borrowing Bases. If, at any time, (A) the U.S. Usage on such date exceeds
the U.S. Loan Cap, or (B) the Canadian Usage exceeds the Canadian Loan Cap, each
Borrower shall promptly, but in any event within one (1) Business Day, prepay
the applicable Finance Obligations owed by it in an aggregate amount equal to
such excess. For purposes of this Section 2.3(e)(i), the relevant Borrowing
Bases will be determined as of each day by the Administrative Agent in
connection with the calculation of the U.S. Usage and the Canadian Usage, as
applicable, based upon the most recent Borrowing Base Certificate delivered by
the Borrower Representative, subject to adjustment by the Administrative Agent
in its Permitted Discretion in accordance with this Agreement. Without in any
way limiting the foregoing provisions, the Administrative Agent shall, monthly
or more frequently in the sole discretion of the Administrative Agent, make any
necessary Exchange Rate calculations to determine whether any excess described
in this clause (i) exists on such date and advise the Borrowers if such excess
exists.

(ii) Collections. During a Cash Dominion Period, (A) all proceeds of the U.S.
Collateral (other than identifiable cash proceeds of Term Priority Collateral)
will be applied to prepay the U.S. Finance Obligations, and (B) all proceeds of
the Canadian Collateral will be applied to prepay the Canadian Finance
Obligations, in each case in accordance with Section 5.17.

(f) Application of Payments.

(i) Each prepayment of the U.S. Finance Obligations pursuant to Section 2.3(e)
shall, (A) so long as no Application Event shall have occurred and be
continuing, be applied, first, to the outstanding principal amount of the U.S.
Advances until paid in full, and second, to Collateralize the U.S. Letters of
Credit, and (B) if an Application Event shall have occurred and be continuing,
be applied in the manner set forth in Section 2.3(b)(ii)(A).

(ii) Each prepayment of the Canadian Finance Obligations pursuant to
Section 2.3(e) shall, (A) so long as no Application Event shall have occurred
and be continuing, be applied, first, to the outstanding principal amount of the
Canadian Advances until paid in full, and second, to Collateralize the Canadian
Letters of Credit, and (B) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in Section 2.3(b)(ii)(B).

2.4 Promise to Pay.

 

- 130 -



--------------------------------------------------------------------------------

(a) U.S. Facility. The U.S. Borrowers jointly and severally agree to pay Lender
Group Expenses incurred in connection with the U.S. Facility promptly (and, in
any event, within ten (10) Business Days of receipt of notice thereof by the
Administrative Agent) (it being acknowledged and agreed that any charging of
such costs, expenses or Lender Group Expenses to the U.S. Loan Account pursuant
to the provisions of Section 2.5(d) shall be deemed to constitute notice by the
Administrative Agent and prompt payment by the U.S. Borrowers for the purposes
of this Section 2.4(a). The U.S. Borrowers jointly and severally promise to pay
all of the U.S. Finance Obligations (including principal, interest, premiums, if
any, fees, costs, and expenses (including Lender Group Expenses incurred in
connection with the U.S. Facility)) in full on the Revolving Termination Date
or, if earlier, on the date on which such U.S. Finance Obligations (other than
the U.S. Bank Product Obligations) become due and payable pursuant to the terms
of this Agreement. The U.S. Borrowers agree that their obligations contained in
the first sentence of this Section 2.4(a) shall survive payment or satisfaction
in full of all other U.S. Finance Obligations.

(b) Canadian Facility. The Canadian Borrowers jointly and severally agree to pay
Lender Group Expenses incurred in connection with the Canadian Facility promptly
(and, in any event, within ten (10) Business Days of receipt of notice thereof
by the Administrative Agent) (it being acknowledged and agreed that any charging
of such costs, expenses or Lender Group Expenses to the Canadian Loan Account
pursuant to the provisions of Section 2.5(d) shall be deemed to constitute
notice by the Administrative Agent and prompt payment by the Canadian Borrowers
for the purposes of this Section 2.4(b). The Canadian Borrowers jointly and
severally promise to pay all of the Canadian Finance Obligations (including
principal, interest, premiums, if any, fees, costs, and expenses (including
Lender Group Expenses incurred in connection with the Canadian Facility)) in
full on the Revolving Termination Date or, if earlier, on the date on which such
Canadian Finance Obligations (other than the Canadian Bank Product Obligations)
become due and payable pursuant to the terms of this Agreement. The Canadian
Borrowers agree that their obligations contained in the first sentence of this
Section 2.4(b) shall survive payment or satisfaction in full of all other
Canadian Finance Obligations.

2.5 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.5(c), all Finance
Obligations (except for undrawn Letters of Credit) that have been charged to any
Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof as follows:

(i) if the relevant Finance Obligation is a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate for the applicable Interest Period, plus the Applicable
Margin for LIBOR Rate Loans,

(ii) if the relevant Finance Obligation is a U.S. Base Rate Loan, at a per annum
rate equal to the U.S. Base Rate plus the Applicable Margin for U.S. Base Rate
Loans,

(iii) if the relevant Finance Obligation is a EURIBOR Loan, at a per annum rate
equal to the LIBOR Rate for the applicable Interest Period, plus the Applicable
Margin for EURIBOR Loans,

 

- 131 -



--------------------------------------------------------------------------------

(iv) if the relevant Finance Obligation is a BA Rate Loan, at a per annum rate
equal to the BA Rate for the applicable Interest Period, plus the Applicable
Margin for BA Rate Loans,

(v) if the relevant Finance Obligation is a Canadian Prime Rate Loan, at a per
annum rate equal to the Canadian Prime Rate plus the Applicable Margin for
Canadian Prime Rate Loans,

(vi) if the relevant Finance Obligation is a Canadian Base Rate Loan, at a per
annum rate equal to the Canadian Base Rate plus the Applicable Margin for
Canadian Base Rate Loans,

(vii) if the relevant Finance Obligation is a U.S. Special Advance, at a per
annum rate equal to the U.S. Base Rate plus the Applicable Margin for U.S. Base
Rate Loans plus 2%,

(viii) if the relevant Finance Obligation is a Canadian Special Advance
denominated in Canadian Dollars, at a per annum rate equal to the Canadian Prime
Rate plus the Applicable Margin for Canadian Prime Rate Loans plus 2%,

(ix) if the relevant Finance Obligation is a Canadian Special Advance
denominated in U.S. Dollars, at a per annum rate equal to the Canadian Base Rate
plus the Applicable Margin for Canadian Base Rate Loans plus 2%,

(x) otherwise, (x) with respect to amounts owed by the U.S. Borrowers, at a per
annum rate equal to the U.S. Base Rate plus the Applicable Margin for U.S. Base
Rate Loans, and (y) with respect to amounts owed by the Canadian Borrowers, at a
per annum rate equal to the Canadian Prime Rate plus the Applicable Margin for
Canadian Prime Rate Loans.

(b) Letter of Credit Fee. Subject to Section 2.5(c), the U.S. Borrowers shall
pay the Administrative Agent (for the ratable benefit of U.S. Revolving
Lenders), a fee (the “U.S. Letter of Credit Fee”) (which fee shall be in
addition to the fees, charges, commissions, and costs set forth in
Section 2.10(f)) that shall accrue at a per annum rate equal to the Applicable
Margin for LIBOR Rate Loans times the undrawn amount of all outstanding U.S.
Letters of Credit. Subject to Section 2.5(c), the Canadian Borrowers shall pay
the Administrative Agent (for the ratable benefit of Canadian Revolving
Lenders), a fee (the “Canadian Letter of Credit Fee” and together with the U.S.
Letter of Credit Fee, the “Letter of Credit Fees”) (which fee shall be in
addition to the fees, charges, commissions, and costs set forth in
Section 2.11(f)) that shall accrue at a per annum rate equal to the Applicable
Margin for BA Rate Loans times the undrawn amount of all outstanding Canadian
Letters of Credit.

(c) Default Rate. (i) If all or a portion of the principal amount of any Loan or
Letter of Credit Disbursement shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2.0% and (ii) if all
or a portion of (w) any interest payable on any Loan or Letter of

 

- 132 -



--------------------------------------------------------------------------------

Credit Disbursement, (x) any Commitment Fee, (y) any Letter of Credit Fee or
(z) any other amount payable hereunder or under any other Loan Document shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to U.S. Base Rate Loans, Canadian Base Rate Loans or
Canadian Prime Rate Loans, as applicable, under the relevant Facility plus 2.0%
(or, in the case of any such other amounts that do not relate to a particular
Facility, the rate then applicable to U.S. Base Rate Loans under the U.S.
Facility plus 2.0%), in each case, with respect to clauses (i) and (ii) above,
from the date of such non-payment until such amount is paid in full (as well
after as before judgment)

(d) Payment. Except to the extent provided to the contrary in Section 2.12(a),
all interest, all Letter of Credit Fees, all other fees payable hereunder or
under any of the other Loan Documents, all costs and expenses payable hereunder
or under any of the other Loan Documents, and all Lender Group Expenses shall be
due and payable, in arrears, on the first day of each quarter at any time that
Finance Obligations or Commitments under any Facility are outstanding. The
Borrowers hereby authorize the Administrative Agent, from time to time upon
three (3) Business Days prior notice to the Borrowers, to charge all interest,
Letter of Credit Fees, and all other fees payable hereunder or under any of the
other Loan Documents (in each case, as and when due and payable), all costs and
expenses payable hereunder or under any of the other Loan Documents (in each
case, as and when accrued or incurred), and all Lender Group Expenses (as and
when accrued or incurred), all charges, commissions, fees, and costs provided
for in Section 2.10(f) and Section 2.11(f) (as and when accrued or incurred),
all fees and costs provided for in Section 2.9 (as and when accrued or
incurred), and all other payment obligations as and when due and payable under
any Loan Document or any Bank Product Agreement (including any amounts due and
payable to the Bank Product Providers in respect of Bank Products) to the
Appropriate Loan Account, which amounts thereafter shall constitute Advances
hereunder under the applicable Facility and, initially, shall accrue interest at
the rate then applicable to U.S. Base Rate Loans in the case of any such amounts
under the U.S. Facility and Canadian Prime Rate Loans in the case of any such
amounts under the Canadian Facility. Any interest, fees, costs, expenses, Lender
Group Expenses, or other amounts payable hereunder or under any other Loan
Document or under any Bank Product Agreement that are charged to any Loan
Account shall thereupon constitute Advances hereunder under the Facility related
to the Loan Account to which such amounts were charged and shall initially
accrue interest at the rate then applicable to Advances that are U.S. Base Rate
Loans (unless and until converted into LIBOR Rate Loans in accordance with the
terms of this Agreement), Canadian Prime Rate Loans (unless and until converted
into BA Rate Loans in accordance with the terms of this Agreement), Canadian
Base Rate Loans (unless and until converted into LIBOR Rate Loans in accordance
with the terms of this Agreement) or EURIBOR Loans with an Interest Period of
one month, as applicable.

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a three hundred sixty (360) day year and actual days
elapsed in the period during which the interest or fees accrue, other than Loans
for which the BA Rate, U.S. Base Rate, Canadian Prime Rate or Canadian Base Rate
(as applicable) is used which shall be calculated on the basis of three hundred
sixty-five (365) day year (or 366 day year, as applicable) and actual days
elapsed in the period during which the interest or fees accrue.

 

- 133 -



--------------------------------------------------------------------------------

In the event the U.S. Base Rate, Canadian Prime Rate or Canadian Base Rate (as
applicable) is changed from time to time hereafter, the rates of interest
hereunder based upon the U.S. Base Rate, Canadian Prime Rate or Canadian Base
Rate (as applicable) automatically and immediately shall be increased or
decreased by an amount equal to such change in the U.S. Base Rate, Canadian
Prime Rate or Canadian Base Rate (as applicable).

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. The Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, including resulting in an
amount or at a rate that would result in the receipt by the Lenders or the
Administrative Agent of interest at a criminal rate, as the terms “interest” and
“criminal rate” are defined under the Criminal Code (Canada), then, ipso facto,
as of the date of this Agreement, the Borrowers are and shall be liable only for
the payment of such maximum amount as is allowed by law, and payment received
from the Borrowers in excess of such legal maximum, whenever received, shall be
applied to reduce the principal balance of the Finance Obligations to the extent
of such excess.

(g) Interest Act (Canada). Each Borrower hereby acknowledges that the rate or
rates of interest applicable to certain of the Loans and fees as specified
hereunder may be computed on the basis of a year of three hundred sixty
(360) days and paid for the actual number of days elapsed. For purposes of the
Interest Act (Canada), if interest computed on the basis of a three hundred
sixty (360) day year is payable for any part of the calendar year, the
equivalent yearly rate of interest may be determined by multiplying the
specified rate of interest by the number of days (three hundred sixty-five
(365) or three hundred sixty-six (366)) in such calendar year and dividing such
product by three hundred sixty (360). For the purpose of the Interest Act
(Canada) and any other purpose, (a) the principle of deemed reinvestment shall
not apply to any interest calculation under this Agreement, and (b) the rates of
interest stipulated in this Agreement are intended to be nominal rates and not
effective rates or yields.

2.6 Crediting Payments. The receipt of any payment item under any Facility by
the Administrative Agent shall not be required to be considered a payment on
account unless such payment item is a wire transfer of immediately available
funds in the Applicable Currency made to the Appropriate Agent’s Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then the Borrowers
shall be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by the Administrative Agent only if it is
received any the Appropriate Agent’s Account on a Business Day on or before 1:30
p.m. Local Time. If any payment item is received into any the Appropriate
Agent’s Account on a non-Business Day or after 1:30 pm. Local Time on a Business
Day (unless the Administrative Agent, in its sole discretion, elects to credit
it on the date received), it shall be deemed to have been received by

 

- 134 -



--------------------------------------------------------------------------------

the Administrative Agent as of the opening of business on the immediately
following Business Day.

2.7 Designated Accounts. The Administrative Agent is authorized to make the
Advances and each Issuing Bank is authorized to issue the Letters of Credit,
under this Agreement based upon telephonic or other instructions received from
anyone purporting to be a Responsible Officer or, without instructions, if
pursuant to Section 2.5(d). The U.S. Borrowers agree to establish and maintain
the U.S. Designated Account with the U.S. Designated Account Bank for the
purpose of receiving the proceeds of the U.S. Advances requested by the U.S.
Borrowers and made by the Administrative Agent or U.S. Revolving Lenders
hereunder. Unless otherwise agreed by the Administrative Agent and the U.S.
Borrowers, any U.S. Advance or U.S. Swingline Loan requested by the U.S.
Borrowers and made by the Administrative Agent or the U.S. Revolving Lenders
hereunder shall be made to the U.S. Designated Account. The Canadian Borrowers
agree to establish and maintain the Canadian Designated Account with the
Canadian Designated Account Bank for the purpose of receiving the proceeds of
the Canadian Advances to the Canadian Borrowers requested by the Canadian
Borrowers and made by the Administrative Agent or the Canadian Revolving Lenders
hereunder. Unless otherwise agreed by the Administrative Agent and the Canadian
Borrowers, any Canadian Advance requested by the Canadian Borrowers and made by
the Administrative Agent or Canadian Revolving Lenders hereunder shall be made
to the Canadian Designated Account.

2.8 Maintenance of Loan Accounts; Statements of Finance Obligations. The
Administrative Agent shall maintain an account on its books in the name of the
U.S. Borrowers (the “U.S. Loan Account”) on which the U.S. Borrowers will be
charged with all U.S. Advances (including U.S. Special Advances and U.S.
Swingline Loans) made by the Administrative Agent, the Swingline Lender, or the
U.S. Revolving Lenders to the U.S. Borrowers or for the U.S. Borrowers’ account,
the U.S. Letters of Credit issued or arranged by the U.S. Issuing Bank for the
U.S. Borrowers’ account, and with all other payment obligations hereunder or
under the other Loan Documents with respect to the U.S. Finance Obligations,
including, accrued interest, fees and expenses, and Lender Group Expenses with
respect thereto. In accordance with Section 2.6, the U.S. Loan Account will be
credited with all payments received by the Administrative Agent from the U.S.
Borrowers or for the U.S. Borrowers’ account. The Administrative Agent shall
maintain an account on its books in the name of the Canadian Borrowers (the
“Canadian Loan Account”; and together with the U.S. Loan Account; each
individually a “Loan Account” and collectively, the “Loan Accounts”) on which
the Canadian Borrowers will be charged, all Canadian Advances (including
Canadian Special Advances and Canadian Swingline Loans) made by the
Administrative Agent or the Canadian Lenders to the Canadian Borrowers or for
the Canadian Borrowers’ account, the Canadian Letters of Credit issued or
arranged by the Canadian Issuing Bank for the Canadian Borrowers’ account, and
with all other payment obligations hereunder or under the other Loan Documents
with respect to the Canadian Finance Obligations, including, accrued interest,
fees and expenses, and Lender Group Expenses with respect thereto. In accordance
with Section 2.6, the U.S. Loan Account will be credited with all payments
received by the Administrative Agent from the U.S. Borrowers or for the U.S.
Borrowers’ account.

2.9 Fees. The Borrowers shall pay to the Administrative Agent,

 

- 135 -



--------------------------------------------------------------------------------

(a) Agent Fees. The U.S. Borrowers shall, and hereby jointly and severally agree
to, pay to the Administrative Agent, for the account of the Administrative
Agent, as and when due and payable under the terms of the Fee Letter, the fees
set forth in the Fee Letter.

(b) Commitment Fee.

(i) U.S. Facility. The U.S. Borrowers shall, and hereby jointly and severally
agree to, pay to the Administrative Agent, for the ratable account of the U.S.
Revolving Lenders, an unused line fee (the “U.S. Commitment Fee”) in an amount
equal to 0.375% (or 0.25% at any time when U.S. Usage is greater than or equal
to 50% of the Maximum U.S. Credit Amount) per annum times the result of (i) the
aggregate amount of the U.S. Revolving Commitments, less (ii) the average daily
amount of the U.S. Usage (other than U.S. Swingline Usage) during the
immediately preceding month (or portion thereof), which U.S. Commitment Fee
shall be due and payable on the first day of each month from and after the
Closing Date up to the first day of the month prior to the date on which the
U.S. Finance Obligations are paid in full and on the date on which the U.S.
Finance Obligations are paid in full.

(ii) Canadian Facility. The Canadian Borrowers shall, and hereby jointly and
severally agree to, pay to the Administrative Agent, for the ratable account of
the Canadian Revolving Lenders, an unused line fee (the “Canadian Commitment
Fee” and collectively with the U.S. Commitment Fee, the “Commitment Fees” and
individually, “Commitment Fee”) in an amount equal to the 0.375% (or 0.25% at
any time when Canadian Usage is greater than or equal to 50% of the Maximum
Canadian Credit Amount) per annum times the result of (i) the aggregate amount
of the Canadian Revolving Commitments, less (ii) the average daily amount of the
Canadian Usage (other than Canadian Swingline Usage) during the immediately
preceding month (or portion thereof), which Canadian Commitment Fee shall be due
and payable on the first day of each month from and after the Closing Date up to
the first day of the month prior to the date on which the Canadian Finance
Obligations are paid in full and on the date on which the Canadian Finance
Obligations are paid in full.

(c) Field Examination and Other Fees.

(i) U.S. Facility. Subject to the limitations set forth in Section 5.15, the
U.S. Borrowers shall pay to the Administrative Agent, audit, appraisal, and
valuation fees and charges, as and when incurred or chargeable, as follows (i) a
fee of $1,000 per day, per auditor, plus out-of-pocket expenses for each
financial audit of the U.S. Borrowers performed by personnel employed by the
Administrative Agent, (ii) if implemented, a fee of $1,000 per day, per
applicable individual, plus out of pocket expenses for the establishment of
electronic collateral reporting systems, and (iii) the actual charges paid or
incurred by the Administrative Agent if it elects to employ the services of one
or more third Persons to perform financial audits of the U.S. Borrowers or the
U.S. Restricted Subsidiaries, to establish electronic collateral reporting
systems, to appraise the Collateral, or any portion thereof, or to assess the
U.S. Borrower’s or their Restricted Subsidiaries’ business valuation.

 

- 136 -



--------------------------------------------------------------------------------

(ii) Canadian Facility. Subject to the limitations set forth in Section 5.15,
the Canadian Borrowers shall pay to the Administrative Agent, audit, appraisal,
and valuation fees and charges, as and when incurred or chargeable, as follows
(i) a fee of $1,000 per day, per auditor, plus out-of-pocket expenses for each
financial audit of the Canadian Borrowers performed by personnel employed by the
Administrative Agent, (ii) if implemented, a fee of $1,000 per day, per
applicable individual, plus out of pocket expenses for the establishment of
electronic collateral reporting systems, and (iii) the actual charges paid or
incurred by the Administrative Agent if it elects to employ the services of one
or more third Persons to perform financial audits of the Canadian Borrowers or
their Restricted Subsidiaries, to establish electronic collateral reporting
systems, to appraise the Collateral, or any portion thereof, or to assess the
Canadian Borrower’s or their Restricted Subsidiaries’ business valuation.

2.10 U.S. Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
the U.S. Borrowers made in accordance herewith, and prior to the Revolving
Termination Date, the U.S. Issuing Bank agrees to issue a requested U.S. Letter
of Credit for the account of the U.S. Borrowers. By submitting a request to the
U.S. Issuing Bank for the issuance of a U.S. Letter of Credit, the U.S.
Borrowers shall be deemed to have requested that the U.S. Issuing Bank issue the
requested U.S. Letter of Credit. Each request for the issuance of a U.S. Letter
of Credit, or the amendment, renewal, or extension of any outstanding U.S.
Letter of Credit, shall be irrevocable and shall be made in writing by a
Responsible Officer and delivered to the U.S. Issuing Bank via telefacsimile or
other electronic method of transmission reasonably acceptable to the U.S.
Issuing Bank and reasonably in advance of the requested date of issuance,
amendment, renewal, or extension. Each such request shall be in form and
substance reasonably satisfactory to the U.S. Issuing Bank and (i) shall specify
(A) the amount of such U.S. Letter of Credit, (B) the date of issuance,
amendment, renewal, or extension of such U.S. Letter of Credit, (C) the proposed
expiration date of such U.S. Letter of Credit, (D) the name and address of the
beneficiary of the U.S. Letter of Credit, and (E) such other information
(including, the conditions to drawing, and, in the case of an amendment,
renewal, or extension, identification of the U.S. Letter of Credit to be so
amended, renewed, or extended) as shall be necessary to prepare, amend, renew,
or extend such U.S. Letter of Credit, and (ii) shall be accompanied by such
Issuer Documents as the Administrative Agent or the U.S. Issuing Bank may
request or require, to the extent that such requests or requirements are
consistent with the Issuer Documents that the U.S. Issuing Bank generally
requests for U.S. Letters of Credit in similar circumstances. The U.S. Issuing
Banks’ records of the content of any such request will be conclusive. Anything
contained herein to the contrary notwithstanding, the U.S. Issuing Bank may, but
shall not be obligated to, issue a U.S. Letter of Credit that supports the
obligations of the U.S. Borrowers or one of their Subsidiaries in respect of
(x) a lease of real property, or (y) an employment contract. No U.S. Issuing
Bank shall issue any U.S. Letter of Credit if the expiry date of the requested
U.S. Letter of Credit would occur after the Revolving Termination Date, unless
all the U.S. Lenders have approved such expiry date or such U.S. Letter of
Credit is Collateralized prior to the Revolving Termination Date.

 

- 137 -



--------------------------------------------------------------------------------

(b) The U.S. Issuing Bank shall have no obligation to issue a U.S. Letter of
Credit if any of the following would result after giving effect to the requested
issuance:

(i) the U.S. Letter of Credit Usage would exceed $65,000,000 (the “U.S. Letter
of Credit Sublimit”), or

(ii) the U.S. Letter of Credit Usage would exceed the U.S. Loan Cap less the
outstanding amount of U.S. Advances (including U.S. Special Advances and U.S.
Swingline Loans).

(c) In the event there is a Defaulting U.S. Lender as of the date of any request
for the issuance of a U.S. Letter of Credit, the U.S. Issuing Bank shall not be
required to issue or arrange for such U.S. Letter of Credit to the extent
(i) the Defaulting U.S. Lender’s U.S. Letter of Credit Exposure with respect to
such U.S. Letter of Credit may not be reallocated pursuant to
Section 2.3(h)(ii), or (ii) the U.S. Issuing Bank has not otherwise entered into
arrangements reasonably satisfactory to it and the U.S. Borrowers to eliminate
the U.S. Issuing Bank’s risk with respect to the participation in such U.S.
Letter of Credit of the Defaulting U.S. Lender, which arrangements may include
the U.S. Borrowers Collateralizing such Defaulting U.S. Lender’s U.S. Letter of
Credit Exposure in accordance with Section 2.3(h)(ii). Additionally, the U.S.
Issuing Bank shall have no obligation to issue a U.S. Letter of Credit if
(A) any order, judgment, or decree of any Governmental Authority or arbitrator
shall, by its terms, purport to enjoin or restrain the U.S. Issuing Bank from
issuing such U.S. Letter of Credit, or any law applicable to the U.S. Issuing
Bank or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the U.S. Issuing Bank shall
prohibit or request that the U.S. Issuing Bank refrain from the issuance of
letters of credit generally or such U.S. Letter of Credit in particular, (B) the
issuance of such Letter of Credit would violate one or more policies of the U.S.
Issuing Bank applicable to letters of credit generally, or (C) if amounts
demanded to be paid under any U.S. Letter of Credit will not be in U.S. Dollars.

(d) The Borrowers and the Lender Group hereby acknowledge and agree that all
U.S. Rollover Letters of Credit shall constitute U.S. Letters of Credit under
this Agreement on and after the Closing Date with the same effect as if such
U.S. Rollover Letters of Credit were issued by the U.S. Issuing Bank at the
request of the U.S. Borrowers on the Closing Date. Each U.S. Letter of Credit
shall be in form and substance reasonably acceptable to the U.S. Issuing Bank,
including the requirement that the amounts payable thereunder must be payable in
U.S. Dollars. If the U.S. Issuing Bank makes a payment under a U.S. Letter of
Credit, the U.S. Borrowers shall pay to the Administrative Agent an amount equal
to the applicable U.S. Letter of Credit Disbursement on the Business Day such
U.S. Letter of Credit Disbursement is made and, in the absence of such payment,
the amount of the U.S. Letter of Credit Disbursement immediately and
automatically shall be deemed to be an Advance hereunder (notwithstanding any
failure to satisfy any condition precedent set forth in Section 4) and,
initially, shall bear interest at the rate then applicable to U.S. Advances that
are U.S. Base Rate Loans. If a U.S. Letter of Credit Disbursement is deemed to
be a U.S. Advance hereunder, the U.S. Borrowers’ obligation to pay the amount of
such U.S. Letter of Credit Disbursement to the U.S. Issuing Bank shall be
automatically converted into an obligation to pay the resulting U.S. Advance.
Promptly

 

- 138 -



--------------------------------------------------------------------------------

following receipt by the Administrative Agent of any payment from the U.S.
Borrowers pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the U.S. Issuing Bank or, to the extent that U.S. Revolving
Lenders have made payments pursuant to Section 2.10(e) to reimburse the U.S.
Issuing Bank, then to such U.S. Advances and the U.S. Issuing Bank as their
interests may appear.

(e) Promptly following receipt of a notice of a U.S. Letter of Credit
Disbursement pursuant to Section 2.10(d), each U.S. Revolving Lender agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to Section 2.10(d)
on the same terms and conditions as if the U.S. Borrowers had requested the
amount thereof as a U.S. Advance and the Administrative Agent shall promptly pay
to the U.S. Issuing Bank the amounts so received by it from the U.S. Revolving
Lenders. By the issuance of a U.S. Letter of Credit (or an amendment, renewal,
or extension of a U.S. Letter of Credit) and without any further action on the
part of the U.S. Issuing Bank or the U.S. Revolving Lenders, the U.S. Issuing
Bank shall be deemed to have granted to each U.S. Revolving Lender, and each
U.S. Revolving Lender shall be deemed to have purchased, a participation in each
U.S. Letter of Credit issued by the U.S. Issuing Bank, in an amount equal to its
Pro Rata Share of such U.S. Letter of Credit, and each such U.S. Revolving
Lender agrees to pay to the Administrative Agent, for the account of the U.S.
Issuing Bank, such U.S. Revolving Lender’s Pro Rata Share of any U.S. Letter of
Credit Disbursement made by the U.S. Issuing Bank under the applicable U.S.
Letter of Credit. In consideration and in furtherance of the foregoing, each
U.S. Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the U.S. Issuing Bank, such U.S.
Revolving Lender’s Pro Rata Share of each U.S. Letter of Credit Disbursement
made by the U.S. Issuing Bank and not reimbursed by the U.S. Borrowers on the
date due as provided in Section 2.10(d), or of any reimbursement payment that is
required to be refunded (or that the Administrative Agent or the U.S. Issuing
Bank elects, based upon the advice of counsel, to refund) to the U.S. Borrowers
for any reason. Each U.S. Revolving Lender acknowledges and agrees that its
obligation to deliver to the Administrative Agent, for the account of the U.S.
Issuing Bank, an amount equal to its respective Pro Rata Share of each U.S.
Letter of Credit Disbursement pursuant to this Section 2.10(e) shall be absolute
and unconditional and such remittance shall be made notwithstanding the
occurrence or continuation of an Event of Default or Default or the failure to
satisfy any condition set forth in Section 4. If any such U.S. Revolving Lender
fails to make available to the Administrative Agent the amount of such U.S.
Revolving Lender’s Pro Rata Share of a U.S. Letter of Credit Disbursement as
provided in this Section, such U.S. Revolving Lender shall be deemed to be a
Defaulting U.S. Lender and the Administrative Agent (for the account of the U.S.
Issuing Bank) shall be entitled to recover such amount on demand from such U.S.
Revolving Lender together with interest thereon at the Defaulting Lender Rate
until paid in full.

(f) Each U.S. Borrower agrees to indemnify, defend and hold harmless each member
of the Lender Group (including the U.S. Issuing Bank and its branches,
Affiliates, and correspondents) and each such Person’s respective directors,
officers, employees, attorneys and agents (each, including the U.S. Issuing
Bank, a “U.S. Letter of Credit Related Person”) (to the fullest extent permitted
by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses

 

- 139 -



--------------------------------------------------------------------------------

actually incurred in connection therewith or in connection with the enforcement
of this indemnification (as and when they are incurred and irrespective of
whether suit is brought), which may be incurred by or awarded against any such
U.S. Letter of Credit Related Person (other than Taxes, which shall be governed
by Section 2.18) (the “U.S. Letter of Credit Indemnified Costs”), and which
arise out of or in connection with, or as a result of:

(i) any U.S. Letter of Credit or any pre-advice of its issuance;

(ii) any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such U.S. Letter of Credit Related Person in
connection with any U.S. Letter of Credit;

(iii) any action or proceeding arising out of, or in connection with, any U.S.
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any U.S. Letter of Credit, or for the wrongful
dishonor of, or honoring a presentation under, any U.S. Letter of Credit;

(iv) any independent undertakings issued by the beneficiary of any U.S. Letter
of Credit;

(v) any unauthorized instruction or request made to the U.S. Issuing Bank in
connection with any U.S. Letter of Credit or requested U.S. Letter of Credit or
error in computer or electronic transmission;

(vi) an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated;

(vii) any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of U.S. Letter of Credit
proceeds or holder of an instrument or document;

(viii) the fraud, forgery or illegal action of parties other than the U.S.
Letter of Credit Related Person;

(ix) the U.S. Issuing Bank’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation; or

(x) the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the U.S. Letter of Credit Related Person;

in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful

 

- 140 -



--------------------------------------------------------------------------------

misconduct of the Letter of Credit Related Person claiming indemnity. The U.S.
Borrowers hereby agree to pay the U.S. Letter of Credit Related Person claiming
indemnity on demand from time to time all amounts owing under this
Section 2.10(f). If and to the extent that the obligations of the U.S. Borrowers
under this Section 2.10(f) are unenforceable for any reason, the Borrowers agree
to make the maximum contribution to the Letter of Credit Indemnified Costs
permissible under applicable law. This indemnification provision shall survive
termination of this Agreement and all Letters of Credit.

(g) The liability of the U.S. Issuing Bank (or any other U.S. Letter of Credit
Related Person) under, in connection with or arising out of any U.S. Letter of
Credit (or pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by the U.S. Borrowers
that are caused directly by the U.S. Issuing Bank’s gross negligence or willful
misconduct in (i) honoring a presentation under a U.S. Letter of Credit that on
its face does not at least substantially comply with the terms and conditions of
such U.S. Letter of Credit, (ii) failing to honor a presentation under a U.S.
Letter of Credit that strictly complies with the terms and conditions of such
U.S. Letter of Credit or (iii) retaining Drawing Documents presented under a
U.S. Letter of Credit. The U.S. Issuing Bank shall be deemed to have acted with
due diligence and reasonable care if the U.S. Issuing Bank’s conduct is in
accordance with Standard Letter of Credit Practice or in accordance with this
Agreement. The U.S. Borrowers’ aggregate remedies against any U.S. Issuing Bank
and the U.S. Letter of Credit Related Person for wrongfully honoring a
presentation under any U.S. Letter of Credit or wrongfully retaining honored
Drawing Documents shall in no event exceed the aggregate amount paid by the U.S.
Borrowers to the U.S. Issuing Bank in respect of the honored presentation in
connection with such Letter of Credit under Section 2.10(d), plus interest at
the rate then applicable to U.S. Base Rate Loans hereunder. The U.S. Borrowers
shall take action to avoid and mitigate the amount of any damages claimed
against the U.S. Issuing Bank or any other U.S. Letter of Credit Related Person,
including by enforcing its rights against the beneficiaries of the U.S. Letters
of Credit. Any claim by the U.S. Borrowers under or in connection with any U.S.
Letter of Credit shall be reduced by an amount equal to the sum of (x) the
amount (if any) saved by the U.S. Borrowers as a result of the breach or alleged
wrongful conduct complained of; and (y) the amount (if any) of the loss that
would have been avoided had the U.S. Borrowers taken all reasonable steps to
mitigate any loss, and in case of a claim of wrongful dishonor, by specifically
and timely authorizing the U.S. Issuing Bank to effect a cure.

(h) The U.S. Borrowers are responsible for preparing or approving the final text
of the U.S. Letter of Credit as issued by the U.S. Issuing Bank, irrespective of
any assistance the U.S. Issuing Bank may provide such as drafting or
recommending text or by the U.S. Issuing Bank’s use or refusal to use text
submitted by the U.S. Borrowers. The U.S. Borrowers are solely responsible for
the suitability of the U.S. Letter of Credit for the U.S. Borrowers’ purposes.
With respect to any U.S. Letter of Credit containing an “automatic amendment” to
extend the expiration date of such U.S. Letter of Credit, the U.S. Issuing Bank,
in its sole and absolute discretion, may give notice of nonrenewal of such U.S.
Letter of Credit and, if the U.S. Borrowers do not at any time want such U.S.
Letter of Credit to be renewed, the U.S. Borrowers will so notify the
Administrative Agent and the U.S. Issuing Bank at least 15 calendar days before
the U.S. Issuing Bank is required to notify the beneficiary of such U.S. Letter
of Credit or any advising bank of such nonrenewal pursuant to the terms of such
U.S. Letter of Credit.

 

- 141 -



--------------------------------------------------------------------------------

(i) The U.S. Borrowers’ reimbursement and payment obligations under this
Section 2.10 are absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever, including:

(i) any lack of validity, enforceability or legal effect of any U.S. Letter of
Credit or this Agreement or any term or provision therein or herein;

(ii) payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable U.S. Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such U.S. Letter of Credit;

(iii) The U.S. Issuing Bank or any of its branches or Affiliates being the
beneficiary of any U.S. Letter of Credit;

(iv) The U.S. Issuing Bank or any correspondent honoring a drawing against a
Drawing Document up to the amount available under any U.S. Letter of Credit even
if such Drawing Document claims an amount in excess of the amount available
under the U.S. Letter of Credit;

(v) the existence of any claim, set-off, defense or other right that Holdings or
any of its Subsidiaries may have at any time against any beneficiary, any
assignee of proceeds, the U.S. Issuing Bank or any other Person;

(vi) any other event, circumstance or conduct whatsoever, whether or not similar
to any of the foregoing that might, but for this Section 2.10(i), constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, any U.S. Borrower’s or any of its Subsidiaries’ reimbursement and other
payment obligations and liabilities, arising under, or in connection with, any
U.S. Letter of Credit, whether against the U.S. Issuing Bank, the beneficiary or
any other Person; or

(vii) the fact that any Default or Event of Default shall have occurred and be
continuing;

provided, however, that subject to Section 2.10(g) above, the foregoing shall
not release the U.S. Issuing Bank from such liability to the U.S. Borrowers as
may be finally determined in a final, non-appealable judgment of a court of
competent jurisdiction against the U.S. Issuing Bank following reimbursement or
payment of the obligations and liabilities, including reimbursement and other
payment obligations, of the U.S. Borrowers to the U.S. Issuing Bank arising
under, or in connection with, this Section 2.10 or any U.S. Letter of Credit.

(j) Without limiting any other provision of this Agreement, the U.S. Issuing
Bank and each other U.S. Letter of Credit Related Person (if applicable) shall
not be responsible to the U.S. Borrowers for, and the U.S. Issuing Bank’s rights
and remedies against the U.S.

 

- 142 -



--------------------------------------------------------------------------------

Borrowers and the obligation of the U.S. Borrowers to reimburse the U.S. Issuing
Bank for each drawing under each U.S. Letter of Credit shall not be impaired by:

(i) honor of a presentation under any U.S. Letter of Credit that on its face
substantially complies with the terms and conditions of such U.S. Letter of
Credit, even if the U.S. Letter of Credit requires strict compliance by the
beneficiary;

(ii) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

(iii) acceptance as a draft of any written or electronic demand or request for
payment under a U.S. Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the U.S. Letter of Credit;

(iv) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than the U.S. Issuing Bank’s determination that such Drawing
Document appears on its face substantially to comply with the terms and
conditions of the U.S. Letter of Credit);

(v) acting upon any instruction or request relative to a U.S. Letter of Credit
or requested U.S. Letter of Credit that the U.S. Issuing Bank in good faith
believes to have been given by a Person authorized to give such instruction or
request;

(vi) any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to the U.S. Borrowers;

(vii) any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any U.S. Borrower or any of the parties to the
underlying transaction to which the U.S. Letter of Credit relates;

(viii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

(ix) payment to any paying or negotiating bank (designated or permitted by the
terms of the applicable U.S. Letter of Credit) claiming that it rightfully
honored or is entitled to reimbursement or indemnity under Standard Letter of
Credit Practice applicable to it;

 

- 143 -



--------------------------------------------------------------------------------

(x) acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where the U.S. Issuing Bank has issued, confirmed,
advised or negotiated such U.S. Letter of Credit, as the case may be;

(xi) honor of a presentation after the expiration date of any U.S. Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by the U.S. Issuing Bank if subsequently the U.S. Issuing
Bank or any court or other finder of fact determines such presentation should
have been honored;

(xii) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

(xiii) honor of a presentation that is subsequently determined by the U.S.
Issuing Bank to have been made in violation of international, federal, state or
local restrictions on the transaction of business with certain prohibited
Persons.

(k) The U.S. Borrowers shall pay immediately upon demand to the Administrative
Agent for the account of the U.S. Issuing Bank as non-refundable fees,
commissions, and charges (it being acknowledged and agreed that any charging of
such fees, commissions, and charges to the U.S. Loan Account pursuant to the
provisions of Section 2.6(d) shall be deemed to constitute a demand for payment
thereof for the purposes of this Section 2.10(k)): (i) a fronting fee which
shall be imposed by the U.S. Issuing Bank upon the issuance of each Letter of
Credit of .125% per annum of the face amount thereof, plus (ii) any and all
other customary commissions, fees and charges then in effect imposed by, and any
and all expenses incurred by, the U.S. Issuing Bank, or by any adviser,
confirming institution or entity or other nominated person, relating to U.S.
Letters of Credit, at the time of issuance of any U.S. Letter of Credit and upon
the occurrence of any other activity with respect to any U.S. Letter of Credit
(including transfers, assignments of proceeds, amendments, drawings, renewals or
cancellations).

(l) If by reason of (x) any Change in Law, or (y) compliance by the U.S. Issuing
Bank or any other member of the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any U.S. Letter of Credit issued or caused to be issued
hereunder or hereby, or

(ii) there shall be imposed on the U.S. Issuing Bank or any other member of the
Lender Group any other condition regarding any U.S. Letter of Credit,

and the result of the foregoing is to increase, directly or indirectly, the cost
to the U.S. Issuing Bank or any other member of the Lender Group of issuing,
making, participating in, or maintaining any U.S. Letter of Credit or to reduce
the amount receivable in respect thereof, then, and in any such case, the
Administrative Agent may, at any time within a reasonable period after the
additional cost is incurred or the amount received is reduced, notify the U.S.
Borrowers, and

 

- 144 -



--------------------------------------------------------------------------------

the U.S. Borrowers shall pay within 30 days after demand therefor, such amounts
as the Administrative Agent may specify to be necessary to compensate the U.S.
Issuing Bank or any other member of the Lender Group for such additional cost or
reduced receipt, together with interest on such amount from the date of such
demand until payment in full thereof at the rate then applicable to U.S. Base
Rate Loans hereunder; provided, that (A) the U.S. Borrowers shall not be
required to provide any compensation pursuant to this Section 2.10(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to the U.S. Borrowers, and (B) if an
event or circumstance giving rise to such amounts is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof. The determination by the Administrative Agent of any
amount due pursuant to this Section 2.10(l), as set forth in a certificate
setting forth the calculation thereof in reasonable detail, shall, in the
absence of manifest or demonstrable error, be final and conclusive and binding
on all of the parties hereto.

(m) Unless otherwise expressly agreed by the U.S. Issuing Bank and the U.S.
Borrowers when a U.S. Letter of Credit is issued (including any such agreement
applicable to a U.S. Rollover Letter of Credit), (i) the rules of the ISP and
the UCP shall apply to each standby U.S. Letter of Credit, and (ii) the rules of
the UCP shall apply to each commercial U.S. Letter of Credit.

(n) In the event of a direct conflict between the provisions of this
Section 2.10 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.10 shall control and
govern.

(o) This Section 2.10 shall not apply to any increased costs or reduction of the
rate of return on capital attributable to Taxes.

2.11 Canadian Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
the Canadian Borrowers made in accordance herewith, and prior to the Revolving
Termination Date, each Canadian Issuing Bank agrees to issue a requested
Canadian Letter of Credit for the account of the Canadian Borrowers. By
submitting a request to Agent and any Canadian Issuing Bank for the issuance of
a Canadian Letter of Credit, Canadian Borrowers shall be deemed to have
requested that such Canadian Issuing Bank issue the requested Canadian Letter of
Credit. Each request for the issuance of a Canadian Letter of Credit, or the
amendment, renewal, or extension of any outstanding Canadian Letter of Credit,
shall be irrevocable and shall be made in writing by a Responsible Officer and
delivered to the Canadian Issuing Bank via telefacsimile or other electronic
method of transmission reasonably acceptable to the Responsible Canadian Issuing
Bank and reasonably in advance of the requested date of issuance, amendment,
renewal, or extension. Each such request shall be in form and substance
reasonably satisfactory to the Responsible Canadian Issuing Bank and (i) shall
specify (A) the amount of such Canadian Letter of Credit, (B) the date of
issuance, amendment, renewal, or extension of such Canadian Letter of Credit,
(C) the proposed expiration date of such Canadian Letter of Credit, (D) the name
and address of the beneficiary of the Canadian Letter of Credit, and (E) such
other information

 

- 145 -



--------------------------------------------------------------------------------

(including, the conditions to drawing, and, in the case of an amendment,
renewal, or extension, identification of the Canadian Letter of Credit to be so
amended, renewed, or extended) as shall be necessary to prepare, amend, renew,
or extend such Canadian Letter of Credit, and (ii) shall be accompanied by such
Issuer Documents as the Administrative Agent or the Canadian Issuing Bank may
request or require, to the extent that such requests or requirements are
consistent with the Issuer Documents that the Canadian Issuing Bank generally
requests for Canadian Letters of Credit in similar circumstances. The Canadian
Issuing Bank’s records of the content of any such request will be conclusive.
Anything contained herein to the contrary notwithstanding, the Canadian Issuing
Bank may, but shall not be obligated to, issue a Canadian Letter of Credit that
supports the obligations of the Canadian Borrowers or one of their Subsidiaries
in respect of (x) a lease of real property, or (y) an employment contract. No
Canadian Issuing Bank shall issue any Canadian Letter of Credit if the expiry
date of the requested Canadian Letter of Credit would occur after the Revolving
Termination Date, unless all the Canadian Lenders have approved such expiry date
or such Canadian Letter of Credit is Collateralized prior to the Revolving
Termination Date.

(b) The Canadian Issuing Bank shall have no obligation to issue a Canadian
Letter of Credit if any of the following would result after giving effect to the
requested issuance:

(i) the Canadian Letter of Credit Usage would exceed $20,000,000 (the “Canadian
Letter of Credit Sublimit”), or

(ii) the Canadian Letter of Credit Usage would exceed the Canadian Loan Cap less
the outstanding amount of Canadian Advances (including Canadian Special Advances
and Canadian Swingline Loans).

(c) In the event there is a Defaulting Canadian Lender as of the date of any
request for the issuance of a Canadian Letter of Credit, the Canadian Issuing
Bank shall not be required to issue or arrange for such Canadian Letter of
Credit to the extent (i) the Defaulting Canadian Lender’s Canadian Letter of
Credit Exposure with respect to such Canadian Letter of Credit may not be
reallocated pursuant to Section 2.3(h)(ii), or (ii) the Canadian Issuing Bank
has not otherwise entered into arrangements reasonably satisfactory to it and
the Canadian Borrowers to eliminate the Canadian Issuing Bank’s risk with
respect to the participation in such Canadian Letter of Credit of the Defaulting
Canadian Lender, which arrangements may include the Canadian Borrowers
Collateralizing such Defaulting Canadian Lender’s Canadian Letter of Credit
Exposure in accordance with Section 2.3(h)(ii). Additionally, the Canadian
Issuing Bank shall have no obligation to issue a Canadian Letter of Credit if
(A) any order, judgment, or decree of any Governmental Authority or arbitrator
shall, by its terms, purport to enjoin or restrain the Canadian Issuing Bank
from issuing such Canadian Letter of Credit, or any law applicable to the
Canadian Issuing Bank or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over the
Canadian Issuing Bank shall prohibit or request that the Canadian Issuing Bank
refrain from the issuance of letters of credit generally or such Canadian Letter
of Credit in particular, (B) the issuance of such Letter of Credit would violate
one or more policies of the Canadian Issuing Bank applicable to letters of
credit generally, or (C) if amounts demanded to be paid under any Canadian
Letter of Credit will not be in Canadian Dollars or U.S. Dollars.

 

- 146 -



--------------------------------------------------------------------------------

(d) The Borrowers and the Lender Group hereby acknowledge and agree that all
Canadian Rollover Letters of Credit shall constitute Canadian Letters of Credit
under this Agreement on and after the Closing Date with the same effect as if
such Canadian Rollover Letters of Credit were issued by the Canadian Issuing
Bank at the request of the Canadian Borrowers on the Closing Date. Each Canadian
Letter of Credit shall be in form and substance reasonably acceptable to the
Canadian Issuing Bank, including the requirement that the amounts payable
thereunder must be payable in Canadian Dollars. If the Canadian Issuing Bank
makes a payment under a Canadian Letter of Credit, the Canadian Borrowers shall
pay to the Administrative Agent an amount equal to the applicable Canadian
Letter of Credit Disbursement on the Business Day such Canadian Letter of Credit
Disbursement is made and, in the absence of such payment, the amount of the
Canadian Letter of Credit Disbursement immediately and automatically shall be
converted into Canadian Dollars in the case of Canadian Letters of Credit
denominated in Canadian Dollars and be deemed to be an Advance hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 4) and, initially, shall bear interest at the rate then applicable to
Canadian Advances that are Canadian Prime Rate Loans in the case of Canadian
Letters of Credit denominated in Canadian Dollars and Canadian Base Rate Loans
in the case of Canadian Letters of Credit denominated in U.S. Dollars. If a
Canadian Letter of Credit Disbursement is deemed to be a Canadian Advance
hereunder, the Canadian Borrowers’ obligation to pay the amount of such Canadian
Letter of Credit Disbursement to the Canadian Issuing Bank shall be
automatically converted into an obligation to pay the resulting Canadian
Advance. Promptly following receipt by the Administrative Agent of any payment
from the Canadian Borrowers pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Canadian Issuing Bank or, to the extent
that Canadian Revolving Lenders have made payments pursuant to Section 2.11(e)
to reimburse the Canadian Issuing Bank, then to such Canadian Advances and the
Canadian Issuing Bank as their interests may appear.

(e) Promptly following receipt of a notice of a Canadian Letter of Credit
Disbursement pursuant to Section 2.11(d), each Canadian Revolving Lender agrees
to fund its Pro Rata Share of any Advance deemed made pursuant to
Section 2.11(d) on the same terms and conditions as if the Canadian Borrowers
had requested the amount thereof as a Canadian Advance and the Administrative
Agent shall promptly pay to the Canadian Issuing Bank the amounts so received by
it from the Canadian Revolving Lenders. By the issuance of a Canadian Letter of
Credit (or an amendment, renewal, or extension of a Canadian Letter of Credit)
and without any further action on the part of the Canadian Issuing Bank or the
Canadian Revolving Lenders, the Canadian Issuing Bank shall be deemed to have
granted to each Canadian Revolving Lender, and each Canadian Revolving Lender
shall be deemed to have purchased, a participation in each Canadian Letter of
Credit issued by the Canadian Issuing Bank, in an amount equal to its Pro Rata
Share of such Canadian Letter of Credit, and each such Canadian Revolving Lender
agrees to pay to the Administrative Agent, for the account of the Canadian
Issuing Bank, such Canadian Revolving Lender’s Pro Rata Share of any Canadian
Letter of Credit Disbursement made by the Canadian Issuing Bank under the
applicable Canadian Letter of Credit. In consideration and in furtherance of the
foregoing, each Canadian Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Canadian
Issuing Bank, such Canadian Revolving Lender’s Pro Rata Share of each Canadian
Letter of Credit Disbursement made by the Canadian Issuing Bank and not
reimbursed

 

- 147 -



--------------------------------------------------------------------------------

by the Canadian Borrowers on the date due as provided in Section 2.11(d), or of
any reimbursement payment that is required to be refunded (or that the
Administrative Agent or the Canadian Issuing Bank elects, based upon the advice
of counsel, to refund) to the Canadian Borrowers for any reason. Each Canadian
Revolving Lender acknowledges and agrees that its obligation to deliver to the
Administrative Agent, for the account of the Canadian Issuing Bank, an amount
equal to its respective Pro Rata Share of each Canadian Letter of Credit
Disbursement pursuant to this Section 2.11(e) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 4. If any such Canadian Revolving Lender fails to
make available to the Administrative Agent the amount of such Canadian Revolving
Lender’s Pro Rata Share of a Canadian Letter of Credit Disbursement as provided
in this Section, such Canadian Revolving Lender shall be deemed to be a
Defaulting Canadian Lender and the Administrative Agent (for the account of the
Canadian Issuing Bank) shall be entitled to recover such amount on demand from
such Canadian Revolving Lender together with interest thereon at the Defaulting
Lender Rate until paid in full.

(f) Each Canadian Borrower agrees to indemnify, defend and hold harmless each
member of the Lender Group (including the Canadian Issuing Bank and its
branches, Affiliates, and correspondents) and each such Person’s respective
directors, officers, employees, attorneys and agents (each, including the
Canadian Issuing Bank, a “Canadian Letter of Credit Related Person”) (to the
fullest extent permitted by law) from and against any and all claims, demands,
suits, actions, investigations, proceedings, liabilities, fines, costs,
penalties, and damages, and all reasonable fees and disbursements of attorneys,
experts, or consultants and all other costs and expenses actually incurred in
connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), which may be incurred by or awarded against any such Canadian
Letter of Credit Related Person (other than Taxes, which shall be governed by
Section 2.18) (the “Canadian Letter of Credit Indemnified Costs”), and which
arise out of or in connection with, or as a result of:

(i) any Canadian Letter of Credit or any pre-advice of its issuance;

(ii) any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Canadian Letter of Credit Related
Person in connection with any Canadian Letter of Credit;

(iii) any action or proceeding arising out of, or in connection with, any
Canadian Letter of Credit (whether administrative, judicial or in connection
with arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Canadian Letter of Credit, or for the wrongful
dishonor of, or honoring a presentation under, any Canadian Letter of Credit;

(iv) any independent undertakings issued by the beneficiary of any Canadian
Letter of Credit;

 

- 148 -



--------------------------------------------------------------------------------

(v) any unauthorized instruction or request made to the Canadian Issuing Bank in
connection with any Canadian Letter of Credit or requested Canadian Letter of
Credit or error in computer or electronic transmission;

(vi) an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated;

(vii) any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Canadian Letter of Credit
proceeds or holder of an instrument or document;

(viii) the fraud, forgery or illegal action of parties other than the Canadian
Letter of Credit Related Person;

(ix) the Canadian Issuing Bank’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation; or

(x) the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Canadian Letter of Credit Related Person;

in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity. The Borrowers hereby agree to pay the Letter of Credit Related Person
claiming indemnity on demand from time to time all amounts owing under this
Section 2.11(f). If and to the extent that the obligations of the Borrowers
under this Section 2.11(f) are unenforceable for any reason, the Borrowers agree
to make the maximum contribution to the Letter of Credit Indemnified Costs
permissible under applicable law. This indemnification provision shall survive
termination of this Agreement and all Letters of Credit.

(g) The liability of the Canadian Issuing Bank (or any other Canadian Letter of
Credit Related Person) under, in connection with or arising out of any Canadian
Letter of Credit (or pre-advice), regardless of the form or legal grounds of the
action or proceeding, shall be limited to direct damages suffered by the
Canadian Borrowers that are caused directly by the Canadian Issuing Bank’s gross
negligence or willful misconduct in (i) honoring a presentation under a Canadian
Letter of Credit that on its face does not at least substantially comply with
the terms and conditions of such Canadian Letter of Credit, (ii) failing to
honor a presentation under a Canadian Letter of Credit that strictly complies
with the terms and conditions of such Canadian Letter of Credit or
(iii) retaining Drawing Documents presented under a Canadian Letter of Credit.
The Canadian Issuing Bank shall be deemed to have acted with due diligence and
reasonable care if the Canadian Issuing Bank’s conduct is in accordance with
Standard Letter of Credit Practice or in accordance with this Agreement. The
Canadian Borrowers’ aggregate remedies against the Canadian Issuing Bank and any
Canadian Letter of Credit Related Person

 

- 149 -



--------------------------------------------------------------------------------

for wrongfully honoring a presentation under any Canadian Letter of Credit or
wrongfully retaining honored Drawing Documents shall in no event exceed the
aggregate amount paid by the Canadian Borrowers to the Canadian Issuing Bank in
respect of the honored presentation in connection with such Letter of Credit
under Section 2.11(d), plus interest at the rate then applicable to Canadian
Prime Rate Loans with respect to Canadian Letters of Credit denominated in
Canadian Dollars and Canadian Base Rate Loans with respect to Canadian Letters
of Credit denominated in U.S. Dollars. The Canadian Borrowers shall take action
to avoid and mitigate the amount of any damages claimed against the Canadian
Issuing Bank or any other Canadian Letter of Credit Related Person, including by
enforcing its rights against the beneficiaries of the Canadian Letters of
Credit. Any claim by the Canadian Borrowers under or in connection with any
Canadian Letter of Credit shall be reduced by an amount equal to the sum of
(x) the amount (if any) saved by the Canadian Borrowers as a result of the
breach or alleged wrongful conduct complained of; and (y) the amount (if any) of
the loss that would have been avoided had the Canadian Borrowers taken all
reasonable steps to mitigate any loss, and in case of a claim of wrongful
dishonor, by specifically and timely authorizing the Canadian Issuing Bank to
effect a cure.

(h) The Canadian Borrowers are responsible for preparing or approving the final
text of the Canadian Letter of Credit as issued by the Canadian Issuing Bank,
irrespective of any assistance the Canadian Issuing Bank may provide such as
drafting or recommending text or by the Canadian Issuing Bank’s use or refusal
to use text submitted by the Canadian Borrowers. The Canadian Borrowers are
solely responsible for the suitability of the Canadian Letter of Credit for the
Canadian Borrowers’ purposes. With respect to any Canadian Letter of Credit
containing an “automatic amendment” to extend the expiration date of such
Canadian Letter of Credit, the Canadian Issuing Bank, in its sole and absolute
discretion, may give notice of nonrenewal of such Canadian Letter of Credit and,
if the Canadian Borrowers do not at any time want such Canadian Letter of Credit
to be renewed, the Canadian Borrowers will so notify the Administrative Agent
and the Canadian Issuing Bank at least 15 calendar days before the Canadian
Issuing Bank is required to notify the beneficiary of such Canadian Letter of
Credit or any advising bank of such nonrenewal pursuant to the terms of such
Canadian Letter of Credit.

(i) The Canadian Borrowers’ reimbursement and payment obligations under this
Section 2.11 are absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever, including:

(i) any lack of validity, enforceability or legal effect of any Canadian Letter
of Credit or this Agreement or any term or provision therein or herein;

(ii) payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Canadian Letter of Credit or which proves to be
fraudulent, forged or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, or which is signed, issued or presented by
a Person or a transferee of such Person purporting to be a successor or
transferee of the beneficiary of such Canadian Letter of Credit;

 

- 150 -



--------------------------------------------------------------------------------

(iii) The Canadian Issuing Bank or any of its branches or Affiliates being the
beneficiary of any Canadian Letter of Credit;

(iv) The Canadian Issuing Bank or any correspondent honoring a drawing against a
Drawing Document up to the amount available under any Canadian Letter of Credit
even if such Drawing Document claims an amount in excess of the amount available
under the Canadian Letter of Credit;

(v) the existence of any claim, set-off, defense or other right that Holdings or
any of its Subsidiaries may have at any time against any beneficiary, any
assignee of proceeds, the Canadian Issuing Bank or any other Person;

(vi) any other event, circumstance or conduct whatsoever, whether or not similar
to any of the foregoing that might, but for this Section 2.11(i), constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, any Canadian Borrower’s or any of its Subsidiaries’ reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Canadian Letter of Credit, whether against the Canadian Issuing Bank, the
beneficiary or any other Person; or

(vii) the fact that any Default or Event of Default shall have occurred and be
continuing;

provided, however, that subject to Section 2.11(g) above, the foregoing shall
not release the Canadian Issuing Bank from such liability to the Canadian
Borrowers as may be finally determined in a final, non-appealable judgment of a
court of competent jurisdiction against the Canadian Issuing Bank following
reimbursement or payment of the obligations and liabilities, including
reimbursement and other payment obligations, of the Canadian Borrowers to the
Canadian Issuing Bank arising under, or in connection with, this Section 2.11 or
any Canadian Letter of Credit.

(j) Without limiting any other provision of this Agreement, the Canadian Issuing
Bank and each other Canadian Letter of Credit Related Person (if applicable)
shall not be responsible to the Canadian Borrowers for, and the Canadian Issuing
Bank’s rights and remedies against the Canadian Borrowers and the obligation of
the Canadian Borrowers to reimburse the Canadian Issuing Bank for each drawing
under each Canadian Letter of Credit shall not be impaired by:

(i) honor of a presentation under any Canadian Letter of Credit that on its face
substantially complies with the terms and conditions of such Canadian Letter of
Credit, even if the Canadian Letter of Credit requires strict compliance by the
beneficiary;

(ii) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

 

- 151 -



--------------------------------------------------------------------------------

(iii) acceptance as a draft of any written or electronic demand or request for
payment under a Canadian Letter of Credit, even if nonnegotiable or not in the
form of a draft or notwithstanding any requirement that such draft, demand or
request bear any or adequate reference to the Canadian Letter of Credit;

(iv) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than the Canadian Issuing Bank’s determination that such Drawing
Document appears on its face substantially to comply with the terms and
conditions of the Canadian Letter of Credit);

(v) acting upon any instruction or request relative to a Canadian Letter of
Credit or requested Canadian Letter of Credit that the Canadian Issuing Bank in
good faith believes to have been given by a Person authorized to give such
instruction or request;

(vi) any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to the Canadian Borrowers;

(vii) any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Canadian Borrower or any of the parties to the
underlying transaction to which the Canadian Letter of Credit relates;

(viii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

(ix) payment to any paying or negotiating bank (designated or permitted by the
terms of the applicable Canadian Letter of Credit) claiming that it rightfully
honored or is entitled to reimbursement or indemnity under Standard Letter of
Credit Practice applicable to it;

(x) acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where the Canadian Issuing Bank has issued,
confirmed, advised or negotiated such Canadian Letter of Credit, as the case may
be;

(xi) honor of a presentation after the expiration date of any Canadian Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by the Canadian Issuing Bank if subsequently the Canadian
Issuing Bank or any court or other finder of fact determines such presentation
should have been honored;

(xii) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

 

- 152 -



--------------------------------------------------------------------------------

(xiii) honor of a presentation that is subsequently determined by the Canadian
Issuing Bank to have been made in violation of international, federal, state or
local restrictions on the transaction of business with certain prohibited
Persons.

(k) The Canadian Borrowers shall pay immediately upon demand to the
Administrative Agent for the account of the Canadian Issuing Bank as
non-refundable fees, commissions, and charges (it being acknowledged and agreed
that any charging of such fees, commissions, and charges to the Canadian Loan
Account pursuant to the provisions of Section 2.6(d) shall be deemed to
constitute a demand for payment thereof for the purposes of this
Section 2.11(k)): (i) a fronting fee which shall be imposed by the Canadian
Issuing Bank upon the issuance of each Letter of Credit of .125% per annum of
the face amount thereof, plus (ii) any and all other customary commissions, fees
and charges then in effect imposed by, and any and all expenses incurred by, the
Canadian Issuing Bank, or by any adviser, confirming institution or entity or
other nominated person, relating to Canadian Letters of Credit, at the time of
issuance of any Canadian Letter of Credit and upon the occurrence of any other
activity with respect to any Canadian Letter of Credit (including transfers,
assignments of proceeds, amendments, drawings, renewals or cancellations).

(l) If by reason of (x) any Change in Law, or (y) compliance by the Canadian
Issuing Bank or any other member of the Lender Group with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Canadian Letter of Credit issued or caused to be
issued hereunder or hereby, or

(ii) there shall be imposed on the Canadian Issuing Bank or any other member of
the Lender Group any other condition regarding any Canadian Letter of Credit,

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Canadian Issuing Bank or any other member of the Lender Group of issuing,
making, participating in, or maintaining any Canadian Letter of Credit or to
reduce the amount receivable in respect thereof, then, and in any such case, the
Administrative Agent may, at any time within a reasonable period after the
additional cost is incurred or the amount received is reduced, notify the
Canadian Borrowers, and the Canadian Borrowers shall pay within 30 days after
demand therefor, such amounts as the Administrative Agent may specify to be
necessary to compensate the Canadian Issuing Bank or any other member of the
Lender Group for such additional cost or reduced receipt, together with interest
on such amount from the date of such demand until payment in full thereof at the
rate then applicable to Canadian Base Rate Loans hereunder; provided, that
(A) the Canadian Borrowers shall not be required to provide any compensation
pursuant to this Section 2.11(l) for any such amounts incurred more than 180
days prior to the date on which the demand for payment of such amounts is first
made to the Canadian Borrowers, and (B) if an event or circumstance giving rise
to such amounts is retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect thereof. The
determination by

 

- 153 -



--------------------------------------------------------------------------------

the Administrative Agent of any amount due pursuant to this Section 2.11(l), as
set forth in a certificate setting forth the calculation thereof in reasonable
detail, shall, in the absence of manifest or demonstrable error, be final and
conclusive and binding on all of the parties hereto.

(m) Unless otherwise expressly agreed by the Canadian Issuing Bank and the
Canadian Borrowers when a Canadian Letter of Credit is issued (including any
such agreement applicable to a Canadian Rollover Letter of Credit), (i) the
rules of the ISP and the UCP shall apply to each standby Canadian Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Canadian
Letter of Credit.

(n) In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.

(o) This Section 2.11 shall not apply to any increased costs or reduction of the
rate of return on capital attributable to Taxes.

(p) Notwithstanding anything to the contrary set forth herein, upon receipt of a
request for a Canadian Letter of Credit pursuant to this Section 2.11, Wells
Fargo, in its capacity as a Canadian Issuing Bank hereunder, may elect to cause
an Underlying Issuer to issue an Underlying Letter of Credit on the terms
requested by the Canadian Borrowers (subject, in any event, to the conditions to
the issuance of Canadian Letters of Credit set forth herein). In connection with
any Underlying Letter of Credit, Wells Fargo agrees that it will enter into
arrangements relative to the reimbursement of such Underlying Issuer which
arrangements may include, among other means, becoming an applicant with respect
to such Underlying Letter of Credit or entering into undertakings which provide
for reimbursements of such Underlying Issuer with respect to such Underlying
Letter of Credit (each such obligation or undertaking, irrespective of whether
in writing, a “Reimbursement Undertaking”) with respect such Underlying Letter
of Credit. By submitting a request to Wells Fargo for the issuance of a Canadian
Letter of Credit, the Canadian Borrowers shall be deemed to have requested that
Wells Fargo, at its election, (x) issue the requested Canadian Letter of Credit
or (y) (A) cause an Underlying Issuer to issue an Underlying Letter of Credit on
terms consistent with the Canadian Letter of Credit so requested, and (B) issue
a Reimbursement Undertaking with respect to such Underlying Letter of Credit. In
connection with any Underlying Letter of Credit, each reference to the issuance
of a Canadian Letter of Credit set forth herein shall be deemed to refer to the
issuance of a Reimbursement Undertaking by Wells Fargo. Wells Fargo, in its
capacity as issuer of a Reimbursement Undertaking, shall have all of the rights
of, and shall be deemed to be, a Canadian Issuing Bank for all purposes under
this Agreement and each reference to a Letter of Credit or Canadian Letter of
Credit hereunder shall, unless the context requires otherwise, be deemed to
include all Reimbursement Undertakings including, without limitation, for
purposes of calculating the Canadian Letter of Credit Fee, Canadian Letter of
Credit Usage and Canadian Letter of Credit Exposure. It is expressly understood
and agreed that (x) no Underlying Issuer constitutes an Issuing Bank or Lender
hereunder and that no Underlying Issuer shall have any rights hereunder, and
(y) the Underlying Letters of Credit do not constitute Letters of Credit

 

- 154 -



--------------------------------------------------------------------------------

hereunder. For the avoidance of doubt, Wells Fargo shall have no obligation to
arrange for an Underlying Letter of Credit and issue a Reimbursement Undertaking
hereunder if it would not be obligated to issue a Canadian Letter of Credit
pursuant to this Section 2.11.

2.12 Interest Rate Election for Contract Rate Loans.

(a) Interest Rate Election.

(i) Each Advance initially shall be of the Type specified in the applicable
request for Advance made in accordance with Section 2.2(a) and, if applicable,
shall have an initial Interest Period as specified in such Advance request.
Thereafter, any Borrower may elect to convert such Advance to a different Type
(to the extent available for the Type of Advance) or to continue such Advance
and, in the case of an Advance of Contract Rate Loans of any Type, may elect
Interest Periods therefor, all as provided herein. Any Borrower (or the Borrower
Representative on behalf of such Borrower) may elect different options with
respect to different portions of the affected Advance, and the Loans comprising
each such portion shall be considered a separate Advance. This Section shall not
apply to Swingline Loans or Special Advances, which may not be so converted or
continued.    Interest on Contract Rate Loans (including LIBOR Rate Loans and BA
Rate Loans as described above) shall be payable on the Interest Payment Dates
applicable thereto.

(ii) To make an election pursuant to this Section, any Borrower (or the Borrower
Representative on behalf of such Borrower) shall notify the Administrative Agent
in writing of such election by the time that an Advance request would be
required under Section 2.2 if any Borrower (or the Borrower Representative on
behalf of such Borrower) was requesting an Advance of Loans of the Type
resulting from such election to be made on the effective date of such election.
Each such Interest Election Request shall be irrevocable. At the Administrative
Agent’s election, in lieu of giving an Interest Election Request in writing, any
Responsible Officer may give the Administrative Agent telephonic notice of such
Interest Election Request. In such circumstance, any Borrower (or the Borrower
Representative on behalf of such Borrower) agrees that any such telephonic
notice will be confirmed in writing within 24 hours of the giving of such
telephonic notice, but the failure to provide such written confirmation shall
not affect the validity of such request.

(iii) Each telephonic and written Interest Election Request shall specify the
following information:

(A) the Advance to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Advance (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Advance);

(B) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

- 155 -



--------------------------------------------------------------------------------

(C) the Applicable Currency for the requested Advance and whether the requested
Advance is a U.S. Advance or a Canadian Advance; and

(D) if the resulting Advance is comprised of Contract Rate Loans, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests an Advance of Contract Rate
Loans, but does not specify an Interest Period, then the Appropriate Borrowers
shall be deemed to have selected an Interest Period of one month’s duration (or
30 days’ duration in the case of BA Rate Loans).

(iv) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Appropriate Lender of the details thereof
and of such Appropriate Lender’s portion of each resulting Advance.

(v) If any Borrower (or the Borrower Representative on behalf of such Borrower)
fails to deliver a timely Interest Election Request with respect to a Contract
Rate Loan prior to the end of the Interest Period applicable thereto, then,
unless, such Advance is repaid as provided herein, at the end of such Interest
Period, (i) if such Loan is a LIBOR Rate Loan for the account of the U.S.
Borrowers or the Canadian Borrowers, such Loan shall be converted to a U.S. Base
Rate Loan or a Canadian Base Rate Loan, as applicable, (ii) if such Loan is a BA
Rate Loan, such Loan shall be converted to a Canadian Prime Rate Loan, and
(iii) if such Loan is any other Type of Contract Rate Loan, such Loan shall be
converted (or continued, as applicable) into a Loan of the same Type with an
Interest Period of one month. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower Representative,
then (A) no outstanding Advance of LIBOR Rate Loans for the account of the U.S.
Borrowers or the Canadian Borrowers may be converted to or continued as LIBOR
Rate Loans, (B) no Advance denominated in U.S. Dollars for the account of the
U.S. Borrowers or the Canadian Borrowers may be made as LIBOR Rate Loans, (C) no
outstanding Advance of BA Rate Loans for the account of the Canadian Borrowers
may be converted to or continued as BA Rate Loans, (D) no Advance denominated in
Canadian Dollars for the account of the Canadian Borrowers may be made as BA
Rate Loans, and (D) unless repaid, (1) each LIBOR Rate Loan for the account of
the U.S. Borrowers or the Canadian Borrowers shall be converted to a U.S. Base
Rate Loan or Canadian Base Rate Loan, as applicable, at the end of the Interest
Period applicable thereto, (2) each BA Rate Loan shall be converted to a
Canadian Prime Rate Loan as the end of the Interest Period applicable thereto,
and (3) each other Contract Rate Loan shall be continued as a Loan of the same
Type with an Interest Period of one month.

(vi) Unless the Administrative Agent, in its sole discretion, agrees otherwise,
the Borrowers shall have not more than 10 Contract Rate Loans of any Type in
effect under the U.S. Facility and 5 Contract Rate Loans of any Type in effect
under the Canadian Facility at any given time. The Borrowers only may make an
Interest Election

 

- 156 -



--------------------------------------------------------------------------------

Request for any proposed Contract Rate Loan of at least $1,000,000 or
Cdn$1,000,000, as applicable.

(b) Conversion. The Borrowers may convert Contract Rate Loans at any time;
provided, that in the event that Contract Rate Loans are converted or prepaid on
any date that is not the last day of the Interest Period applicable thereto,
including as a result of any prepayment through the required application by the
Administrative Agent of any payments or proceeds of Collateral in accordance
with Section 2.3(b) or for any other reason, including early termination of the
term of this Agreement or acceleration of all or any portion of the Finance
Obligations pursuant to the terms hereof, the Borrowers shall indemnify, defend,
and hold the Administrative Agent and Lenders and their Participants harmless
against any and all Funding Losses in accordance with Section 2.12(a)(vi).

(c) Special Provisions Applicable to Contract Rates.

(i) Each Contract Rate may be adjusted by the Administrative Agent with respect
to any Lender on a prospective basis to take into account any additional or
increased costs to such Lender of maintaining or obtaining any
eurodollareurocurrency deposits or increased costs, in each case, due to
changesany Changes in applicable lawLaw (other than changesChanges in lawsLaw
relative to Taxes, which shall be governed by Section  162.18 and other than
Changes in Law relative to capital reserve requirements, which shall be governed
by Section 2.13) occurring subsequent to the commencement of the then applicable
Interest Period, including changes in tax laws (except changes of general
applicability in corporate income tax laws) and changes in the reserve
requirements imposed by the Board of Governors, which additional or increased
costs would increase the cost of funding or maintaining loans bearing interest
at the applicable Contract Rate. In any such event, the affected Lender shall
give the Borrower Representative and the Administrative Agent notice of such a
determination and adjustment and the Administrative Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender, the Borrower Representative may, by notice to such
affected Lender (A) require such Lender to furnish to the Borrower
Representative a statement setting forth in reasonable detail the basis for
adjusting such Contract Rate and the method for determining the amount of such
adjustment, or (B) repay the Contract Rate Loans of such Lender with respect to
which such adjustment is made (together with any amounts due under
Section 2.11(a)(vi)).

(ii) In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
Contract Rate Loans of any Type or to continue such funding or maintaining, or
to determine or charge interest rates at any Contract Rate, such Lender shall
give notice of such changed circumstances to the Administrative Agent and the
Borrower Representative and the Administrative Agent promptly shall transmit the
notice to each other Lender and (y) in the case of any applicable Contract Rate
Loans of such Lender that are outstanding, the date specified in such Lender’s
notice shall be deemed to be the last day of the Interest Period of such
Contract Rate Loans, and interest upon the Contract Rate Loans of such Lender
thereafter

 

- 157 -



--------------------------------------------------------------------------------

shall accrue interest (A) at the rate then applicable to (1) U.S. Base Rate
Loans (in the case of LIBOR Rate Loans for the account of the U.S. Borrowers),
(2) Canadian Base Rate Loans (in the case of LIBOR Rate Loans for the account of
the Canadian Borrowers), or (3) Canadian Prime Rate Loans (in the case of BA
Rate Loans), or (B) such alternative rate of interest as reasonably determined
by the Administrative Agent (in the case of any other Contract Rate Loans), and
(z) the Borrowers shall not be entitled to elect to borrow Contract Rate Loans
or convert other Loans into Contract Rate Loans until such Lender determines
that it would no longer be unlawful or impractical to do so.

(iii) Upon the occurrence of a Permanent LIBOR Discontinuation Event, the
Borrower Representative and the Administrative Agent shall negotiate in good
faith an amendment to this Agreement to adopt a replacement benchmark rate of
interest and to agree on the margin to be applied thereto for borrowings by the
Borrowers based on such replacement benchmark rate. Upon agreement on a
replacement and the margin to be applied thereto, appropriate amendments shall
be effected hereto and to the other Loan Documents as necessary and/or otherwise
desirable, along with any administrative or other related changes necessary or
advisable to enable the Borrowers to request and obtain Loans hereunder that
bear interest at a rate based on such replacement benchmark rate.
Notwithstanding anything to the contrary in Section 10.1, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received, with
ten (10) Business Days of the date a copy of such amendment is provided to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment. In the case of any such objection by the
Required Lenders pursuant to the foregoing sentence, any amendment to address a
Permanent LIBOR Discontinuation Event will require the consent of the Required
Lenders as well as the Borrower Representative and the Administrative Agent. Any
amendment entered into pursuant to this Section 2.12(c)(iii) shall be
implemented at no cost to the Loan Parties other than the reimbursement of
Administrative Agent’s costs and expenses as contemplated in Section 10.5.

(d) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither the Administrative Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollareurocurrency
deposits to fund or otherwise match fund any Finance Obligation as to which
interest accrues at any Contract Rate.

2.13 Capital Requirements.

(a) If, after the date hereof, any Issuing Bank or any Lender determines that
(i) the adoption of or change in any law, rule, regulation or guideline
regarding capital or liquidity requirements for banks or bank holding companies,
or any change in the interpretation, implementation, or application thereof by
any Governmental Authority charged with the administration thereof, or
(ii) compliance by such Issuing Bank or such Lender or their respective parent
bank holding companies with any guideline, request or directive of any such
entity regarding capital adequacy (whether or not having the force of law), has
the effect of reducing the return on such Issuing Bank’s or such Lender’s or
such holding companies’ capital

 

- 158 -



--------------------------------------------------------------------------------

as a consequence of such Issuing Bank’s or such Lender’s Commitments hereunder
to a level below that which such Issuing Bank or such Lender or such holding
companies could have achieved but for such adoption, change, or compliance
(taking into consideration such Issuing Bank’s or such Lender’s or such holding
companies’ then existing policies with respect to capital adequacy and assuming
the full utilization of such entity’s capital) by any amount deemed by such
Issuing Bank or such Lender to be material, then Issuing Bank or such Lender, as
the case may be, may notify the Borrowers and the Administrative Agent thereof.
Following receipt of such notice, the Borrowers agree to pay such Issuing Bank
or such Lender, as the case may be, on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within 30
days after presentation by such Issuing Bank or such Lender of a statement in
the amount and setting forth in reasonable detail such Issuing Bank’s or such
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error).
In determining such amount, such Issuing Bank or such Lender, as the case may
be, may use any reasonable averaging and attribution methods. Failure or delay
on the part of any Issuing Bank or any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Issuing Bank’s or such
Lender’s right to demand such compensation; provided that (i) the Borrowers
shall not be required to compensate any Issuing Bank or any Lender pursuant to
this Section for any reductions in return incurred more than 180 days prior to
the date that such Issuing Bank or such Lender notifies the Borrowers of such
law, rule, regulation or guideline giving rise to such reductions and of such
Issuing Bank’s or such Lender’s intention to claim compensation therefor;
provided, further, that if such claim arises by reason of the adoption of or
change in any law, rule, regulation or guideline that is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof, and (ii) no Borrower shall be required to compensate
any Issuing Bank or any Lender pursuant to this clause (a) to the extent Issuing
Bank or such Lender has been adequately compensated for any such reduction or
increased cost.

(b) The Borrowers shall, upon demand from any member of the Lender Group, pay to
such Person, the amount of (i) any loss or cost or increased cost incurred by
such Person, (ii) any reduction in any amount payable to or in the effective
return on the capital to such Person, (iii) any interest or any other return,
including principal, foregone by such Person as a result of the introduction of,
change over to or operation of the Canadian Dollar or the Euro, or (iv) any
currency exchange loss that such Person sustains, in each case of clauses
(i) through (iv), as a result of any payment being made by any Borrower in a
currency other than that originally extended to such Borrower. A certificate of
the Administrative Agent setting forth in reasonable detail the basis for
determining such additional amount or amounts necessary to compensate such
member of the Lender Group or shall be conclusively presumed to be correct save
for manifest error.

(c) Notwithstanding anything herein to the contrary, the (i) issuance of any
rules, regulations or directions under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and (ii) all rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
after the date of this Agreement shall be deemed to be a change in law, rule,
regulation or guideline for

 

- 159 -



--------------------------------------------------------------------------------

purposes of Section 2.12 and Section 2.13 and the protection of Section 2.12 and
Section 2.13 shall be available to each Lender and each Issuing Bank (as
applicable) regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for lenders or the Issuing Banks
affected thereby to comply therewith. Notwithstanding any other provision
herein, no Lender or Issuing Bank shall demand compensation pursuant to this
Section 2.13 if it shall not at the time be the general policy or practice of
such Lender or such Issuing Bank (as the case may be) to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, if any.

(d) This Section 2.13 shall not apply to any increased costs or reduction of the
rate of return on capital attributable to Taxes.

2.14 Currencies. The U.S. Advances and other U.S. Finance Obligations (unless
such other U.S. Finance Obligations expressly provide otherwise) shall be made
and repaid in U.S. Dollars or Euros. The Canadian Advances and other Canadian
Finance Obligations (unless such other Canadian Finance Obligations expressly
provide otherwise) shall be made and repaid in Canadian Dollars or U.S. Dollars.
All Finance Obligations denominated in an Applicable Currency shall be repaid in
such Applicable Currency.

2.15 Joint and Several Liabilities of the Borrowers.

(a) U.S. Facility.

(i) Each U.S. Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each U.S. Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the U.S. Finance Obligations.

(ii) Each U.S. Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety and guarantor but also as a
co-debtor, joint and several liability with the other U.S. Borrowers, with
respect to the payment and performance of all of the U.S. Finance Obligations
(including any U.S. Finance Obligations arising under this Section 2.15(a)), it
being the intention of the parties hereto that all the U.S. Finance Obligations
shall be the joint and several obligations of each the U.S. Borrower without
preferences or distinction among them.

(iii) If and to the extent that any U.S. Borrower shall fail to make any payment
with respect to any of the U.S. Finance Obligations as and when due or to
perform any of the U.S. Finance Obligations in accordance with the terms
thereof, then in each such event the other U.S. Borrowers will make such payment
with respect to, or perform, such U.S. Finance Obligation until such time as all
of the U.S. Finance Obligations are paid in full.

 

- 160 -



--------------------------------------------------------------------------------

(iv) The obligations of each U.S. Borrower under the provisions of this
Section 2.15(a) constitute the absolute and unconditional, full recourse
obligations of each Borrower enforceable against each U.S. Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this
Section 2.15(a)(iv)) or any other circumstances whatsoever.

(v) Except as otherwise expressly provided in this Agreement, each U.S. Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
extensions of credit under U.S. Advances or U.S. Letters of Credit issued under
or pursuant to this Agreement, notice of the occurrence of any Default, Event of
Default, or of any demand for any payment under this Agreement, notice of any
action at any time taken or omitted by the Administrative Agent or the U.S.
Revolving Lenders under or in respect of any of the U.S. Finance Obligations,
any requirement of diligence or to mitigate damages and, generally, to the
extent permitted by applicable law, all demands, notices and other formalities
of every kind in connection with this Agreement (except as otherwise provided in
this Agreement). Each U.S. Borrower hereby assents to, and waives notice of, any
extension or postponement of the time for the payment of any of the U.S. Finance
Obligations, the acceptance of any payment of any of the U.S. Finance
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by the Administrative Agent or the U.S.
Revolving Lenders at any time or times in respect of any default by any U.S.
Borrower in the performance or satisfaction of any term, covenant, condition or
provision of this Agreement, any and all other indulgences whatsoever by the
Administrative Agent or the U.S. Revolving Lenders in respect of any of the U.S.
Finance Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the U.S. Finance
Obligations or the addition, substitution or release, in whole or in part, of
any U.S. Borrower. Without limiting the generality of the foregoing, each U.S.
Borrower assents to any other action or delay in acting or failure to act on the
part of any the Administrative Agent or U.S. Revolving Lender with respect to
the failure by any U.S. Borrower to comply with any of its respective
obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.15(a) afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its obligations under this
Section 2.15(a), it being the intention of each U.S. Borrower that, so long as
any of the U.S. Finance Obligations hereunder remain unsatisfied, the
obligations of each U.S. Borrower under this Section 2.15(a) shall not be
discharged except by performance and then only to the extent of such
performance. The obligations of each U.S. Borrower under this Section 2.15(a)
shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any other U.S. Borrower, the Administrative Agent or any U.S.
Revolving Lender.

(vi) Each U.S. Borrower represents and warrants to the Administrative Agent and
the U.S. Revolving Lenders that such U.S. Borrower is

 

- 161 -



--------------------------------------------------------------------------------

currently informed of the financial condition of the U.S. Borrowers and of all
other circumstances which a diligent inquiry would reveal and which bear upon
the risk of nonpayment of the U.S. Finance Obligations. Each U.S. Borrower
further represents and warrants to the Administrative Agent and the U.S.
Revolving Lenders that such U.S. Borrower has read and understands the terms and
conditions of the Loan Documents. Each U.S. Borrower hereby covenants that such
U.S. Borrower will continue to keep informed of the U.S. Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the U.S. Finance Obligations.

(vii) The provisions of this Section 2.15(a) are made for the benefit of the
Administrative Agent, each member of the Lender Group, each Bank Product
Provider, and their respective successors and assigns, and may be enforced by it
or them from time to time against any or all of the U.S. Borrowers as often as
occasion therefor may arise and without requirement on the part of the
Administrative Agent, any member of the Lender Group, any Bank Product Provider,
or any of their successors or assigns first to marshal any of its or their
claims or to exercise any of its or their rights against any U.S. Borrower or to
exhaust any remedies available to it or them against any U.S. Borrower or to
resort to any other source or means of obtaining payment of any of the U.S.
Finance Obligations hereunder or to elect any other remedy. The provisions of
this Section 2.15(a) shall remain in effect until all of the U.S. Finance
Obligations shall have been paid in full or otherwise fully satisfied. If at any
time, any payment, or any part thereof, made in respect of any of the U.S.
Finance Obligations, is rescinded or must otherwise be restored or returned by
the Administrative Agent or any U.S. Revolving Lender upon the insolvency,
bankruptcy or reorganization of any U.S. Borrower, or otherwise, the provisions
of this Section 2.15(a) will forthwith be reinstated in effect, as though such
payment had not been made.

(viii) Each U.S. Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to the Administrative Agent or the U.S. Revolving
Lenders with respect to any of the U.S. Finance Obligations or any collateral
security therefor until such time as all of the Finance Obligations have been
paid in full in cash. Any claim which any Borrower may have against any other
Borrower with respect to any payments to any the Administrative Agent or any
member of the Lender Group hereunder or under any of the Bank Product Agreements
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the obligations arising hereunder or
thereunder, to the prior payment in full in cash of the U.S. Finance Obligations
and, in the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any U.S. Borrower, its debts or its assets, whether voluntary or
involuntary, all such U.S. Finance Obligations shall be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made to any other U.S. Borrower therefor.

 

- 162 -



--------------------------------------------------------------------------------

(ix) Each U.S. Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such U.S. Borrower will not
demand, sue for or otherwise attempt to collect any indebtedness of any other
U.S. Borrower owing to such U.S. Borrower until the U.S. Finance Obligations
shall have been paid in full in cash. If, notwithstanding the foregoing
sentence, such U.S. Borrower shall collect, enforce or receive any amounts in
respect of such indebtedness, such amounts shall be collected, enforced and
received by such U.S. Borrower as trustee for the Administrative Agent, and such
U.S. Borrower shall deliver any such amounts to the Administrative Agent for
application to the U.S. Finance Obligations in accordance with Section 2.3(b).

(b) Canadian Facility.

(i) Each Canadian Borrower is accepting joint and several liability hereunder
and under the other Loan Documents for the Canadian Finance Obligations in
consideration of the financial accommodations to be provided by the Lender Group
under this Agreement, for the mutual benefit, directly and indirectly, of each
Canadian Borrower and in consideration of the undertakings of the other
Borrowers to accept joint and several liability for the Canadian Finance
Obligations.

(ii) Each Canadian Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety and a guarantor but also as a
co-debtor, joint and several liability with the other Canadian Borrowers, with
respect to the payment and performance of all of the Canadian Finance
Obligations (including any Canadian Finance Obligations arising under this
Section 2.15(b)), it being the intention of the parties hereto that all the
Canadian Finance Obligations shall be the joint and several obligations of each
the Canadian Borrower without preferences or distinction among them.

(iii) If and to the extent that any Canadian Borrower shall fail to make any
payment with respect to any of the Canadian Finance Obligations as and when due
or to perform any of the Canadian Finance Obligations in accordance with the
terms thereof, then in each such event the other Canadian Borrowers will make
such payment with respect to, or perform, such Canadian Finance Obligation until
such time as all of the Canadian Finance Obligations are paid in full.

(iv) The obligations of each Canadian Borrower under the provisions of this
Section 2.15(b) constitute the absolute and unconditional, full recourse
obligations of each Borrower enforceable against each Canadian Borrower to the
full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of the provisions of this Agreement (other than
this Section 2.15(b)(iv)) or any other circumstances whatsoever.

(v) Except as otherwise expressly provided in this Agreement, each Canadian
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of extensions of credit under Canadian Advances or Canadian Letters of
Credit issued under or pursuant to this Agreement, notice of the occurrence of
any Default,

 

- 163 -



--------------------------------------------------------------------------------

Event of Default, or of any demand for any payment under this Agreement, notice
of any action at any time taken or omitted by the Administrative Agent or the
Canadian Revolving Lenders under or in respect of any of the Canadian Finance
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Canadian Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Canadian Finance Obligations, the acceptance of any payment of any of
the Canadian Finance Obligations, the acceptance of any partial payment thereon,
any waiver, consent or other action or acquiescence by the Administrative Agent
or the Canadian Revolving Lenders at any time or times in respect of any default
by any Canadian Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Administrative Agent or the Canadian Revolving
Lenders in respect of any of the Canadian Finance Obligations, and the taking,
addition, substitution or release, in whole or in part, at any time or times, of
any security for any of the Canadian Finance Obligations or the addition,
substitution or release, in whole or in part, of any Canadian Borrower. Without
limiting the generality of the foregoing, each Canadian Borrower assents to any
other action or delay in acting or failure to act on the part of any the
Administrative Agent or Canadian Revolving Lender with respect to the failure by
any Canadian Borrower to comply with any of its respective obligations,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder, which might, but for the provisions of this
Section 2.15(b) afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its obligations under this
Section 2.15(b), it being the intention of each Canadian Borrower that, so long
as any of the Canadian Finance Obligations hereunder remain unsatisfied, the
obligations of each Canadian Borrower under this Section 2.15(b) shall not be
discharged except by performance and then only to the extent of such
performance. The obligations of each Canadian Borrower under this
Section 2.15(b) shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Canadian Borrower, the Administrative Agent
or any Canadian Revolving Lender.

(vi) Each Canadian Borrower represents and warrants to the Administrative Agent
and the Canadian Revolving Lenders that such Canadian Borrower is currently
informed of the financial condition of the Canadian Borrowers and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Canadian Finance Obligations. Each Canadian Borrower
further represents and warrants to the Administrative Agent and the Canadian
Revolving Lenders that such Canadian Borrower has read and understands the terms
and conditions of the Loan Documents. Each Canadian Borrower hereby covenants
that such Canadian Borrower will continue to keep informed of the Canadian
Borrowers’ financial condition and of all other circumstances which bear upon
the risk of nonpayment or nonperformance of the Canadian Finance Obligations.

 

- 164 -



--------------------------------------------------------------------------------

(vii) The provisions of this Section 2.15(b) are made for the benefit of the
Administrative Agent, each member of the Lender Group, each Bank Product
Provider, and their respective successors and assigns, and may be enforced by it
or them from time to time against any or all of the Canadian Borrowers as often
as occasion therefor may arise and without requirement on the part of the
Administrative Agent, any member of the Lender Group, any Bank Product Provider,
or any of their successors or assigns first to marshal any of its or their
claims or to exercise any of its or their rights against any Canadian Borrower
or to exhaust any remedies available to it or them against any Canadian Borrower
or to resort to any other source or means of obtaining payment of any of the
Canadian Finance Obligations hereunder or to elect any other remedy. The
provisions of this Section 2.15(b) shall remain in effect until all of the
Canadian Finance Obligations shall have been paid in full or otherwise fully
satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Canadian Finance Obligations, is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Canadian Revolving
Lender upon the insolvency, bankruptcy or reorganization of any Canadian
Borrower, or otherwise, the provisions of this Section 2.15(b) will forthwith be
reinstated in effect, as though such payment had not been made.

(viii) Each Canadian Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to the Administrative Agent or the Canadian Revolving
Lenders with respect to any of the Canadian Finance Obligations or any
collateral security therefor until such time as all of the Finance Obligations
have been paid in full in cash. Any claim which any Borrower may have against
any other Borrower with respect to any payments to any the Administrative Agent
or any member of the Lender Group hereunder or under any of the Bank Product
Agreements are hereby expressly made subordinate and junior in right of payment,
without limitation as to any increases in the obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Canadian Finance
Obligations and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Canadian Borrower, its debts or its assets, whether
voluntary or involuntary, all such Canadian Finance Obligations shall be paid in
full in cash before any payment or distribution of any character, whether in
cash, securities or other property, shall be made to any other Canadian Borrower
therefor.

(ix) Each Canadian Borrower hereby agrees that after the occurrence and during
the continuance of any Default or Event of Default, such Canadian Borrower will
not demand, sue for or otherwise attempt to collect any indebtedness of any
other Canadian Borrower owing to such Canadian Borrower until the Canadian
Finance Obligations shall have been paid in full in cash. If, notwithstanding
the foregoing sentence, such Canadian Borrower shall collect, enforce or receive
any amounts in respect of such indebtedness, such amounts shall be collected,
enforced and received by such Canadian Borrower as trustee for the
Administrative Agent, and such Canadian Borrower shall deliver any such amounts
to the Administrative Agent for application to the Canadian Finance Obligations
in accordance with Section 2.3(b).

 

- 165 -



--------------------------------------------------------------------------------

2.16 Reserved.

2.17 Circumstances Affecting Euro Availability. In connection with any request
for an Advance denominated in Euro (“Euro Extensions”) or a continuation or
extension thereof, if the introduction of, or any change in, any Law or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any U.S. Revolving Lender (or the
applicable lending office of such U.S. Revolving Lender) with any request or
directive (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency or any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls, shall make it unlawful or impossible for any U.S.
Revolving Lender (or any of their applicable lending office) to honor its
obligations to make or maintain any Euro Extensions, then the Administrative
Agent shall promptly give notice thereof to the Borrower Representative and the
other U.S. Revolving Lenders. Thereafter, until the Administrative Agent
notifies the Borrower Representative that such circumstances no longer exist,
the obligation of such U.S. Revolving Lender to make Euro Extensions or any
continuation or extension thereof, as applicable, shall be suspended until such
U.S. Revolving Lender determines that it would no longer be unlawful or
impractical to do so, provided, that the U.S. Borrowers shall continue to be
entitled to make elections for Euro Extensions from any other U.S. Revolving
Lenders; and the U.S. Borrowers shall either (i) repay in full (or cause to be
repaid in full) the then outstanding principal amount of such Euro Extensions,
together with accrued interest thereon, on the last day of the then current
Interest Period applicable to such Euro Extensions, or (ii) convert the then
outstanding principal amount of each such Euro Extensions to a U.S. Advance
denominated in U.S. Dollars; provided, that if the U.S. Borrowers elect to make
such conversion, the U.S. Borrowers shall pay to the Administrative Agent and
the U.S. Revolving Lenders any and all costs, fees and other expenses, if any,
incurred by the Administrative Agent and the U.S. Revolving Lenders in effecting
such conversion.

2.18 Taxes.

(a) All payments made by the Loan Parties under this Agreement shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, including any penalties, interest and
additional amounts with respect thereto, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority (collectively,
“Taxes”), excluding (i) net income Taxes and franchise taxes (which franchise
taxes are imposed in lieu of net income taxes) imposed on the Administrative
Agent or any Lender as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), (ii) branch profits taxes imposed on the Administrative
Agent or any Lender by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (i) above, (iii) United States or
Canadian withholding Taxes to the extent imposed on amounts payable to any

 

- 166 -



--------------------------------------------------------------------------------

Lender at the time such Lender becomes a party to this Agreement (or designates
a new lending office), except to the extent that such Lender (or its assignor,
if any) was entitled at the time of designation of a new lending office (or
assignment, if any) to receive additional amounts from the Loan Parties with
respect to such Taxes pursuant to this paragraph (a), (iv) Taxes that are
attributable to a Lender’s failure to comply with the requirements of paragraph
(d), (e) or (g) of this Section 2.18, (v) United States federal withholding
Taxes imposed by sections 1471 through 1474 of the Code as in existence on the
date of this Agreement (and any amended or successor versions of such provisions
that are substantively comparable and not materially more onerous to comply
with), any current or future regulations thereunder and official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any fiscal or regulatory legislation, rules or official practices adopted
pursuant to any published intergovernmental agreement entered into in connection
with the implementation of such Sections of the Code (“FATCA”), (vi) any Taxes
under Part XIII of the Income Tax Act (Canada) as in existence on the date of
this Agreement (and any amended or successor versions of such provisions that
are substantially comparable and not materially more onerous to comply with)
(the “Tax Act”) on, or deducted or withheld from, any payments or deemed
payments to the Administrative Agent or any Lender by reason of it being a
Person with whom any Loan Party does not deal at arm’s length for the purposes
of the Tax Act at the time of making such payment or by reason of any Loan Party
being obligated to make any payments to any such Person in respect of a Loan,
and (vii) any Taxes on, or deducted or withheld from, any payment to the
Administrative Agent or any Lender by reason of such payment (or any portion
thereof) being deemed to be a dividend pursuant to subsection 214(16) of the Tax
Act or deemed to have been paid pursuant to subsection 214(17) of the Tax Act
(such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, the “Non-Excluded Taxes”). If any Non-Excluded Taxes or Other
Taxes are required to be withheld from any amounts payable to the Administrative
Agent or any Lender hereunder, the amounts so payable to the Administrative
Agent or such Lender shall be increased to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes and
Other Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in this Agreement. The Loan Parties shall indemnify
the Administrative Agent and each Lender within ten20 Business Days after
written demand therefor (which written demand shall be made no later than 60
days after the earlier of (1) the date on which the Administrative Agent or the
applicable Lender, as the case may be, received written demand for payment of
the applicable Non-Excluded Taxes or Other Taxes from the relevant Governmental
Authority or (2) the date on which the Administrative Agent or the applicable
Lender, as the case may be, paid the applicable Non-Excluded Taxes or Other
Taxes; provided, that failure or delay on the part of the Administrative Agent
or the applicable Lender, as the case may be, to make such written demand shall
not constitute a waiver of the right of the Administrative Agent or the
applicable Lender, as the case may be, to demand indemnity and reimbursement for
such Non-Excluded Taxes or Other Taxes, except to the extent that such failure
or delay results in prejudice to the Loan Parties), for the full amount of any
Non-Excluded Taxes or Other Taxes (including Non-Excluded Taxes and Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.18) paid by such Person and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Non-Excluded Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate stating the amount of such
payment or liability and setting forth in reasonable detail the

 

- 167 -



--------------------------------------------------------------------------------

calculation thereof delivered to the Borrower Representative by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender shall be conclusive absent manifest error.
Statements payable by the Loan Parties pursuant to this Section 2.18 shall be
submitted to the Borrower Representative at the address specified under
Section 10.2.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Loan
Parties, as promptly as possible thereafter the Borrower Representative shall
send to the Administrative Agent for its own account or for the account of the
relevant Lender, as the case may be, a certified copy of an original official
receipt received by the Loan Parties showing payment thereof, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) The Administrative Agent andAny Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, each Lender (or Assignee) that is not
a “United States person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Borrower Representative and the
Administrative Agent two original copies of either U.S. Internal Revenue Service
Form W-8BEN-E or Form W-8ECI, or, in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit E-1 and a Form W-8BEN-E, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by the Loan Parties under this
Agreement and the other Loan Documents; provided that, in the case of a Non-U.S.
Lender that is not the beneficial owner, such Non-U.S. Lender shall deliver to
the Borrower Representative and the Administrative Agent two executed original
copies of U.S. Internal Revenue Service Form W-8IMY, accompanied by Form W-8ECI,
Form W-8BEN-E, a statement substantially in the form of Exhibit E-2 or Exhibit
E-3, Form W-9, and/or other certification documents from each beneficial owner,
as applicable (in each case, or any subsequent versions thereof or successors
thereto); provided, further, that if the Non-U.S. Lender is a partnership and
one or more direct or indirect partners of such Non-U.S. Lender are claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest,” such Non-U.S. Lender
may provide a statement substantially in the form of Exhibit E-4 on behalf of
each such direct or indirect

 

- 168 -



--------------------------------------------------------------------------------

partner). The Administrative Agent and any Lender (or Assignee) that is not a
Non-U.S. Lender shall deliver to the Borrower Representative and the
Administrative Agent two original copies of U.S. Internal Revenue Service Form
W-9, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Person claiming complete exemption from
backup withholding on all payments by the Loan Parties under this Agreement and
the other Loan Documents. The forms and certification referenced in the previous
twoThe Administrative Agent shall provide to the Company two accurate and
complete original signed copies of whichever of the following is applicable:
(1) if the Administrative Agent is a United States person (as such term is
defined in Section 7701(a)(30) of the Code), Internal Revenue Service Form W-9
certifying to such Administrative Agent’s exemption from U.S. federal backup
withholding or (2) if the Administrative Agent is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code), (i) Internal Revenue
Service Form W-8ECI with respect to payments received for its own account and
(ii) Internal Revenue Service Form W-8IMY (together with all required
accompanying documentation) with respect to payments received by it on behalf of
the Lenders. The forms and certification referenced in the previous three
sentences (the “Forms”) shall be delivered by the Administrative Agent and each
Lender on or before the date it becomes a party to this Agreement. In addition,
the Administrative Agent and each Lender shall deliver the Forms promptly upon
the obsolescence or invalidity of any Forms previously delivered by the
Administrative Agent and such Lender and upon the written request of the
Borrower Representative or the Administrative Agent. The Administrative Agent
and each Lender shall promptly notify the Borrower Representative at any time it
determines that it is no longer in a position to provide any previously
delivered Form to the Borrower Representative (or any other form or
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph (d), the Administrative
Agent and each Lender shall not be required to deliver any Form pursuant to this
paragraph (d) that the Administrative Agent and such Lender is not legally able
to deliver.

(e) The Administrative Agent and each Lender that is entitled to an exemption
from or reduction of non-U.S. withholding tax under the law of the jurisdiction
in which a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Borrower Representative (with a copy to the Administrative
Agent), at the time or times reasonably requested by the Borrower Representative
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate, provided that the Administrative Agent or such
Lender, as applicable, is legally entitled to complete, execute and deliver such
documentation and in the Administrative Agent’s or such Lender’s judgment, as
applicable, such completion, execution or submission would not materially
prejudice the legal position of the Administrative Agent and such Lender.

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Loan Parties or with respect to
which the Loan Parties have paid additional amounts pursuant to this
Section 2.18, it shall pay over such refund to the Loan Parties (but only to the
extent of indemnity payments made, or additional amounts paid, by the Loan
Parties under this Section 2.18 with respect to the Non-Excluded Taxes or Other
Taxes giving

 

- 169 -



--------------------------------------------------------------------------------

rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Loan Parties, upon the request of the Administrative Agent or such Lender, agree
to repay the amount paid over to the Loan Parties (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the Administrative Agent or any Lender be required to pay any amount to the Loan
Parties pursuant to this paragraph (f) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than it would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph (f) shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower Representative or any other Person.

(g) If a payment made to the Administrative Agent or a Lender under any Loan
Document would be subject to United States federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), the Administrative Agent and such Lender shall
deliver to the Borrower Representative and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as may be necessary for the Loan Parties and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this paragraph
(g), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

(h) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(i) For purposes of this Section 2.18, the term Lender shall include each
Issuing Bank and the Swingline Lender.

2.19 Indemnity. In connection with each Contract Rate Loan under any Facility,
the Appropriate Borrowers shall indemnify, defend, and hold the Administrative
Agent and the Appropriate Lenders harmless against any loss, cost, or expense
actually incurred by the Administrative Agent or any Appropriate Lender as a
result of (A) the payment of any principal

 

- 170 -



--------------------------------------------------------------------------------

of any Contract Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any Contract Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any Contract Rate Loan on the date specified in any Interest Election
Request received by the Administrative Agent delivered pursuant hereto (such
losses, costs, or expenses, “Funding Losses”). A certificate of the
Administrative Agent or a Lender delivered to the Borrower Representative
setting forth in reasonable detail any amount or amounts that the Administrative
Agent or such Lender is entitled to receive pursuant to this Section 2.19 shall
be conclusive absent manifest error. The Appropriate Borrowers shall pay such
amount to the Administrative Agent or such Lender, as applicable, within 30 days
of the date of its receipt of such certificate. If a payment of a Contract Rate
Loan under any Facility on a day other than the last day of the applicable
Interest Period would result in a Funding Loss, the Administrative Agent may, in
its sole discretion at the request of the Borrower Representative, hold the
amount of such payment as cash collateral in support of the Finance Obligations
under such Facility until the last day of such Interest Period and apply such
amounts to the payment of the applicable Contract Rate Loan on such last day, it
being agreed that the Administrative Agent has no obligation to so defer the
application of payments to any Contract Rate Loan and that, in the event that
the Administrative Agent does not defer such application, the Appropriate
Borrowers shall be obligated to pay any resulting Funding Losses.

2.20 Lending Office.

(a) Designation of Lending Office. Each Lender may at any time or from time to
time designate, by written notice to the Administrative Agent to the extent not
already reflected in Section 2.13, one or more lending offices (which, for this
purpose, may include Affiliates or branches of the respective Lender) for the
various Loans made, and Letters of Credit issued or participated in, by such
Lender (including by designating a separate lending office (or branch or
Affiliate) to act as such with respect to Loans and Letters of Credit
denominated in Applicable Currencies other than U.S. Dollars; provided, that,
for designations made after the Closing Date, to the extent such designation
shall result in increased costs under Section 2.13 in excess of those which
would be charged in the absence of the designation of a different lending office
(including a different Affiliate of the respective Lender), then the Borrowers
shall not be obligated to pay such excess increased costs (although the
Borrowers, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay the costs which would apply in the absence
of such designation and any subsequent increased costs of the type described
above resulting from changes after the date of the respective designation). Each
lending office and branch or Affiliate of any Lender designated as provided
above shall, for all purposes of this Agreement, be treated in the same manner
as the respective Lender (and shall be entitled to all indemnities and similar
provisions in respect of its acting as such, subject to all of the requirements
and limitations herein). Wells Fargo hereby designates Wells Fargo London as its
lending office for U.S. Advances denominated in Euros made by Wells Fargo.

(b) Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.10(l), 2.11(l), 2.12(c)(ii),
2.13(a) or 2.18(a) with respect to such Lender, it will, if requested by the
Borrower Representative, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another

 

- 171 -



--------------------------------------------------------------------------------

lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage; provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrowers or the rights of any Lender pursuant to
Section 2.10(l), 2.11(l), 2.12(c)(ii), 2.13(a) or 2.18(a).

2.21 Replacement of Lenders. The Borrower Representative shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.10(l), 2.11(l), 2.12(c)(ii), 2.13(a) or 2.18(a), (or with respect to
which the Borrowers are required to pay additional amounts or indemnity payments
pursuant to such sections), (b) becomes a Defaulting Lender or otherwise
defaults in its obligation to make Loans hereunder or (c) has not consented to a
proposed change, waiver, discharge or termination of the provisions of this
Agreement as contemplated by Section 10.1 that requires the consent of all
Lenders or all Lenders under a particular Facility or each Lender affected
thereby and which has been approved by the Required Lenders as provided in
Section 10.1, with a Lender or Eligible Assignee; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) in the case of
clause (a), prior to any such replacement, such Lender shall have taken no
action under Section 2.20 so as to eliminate the continued need for payment of
amounts owing pursuant to Section 2.10(l), 2.11(l), 2.12(c)(ii), 2.13(a) or
2.18(a), (iii) the replacement financial institution or other Eligible Assignee
shall purchase, at par, all Loans and other amounts (or, in the case of clause
(c) as it relates to provisions affecting a particular Facility, Loans or other
amounts owing under such Facility) owing to such replaced Lender on or prior to
the date of replacement, (iv) the relevant Borrower shall be liable to such
replaced Lender under Section 2.19 if any Contract Rate Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (v) the replacement financial institution or other
Eligible Assignee, if not already a Lender, shall be reasonably satisfactory to
the Administrative Agent, (vi) the replaced Lender shall be deemed to have made
such replacement in accordance with the provisions of Section 10.6, (vii) until
such time as such replacement shall be consummated, the relevant Borrower shall
pay all additional amounts (if any) required pursuant to Section 2.10(l),
2.11(l), 2.12(c)(ii), 2.13(a) or 2.18(a), as the case may be, and (viii) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrowers, the Administrative Agent or any other Lender shall have against the
replaced Lender. Upon any such assignment, such replaced Lender shall no longer
constitute a “Lender” for purposes hereof (or, in the case of clause (c) as it
relates to provisions affecting a particular Facility, a Lender under such
Facility); provided that any rights of such replaced Lender to indemnification
hereunder shall survive as to such replaced Lender. Each Lender, the
Administrative Agent and each Borrower agrees that in connection with the
replacement of a Lender and upon payment to such replaced Lender of all amounts
required to be paid under this Section 2.21, the Administrative Agent and the
Borrowers shall be authorized, without the need for additional consent from such
replaced Lender, to execute an Assignment and Assumption on behalf of such
replaced Lender, and any such Assignment and Assumption so executed by the
Administrative Agent or the Borrowers and, to the extent required under
Section 10.6, the Borrowers and the Swingline Lender and the Issuing Banks,
shall be effective for purposes of this Section 2.21 and Section 10.6.
Notwithstanding anything to the contrary in this Section 2.21, in the event that
a Lender that holds Loans or Commitments under more than one Facility does not
agree to a proposed amendment, supplement,

 

- 172 -



--------------------------------------------------------------------------------

modification, consent or waiver which requires the consent of all Lenders under
a particular Facility, the Borrower Representative shall be permitted to replace
the non-consenting Lender with respect to the affected Facility and may, but
shall not be required to, replace such Lender with respect to any unaffected
Facilities.

2.22 Notes. If so requested by any Lender by written notice to the Borrower
Representative (with a copy to the Administrative Agent), the relevant Borrower
shall execute and deliver to such Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of such Lender
pursuant to Section 10.6) (promptly after the Borrower Representative’s receipt
of such notice) a Note or Notes to evidence such Lender’s Loans.

2.23 Incremental Commitments.

(a) The Borrower Representative may, at any time or from time to time after the
Closing Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request one or more increases in the amount of the Commitments (each such
increase, a “Commitment Increase” and any Lender making such a commitment, an
“Incremental Lender”), which may be allocated to the Maximum U.S. Credit Amount
and/or the Maximum Canadian Credit Amount at the discretion of the Borrower
Representative upon notice to the Administrative Agent; provided that:

(i) after giving effect to any such Commitment Increase, the aggregate amount of
Commitment Increases shall not exceed an amount equal to $100,000,000the greater
of (x) $100,000,000, and (y) the greatest amount by which the Borrowing Base has
exceeded the Maximum Global Credit Amount at fiscal month end for any of the
twelve fiscal months prior to the effective date of such Commitment Increase;

(ii) extensions of credit or other obligations of the Loan Parties under any
Commitment Increase shall rank pari passu in right of payment and of security
with the other extensions of credit and obligations of the Loan Parties
hereunder;

(iii) Commitments under any Commitment Increase shall not terminate, and amounts
advanced under any Commitment Increase shall not mature, earlier than the
Revolving Termination Date;

(iv) all Commitments under any Commitment Increase (and extensions of credit
thereunder) shall be subject to the terms and conditions (other than fees)
applicable to Advances, Loans, Letters of Credit and Commitments hereunder; and

(v) no Default or Event of Default (or, in connection with a Limited Condition
Transaction, no Default or Event of Default under Section 8.1(a) or 8.1(g))
shall exist on the Incremental Closing Date with respect to any Incremental
Amendment entered into in connection therewith (and after giving effect to any
Advances made thereunder).

 

- 173 -



--------------------------------------------------------------------------------

(b) Each notice from the Borrower Representative to the Administrative Agent
pursuant to Section 2.23(a) shall set forth the requested amount and proposed
terms of the relevant Commitment Increase. All fees applicable to a Commitment
Increase shall be determined by the Borrower Representative, the Administrative
Agent and the Lenders participating in such Commitment Increase.

(c) Commitment Increases may be provided by any existing Lender or any
Additional Lender (provided that no Lender shall be obligated to provide a
portion of any Commitment Increase without such Lender’s prior written consent
and nothing in this Section 2.23 shall constitute a commitment by any Lender to
provide a portion of any such Commitment Increase), in each case on terms
permitted in this Section 2.23; provided that the Administrative Agent and the
Issuing Banks shall have consented (such consent not to be unreasonably
withheld, conditioned or delayed) to such Lender’s or Additional Lender’s
providing such Commitment Increases if such consent would be required under
Section 10.6(b) for an assignment of Loans or Commitments, as applicable, to
such Lender or Additional Lender; provided, further, that the Issuing Banks
shall have consented (such consent not to be unreasonably withheld, conditioned
or delayed) to any Commitment Increase provided by any Additional Lender.
Commitments in respect of Commitment Increases shall become Commitments, U.S.
Revolving Commitments and/or Canadian Revolving Commitments, as applicable (or
in the case of a Commitment Increase to be provided by an existing Lender, an
increase in such Lender’s Commitment, U.S. Revolving Commitment and/or Canadian
Revolving Commitment, as applicable), under this Agreement pursuant to an
amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, executed by Holdings, the relevant Borrowers, each
Lender agreeing to provide such Commitment, if any, each Additional Lender, if
any, and the Administrative Agent. The Incremental Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower Representative, to effect
the provisions of this Section. The effectiveness of any Incremental Amendment
shall be (unless waived by the Additional Lender) subject to the satisfaction of
each of the conditions set forth in Section 4.2 (it being understood that all
references to the date of such extension of credit or similar language in
Section 4.2 shall be deemed to refer to the Incremental Closing Date) and such
other conditions as the parties thereto shall agree (the effective date of any
such Incremental Amendment, an “Incremental Closing Date”). U.S. Advances,
Canadian Advances, U.S. Letters of Credit and Canadian Letters of Credit
provided under any Commitment Increase shall constitute “U.S. Advances,”
“Canadian Advances,” “U.S. Letters of Credit” and “Canadian Letters of Credit”
hereunder and shall be subject to all the terms and conditions set forth herein.

(d) Upon each increase in Revolving Commitments under a Facility pursuant to
this Section, each Revolving Lender under such Facility immediately prior to
such increase will automatically and without further act be deemed to have
assigned to each Lender providing a portion of the Commitment Increase (each a
“Commitment Increase Lender”) in respect of such increase, and each such
Commitment Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Lender’s participations hereunder
in outstanding Letters of Credit and Swingline Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate

 

- 174 -



--------------------------------------------------------------------------------

outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swingline Loans held by each such Revolving
Lender (including each such Commitment Increase Lender) will equal the
percentage of the aggregate Revolving Commitments of all Revolving Lenders
represented by such Revolving Lender’s Revolving Commitment and if, on the date
of such increase, there are any Advances outstanding, such Advances shall on or
prior to the effectiveness of such Commitment Increase either be prepaid from
the proceeds of additional Advances made hereunder or assigned to a Commitment
Increase Lender (in each case, reflecting such increase in Commitments, such
that Advances are held ratably in accordance with each Revolving Lender’s Pro
Rata Share, after giving effect to such increase), which prepayment or
assignment shall be accompanied by accrued interest on the Advances being
prepaid and any costs incurred by any Lender in accordance with Section 2.19.
The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.

(e) Notwithstanding anything to the contrary herein, this Section 2.23 shall
supersede any provisions in Section 10.1 to the contrary.

2.24 Extension Offers.

(a) The Borrower Representative may, on one or more occasions, by written notice
to the Administrative Agent, make one or more offers (each, an “Extension
Offer”) to all the Lenders under one or more Facilities on the same terms to
each such Lender (each Class subject to such an Extension Offer, a “Specified
Class”) to extend the Revolving Termination Date as to such Specified Class
pursuant to procedures reasonably specified by the Administrative Agent and
reasonably acceptable to the Borrower Representative; provided that (i) any such
offer shall be made by the Borrower Representative to all Lenders with
Commitments with a like Revolving Termination Date on a pro rata basis (based on
the aggregate outstanding amount of the applicable Commitments), (ii) no Default
or Event of Default shall have occurred and be continuing at the time of any
such offer, (iii) any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrower Representative and (iv) the relevant Issuing Bank
and the relevant Swingline Lender shall have approved such extension (any such
extension, a “Permitted Extension.”). Such notice shall set forth (i) the terms
and conditions of the requested Permitted Extension and (ii) the date on which
such Permitted Extension is requested to become effective (which shall not be
less than five Business Days nor more than 45 Business Days after the date of
such notice, unless otherwise agreed to by the Administrative Agent); provided
that, notwithstanding anything to the contrary, (x) assignments and
participations of Specified Classes shall be governed by the same or, at the
Borrower Representative’s discretion, more restrictive assignment and
participation provisions than those set forth in Section 10.6, and (y) no
termination of Commitments of the Specified Classes shall be permitted unless
such termination is accompanied by an at least pro rata termination of all
earlier maturing Commitments (including previously extended Commitments) (or all
earlier maturing Commitments (including previously extended Commitments) shall
otherwise be or have been terminated and all underlying Finance Obligations
repaid in full (or Collateralized, as applicable)). Permitted Extensions shall
become effective only with respect to the Commitments of the Lenders of the
Specified Class that accept the applicable Extension

 

- 175 -



--------------------------------------------------------------------------------

Offer (such Lenders, the “Extending Lenders”) and, in the case of any Extending
Lender, only with respect to such Lender’s Loans and Commitments of such
Specified Class as to which such Lender’s acceptance has been made. No Lender
shall have any obligation to accept any Extension Offer.

(b) A Permitted Extension shall be effected pursuant to an amendment to this
Agreement (an “Extension Agreement”) executed and delivered by the Borrowers,
each applicable Extending Lender and the Administrative Agent. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Agreement. No Extension Agreement shall provide for any
extension of any Specified Class in an aggregate principal amount that is less
than 25% of such Specified Class then outstanding or committed, as the case may
be. Each Extension Agreement may, without the consent of any Lender other than
the applicable Accepting Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
the Administrative Agent and the Borrower Representative, to give effect to the
provisions of this Section 2.24, including any amendments necessary to treat the
applicable Loans and/or Commitments of the Accepting Lenders as a new “Class” of
loans and/or commitments hereunder; provided that (x) no Extension Agreement may
provide for (i) any Specified Class to be secured by any Collateral or other
assets of any Group Member that does not also secure the Loans and (ii) so long
as any Loans are outstanding, any mandatory or voluntary prepayment provisions
that do not also apply to the Loans on a pro rata basis, (y) except as otherwise
agreed to by the relevant Issuing Bank, (i) the allocation of the participation
exposure with respect to any then-existing or subsequently issued Letter of
Credit as between the commitments of such new “Class” and the remaining
Commitments shall be made on a ratable basis as between the commitments of such
new “Class” and the remaining Commitments and (ii) the Revolving Termination
Date may not be extended without the prior written consent of the relevant
Issuing Bank, and (z) the terms and conditions of the applicable Loans and/or
Commitments of the Accepting Lenders (excluding pricing, fees, rate floors and
optional prepayment or redemption terms) shall be substantially identical to, or
(taken as a whole) shall be no more favorable to, the Accepting Lenders than
those applicable to the Specified Class (except for financial covenants or other
covenants or provisions applicable only to periods after the Revolving
Termination Date at the time of such Extension Offer, as may be agreed by the
Borrower Representative and the Accepting Lenders).

(c) Subject to Section 2.24(b), the Borrower Representative may at its election
specify as a condition (a “Minimum Extension Condition”) to consummating any
such Extension Agreement that a minimum amount (to be determined and specified
in the relevant Extension Offer in the Borrower Representative’s sole discretion
and may be waived by the Borrower Representative) of Commitments of any or all
applicable Classes be extended.

(d) Notwithstanding anything to the contrary in this Agreement, this
Section 2.24 shall supersede any provisions in Section 10.1 to the contrary.

2.25 Additional Borrowers. The Borrower Representative may designate any
wholly-owned Domestic Subsidiary that is a Restricted Subsidiary as a U.S.
Borrower (each, a “Joining U.S. Borrower”) or any wholly-owned Subsidiary that
is a Restricted Subsidiary organized under the laws of Canada or any province
thereof as a Canadian Borrower (each, a “Joining Canadian

 

- 176 -



--------------------------------------------------------------------------------

Borrower”), in each case subject to (a) the consent of the Administrative Agent
(not to be unreasonably withheld or delayed) and (b) the receipt by the
Administrative Agent of (i) amendments to this Agreement and the relevant
Security Agreements as the Administrative Agent deems reasonably necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such Joining Borrower, (ii) the certificates representing such Capital Stock (if
any), together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the Joining Borrower, (iii) a counterpart of the
Borrower Joinder Agreement, signed on behalf of the Joining Borrower (or a PDF
or facsimile copy thereof) and a joinder agreement to the relevant Security
Agreement, substantially in the form annexed thereto, (iv) a certificate of such
Joining Borrower, in form and substance reasonably acceptable to the
Administrative Agent, with appropriate insertions and attachments and (v) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

2.26 Obligations of the Canadian Loan Party. Notwithstanding anything in this
Agreement or any other Loan Document to the contrary, no Excluded Domestic
Subsidiary or Foreign Subsidiary shall be liable or in any manner responsible
for, or be deemed to have guaranteed, directly or indirectly, whether as a
primary obligor, guarantor, indemnitor, or otherwise, and none of their assets
shall secure, directly or indirectly, any obligations of any U.S. Loan Party or
any Canadian Loan Party that is disregarded as separate from any U.S. Loan Party
or Domestic Subsidiary for U.S. Federal income tax purposes (including, without
limitation, principal, interest, fees, penalties, premiums, expenses, charges,
reimbursements, indemnities or any other obligations of any U.S. Loan Party)
under this Agreement or any other Loan Document.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, each
Loan Party hereby jointly and severally represents and warrants to the
Administrative Agent and each Lender that:

3.1 Financial Condition.

(a) The unaudited balance sheets and related unaudited combined statements of
income and comprehensive income and statement of cash flows related to the
Company for the fiscal quarter ended June 28, 2014 present fairly in all
material respects the consolidated financial condition of the Company and its
consolidated Subsidiaries as at such applicable date, and the consolidated
results of its operations and its consolidated cash flows for the respective
fiscal quarters then ended. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved.

(b) The audited balance sheets for the fiscal years ended December 31, 2013 and
December 31, 2012 and related combined statements of income and comprehensive
income and statements of cash flows related to the Company for the fiscal years
ended December 31,

 

- 177 -



--------------------------------------------------------------------------------

2013, December 31, 2012 and December 31, 2011, in each case reported on by and
accompanied by an unqualified report as to going concern or scope of audit from
PricewaterhouseCoopers LLP, present fairly in all material respects the
consolidated financial condition of the Company and its consolidated
Subsidiaries as at such applicable date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended. All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). No Group Member has, as of the Closing
Date after giving effect to the Transactions and excluding obligations under the
Loan Documents and the Term Loan Documents, any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any long term leases or
unusual forward or long term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, which are required in conformity with GAAP to be disclosed therein
and which are not reflected in the most recent financial statements referred to
in this paragraph.

3.2 No Change. Since December 31, 20132016, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

3.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and (where applicable in the relevant jurisdiction) in good
standing under the laws of the jurisdiction of its organization, (b) has the
power and authority to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation or other organization and (where
applicable in the relevant jurisdiction) in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification and (d) is in compliance with all
Requirements of Law, except in the case of clauses (a) (as it relates to good
standing), (c) and (d) above, to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

3.4 Power; Authorization; Enforceable Obligations.

(a) Each Loan Party has the power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrowers, to obtain extensions of credit hereunder. Each Loan Party has
taken all necessary organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Borrowers, to authorize the extensions of credit on the terms and conditions
of this Agreement and to authorize the other Transactions.

(b) No Governmental Approval or consent or authorization of, filing with, notice
to or other act by or in respect of, any other Person is required in connection
with the extensions of credit hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (i) Governmental Approvals, consents, authorizations, filings
and notices that have been obtained or made and are in full force and effect and
(ii) the filings referred to in Section 3.16. No Governmental Approval or
consent or authorization of, filing with, notice to or other act by or in
respect of, any other Person is required in connection with the consummation of
the Transactions, except

 

- 178 -



--------------------------------------------------------------------------------

(x) Governmental Approvals, consents, authorizations, filings and notices that
have been obtained or made and are in full force and effect, (y) the filings
referred to in Section 3.16 and (iii) those, the failure of which to obtain or
make would not reasonably be expected to have a Material Adverse Effect.

(c) Each Loan Document has been duly executed and delivered on behalf of each
applicable Loan Party. This Agreement constitutes, and each other Loan Document
upon execution will constitute, a legal, valid and binding obligation of each
applicable Loan Party, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

3.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings and
guarantees hereunder and the use of the proceeds thereof will not violate any
material Requirement of Law, any Contractual Obligation of any Group Member that
is material to the Group Members, taken as a whole, or the Organizational
Documents of any Loan Party and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law, any such Organizational Documents or any
such Contractual Obligation (other than the Liens created by the Security
Documents and the Term Loan Documents). The consummation of the Transactions
will not (a) violate (x) any Requirement of Law or any Contractual Obligation of
any Group Member, except as would not reasonably be expected to have a Material
Adverse Effect or (y) the Organizational Documents of any Loan Party and
(b) will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law, any such Organizational Documents or any such Contractual Obligation (other
than the Liens created by the Security Documents and the Term Loan Documents).

3.6 Litigation. No litigation, suit or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of any Loan Party,
threatened by or against any Group Member or against any of their respective
properties, assets or revenues (a) with respect to any of the Loan Documents or
any of the transactions contemplated hereby or thereby, or (b) as to which there
is a reasonable possibility of an adverse determination that couldwould
reasonably be expected to have a Material Adverse Effect.

3.7 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, and none of such property
is subject to any Lien except as permitted by Section 6.7 and except where the
failure to have such title or other interest couldwould not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

3.8 Intellectual Property. Except as could not, individually or in anthe
aggregate, reasonably be expected to have a Material Adverse Effect, the Group
Members own, or are licensed to use, all intellectual propertyIntellectual
Property necessary for the conduct in all material respects of the business of
the Group Members, taken as a whole, as currently conducted. No material claim
has been asserted and is pending by any Person challenging or

 

- 179 -



--------------------------------------------------------------------------------

questioning any Group Member’s use of any intellectual propertyIntellectual
Property or the validity or effectiveness of any Group Member’s intellectual
propertyIntellectual Property or alleging that the conduct of any Group Member’s
business infringes or violates the rights of any Person, nor does any Group
Member know of any valid basis for any such claim except for such claims that
could not reasonably be expected to impair or interfere in any material respect
with the operations of the business conducted by the Group Members, taken as a
whole, or result in a Material Adverse Effect.

3.9 Taxes. Except as set forth on Schedule 3.9 or as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
(i) each Group Member has filed or caused to be filed all tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property by any
Governmental Authority (other than any amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
relevant Group Member); and (ii) no tax Lien has been filed, and, to the
knowledge of any of the Group Members, no claim is being asserted, with respect
to any such tax, fee or other charge.

3.10 Federal Regulations. No Group Member is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock,
and no part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used for the purpose of buying or carrying Margin Stock or
for any purpose that violates the provisions of the regulations of the Board of
Governors.

3.11 ERISA; Canadian Pension Plans.

(a) Neither a Reportable Event nor a failure to meet the minimum funding
standards of Section 412 or 430 of the Code or Section 302 or 303 of ERISA has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan. Except as would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, each Plan has been operated and maintained in compliance in all
respects with the applicable provisions of ERISA and the Code. No termination of
a Single Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan
has arisen, during such five-year period. The present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits by a material amount.
Neither the Borrowers nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan that has resulted or could
reasonably be expected to result in a material liability under ERISA. No such
Multiemployer Plan is in Reorganization or Insolvent.

(b) The Canadian Borrowers and the Canadian Guarantors are in compliance with
the requirements of the Pension Benefits Act (Ontario) and other federal or
provincial laws with respect to each Canadian Pension Plan, except where the
failure to comply would not reasonably be expected to have a Material Adverse
Effect. No fact or situation that may reasonably be expected to result in a
Material Adverse Effect exists in connection with any

 

- 180 -



--------------------------------------------------------------------------------

Canadian Pension Plan. No Termination Event has occurred. As of the Closing
Date, no Canadian Borrower nor any of the Canadian Guarantors has a Canadian
Defined Benefit Plan. The Financial Services Commission of Ontario (“FSCO”) has
not issued any default or other breach notices in respect of any Canadian
Defined Benefit Plan. No Lien has arisen, choate or inchoate, in respect of any
Canadian Borrower, Canadian Guarantor or their Subsidiaries or their property in
connection with any Canadian Pension Plan (save for contribution amounts not yet
due).

3.12 Investment Company Act; Other Regulations. None of the Loan Parties is
required to register as an “investment company” under the Investment Company Act
of 1940, as amended from time to time.

. None of the Group Members is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended. None of the Group Members is subject to
regulation under any Requirement of Law (other than Regulation X of the Board of
Governors) that limits its ability to incur Indebtedness.

3.13 Environmental Matters. Except as, in the aggregate, couldwould not
reasonably be expected to have a Material Adverse Effect:

(a) the facilities and real properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and (to the knowledge of the Group
Members) have not previously contained, any Materials of Environmental Concern
in amounts or concentrations or under circumstances that constitute or
constituted a violation of any Environmental Law;

(b) no Group Member has received any written notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does any Loan Party have knowledge that any such notice is being threatened;

(c) Materials of Environmental Concern have not been released, transported,
generated, treated, stored or disposed of from the Properties in violation of,
or in a manner or to a location that is reasonably expected to give rise to
liability under, any Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Group Member, threatened, under any Environmental
Law to which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the Business;

(e) the Properties and all operations at the Properties are in compliance, and
(to the knowledge of the Group Members) have in the past been in compliance,
with all applicable Environmental Laws; and

 

- 181 -



--------------------------------------------------------------------------------

(f) to the knowledge of the Group Members, there are no past or present
conditions, events, circumstances, facts, or activities that would reasonably be
expected to give rise to any liability or other obligation for any Group Member
under any Environmental Laws; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

3.14 Accuracy of Information, etc. No statement or information concerning any
Group Member or the Business contained in this Agreement, any other Loan
Document, or any other document, certificate or statement furnished by or on
behalf of any Loan Party to the Administrative Agent or the Lenders, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, contained, as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not materially misleading. The
projections and pro forma financial information, taken as a whole, contained in
the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Borrowers to be reasonable at the time
made and as of the Closing Date (with respect to such projections and pro forma
financial information delivered prior to the Closing Date), it being recognized
by the Lenders that such financial information as it relates to future events is
not to be viewed as fact, forecasts and projections are subject to uncertainties
and contingencies, actual results during the period or periods covered by such
financial information may differ from the projected results set forth therein by
a material amount and no assurance can be given that any forecast or projections
will be realized.

3.15 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, (a) there are no collective
bargaining agreements covering the employees of the Loan Parties and their
Domestic Subsidiaries or Multiemployer Plans covering the employees of any Loan
Party or any of their Subsidiaries and (b) neither the Company nor any
Restricted Subsidiary has suffered any material strikes, walkouts, work
stoppages or other material labor difficulty within the five years prior to the
Closing Date.

3.15 [Reserved].

3.16 Security Documents.

(a) Each of the Security Documents is effective to create and/or record in favor
of the Administrative Agent, for the benefit of the relevant Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of (i) the Capital Stock described in
a Security Agreement that are securities represented by stock certificates or
otherwise constituting certificated securities within the meaning of
Section 8-102(a)(15) of the New York UCC or the corresponding code or statute of
any other applicable jurisdiction, including the PPSA (the “Certificated
Securities”), when certificates representing such Capital Stock are delivered to
the Administrative Agent (provided that, in the case of a jurisdiction outside
the United States, applicable law provides for perfection of a lien on
Certificated Securities by delivery of such Certificated Securities to a Secured
Party), and (ii) in

 

- 182 -



--------------------------------------------------------------------------------

the case of the other Collateral not described in clause (i) constituting
personal property described in the Security Agreements, when financing
statements and other filings, agreements and actions specified on Schedule
3.16(a) in appropriate form are executed and delivered, performed or filed in
the offices specified on Schedule 3.16(a), as the case may be, the
Administrative Agent, for the benefit of the relevant Secured Parties, shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the relevant Finance Obligations, in each case prior and superior
in right to any other Person (except, in the case of Permitted Priority Liens).
Other than as set forth on Schedule 3.16(a), as of the Closing Date, none of the
Capital Stock of any Borrower or Subsidiary Guarantor that is a limited
liability company or partnership is a Certificated Security (as defined in the
U.S. Security Agreement).

(b) Each of the Mortgages delivered on or after the Closing Date is, or upon
execution and recording will be, effective to create in favor of the
Administrative Agent, for the benefit of the relevant Secured Parties, a legal,
valid and enforceable Lien on the Mortgaged Properties described therein and
proceeds thereof, and when the Mortgages are filed in the recording offices for
the applicable jurisdictions in which the Mortgaged Properties are located, each
such Mortgage shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, as security for the Finance Obligations (as
defined in the relevant Mortgage), in each case prior and superior in right to
any other Person other than holders of Permitted Priority Liens. Schedule 1.1B
lists, as of the Closing Date, each parcel of Material Property located in the
United States and held by any Loan Party.

3.17 Solvency. As of the Closing Date, the Group Members, on a consolidated
basis, after giving effect to the Transactions and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and therewith
and the other transactions contemplated hereby and thereby, will be and will
continue to be, Solvent.

3.18 Patriot Act; FCPA; OFACSanctions; Anti-Corruption Laws; Anti-Money
Laundering Laws.

(a) To the extent applicable, each Loan Party and each Group Member is in
compliance, in all material respects, with (i) the Patriot Act, (ii) Canadian
AML Legislation, and (iii) each of the foreign assets control regulations
administered by the United States Treasury Department (31 CFR Subtitle B,
Chapter V, as amended).), and (iv) each other applicable law or regulation in
any jurisdiction in which any Loan Party or any Group Member or any of its
Subsidiaries or Affiliates is located or is doing business that relates to money
laundering, any predicate crime to money laundering, or any financial record
keeping and reporting requirements related thereto (collectively, “Anti-Money
Laundering Laws”).

(b) Each Loan Party and each Group Member is in compliance, in all material
respects, with the U.S. Foreign Corrupt Practices Act, and the U.K. Bribery Act
of 2010, each as amended from time to time and anyall other applicable anti-laws
and regulations or ordinances concerning or relating to bribery, money
laundering or anti-corruption law.in any jurisdiction in which any Loan Party or
any Group Member or any of its Subsidiaries or Affiliates is located or is doing
business (collectively, “Anti-Corruption Laws”). No part of the proceeds of the
Loans

 

- 183 -



--------------------------------------------------------------------------------

or Letter of Credit will knowingly be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

(c) No Loan Party or Group Member, nor to the knowledge of the Borrower
Representative, any director, officer, agent, employee or Affiliate thereof, is
any of the following:

(i) a Person that is listed in the annex to, or it otherwise subject to the
provisions of, Executive Order No. 13224 on Terrorist Financing effective
September 24, 2001 (the “Executive Order”);

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii)(i) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any laws with respect to terrorism or money
launderingAnti-Money Laundering Laws;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order;

(ii) a Sanctioned Person; or

(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list or is
currently subject to any U.S. economic sanctions administered by OFAC;

(vi)(iii) Person that is a Canadian Blocked Person or an affiliate of a Canadian
Blocked Person; or.

(vii) a Person who is on the “Financial Sanctions Consolidated List of Targets”
administered and enforced by the governmental institutions and agencies of the
United Kingdom and any other list or public designation made by any the United
Nations Security Council, the European Union or other applicable Governmental
Authority.

(d) The Borrowers will not knowingly directly or knowingly indirectly use the
proceeds of the Loans or Letter of Credit or otherwise knowingly make available
such proceeds to any person, for the purpose of financing the activities of any
person currently subject to any U.S. economic sanctions administered by
OFACSanctioned Person or in any other manner that, in each case such as would
result in any Group Member or any Lender being in breach of any applicable
economic, financial or other sanctions laws, regulations or embargoesSanctions.

 

- 184 -



--------------------------------------------------------------------------------

3.19 Status as Senior Indebtedness. The Finance Obligations under the Facility
constitute “senior debt”, “senior indebtedness”, “guarantor senior debt”,
“senior secured financing” and “designated senior indebtedness” (or any
comparable term) for all Indebtedness (if any) that is subordinated in right of
payment to the Finance Obligations.

3.20 Insurance. As of the Closing Date, all premiums in respect of insurance
required to be maintained pursuant to Section 5.5 have been paid. The Borrowers
believe that the insurance maintained by or on behalf of the Loan Parties is
customary for companies of a similar size engaged in similar businesses in
similar locations.

Notwithstanding anything herein or in any other Loan Document to the contrary,
no officer of Holdings or any of its Subsidiaries shall have any personal
liability in connection with the representations and warranties and other
certifications in this Agreement or any other Loan Document.

SECTION 4. CONDITIONS PRECEDENT

4.1 Conditions to Closing Date. The agreement of each Lender and each Issuing
Bank to make the initial extension of credit requested to be made by it under
this Agreement on or after the Closing Date is subject to the satisfaction of
the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received:

(i) this Agreement, executed and delivered by Holdings, each Borrower, each
other Guarantor and each Person listed on Schedule 1.1A;

(ii) the Security Agreements, executed and delivered by Holdings, each Borrower
and each other Guarantor, as applicable;

(iii) each other Security Document, executed and delivered by each applicable
Loan Party;

(iv) each Note, executed and delivered by the relevant Borrower in favor of each
Lender requesting the same;

(v) a perfection certificate with respect to each Loan Party duly executed by
Responsible Officer of the Borrower Representative;

(vi) certificates of insurance policies and endorsements naming the
Administrative Agent as additional insured or lender’s loss payee, as the case
may be (including, without limitation, standard life of loan flood hazard
determination forms and acknowledgments and if any property is located in a
special flood hazard area (x) notices to (and confirmations of receipt by) such
Loan Party as to the existence of a special flood hazard and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program and (y) evidence of applicable flood insurance, if available, in each
case in such form, on such terms and in such amounts as required by The National

 

- 185 -



--------------------------------------------------------------------------------

Flood Insurance Reform Act of 1994) all in form and substance reasonably
satisfactory to the Administrative Agent; and

(vii) the ABL-Term Intercreditor Agreement, executed and delivered by the Loan
Parties, the Collateral Agent and the Term Collateral Agent.

(b) Term Loans. The Term Loan Documents shall be in full force and effect and
the Term Borrowers thereunder shall have received proceeds of Term Loans under
the Term Credit Agreement in an aggregate principal amount of $775,000,000;

(c) Existing Debt Release/Repayment. The Existing Debt Release/Repayment shall
have been or, substantially concurrently with the initial borrowings of the Term
Loans, consummated, and after giving effect to the Transactions, the Group
Members shall have outstanding no Indebtedness (other than (i) the Loans and
supporting Letters of Credit, (ii) the Term Loans and (iii) Indebtedness
permitted to be outstanding under Section 6.2(b) of this Agreement), and the
Existing Debt Release/Repayment shall be evidenced by customary “payoff”
letters.

(d) Financial Statements. The Lenders shall have received (a) audited balance
sheets for the fiscal years ended December 31, 2013 and December 31, 2012 and
related statements of income and comprehensive income and statements of cash
flows related to the Company for the fiscal years ended December 31,
2013, December 31, 2012 and December 31, 2011 and (b) unaudited balance sheets
and related statements of income and comprehensive income and statement of cash
flows related to the Company for the fiscal quarter ended June 28, 2014.

(e) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid on or prior to the Closing Date, and all expenses required
to be paid on the Closing Date for which reasonably detailed invoices have been
presented (including the reasonable, fees and expenses of legal counsel to the
Administrative Agent) to the Borrower Representative at least three Business
Days prior to the Closing Date.

(f) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, in form and substance reasonably
acceptable to the Administrative Agent, with appropriate insertions and
attachments, including certified organizational authorizations, resolutions,
incumbency certifications, the certificate of incorporation or other similar
Organizational Document of each Loan Party certified by the relevant authority
of the jurisdiction of organization of such Loan Party and bylaws or other
similar Organizational Document of each Loan Party certified by a Responsible
Officer as being in full force and effect on the Closing Date and (ii) a good
standing certificate (long form, to the extent available) for each Loan Party
from its jurisdiction of organization.

(g) Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Fried, Frank, Harris, Shriver & Jacobson, LLP and Goodmans LLP,
special counsel to the Loan Parties and executed legal opinions of each local
counsel to the Loan

 

- 186 -



--------------------------------------------------------------------------------

Parties set forth on Schedule 4.1(f), each of which shall be in form and
substance reasonably satisfactory to the Administrative Agent.

(h) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received in accordance with the ABL-Term Intercreditor Agreement (i) the
certificates representing the shares of Capital Stock constituting Collateral
(to the extent certificated) required to be pledged to the Administrative Agent
pursuant to the Security Agreements, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof, and (ii) each promissory note (if any) required to be pledged
to the Administrative Agent pursuant to the Security Agreements endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.

(i) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code and PPSA financing statement) required by the Security Documents
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
Permitted Priority Liens), shall have been executed and delivered to the
Administrative Agent in proper form for filing, registration or recordation.

(j) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate, which demonstrates that the Company and the Restricted
Subsidiaries, on a consolidated basis, are and, after giving effect to the
Transactions and the other transactions contemplated hereby, will be and will
continue to be, Solvent.

(k) Field Examinations. The Administrative Agent shall have completed
pre-closing field examinations performed by the Administrative Agent (or a firm
acceptable to Administrative Agent), the results of which are satisfactory to
the Administrative Agent.

(l) Appraisals. The Administrative Agent shall have received appraisals from
third-party appraisers satisfactory to the Administrative Agent covering
Borrowing Base Equipment and Borrowing Base Real Property Collateralreal
property collateral to be included in the U.S. Borrowing Base, in each case in
form, and with results, satisfactory to the Administrative Agent.

(m) Patriot Act. The Administrative Agent and the Lenders (to the extent
reasonably requested in writing at least 10 days prior to the Closing Date)
shall have received, at least three Business Days prior to the Closing Date, all
documentation and other information that the Administrative Agent reasonably
determines to be required by Governmental Authorities under applicable “know
your customer” and anti-money-laundering rules and regulations, including the
Patriot Act and the Proceeds of Crime Act.

(n) Reserved.

(o) No Material Adverse Effect. Since December 31, 2013, there shall not have
been any event, occurrence or development that has had, or would be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

- 187 -



--------------------------------------------------------------------------------

(p) Consolidated EBITDA. The Consolidated EBITDA of the Company for the most
recently ended twelve-month period for which financial statements are available
shall have not been less than $140,000,000.

(q) Global Excess Availability. Global Excess Availability after giving effect
to the initial use of proceeds (including the payment of all fees and expenses)
and all other amounts in connection with the Transactions shall not be less than
$75,000,000 (without giving effect to clauses (e) and (f) of the definition of
U.S. Borrowing Base and any Reserves specifically related thereto).

4.2 Conditions to Each Borrowing Date. The agreement of each Lender to make any
extension of credit requested to be made by it on any date (including its
initial extension of credit on the Closing Date) is subject to the satisfaction
of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (except where such representations and
warranties are already qualified by materiality, in which case such
representation and warranty shall be accurate in all respects) on and as of such
date as if made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (except where such representations and warranties are already
qualified by materiality, in which case such representation and warranty shall
be accurate in all respects) as of such earlier date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Notice. The Administrative Agent and, if applicable, the relevant Issuing
Bank or the Swingline Lender, shall have received notice from the Borrower
Representative, which, if in writing, may be in the form of a Borrowing Request.

(d) Availability. After giving effect to the extensions of credit to be made on
such date, the aggregate amount of Revolving Loans, Letters of Credit and
Swingline Loans then outstanding in respect of any Facility shall not exceed the
Loan Cap for such Facility.

Each borrowing by, and each issuance, renewal, extension, increase or amendment
of a Letter of Credit on behalf of, a Borrower hereunder shall constitute a
representation and warranty by the Borrower Representative as of the date of
such extension of credit that the conditions contained in this Section 4.2 have
been satisfied.

SECTION 5. AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby jointly and severally agree that, until all
Commitments have been terminated and the principal of and interest on each Loan,
all fees and all other expenses or amounts payable under any Loan Document shall
have been paid in full (other than contingent indemnification and reimbursement
obligations for which no claim has been made)

 

- 188 -



--------------------------------------------------------------------------------

and all Letters of Credit have been canceled, have expired or have been
Collateralized, (or as to which other arrangements reasonably satisfactory to
the Administrative Agent and the applicable Issuing Bank have been made), each
Loan Party shall, and shall cause each Restricted Subsidiary to:

5.1 Financial Statements. Furnish to the Administrative Agent (who shall
promptly furnish to each Lender):

(a) as soon as available, but in any event within 90 days after the last day of
each fiscal year of the Company ending thereafter, a copy of the audited
consolidated balance sheet of the Company and its consolidated Subsidiaries as
at the end of such year and the related audited consolidated statements of
income and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year and accompanied by each of
(x) customary management discussion and analysis and (y) an opinion of
PricewaterhouseCoopers LLP or other independent certified public accountants of
recognized national standing, which opinion shall not be subject to
qualification or exception as to scope or contain any “going concern”
qualification or exception (other than (i)  a qualification solely with respect
to, or resulting from, the maturity of any LoansIndebtedness under this
Agreement or loans under the Term Loan Agreement or the Senior Notes occurring
within one year from the time such opinion is delivered or (ii) an explanatory
paragraph solely with respect to, or resulting from,  any potential inability to
satisfy a financial covenant under Section 6.1 of this Agreement on a future
date or for a future period (provided that delivery within the time periods
specified above of copies of the Annual Report on Form 10-K of the Company (or
any direct or indirect parent company thereof) filed with the SEC shall be
deemed to satisfy the requirements of this Section 5.1(a));

(b) as soon as available, but in any event within 45 days after the last day of
the first three fiscal quarters of each fiscal year of the Company, the
unaudited consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous fiscal quarter of the
previous year, certified by a Responsible Officer as fairly stating in all
material respects the financial position of the Company and its consolidated
Subsidiaries in accordance with GAAP for the period covered thereby (subject to
normal year-end audit adjustments and the absence of footnotes) and including
management discussion and analysis (provided that delivery within the time
periods specified above of copies of the Annual Report on Form 10-K of the
Company (or any direct or indirect parent company thereof) filed with the SEC
shall be deemed to satisfy the requirements of this Section 5.1(a));

(c) so long as an Enhanced Financial Monitoring Period continues to exist, as
soon as available, but in any event within 30 days after the end of fiscal month
of each fiscal quarter of the Company thereafter, an unaudited consolidated
balance sheet of the Company and its consolidated Subsidiaries at the end of
such fiscal month, and the related unaudited consolidated statements of income
and of cash flows for such month and the portion of the fiscal

 

- 189 -



--------------------------------------------------------------------------------

year through the end of such month, setting forth in comparative form the
figures for the previous fiscal month of the previous fiscal year.

Notwithstanding the foregoing, the delivery by the Company of all such financial
statements and related deliverables required pursuant to clauses (a) and
(b) (but not clause (c)) above of Holdings (or any direct or indirect parent
company thereof) and its consolidated Subsidiaries (and not the Company and its
consolidated Subsidiaries), whether or not such filings are filed with the SEC,
shall be deemed to satisfy the requirements of Sections 5.1(a) and (b). All such
financial statements shall be complete and correct in all material respects and
shall be prepared in reasonable detail and (except as otherwise provided below)
in accordance with GAAP applied consistently (except to the extent any such
inconsistent application of GAAP has been approved by such accountants (in the
case of clause (a) above) or officer (in the case of clause (b) above), as the
case may be, and disclosed in reasonable detail therein) consistently throughout
the periods reflected therein and with prior periods.

5.2 Certificates; Other Information. Furnish to the Administrative Agent (who
shall promptly furnish to each Lender) or, in the case of clause (i), to the
relevant Lender:

(a) promptly upon the request of the Administrative Agent, in connection with
the delivery of any financial statements or other information pursuant to
Section 5.1 or this Section 5.2, confirmation of whether such statements or
information contains any Private Lender Information. The Borrowers and each
Lender acknowledge that certain of the Lenders may be “public-side” Lenders
(Lenders that do not wish to receive material non-public information with
respect to the Borrowers, Holdings, their respective Subsidiaries or their
securities) and, if documents or notices required to be delivered pursuant to
Section 5.1 or this Section 5.2 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that the Borrowers
or the Borrower Representative has indicated contains Private Lender Information
shall not be posted on that portion of the Platform designated for such
public-side Lenders; provided that if the Borrowers or the Borrower
Representative have not indicated whether a document or notice delivered
pursuant to Section 5.1 or this Section 5.2 contains Private Lender Information,
the Administrative Agent reserves the right to post such document or notice
solely on that portion of the Platform designated for Lenders who wish to
receive material nonpublic information with respect to the Borrowers, Holdings,
their respective Subsidiaries or their securities;

(b) concurrently with the delivery of the financial statements referred to in
Section 5.1(a), a report of the accounting firm opining on or certifying such
financial statements stating that in the course of its regular audit of the
financial statements of the Company and its consolidated Restricted Subsidiaries
(or of Holdings (or any direct or indirect parent company thereof) and its
consolidated Restricted Subsidiaries, as the case may be), which audit was
conducted in accordance with generally accepted auditing standards, such
accounting firm obtained no knowledge that any Default insofar as it relates to
financial or accounting matters has occurred or, if in the opinion of such
accounting firm such a Default has occurred, specifying the nature and extent
thereof;

 

- 190 -



--------------------------------------------------------------------------------

(c) concurrently withwithin five (5) Business Days after the delivery of any
financial statements pursuant to Section 5.1, (i) a certificate of a Responsible
Officer (A) stating that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate, (B) to
the extent not previously disclosed to the Administrative Agent, providing a
description of any change in the jurisdiction of organization of any Loan Party
and , (C) a list of any registered intellectual propertymaterial Intellectual
Property acquired or developed by any Loan Party since the date of the most
recent report delivered pursuant to this clause (B) (c) (or, in the case of the
first such report so delivered, since the ClosingAmendment No. 3 Effective
Date), (C) with respect to financial statements delivered pursuant to
Section 5.1(a)), (D) certifying a list of names of all Immaterial Subsidiaries,
that each Subsidiary set forth on such list individually qualifies as an
Immaterial Subsidiary and that all such Subsidiaries in the aggregate do not
exceed the limitation set forth in clause (ii) of the definition of the term
“Immaterial Subsidiary”, and (D) E) certifying a list of names of all
Unrestricted Subsidiaries and that each Subsidiary set forth on such list
individually qualifies as an Unrestricted Subsidiary and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by the Borrowers with the provisions of Section 6.1 of
this Agreement as of the last day of the fiscal quarter or fiscal year of the
Company, as the case may be (regardless of whether a Financial Covenant Trigger
Period was in effect as of the last day of the period covered by the financial
statements);

(d) as soon as available, but in any event within 90 days after the last day of
each fiscal year of the Company (commencing with the fiscal year ending on or
about December 31, 2015), a detailed consolidated budget of the Company (or
Holdings or any direct or indirect parent company thereof, as the case may be)
and the Restricted SubsidariesSubsidiaries for the following fiscal year
(collectively, the “Projections”), which Projections shall be based on
reasonable estimates, information and assumptions that are reasonable at the
time in light of the circumstances then existing, it being understood that
projections are subject to uncertainties and there is no assurance that any
projections will be realized;

(e) [Reserved];

(e)(f) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 5.1(a) above, a narrative discussion and
analysis of the financial condition and results of operations of the Company (or
Holdings or any direct or indirect parent company thereof, as the case may be)
and the Restricted Subsidiaries for such fiscal year, as compared to the
comparable period of the previous year, as compared to the comparable period of
the previous year (provided that delivery within the time periods specified
above of copies of the Annual Report on Form 10-K of the Company (or any direct
or indirect parent of the Company) filed with the SEC shall be deemed to satisfy
the requirements of this Section 5.2(e));

(f)(g)  within 10 Business Days after the end of each fiscal month, a duly
executed Borrowing Base Certificate together with such information as is
necessary to complete the Borrowing Base as reflected in Schedule 5.2 as of the
close of business as of the last day of such fiscal month, each Borrowing Base
Certificate to be certified as complete and correct by a Responsible Officer of
the Borrower Representative; provided that (x) if requested by the

 

- 191 -



--------------------------------------------------------------------------------

Administrative Agent during an Enhanced Collateral Reporting Period or (y) if
requested by the Borrower Representative, in each case, such Borrowing Base
Certificate shall be delivered not later than four Business Days after the close
of business on the immediately preceding Saturday of each week, showing the
Borrowing Base as of the close of business on such immediately preceding
Saturday;

(g)(h) the collateral reports described on Schedule 5.2, at the times set forth
therein;

(h)(i) promptly, copies of all financial statements and reports that Holdings or
the Company sends generally to the holders of any class of its debt securities
or public equity securities, acting in such capacity, and, within five days
after the same are filed, copies of all reports that Holdings or the Company may
make to, or file with, the SEC or any other securities commission (including the
OSC) (other than the items referred to in Sections 5.1(a), 5.1(b) and 5.2(e));

(i)(j)  promptly following any Lender’s request therefor, all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering or terrorist financing rules and regulations, including the Patriot
Act and the Proceeds of Crime Act;

(j) promptly after entering in thereto (or upon delivery or receipt thereof),
(x) copies of all material amendments to the Management Agreement (it being
understood and agreed that any amendment resulting in an increase in the amounts
paid by the Loan Parties under the Management Agreement shall constitute a
material amendment thereunder), and (y) all amendments to, and material notices
delivered under, the Term Loan Documents; and

(k) [reserved]; and

(k)(l)  as promptly as reasonably practicable from time to time following the
Administrative Agent’s request therefor, such other information regarding the
operations, business affairs and financial condition of any Group Member or the
Collateral, or compliance with the terms of any Loan Document, as the
Administrative Agent may reasonably request.

5.3 Payment of Taxes. Pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all its Tax obligations of
whatever nature, except (i) where the failure to do so could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
(ii) where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Group Member.

5.4 Maintenance of Existence; Compliance with Law. (a) (i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain or obtain all Governmental Approvals and all other
all rights, privileges and franchises, in each case necessary or desirable in
the normal conduct of its business, except, in each case, as otherwise permitted
by Section 6.8 or by the Security Agreements and except, in the case of clause
(ii) above, to the extent that failure to do so could not reasonably be expected
to have a

 

- 192 -



--------------------------------------------------------------------------------

Material Adverse Effect; (b) comply with all Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect; and (c) comply with all
Governmental Approvals except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect. Without limiting the
foregoing or any other provision set forth herein, each Loan Party will, and
will cause each of its Restricted Subsidiaries to comply with all applicable
Sanctions, and in all material respects with all applicable Anti-Corruption Laws
and Anti-Money Laundering Laws. Each of the Loan Parties and its Restricted
Subsidiaries shall implement and maintain in effect policies and procedures
designed to ensure compliance by the Loan Parties and their Restricted
Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws.

5.5 Maintenance of Property; Insurance. (a) Keep all property (other than
Intellectual Property) useful and necessary in its business in good working
order and condition, ordinary wear and tear and casualty and condemnation
excepted, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect, (b) maintain all the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect and (c) maintain with insurance companies that the Borrower
Representative believes (in the good faith judgment of the management of the
Borrower Representative) are financially sound and responsible at the time the
relevant coverage is placed or renewed, customary insurance (but not, for the
avoidance of doubt, flood insurance except to the extent required by applicable
law) in at least such amounts (after giving effect to any self-insurance which
the Borrower Representative believes (in the good faith judgment of management
of the Borrower Representative) is reasonable and prudent in light of the size
and nature of its business) and against at least such risks (and with such risk
retentions) as the Borrower Representative believes (in the good faith judgment
of management of the Borrower Representative) is reasonable and prudent in light
of the size and nature of its business. All such insurance shall name the
Collateral Agent as mortgagee or loss payee (in the case of property insurance)
or additional insured on behalf of the Secured Parties (in the case of liability
insurance). The Company and its Restricted Subsidiaries shall maintain flood
insurance on all real property constituting Collateral and subject to a Mortgage
that is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the Flood Laws,
from such providers, in amounts and on terms in accordance with the Flood Laws
or as otherwise satisfactory to all Lenders.

5.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which entries full, true and correct in all
material respects in conformity with GAAP shall be made of all dealings and
transactions in relation to its business and activities and (b) permit, at the
Borrowers’ expense, representatives of the Administrative Agent to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time during normal business hours, upon
reasonable prior written notice, and as often as may reasonably be desired and
to discuss the business, operations, properties and financial and other
condition of the Loan Parties with officers and employees of the Loan Parties
and with their independent certified public accountants; provided that subject
to

 

- 193 -



--------------------------------------------------------------------------------

Section 5.15 and Section 5.16, (i) in no event shall there be more than one such
visit for the Administrative Agent and its representatives as a group per
calendar year except during the continuance of an Event of Default and (ii) the
Company shall have the right to be present during any discussions with
accountants.

5.7 Notices. Promptly give written notice to the Administrative Agent (for
delivery to each Lender) of:

(a) the occurrence of any Default or Event of Default;

(b) the following events, promptly and in any event within 30 days after a
Responsible Officer knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan in a material amount, the creation of any Lien in favor
of the PBGC or a Plan or any withdrawal from, or the termination, Reorganization
or Insolvency of, any Multiemployer Plan that would result in the imposition of
a material withdrawal liability, or (ii) the institution of proceedings or the
taking of any other action by the PBGC or the Borrower Representative or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination (in other than a “standard termination” as
defined in ERISA), Reorganization or Insolvency of, any Plan;

(c) any loss, damage or destruction to, or condemnation of, Collateral in the
amount of $15,000,000 (or $10,000,000 in the case of ABL Priority Collateral) or
more, whether or not covered by insurance;

(d) any and all default notices received under, or with respect to any actual
knowledge of a Responsible Officer of any default under, any leased location or
public warehouse where Collateral with a cost in excess of $15,000,000 (or
$10,000,000 in the case of ABL Priority Collateral) is located (which shall be
delivered within two Business Days after receipt thereof; and

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer of the Borrower Representative setting forth details of
the occurrence referred to therein and stating what action the relevant Group
Member proposes to take with respect thereto.

5.8 Environmental Laws.

(a) Comply with, and take commercially reasonably action to ensure compliance by
all tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply with and maintain, and take commercially reasonably action to
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

- 194 -



--------------------------------------------------------------------------------

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

5.9 Additional Collateral, etc.

(a) With respect to any property (to the extent included in the definition of
Collateral) acquired at any time after the Closing Date by any Loan Party (or
any Group Member required to become a Loan Party pursuant to the terms of the
Loan Documents) (other than (x) any property described in paragraph (b), (c) or
(d) below and (y) any property subject to a Lien expressly permitted by clauses
(6)(A) and (B), (8), (9), (12), (16), (26), (29), (35) and (38) of the
definition of “Permitted Liens” to the extent and for so long as the obligations
relating to such Liens do not permit a Lien on such property in favor of the
Secured Parties) as to which the Administrative Agent, for the benefit of the
Secured Parties, does not have a perfected Lien, within 90120 days (or such
longer period as the Administrative Agent shall reasonably agree) (i) execute
and deliver to the Administrative Agent such amendments to the Security
Agreements or such other documents as the Administrative Agent reasonably deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in such property and (ii) take all
actions reasonably necessary or advisable to grant to the Administrative Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest (subject to Permitted Liens permitted under Section 6.7) in such
property, including the filing of Uniform Commercial Code or PPSA financing
statements or other filings in such jurisdictions as may be required by the
Security Agreements or by law or as may reasonably be requested by the
Administrative Agent.

(b) Subject to the last sentence of this paragraph, with respect to any interest
in any Material Property or any property constituting Borrowing Base Real
Property Collateral (to the extent included in the definition of Collateral)
either (i) owned at the Closing Date by any Loan Party or (ii) acquired by any
Loan Party (or any Group Member required to become a Loan Party pursuant to the
terms of the Loan Documents) after the Closing Date (other than any such real
property subject to a Lien expressly permitted by clauses (8), (9) and (38) of
the definition of “Permitted Liens” to the extent and for so long as the
obligations relating to such Liens do not permit a Lien on such property in
favor of the Secured Parties), within 90 days (or such longer period as the
Administrative Agent shall reasonably agree) (i) execute and deliver a Mortgage,
in favor of the Administrative Agent, for the benefit of the Secured Parties,
covering such interest in real property, (ii) in the case of Material Property
or real property constituting Borrowing Base Real Property Collateral located in
the United States, if requested by the Administrative Agent, provide the Lenders
with a Title Policy as well as a current ALTA survey thereof (or an existing
ALTA survey (accompanied if necessary by a “no-change” affidavit and/or other
documents) sufficient to remove the survey exception from the Title Policy and
to obtain survey coverage in the Title Policy), together with a surveyor’s
certificate in form reasonably acceptable to the Administrative Agent, (iii) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the enforceability of any such Mortgage and the Lien
created thereby, which opinions shall be in form and substance, and from
counsel,

 

- 195 -



--------------------------------------------------------------------------------

reasonably satisfactory to the Administrative Agent, and (iv) the materials
described in Section 4.1(a)(vi). Notwithstanding the foregoing, no Loan Party
(or any Group Member required to become a Loan Party pursuant to the terms of
the Loan Documents) shall be required to provide a Mortgage with respect to any
Non-Material Property (other than real property constituting Borrowing Base Real
Property Collateral) or any leasehold property pursuant to this Section 5.9(b).

(b) [Reserved].

(c) With respect to any new Subsidiary that is required to become a Subsidiary
Guarantor hereunder (which, for the purposes of this Section 5.9(c), shall
include (x) any Subsidiary created or acquired after the Closing Date by any
Group Member that is not a Non-Guarantor Subsidiary and is not designated by the
Borrower Representative pursuant to Section 5.12, (y) any existing Group Member
that ceases to be an Non-Guarantor Subsidiary and is not designated an
Unrestricted Subsidiary by the Borrower Representative pursuant to Section 5.12
(including as contemplated by the definition of “Immaterial Subsidiary”), and
(z) any Unrestricted Subsidiary that is designated or re-designated a Restricted
Subsidiary and is not a Non-Guarantor Subsidiary),) and any Subsidiary that the
Borrower Representative, at its option, elects to cause to become a Subsidiary
Guarantor, within ninety (90one hundred twenty (120) days (or such longer period
as the Administrative Agent shall reasonably agree) after the date of such
creation or acquisition or election (i) execute and deliver to the
Administrative Agent such amendments to this Agreement and the relevant Security
Agreements as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the relevant Secured Parties, a
perfected first priority security interest in the Capital Stock of such
Subsidiary that is owned by any Group Member, (ii) deliver to the Administrative
Agent the certificates representing such Capital Stock (if any), together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Group Member, (iii) cause such Subsidiary (A) to execute
and deliver to the Administrative Agent (I) a Guarantor Joinder Agreement or
such comparable documentation requested by the Administrative Agent to become a
Subsidiary Guarantor and (II) a joinder agreement to the relevant Security
Agreement, substantially in the form annexed thereto, (B) to take such actions
reasonably necessary or advisable to grant to the Administrative Agent for the
benefit of the relevant Secured Parties a perfected security interest in the
Collateral described in the relevant Security Agreement with respect to such
Subsidiary, including the filing of Uniform Commercial Code financing statements
or other filings in such jurisdictions as may be required by the relevant
Security Agreement or by law or as may be requested by the Administrative Agent,
and (C) to deliver to the Administrative Agent a certificate of such Subsidiary
Guarantor, in form and substance reasonably acceptable to the Administrative
Agent, with appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(d) With respect to any new Restricted Subsidiary that is directly owned by a
Loan Party and is an Excluded Domestic Subsidiary or Foreign Subsidiary and is a
Non-Guarantor Subsidiary (other than an Immaterial Subsidiary) created or
acquired after the Closing Date, within 90120 days (or such longer period as the
Administrative Agent shall reasonably

 

- 196 -



--------------------------------------------------------------------------------

agree) after the date of such creation or acquisition (i) execute and deliver to
the Administrative Agent such amendments to the U.S. Security Agreement or
Canadian Security Agreement, as applicable, and, to the extent requested by the
Administrative Agent, a security agreement compatible with the laws of such
Excluded Domestic Subsidiary’s or Foreign Subsidiary’s jurisdiction in form and
substance reasonably satisfactory to the Administrative Agent, in each case, as
the Administrative Agent reasonably deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the relevant Secured Parties, a
perfected first priority security interest (subject to Permitted Priority Liens)
in the Capital Stock of such Excluded Domestic Subsidiary or Foreign Subsidiary
that is owned by any such Loan Party (provided that in no event shall more than
65% of the total outstanding Capital Stock of any such Excluded Domestic
Subsidiary or Foreign Subsidiary be required to be so pledged), (ii) deliver to
the Administrative Agent the certificates (if any) representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Group Member, and take such other action
as may be necessary or, in the reasonable opinion of the Administrative Agent,
desirable to perfect the Administrative Agent’s security interest therein, and
(iii) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent; provided, that in the event the stamp, excise or similar
taxes of any jurisdiction applicable to the pledge of Capital Stock of any
Excluded Domestic Subsidiary or Foreign Subsidiary organized in such
jurisdiction are excessive in relation to customary practices or the benefit
afforded to the Secured Parties from such pledge and the compliance with the
provisions of this Section 5.9(d) would result in the imposition of such stamp,
excise or similar taxes on the Company and the Restricted Subsidiaries, the
Administrative Agent may elect not to require the Loan Parties to pledge such
Capital Stock of any such Excluded Domestic Subsidiary or Foreign Subsidiary or
not to require such pledge to be recorded or registered in any applicable
jurisdiction, or may defer such requirement to such date or time as the
Administrative Agent may determine.

(e) With respect to any new Non-Guarantor Subsidiary created or acquired after
the Closing Date by any Loan Party (but excluding any such Subsidiary that is an
Excluded Domestic Subsidiary or Foreign Subsidiary and any Non-Guarantor
Subsidiary to the extent a pledge of the Capital Stock of such entity is
prohibited by its Organizational Documents or requires the consent of any Person
party thereto (other than a Group Member)), within 90120 days (or such longer
period as the Administrative Agent shall reasonably agree) after the date of
such creation or acquisition (i) execute and deliver to the Administrative Agent
such amendments to this Agreement and the relevant Security Agreements as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the relevant Secured Parties, a perfected first
priority security interest (subject to Permitted Priority Liens) in the Capital
Stock of such Non-Guarantor Subsidiary that is owned by any Loan Party (to the
extent included in the definition of Collateral), (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock (if any),
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Group Member and (iii) cause such new
Subsidiary Guarantor to deliver to the Administrative Agent a certificate of
such Subsidiary Guarantor, in form and substance reasonably acceptable to the
Administrative Agent, with appropriate insertions and attachments.

 

- 197 -



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary in this Agreement (i) no actions in
any jurisdiction outside the United States and Canada shall be required in order
to create any security interests in assets located or titled outside of the
United States or Canada, or to perfect any security interests in such assets,
including any intellectual propertyIntellectual Property registered in any
jurisdiction outside the United States and Canada (it being understood that
there shall be no security agreements or pledge agreements governed under the
laws of any jurisdiction outside the United States and Canada) and (ii) in no
event shall control agreements or perfection by control or similar arrangements
be required with respect to any Collateral, other than in respect of
(x) certificated equity interests in the Company and the Restricted Subsidiaries
otherwise required to be pledged pursuant to the terms of any Loan Document,
(y) intercompany notes and other promissory notes held by any Loan Party
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof and (z) DDAs and securities accounts that
are not Excluded DDAs.

5.10 [Reserved].

5.11 Further Assurances. At any time or from time to time upon the reasonable
request of the Administrative Agent, at the expense of the Borrowers, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as the Administrative Agent may reasonably request in order to effect
fully the purposes of the Loan Documents. In furtherance and not in limitation
of the foregoing, the Loan Parties shall take such actions as the Administrative
Agent may reasonably request from time to time (including the execution and
delivery of guaranties, security agreements, pledge agreements, mortgages, deeds
of trust, landlord’s consents and estoppels, stock powers, financing statements
and other documents, the filing or recording of any of the foregoing, obtaining
of title insurance with respect to any of the foregoing that relates to an
interest in real property, and the delivery of stock certificates and other
collateral with respect to which perfection is obtained by possession, in each
case to the extent required by the applicable Security Documents) to ensure that
the Finance Obligations are guaranteed by the Guarantors, on a first priority
basis (subject to Permitted Priority Liens) and are secured by substantially all
of the assets (other than those assets specifically excluded by the terms of
this Agreement and the other Loan Documents) of the Loan Parties.

5.12 Designation of Unrestricted Subsidiaries. The Borrower Representative may
at any time after the Closing Date (upon direction from the board of directors
of Holdings) designate any Restricted Subsidiary as an Unrestricted Subsidiary
and subsequently re-designate any Unrestricted Subsidiary as a Restricted
Subsidiary, so long as (i) neither any Borrower nor JW Canada shall be
designated as an Unrestricted Subsidiary, (ii) no Restricted Subsidiary shall be
designated as an Unrestricted Subsidiary if at the time of such designation it
holds ABL Priority Collateral, (iii) no Restricted Subsidiary shall be
designated as an Unrestricted Subsidiary if at the time of such designation such
Restricted Subsidiary holds Indebtedness of, Equity Interests in, or any Lien on
the property of, a Loan Party, (iv) the Fixed Charge Coverage Ratio for the most
recently completed Test Period is not less than 2.00 to 1.00 calculated on a pro
forma basis giving effect to such designation or re-designation (as evidenced by
a Transaction Certificate delivered to the Administrative Agent promptly before
such designation or re-designation) and (v) no Default or Event of Default has
occurred and is continuing both before

 

- 198 -



--------------------------------------------------------------------------------

and after giving effect to such designation or re-designation or would result
therefrom. The designation of any Restricted Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an Investment by the
applicable Loan Party or Restricted Subsidiary therein at the date of
designation in an amount equal to the Fair Market Value of the applicable Loan
Party’s or Restricted Subsidiary’s investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (x) the
incurrence at the time of designation of Indebtedness or Liens of such
Subsidiary existing at such time, and (y) a return on any Investment by the
applicable Loan Party or Restricted Subsidiary in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the Fair Market Value
at the date of such designation of such Loan Party’s or such Restricted
Subsidiary’s Investment in such Subsidiary. At any time a Subsidiary is
designated as an Unrestricted Subsidiary hereunder, the Borrower Representative
shall cause such Subsidiary to be designated as an Unrestricted Subsidiary (or
any similar applicable term) under any Indebtedness permitted under Section 6.2
that is pari passu in right of payment with the Finance Obligations, and, in any
event, any Indebtedness described in Section 6.2(b)(ii) or (b)(vi).

5.13 ERISA; Canadian Defined Benefit Plans.

(a) Cause each Common Controlled Entity to maintain all Plans that are presently
in existence or may, from time to time, come into existence, in compliance with
the terms of any such Plan, ERISA, the Code and all other applicable laws,
except to the extent the failure to do so could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(b) None of the Canadian Borrowers or Restricted Subsidiaries that are Canadian
Subsidiaries shall, without the consent of the Administrative Agent,
(i) maintain, administer, contribute or have any liability in respect of any
Canadian Defined Benefit Plan, or (ii) acquire an interest in any Person if such
Person sponsors, maintains, administers or contributes to, or has any liability
in respect of any Canadian Defined Benefit Plan.

5.14 Use of Proceeds. The proceeds of any Loans made on the Closing Date shall
be used, together with the proceeds of the Term Loan Agreement, to pay the
consideration for the Transactions, to pay costs and expenses related to the
Transactions and for general corporate purposes (including acquisitions) of
Holdings and its Subsidiaries. Thereafter, the proceeds from Advances (including
Swingline Loans) and Letters of Credit shall be used for working capital,
Capital Expenditures and general corporate purposes of Holdings and its
Subsidiaries (including acquisitions) not in violation of the terms and
conditions contained herein and in the other Loan Documents. Without limiting
the foregoing or any other provision set forth herein, (x) no part of the
proceeds of any Loan or Letter of Credit will be used, directly or to any Loan
Party’s knowledge indirectly, to make any payments to a Sanctioned Person, to
fund any investments, loans or contributions in, or otherwise make such proceeds
available to, a Sanctioned Person to fund the operations, activities or business
of a Sanctioned Person, or in any other manner that would result in a violation
of Sanctions, and (y) no part of the proceeds of any Loan or Letter of Credit
will be used, directly or to any Loan Party’s knowledge indirectly, in
furtherance of an offer, payment, promise to pay or authorization of the payment
or giving of money, or anything

 

- 199 -



--------------------------------------------------------------------------------

else of value, to any person in violation of Sanctions, Anti-Corruption Laws or
Anti-Money Laundering Laws.

5.15 Appraisals. At any time that the Administrative Agent requests, the
Borrowers shall allow the Administrative Agent, at the expense of the Borrowers,
to appraise their Inventory and, in the case of the U.S. Borrowers, their
Borrowing Base Equipment and Borrowing Base Real Property Collateral (including
updates thereof); provided, that each appraisal of Inventory and Borrowing Base
Equipment shall be conducted by an appraiser reasonably satisfactory to the
Administrative Agent and, other than during an Enhanced Collateral Monitoring
Period or if a Default or Event of Default has occurred and is continuing,
reasonably satisfactory to the Borrower Representative (it being understood that
the persons engaged to conduct such appraisals prior to the Closing Date are
satisfactory to the Borrower Representative). It is understood and agreed that,
so long as no Event of Default has occurred or is continuing, the Administrative
Agent and the Lenders shall only be permitted to conduct: (x) 2 such appraisals
(or updates) with respect to Inventory per calendar year (or 1 such appraisal
per calendar (i) following the expiration of the Systems Update Period or
(ii) if at all times during such calendar year, (I) Global Excess Availability
is greater than the greater of (a) 40% of the Global Loan Cap in effect at such
time and (b) $100,000,000 and (II) the aggregate amount of the U.S. Usage plus
the Canadian Usage does not exceed the aggregate amount of the U.S. Borrowing
Base plus the Canadian Borrowing Base, in each case calculated without giving
effect to clauses (b), (c) and (d) thereof ), and (y) one such appraisal (or
update) with respect to Borrowing Base Equipment per calendar year and (z) one
such appraisal (or update) with respect to each parcel of Borrowing Base Real
Property Collateral per a calendar year; provided, that in any calendar year
during which an Enhanced Collateral Monitoring Period has occurred or is
continuing, the Administrative Agent shall be entitled to conduct (x) 3 such
appraisals (or updates) with respect to Inventory per calendar year (or 2 such
appraisals per calendar year following the expiration of the Systems Update
Period), and (y) 2 such appraisals (or updates) with respect to Borrowing Base
Equipment per calendar year, and (z) two such appraisals (or updates) with
respect to each parcel of Borrowing Base Real Property Collateral per calendar
year. For purposes of this Section 5.15, it is understood and agreed that a
single appraisal may consist of examinations conducted at multiple relevant
sites, both domestic and international, and involve one or more Borrowers and
their assets. The appraisals shall be prepared on a basis reasonably
satisfactory to the Administrative Agent, and such appraisals and updates shall
include, among other things, information required by applicable law and
regulations.

5.16 Field Examinations; Physical Inventories.

(a) At any time that the Administrative Agent requests, at the expense of the
Borrowers, the Borrowers shall allow the Administrative Agent to conduct field
examinations or updates thereof during normal business hours of the Loan
Parties; provided, that such field examinations shall be conducted by an
examiner satisfactory to the Administrative Agent and, other than during an
Enhanced Collateral Monitoring Period or if a Default or Event of Default has
occurred and is continuing, reasonably satisfactory to the Borrower
Representative (it being understood that the persons engaged to conduct such
examinations prior to the Closing Date are satisfactory to the Borrower
Representative). It is understood and agreed that, so long as no Event of
Default has occurred and is continuing, the Administrative Agent and the Lenders
may

 

- 200 -



--------------------------------------------------------------------------------

only conduct 2 such field examination (or updates) per calendar year (or 1 such
field examination (or update) per calendar year (i) following the expiration of
the Systems Update Period or (ii) if at all times during such calendar year,
(I) Global Excess Availability is greater than the greater of (a) 40% of the
Global Loan Cap in effect at such time and (b) $100,000,000 and (II) the
aggregate amount of the U.S. Usage plus the Canadian Usage does not exceed the
aggregate amount of the U.S. Borrowing Base plus the Canadian Borrowing Base, in
each case calculated without giving effect to clauses (b), (c) and (d) thereof)
and one such field examination or update per calendar year upon the expiration
of the Systems Update Period (each of which shall be at the sole expense of the
Borrowers); provided, that if the Administrative Agent notifies the Borrower
Representative that an Enhanced Collateral Monitoring Period exists, the
Administrative Agent shall be entitled to request three such field examinations
or updates per calendar year until the expiration of the Systems Update Period
and two such field examinations or updates per calendar year upon the expiration
of the Systems Update Period (each of which shall be at the sole expense of the
Borrowers). For purposes of this Section 5.16, it is understood and agreed that
a single field examination may consist of examinations conducted at multiple
relevant sites, both domestic and international, and involve one or more
relevant Borrowers and their assets.

(b) The Borrowers shall cause (i) not less than one physical inventory of all of
its locations to be undertaken each fiscal quarter taken substantially
consistent with the practices in place on the Closing Date or as otherwise are
reasonably satisfactory to the Administrative Agent of the Loan Parties and
(ii) periodic cycle counts of Inventory to be undertaken at each location, in
each case, at least once in each 12 month period, and at the expense of the Loan
Parties, in accordance with the Loan Parties’ usual business practices,
conducted using methodology routinely used by the Loan Parties in their ordinary
course of business with respect to such Inventory counts or as otherwise
consistent with standard and customary business practices, and shall post such
results to the Loan Parties’ stock ledgers and general ledgers, as applicable.
During the Systems Update Period, the Administrative Agent will be permitted to
oversee such physical inventory counts as it deems appropriate in its Permitted
Discretion and the Borrowers shall be responsible for all reasonable expenses
incurred in connection therewith.

5.17 Cash Management.

(a) Collection and Deposit Accounts.

(A) U.S. Facility. On or prior to the Closing Date, the U.S. Borrowers shall and
shall cause each of the other U.S. Loan Parties to (A) establish and maintain
one or more U.S. Collection DDAs with Wells Fargo (which U.S. Collection DDAs
shall, in each case, be subject to a Depositary Bank Agreement among the
applicable Borrower, the Administrative Agent and Wells Fargo) and take such
reasonable steps to ensure that all of its and the other U.S. Loan Parties’
Account Debtors forward payment of the amounts owed by them directly to the U.S.
Collection DDAs, and (B) deposit or cause to be deposited promptly, and in any
event no later than the second Business Day after the date of receipt thereof,
all of their collections into the U.S. Collection DDAs.

(B) Canadian Facility. On or prior to the Closing Date, the Canadian Borrowers
shall and shall cause each of the other Canadian Loan Parties to (A) establish

 

- 201 -



--------------------------------------------------------------------------------

and/or maintain one or more Canadian Collection DDAs with a depository bank
reasonably satisfactory to the Administrative Agent (which Canadian Collection
DDAs shall, in each case, be subject to a Depositary Bank Agreement among the
applicable Borrower, the Administrative Agent and the applicable depository
bank) and take such reasonable steps to ensure that all of its and the other
Canadian Loan Parties’ Account Debtors forward payment of the amounts owed by
them directly to the Canadian Collection DDA, and (B) deposit or cause to be
deposited promptly, and in any event no later than the second Business Day after
the date of receipt thereof, all of their collections into the Canadian
Collection DDA.

(C) Other DDAs. The Loan Parties shall cause each of their DDAs and securities
accounts not constituting Collection DDAs (other than Excluded DDAs) to be
subject to a Depositary Bank Agreement among the applicable Loan Party, the
Administrative Agent and the applicable depository bank.

(b) Cash Dominion.

(i) U.S. Facility. At all times during a Cash Dominion Period (including the
first and last day thereof), all amounts in the U.S. Collection DDAs shall be
remitted daily to the U.S. Agent’s Account and shall be applied by the
Administrative Agent on a daily basis to the U.S. Finance Obligations
outstanding and thereafter to the U.S. Borrowers (to be wired to the U.S.
Designated Account) or such other Person entitled thereto under applicable law.

(ii) Canadian Facility. At all times during a Cash Dominion Period (including
the first and last day thereof), all amounts in the Canadian Collection DDAs
shall be remitted daily to the Canadian Agent’s Account and shall be applied by
the Administrative Agent on a daily basis to the Canadian Finance Obligations
outstanding and thereafter to the Canadian Borrowers (to be wired to the
Canadian Designated Account) or such other Person entitled thereto under
applicable law.

(c) Cash Management at Wells Fargo. The U.S. Borrowers establish and/or maintain
their primary depository and treasury management relationships with Wells Fargo
or its Affiliates. In furtherance of the foregoing, each U.S. Collection DDA
shall be maintained at Wells Fargo at all times during the term of this
Agreement.

5.18 Post-Closing Obligations. Notwithstanding the conditions precedent set
forth in Section 4.1 above, the Borrowers have informed the Administrative Agent
and the Lenders that certain items required to be delivered to Administrative
Agent or otherwise satisfied as conditions precedent to the effectiveness of
this Agreement will not be delivered to Administrative Agent as of the date
hereof. As an accommodation to the Borrowers, the Administrative Agent and the
Lenders have agreed to make the Loans available under this Agreement
notwithstanding that such conditions to closing have not been satisfied (but
subject to the other conditions set forth herein). In consideration of such
accommodation, the Borrowers hereby agree to take, and cause each other Loan
Party to take, each of the actions described on Schedule 5.18 attached hereto,
in each case in the manner and by the dates set forth thereon, or such later
dates as may be agreed to by Administrative Agent in its sole discretion.

 

- 202 -



--------------------------------------------------------------------------------

SECTION 6. NEGATIVE COVENANTS.

Holdings and the other Loan Parties hereby jointly and severally agree that,
until all Commitments have been terminated and the principal of and interest on
each Loan, all fees and all other expenses or amounts payable under any Loan
Document shall have been paid in full (other than contingent indemnification and
reimbursement obligations for which no claim has been made) and all Letters of
Credit have been canceled, have expired or have been Collateralized, each of
Holdings and the Company shall, and shall cause the Restricted Subsidiaries to
comply with this Section 6.

6.1 Fixed Charge Coverage Ratio. Upon the occurrence an during the continuance
of any Financial Covenant Trigger Period, the Company and the Restricted
Subsidiaries, on a consolidated basis, will not, without the consent of the
Required Lenders, permit the Fixed Charge Coverage Ratio, calculated on the last
day of the most recently completed period for which financial statements were
delivered (or required to be delivered) pursuant to Section 5.1(a), (b) or (c),
to be less than 1.0 to 1.0.

6.2 Limitation on Incurrence of Indebtedness.

(a) Subject to Section 6.2(b) below, the Company shall not, and shall not permit
any of the Restricted Subsidiaries to, directly or indirectly, Incur any
Indebtedness (including Acquired Indebtedness).

(b) The limitations set forth in Section 6.2(a) shall not apply to
(collectively,

“Permitted Debt”):

(i) Indebtedness Incurred pursuant to this Agreement and any other Loan
Document;

(ii) (x) Indebtedness Incurred pursuant to the Term Loan Agreement in an
aggregate principal amount not to exceed $1,611,637,500440,000,000 plus the
principal amount of incremental facilities (the “Term Loan Incremental
Facilities”) incurred from time to time under the Term Loan Agreement; provided
that (A) such Term Loan Incremental Facilities are permitted to be incurred
under the Term Loan Agreement as in effect on the Amendment No. 23 Effective
Date, (B) Indebtedness Incurred under such Term Loan Incremental Facilities is
subject to the ABL-Term Intercreditor Agreement and (C) the Indebtedness
Incurred under such Term Loan Incremental Facilities does not require any
amortization of more than 5.0% of the original principal amount thereof prior to
the date that is ninety-one (91) days after the Revolving Termination Date, and
(y) the incurrence by the Company and any Guarantor of Indebtedness under the
Senior Notes in an aggregate principal amount not to exceed $800,000,000 and the
guarantees thereof, as applicable;

(iii) Indebtedness existing on the ClosingAmendment No. 3 Effective Date (other
than Indebtedness described in clauses (i) and (ii) of this Section 6.2(b)),
provided that inany Indebtedness in excess of $7,50020,000,000 (other than

 

- 203 -



--------------------------------------------------------------------------------

intercompany Indebtedness among the Loan Parties) shall be listedset forth on
Schedule 6.2 hereto;

(iv) [Reserved;];

(v) [Reserved;];

(vi) Indebtedness of the Company or any of the Restricted Subsidiaries in any
amount so long as each of the following conditions are met: (i) such
Indebtedness does not require amortization of more than 5.0% of the original
principal amount thereof prior to the date that is ninety-one (91) days after
the Revolving Termination Date, (ii) no Event of Default has occurred and is
continuing at the time such Indebtedness is incurred and (iii) the Fixed Charge
Coverage Ratio for the most recently ended Test Period would be (x) to the
extent the aggregate principal amount of all such Indebtedness Incurred after
the ClosingAmendment No. 3 Effective Date calculated on a pro forma basis after
giving effect to all such Indebtedness pursuant to this clause (vi) equals or
exceeds $100200,000,000, at least 1.2 to 1.0 or (y) to the extent the aggregate
principal amount of all such Indebtedness Incurred after the ClosingAmendment
No. 3 Effective Date calculated on a pro forma basis after giving effect to all
such Indebtedness pursuant to this clause (vi) does not exceed $100200,000,000,
the Fixed Charge Coverage Ratio for the applicable Test Period would be at least
1.0 to 1.0 calculated on a pro forma basis after giving effect to such
Incurrence); provided, that for any single or series of related Incurrences
under this clause (vi) in excess of $2030,000,000, the Borrower Representative
shall have delivered a Transaction Certificate to the Administrative Agent
promptly before any such Incurrences evidencing compliance with the foregoing;

(vii) Indebtedness (including Capitalized Lease Obligations, mortgage financings
or purchase money obligations) Incurred by the Company or any of its Restricted
Subsidiaries to finance or Refinance, all or any part of the acquisition,
purchase, lease, construction, design, installation, repair, replacement or
improvement of property (real or personal), plant or equipment or other fixed or
capital assets used or useful in the business of the Company or its Restricted
Subsidiaries, in an aggregate principal amount, including all Indebtedness
Incurred to renew, refund, Refinance, replace, defease or discharge any
Indebtedness Incurred pursuant to this clause (vii), not to exceed the greater
of $50125,000,000 and 24.25% of Total Assets (at the time such Indebtedness is
Incurred) at any one time outstanding;

(viii) Indebtedness (x) in respect of any bankers’ acceptance, bank guarantees,
discounted bill of exchange or the discounting or factoring of receivables for
credit management purposes, warehouse receipt or similar facilities, and
reinvestment obligations related thereto, entered into in the ordinary course of
business, and (y) constituting reimbursement obligations with respect to letters
of credit, bank guarantees, banker’s acceptances, warehouse receipts, or similar
instruments issued or created in the ordinary course of business, including
letters of credit in respect of workers’ compensation claims, health, disability
or other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation claims; provided that

 

- 204 -



--------------------------------------------------------------------------------

upon the drawing of such letters of credit or the Incurrence of such
Indebtedness, such obligations are reimbursed within thirty (30) days following
such drawing, health, disability or other employee benefits or property,
casualty or liability insurance;

(ix) Indebtedness arising from agreements of the Company or any of the
Restricted Subsidiaries providing for indemnification adjustment of purchase
price, earnout or similar obligations, in each case, Incurred in connection with
a Permitted Acquisitionthe acquisition or disposition of any business, assets or
a Subsidiary of the Company in accordance with the terms of this Agreement,
other than guarantees of Indebtedness Incurred by any Person acquiring all or
any portion of such disposed business, assets or Subsidiary of the Company and
its Restricted Subsidiaries for the purpose of financing such acquisition;

(x) [Reserved.];

(xi) Indebtedness of (a) a Restricted Subsidiary to the Company or (b) the
Company or any Restricted Subsidiary to any other Restricted Subsidiary;
provided, however that if the Company, any other Borrower or a Loan
PartyGuarantor Incurs such Indebtedness to a Restricted Subsidiary that is not a
Loan PartyBorrower or a Guarantor, such Indebtedness, as applicable, is
expressly subordinated in right of payment to the Loans or the Guarantee of such
Loan Party, as the case may be, and is permitted pursuant to Section 6.3;
provided, further, that any subsequent issuance or transfer of any Capital Stock
or any other event that results in any Restricted Subsidiary lending such
Indebtedness ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such Indebtedness (except to a Borrower or another Restricted
Subsidiary) shall be deemed, in each case, to be an Incurrence of such
Indebtedness as applicable;

(xii) Hedging Obligations that are Incurred in the ordinary course of business
(and not for speculative purposes): (1) for the purpose of fixing or hedging
interest rate risk with respect to any Indebtedness that is permitted by the
terms of this Agreement to be outstanding; (2) for the purpose of fixing or
hedging currency exchange rate risk with respect to any currency exchanges; or
(3) for the purpose of fixing or hedging commodity price risk with respect to
any commodity purchases;);

(xiii) obligations (including reimbursement in respect of self-insurance and
obligations with respect to letters of credit and bank guarantees) in respect of
performance, bid, appeal and surety bonds, performance and completion
guarantees, statutory, export or import indemnities, customs and completion
guarantees (not for borrowed money) and similar obligations provided by the
Company or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case, in the ordinary course of business and consistent with past practice;

(xiv) so as no Specified Event of Default has occurred or is continuing both
before and after giving effect to such Incurrence or would result therefrom,
Indebtedness in an aggregate principal amount that, when aggregated with the
principal amount of all other Indebtedness then outstanding and Incurred
pursuant to this

 

- 205 -



--------------------------------------------------------------------------------

clauseclauses (xiv) and (xxx), does not exceed the greater of $75250,000,000 and
3.258.50% of Total Assets (at the time such Indebtedness is Incurred) at any one
time outstanding;

(xv) any guarantee by the CompanyHoldings or any of theits Restricted
Subsidiaries of Indebtedness or other obligations of the CompanyHoldings or any
of the Restricted Subsidiaries so long as the Incurrence of such Indebtedness or
other obligations by the CompanyHoldings or such Restricted Subsidiary is
permitted under the terms of this Agreement and, in the event of a guarantee of
an obligation of a Person in another country of origin, such Investment is
otherwise permitted hereunder; provided that guarantees by a Loan Party of
Indebtedness or other obligations of any Restricted Subsidiary that is not a
Loan Party shall be subject to Section 6.3; provided, further, that if such
Indebtedness is by its express terms subordinated in right of payment to the
Loans or the Guarantee of any such Loan Party, any such guarantee of Holdings or
such Restricted Subsidiary with respect to such Indebtedness shall be
subordinated in right of payment to the Guarantee of Holdings or such Loan
PartyRestricted Subsidiary substantially to the same extent as such Indebtedness
is subordinated to the Loans or the Guarantee of Holdings or such Loan
PartyRestricted Subsidiary, as applicable;

(xvi) any Indebtedness Incurred pursuant to Sale Leaseback Transactions
permitted pursuant to Section 6.9;

(xvii) the Incurrence by the Company or any of the Restricted Subsidiaries of
Indebtedness of a Restricted Subsidiary of the Company that serves to refund,
Refinance, replace or defease any Indebtedness Incurred as permitted under
clauses (b)(ii) (provided any such Refinancing is in compliance with the terms
of the ABL- Term Intercreditor Agreement), (b)(iii) and (b)(xiv)), of this
Section 6.2(b) or any Indebtedness, Incurred to so refund or Refinance such
Indebtedness, including any additional Indebtedness, Incurred to pay accrued and
unpaid interest, fees and expenses, including any premium and defeasance costs
and fees in connection therewith (subject to the following proviso, “Refinancing
Indebtedness”) prior to its respective maturity; provided, however that such
Refinancing Indebtedness:

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, being refunded or Refinanced;

(B) has a Stated Maturity which is no earlier than the Stated Maturity of the
Indebtedness being refunded or refinanced;

(C) to the extent such Refinancing Indebtedness Refinances Subordinated
Indebtedness, such Refinancing Indebtedness is Subordinated Indebtedness;

(D) is Incurred in an aggregate principal amount (or if issued with original
issue discount an aggregate issue price) that is equal to or less than the sum
of (x) the aggregate principal amount (or if issued with original issue
discount, the aggregate accreted value) then outstanding of the Indebtedness
being Refinanced plus (y)

 

- 206 -



--------------------------------------------------------------------------------

the amount necessary to pay accrued and unpaid interest, fees and expenses,
including any premium and defeasance costs and fees Incurred in connection with
such Refinancing; and

(E) shall not include (x) Indebtedness of a Subsidiary that is not a Guarantor
that Refinances Indebtedness of the Borrowers; (y) Indebtedness of a Subsidiary
that is not a Guarantor that Refinances Indebtedness of a Guarantor; or
(z) Indebtedness of the Company or a Restricted Subsidiary that Refinances
Indebtedness of an Unrestricted Subsidiary.

(xviii) (w) Settlement Indebtedness, (x) Indebtedness arising from (x) Cash
Management Services and, (y) Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business; provided that, in
the case of this clause (y), such Indebtedness is extinguished within ten
Business Days of its Incurrence and (z) other Indebtedness in respect of
customary netting services, automated clearinghouse arrangements, overdraft
protections and similar arrangements, in each case, in connection with deposit
accounts;

(xix) Indebtedness of the Company or any of the Restricted Subsidiaries
supported by a letter of credit or bank guarantee issued pursuant to this
Agreement, in a principal amount not in excess of the stated amount of such
letter of credit or bank guarantee;

(xx) Contribution Indebtedness;

(xxi) Indebtedness of the Company or any of the Restricted Subsidiaries
consisting of (x) the financing of insurance premiums or (y) take-or-pay
obligations contained in supply arrangements;

(xxii) [reservedReserved];

(xxiii) Indebtedness (A) of any Person that becomes or is merged with or into
the Company or any of its Restricted Subsidiaries in connection with a Permitted
Acquisition; provided that (I) such Indebtedness exists at the time such Person
becomes or is merged with or into the Company or any of its Restricted
Subsidiaries and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (II) unless Global Excess Availability on such
dateB) incurred by the Company or any of its Restricted Subsidiaries to finance
all or a portion of the purchase price in connection with an acquisition
permitted by Section 6.3; provided that the principal amount of Indebtedness
incurred pursuant to this clause (xxiii) shall not exceed in the aggregate the
greater of $175,000,000 and 5% of the Total Assets unless (1) unless Global
Excess Availability on the date of such incurrence and for each day during the
30-day period immediately preceding such date is equal to or greater than the
Level 12 Availability Trigger Amount (calculated on a pro forma basis after
giving effect to such Incurrence), such Indebtedness shall not exceed the
greater of $20,000,000 and 1.0% of Total Assets (at the time such Indebtedness
is Incurred) at any one time outstanding and (B) incurred

 

- 207 -



--------------------------------------------------------------------------------

by the Company or any of its Restricted Subsidiaries to finance all or a portion
of the purchase price in connection with an acquisition permitted by
Section 6.3; provided that in the case of this clause (xxiii)(B),) and (2) the
Fixed Charge Coverage Ratio for the most recently ended Test Period (x) is at
least 2.0 to 1.0 calculated on a pro forma basis or (y) would not be less than
such ratio for the Company and its Restricted Subsidiaries immediately prior to
such acquisition or merger; provided, further, that in the case of both clauses
(A) and (B), for any single or series of related Incurrences under such clauses,
the Borrower Representative shall have delivered a Transaction Certificate to
the Administrative Agent promptly before any such Incurrences evidencing
compliance with the foregoing;

(xxiv) Indebtedness Incurred by the Company or any of its Restricted
Subsidiaries to the extent that the net proceeds thereof are promptly deposited
to defease or to satisfy and discharge the Finance Obligations;

(xxv) Guarantees (A) Incurred in the ordinary course of business in respect of
obligations of (or to) suppliers, customers, franchisees, lessors and licensees
that, in each case, are non-Affiliates or (B) subject to
Section 6.2(b)(xxixxxx), otherwise constituting Investments permitted under this
Agreement;

(xxvi) Indebtedness issued by the Company or any of the Restricted Subsidiaries
to current or former employees, directors, managers and consultants thereof,
their respective estates, spouses or former spouses, in each case to finance the
purchase or redemption of Equity Interests of the Company or any direct or
indirect parent company of the Company to the extent described in
Section 6.3(b)(iv);

(xxvii) Indebtedness owed on a short-term basis of no longer than 30 days to
banks and other financial institutions Incurred in the ordinary course of
business of the Company or the Restricted Subsidiaries with such banks or
financial institutions that arises in connection with ordinary banking
arrangements to manage cash balances of the Company and the Restricted
Subsidiaries;

(xxviii) customer deposits and advance payments received in the ordinary course
of business from customers for goods purchased in the ordinary course of
business;

(xxix) Indebtedness consisting of obligations under deferred compensation
(including indemnification obligations, obligations in respect of purchase price
adjustments, earn-outs, incentive non-competes and other contingent obligations)
or other similar arrangements incurred or assumed in connection with any
acquisition or other investment or any disposition, in each case, not prohibited
under this Agreement; and

(xxix)(xxx) Indebtedness Incurred by Restricted Subsidiaries that are not Loan
Parties not to exceed the greater of $200,000,000 and 8.507.0% of Total Assets
(at the time such Indebtedness is Incurred) at any one time outstanding;
provided that no portion of such Indebtedness shall be guaranteed by, be
recourse to, or otherwise obligate

 

- 208 -



--------------------------------------------------------------------------------

a Loan Party (such liability being, a “Loan Party Guarantee”), or subject,
directly or indirectly, contingently or otherwise any property or asset of a
Loan Party to a Lien, in each case unless permitted under Section 6.3; and

(xxx)(xxxi) Indebtedness of joint ventures not to exceed the greater of
$20,000,000 and 1.0% of Total Assets (at the time such Indebtedness is Incurred)
at any one time outstanding.; and

(xxxii) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxxi).

(c) For purposes of determining compliance with this Section 6.2, in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of more
than one of the categories of Permitted Debt, the Borrower Representative shall,
in its sole discretion, at the time of Incurrence, divide, classify or
reclassify, or at any later time divide, classify or reclassify, such item of
Indebtedness (or any portion thereof) in any manner that complies with this
Section 6.2.; provided that all Indebtedness incurred or outstanding hereunder
on the Amendment No. 3 Effective Date will, at all times, be treated as incurred
under Section 6.2(b)(i) and (ii), respectively, and may not be reclassified.
With respect to unsecured Permitted Debt originally incurred under clause (vii),
(xiii) and (xxx) of this Section 6.2, if at any time that the Company would be
entitled to have incurred any then-outstanding item of Indebtedness under
Section 6.2(b)(vi), such item of Indebtedness shall be automatically
reclassified into an item of Indebtedness incurred pursuant to
Section 6.2(b)(vi). For purposes of determining compliance with this
Section 6.2, with respect to Indebtedness Incurred, reborrowings of amounts
previously repaid pursuant to “cash sweep” provisions or any similar provisions
that provide that Indebtedness is deemed to be repaid daily (or otherwise
periodically) shall only be deemed for purposes of this Section 6.2 to have been
Incurred on the date such Indebtedness was first Incurred and not on the date of
any subsequent reborrowing thereof. Accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms and
increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies will not be deemed to be an
Incurrence of Indebtedness for purposes of this Section 6.2 (it being understood
that any Indebtedness Incurred with an original issue discount will be valued at
100% of the face amount thereof). For the avoidance of doubt, the outstanding
principal amount of any particular Indebtedness shall be counted only once.
Guarantees of, or obligations in respect of letters of credit relating to,
Indebtedness that is otherwise included in the determination of a particular
amount of Indebtedness shall not be included in the determination of such amount
of Indebtedness, provided that the Incurrence of the Indebtedness represented by
such guarantee or letter of credit, as the case may be, was in compliance with
this Section 6.2.

(d) For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, in the case of term debt, or first committed or
first Incurred (whichever yields the lower U.S. dollar

 

- 209 -



--------------------------------------------------------------------------------

equivalent), in the case of revolving credit debt; provided that if such
Indebtedness is Incurred to Refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable U.S.
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being Refinanced(i) the principal amount
of such Indebtedness being Refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing. The principal amount of any Indebtedness
incurred to refinance other Indebtedness, if incurred in a different currency
from the Indebtedness being refinanced, shall be calculated based on the
currency exchange rate applicable to the currencies in which such respective
Indebtedness is denominated that is in effect on the date of such refinancing.

6.3 Limitation on Restricted Payments; Investments.

(a) The Company shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly:

(i) pay any dividend or make any distribution on account of Holdings’, the
Company’s or any of the Restricted Subsidiaries’ Equity Interests, including any
payment made in connection with any merger or consolidation involving the
Company (other than dividends, payments or distributions (A) payable solely in
Equity Interests (other than Disqualified Stock) of the Company or to the
Company and the Restricted Subsidiaries; or (B) by a Restricted Subsidiary so
long as, in the case of any dividend or distribution payable on or in respect of
any class or series of securities issued by a Restricted Subsidiary other than a
Wholly Owned Restricted Subsidiary, the Company or another Restricted Subsidiary
receives at least its pro rata share of such dividend or distribution in
accordance with its Equity Interests in such class or series of securities);

(ii) purchase or otherwise acquire or retire for value any Equity Interests of
Holdings, any Borrower or any other direct or indirect parent of any Borrower;

(iii) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case prior to any scheduled repayment or
scheduled maturity, any Subordinated Indebtedness (other than the payment,
redemption, repurchase, defeasance, acquisition or retirement of
(A) Subordinated Indebtedness in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such payment, redemption, repurchase, defeasance,
acquisition or retirement and (B) Indebtedness permitted under
Section 6.2(b)(xi));

(iv) make any voluntary principal payment on or otherwise acquire or retire for
value, in each case prior to any scheduled repayment or scheduled maturity, any
portion of the Term Loans; or the Senior Notes; or

 

- 210 -



--------------------------------------------------------------------------------

(v) make any Restricted Investment; or

(vi)(v) make any payments under the Management Agreement.

(all such payments and other actions set forth in clauses (i) through
(iv) above, other than any of the exceptions thereto, being collectively
referred to as “Restricted Payments”).

(b) The provisions of Section 6.3(a) will not prohibit:

(i) the payment of any dividend or distribution or consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
the giving of a redemption notice related thereto, if at the date of declaration
or notice such payment would have complied with the provisions of this
Agreement;

(ii) the Amendment No. 1 Distribution and, any Additional Amendment No. 1
Distributions; and the Amendment No. 4 Prepayment (as defined in the Term Loan
Credit Agreement);

(iii) the redemption, repurchase, defeasance or other acquisition or retirement
of Subordinated Indebtedness of the Company or any Restricted Subsidiary made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of the Company or a Restricted Subsidiary that is Incurred in
accordance with Section 6.2 so long as:

(1) the principal amount of such new Indebtedness does not exceed the principal
amount (or accreted value, if applicable) of the Subordinated Indebtedness being
so redeemed, repurchased, defeased, acquired or retired for value (plus accrued
and unpaid interest, fees and expenses, including any premium and defeasance
costs, required to be paid under the terms of the instrument governing the
Subordinated Indebtedness being so redeemed, repurchased, defeased, acquired or
retired plus any fees and expenses Incurred in connection therewith, including
reasonable tender premiums);

(2) such Indebtedness is subordinated to the Facilities or the related
Guarantee, as the case may be, at least to the same extent as the Subordinated
Indebtedness so purchased, exchanged, redeemed, repurchased, defeased, acquired
or retired for value;

(3) such Indebtedness has a final scheduled maturity no earlier than the final
scheduled maturity date of the Subordinated Indebtedness being so redeemed,
repurchased, defeased, acquired or retired; and

(4) such Indebtedness has a Weighted Average Life to Maturity that is not less
than the remaining Weighted Average Life to Maturity of the Subordinated
Indebtedness being so redeemed, repurchased, defeased, acquired or retired;

 

- 211 -



--------------------------------------------------------------------------------

(iv) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the purchase, retirement, redemption or
other acquisition (or the payment of dividends to the Company or any other
direct or indirect parent of the Company for value) of Equity Interests of the
Company or any other direct or indirect parent of the Company held by any
future, present or former employee or director of the Company or any direct or
indirect parent of the Company or any Subsidiary of the Company or their estates
or the beneficiaries of such estates pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or other
similar agreement or arrangement; provided that the aggregate amounts paid under
this clause (iv) do not exceed $1015,000,000 in any calendar year, which shall
increase to $15,000,000 subsequent to the consummation of an Initial Public
Offering by the Company or any direct or indirect parent of the Company (with
unused amounts in any calendar year being carried over to the immediately
succeeding calendar year subject to a maximum (without giving effect to the
following proviso) of $15,000,000 in any calendar year, which shall increase to
$25,000,000 subsequent to the consummation of an Initial Public Offering by the
Company or any direct or indirect parent of the Companyin any calendar year);
provided, further, that such amount in any calendar year may be increased by an
amount not to exceed:

(A) the cash proceeds received by the Company or any of its Restricted
Subsidiaries from the sale of Equity Interests (other than Disqualified Stock)
of the Company or any other direct or indirect parent of the Company (to the
extent contributed to the Company) to members of management, directors or
consultants of the Company or its Restricted Subsidiaries or any other direct or
indirect parent of the Company that occurs after the Closing Date; plus

(B) the cash proceeds of key man life insurance policies received by the Company
or any direct or indirect parent of the Company (to the extent contributed to
the Company) after the Closing Date;

provided that the Borrower Representative may elect to apply all or any portion
of the aggregate increase contemplated by clauses (A) and (B) above in any
calendar year; in addition, cancellation of Indebtedness owing to the Company
from any current or former officer, director or employee (or any permitted
transferees thereof) of the Company or any of the Restricted Subsidiaries (or
any direct or indirect parent company thereof), in connection with a repurchase
of Equity Interests of the Company from such Persons will not be deemed to
constitute a Restricted Payment for purposes of this Section 6.3 or any other
provisions of this Agreement;.

(v) other Restricted Payments in an aggregate amount, taken together with all
other Restricted Payments made pursuant to this clause (v) subsequent to the
Amendment No. 3 Effective Date, not to exceed the greater of $20,000,000 and
0.90% of Total Assets (at the time such Restricted Payment is made).

(v)(vi) [Reserved.].

(vi) Reserved.

 

- 212 -



--------------------------------------------------------------------------------

(vii) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the payment of dividends or distributions
or the purchase or other acquisition or retirement for value of any Equity
Interests of Holdings or any other direct or indirect parent of any Borrower so
long as either (A) Global Excess Availability on the date of such Restricted
Payment and for each day during the 30-day period immediately preceding such
date is equal to or greater than the Level 3 Availability Trigger Amount on a
pro forma basis giving effect to such Restricted Payment or (B) both (x) Global
Excess Availability on the date of such Restricted Payment and for each day
during the 30-day period immediately preceding such date is equal to or greater
than the Level 2 Availability Trigger Amount and (y) the Fixed Charge Coverage
Ratio for the applicable Test Period is not less than 1.10 to 1.0, in each case
calculated on a pro forma basis giving effect to such Restricted Payment;
provided that for any single or series of related payments in excess of
$2030,000,000 made pursuant to this clause (vii), the Borrower Representative
shall have delivered a Transaction Certificate to the Administrative Agent
promptly before the making of any such Restricted Payment evidencing compliance
with the foregoing;

(viii) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the redemption, repurchase, defeasance,
retirement or other acquisition of any Subordinated Indebtedness of the Company
or any direct or indirect parent of the Company so long as Global Excess
Availability on the date of such either (A) Global Excess Availability on the
date of such Restricted Payment and for each day during the 30-day period
immediately preceding such date is equal to or greater than the Level 3
Availability Trigger Amount on a pro forma basis giving effect to such
Restricted Payment or (B) both (x) Global Excess Availability on the date of
such prepayment and for each day during the 30-day period immediately preceding
such date is equal to or greater than the Level 2 Availability Trigger Amount
and (y) the Fixed Charge Coverage Ratio for the applicable Test Period is not
less than 1.10 to 1.0, in each case calculated on a pro forma basis giving
effect to such prepayment; provided that for any single or series of related
payments in excess of $2030,000,000 made pursuant to this clause (viii), the
Borrower Representative shall have delivered a Transaction Certificate to the
Administrative Agent promptly before the making of any such payment evidencing
compliance with the foregoing;

(ix) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, acquisitions by the Company or any
Restricted Subsidiary of the majority of the Capital Stock of Persons or of
assets constituting a division or business unit of, or product line or line of
business, including research and development and related assets in respect of
any product, or all or substantially all of the assets of a Person (including in
connection with an Approved European Acquisition) (each a “Permitted
Acquisition”); provided, that (i) no Default or Event of Default has occurred or
is continuing both before and after giving effect to such Permitted Acquisition
or would result therefrom, (ii) the line of business of the acquired entity
shall be similar, ancillary, complementary or related to, or a reasonable
extension, development or expansion of, the businesses conducted by the Company
and the Restricted Subsidiaries, (iii) any Person acquired shall become, and any
Person acquiring assets

 

- 213 -



--------------------------------------------------------------------------------

shall be, a Restricted Subsidiary (unless designated as an Unrestricted
Subsidiary), (iv) the board of directors (or organizational equivalent) and, if
required by applicable law, the equityholders of the acquired entity, shall have
consented to such acquisition, (v) the Permitted Acquisition must constitute a
Permitted Investment permitted to be incurred pursuant to clause (6), (9) and/or
(22) of such definition and (vi) Holdings, the Borrowers and such Restricted
Subsidiary shall take, and shall cause such Person to take, all actions required
under Section 5.9 in connection therewith; provided, that, except as set forth
in the definitions of Eligible Accounts and Eligible Inventory, the inclusion of
any assets of a Borrower acquired pursuant to a Permitted Acquisition in any
Borrowing Base shall be subject to the completion of all field examinations,
appraisals and other necessary diligence related thereto and to all eligibility
criteria;

(x) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (A) prior to any Initial Public Offering
by the Company or any direct or indirect parent of the Company, Restricted
Payments in an aggregate amount, taken together with all other Restricted
Payments made pursuant to this clause (x), not to exceed $30,000,000 and (B) on
or after any Initial Public Offering by the Company or any direct or indirect
parent of the Company, the greater of (I) the amount of Restricted Payments
available to be made pursuant to subclause (A) of this clause (x) and (II) the
net proceeds received by the Company or any direct or indirect parent of the
CompanyHoldings from suchthe Initial Public Offering, in an aggregate amount not
to exceed, on a per annum basis, 6% of the market capitalization of the common
stock issued in suchthe Initial Public Offering;

(xi) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the distribution, as a dividend or
otherwise, of shares of Capital Stock or other securities of, or Indebtedness
owed to, the Company or any of the Restricted Subsidiaries, Unrestricted
Subsidiaries;

(xii) so long as the Company or any of the Restricted Subsidiaries is a member
of a group filing a consolidated, unitary combined or similar income tax return,
the payment of any dividends or other distributions to any direct or indirect
parentthe making of the Companyloans or a Restricted Subsidiaryadvances to
Holdings in amounts required for such parentHoldings to pay U.S. federal, state,
foreign and/or local income taxes (as the case may be) imposed on a
consolidated, combined, unitary or similar basis to the extent such income taxes
are attributable to the income of a Group Member (and, to the extent of the
amounts actually received by a Group Member from an Unrestricted Subsidiary,
amounts required to pay such taxes to the extent attributable to the income of
such Unrestricted Subsidiary paid to a Group Member), as the case may be;
provided that in each case the amount of such payments in respect of any tax
yeareach taxable period does not exceed the amount that the Company or suchand
its Restricted Subsidiary, as the case may be, would have been required to pay
in respect of U.S., federal, state, foreign and local taxes (as the case may be)
for such yearsuch taxable period had the Company or suchand its Restricted
Subsidiary paid such taxesSubsidiaries were treated as a consolidated, combined,
unitary or similar income tax group with the Company as the

 

- 214 -



--------------------------------------------------------------------------------

corporate common parent of such stand-alone taxpayer (or stand-alonetax group)
(reduced by any such taxes paid directly by the Company or such Restricted
Subsidiary);

(xiii) the payment of dividends, other distributions or other amounts to, or the
making of loans or advances to any direct or indirect parent, in the amount
required for such entity to, if applicable:

(A) pay reasonable amounts equal to the amounts required for any direct or
indirect parent of the Company to pay fees and expenses (including franchise or
similar taxes) required to maintain its corporate existence, customary salary,
bonus and other benefits payable to, and indemnities provided on behalf of,
officers, directors and employees of the Company or any direct or indirect
parent of the Company, if applicable, and general corporate operating, overhead,
legal, accounting and other professional fees and expenses of any direct or
indirect parent of the Company, if applicable, in each case to the extent such
fees, expenses, salaries, bonuses, benefits and indemnities are attributable to
the ownership or operation of the Company, if applicable, and its Subsidiaries
and in order to permit such parent to make such payments;

(B) pay, if applicable, amounts equal to amounts required for any direct or
indirect parent of the Company, if applicable, to pay interest and/or principal
on Indebtedness the proceeds of which have been contributed to the Company or
any of its Restricted Subsidiaries and that has been guaranteed by, or is
otherwise considered Indebtedness of, the Company or any of its Restricted
Subsidiaries Incurred in accordance with Section 6.2;

(C) pay reasonable fees and expenses Incurred by any direct or indirect parent,
other than to Affiliates of the Company, related to any equity or debt offering
of such parent regardless of whether such offering is successful; and (whether
or not successful);

(D) fees and expenses otherwise permitted to be paid by the Company and any
Restricted Subsidiaries under this Agreement;

(E) to finance any Investment that, if made by the Company, would be permitted
by this Agreement; provided that (A) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (B) such
direct or indirect parent company shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the Company or its Restricted Subsidiaries or (2) the Person
formed or acquired to merge into or amalgamate or consolidate with the Company
or any of the Restricted Subsidiaries to the extent such merger, amalgamation or
consolidation is permitted under Section 6.8 in order to consummate such
acquisition or Investment; and

(D)(F) payments to the Sponsor (a) pursuant to the Management Agreement or any
amendment thereto (so long as such amendment is not less advantageous to the
Lenders in any material respect than the Management Agreement) or (b) for any
other financial advisory, financing, underwriting or placement services or in

 

- 215 -



--------------------------------------------------------------------------------

respect of other investment banking activities, including in connection with
acquisitions or divestitures, in each case to the extent permitted under
Section 6.6(b)(xii) and (xiii);

(xiv) repurchases of Equity Interests deemed to occur without any cash payment
therefor upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants and
(ii) in connection with the withholding of a portion of the Equity Interests
granted or awarded to a director or an employee to pay for the taxes payable by
such director or employee upon such grant or award;

(xv) Restricted Payments to any direct or indirect parent of the Company in
connection with the funding of ESOP distributions that are required by the terms
of the ESOP then in effect (whether pursuant to the terms thereof or otherwise
as required by applicable Law);

(xvi) the payment, purchase, redemption, defeasance or other acquisition or
retirement for value of Subordinated Indebtedness of the Company and its
Restricted Subsidiaries in connection with a change of control or an Asset Sale
that is permitted under Section 6.5 and the other terms of this Agreement;

(xvii) any joint venture that is not a Restricted Subsidiary may make Restricted
Payments required or permitted to be made pursuant to the terms of the joint
venture arrangements to holders of its Equity Interests;

(xviii) any Restricted Payments made with the proceeds of any Specified
Disposition;

(xix) the payment of cash in lieu of the issuance of fractional shares of Equity
Interests upon exercise or conversion of securities exercisable or convertible
into Equity Interests of the Company;

(xx) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the voluntary prepayment, retirement or
other acquisition of any portion of the Term Loans or the Senior Notes so long
as Global Excess Availability on the date of such prepayment and for each day
during the 30-day period immediately preceding such date is equal to or greater
than the Level 2 Availability Trigger Amount calculated on a pro forma basis
giving effect to such prepayment; provided that for any single or series of
related payments in excess of $2030,000,000 made pursuant to this clause (xx),
the Borrower Representative shall have delivered a Transaction Certificate to
the Administrative Agent promptly before the making of any such payment
evidencing compliance with the foregoing;

(xxi) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the redemption, repurchase, defeasance,
retirement or other acquisition of any Subordinated Indebtedness of the Company
or any direct or indirect parent of the Company, taken together with all other
redemptions, repurchases, defeasances, retirements or other acquisitions of any
Subordinated

 

- 216 -



--------------------------------------------------------------------------------

Indebtedness pursuant to this clause (xxi) (but excluding redemptions,
repurchases, defeasances, retirements or other acquisitions of any Subordinated
Indebtedness owing by a Loan Party to another Loan Party), in an amount not to
exceed $1020,000,000 in the aggregate; and

(xxii) Restricted Payments made to fund obligations of Holdings from time to
time under the Tax Receivable Agreement then due and payable in respect of tax
savings already realized by Holdings and its Subsidiaries; provided, however,
that to the extent (i) the Tax Receivable Agreement is amended in a manner that
increases the payment obligations of Holdings or adds new payment obligations of
Holdings or (ii) any obligations under the Tax Receivable Agreement are
accelerated, such increased or additional amount or accelerated amount will not
be permitted to be distributed under this Section 6.3(b)(xxii), but may, for the
avoidance of doubt, be made to the extent otherwise permitted pursuant to
another clause of this Section 6.3(b).

(xxii) if any such payment would have constituted a Permitted Investment if made
directly by Restricted Subsidiary to another Restricted Subsidiary, any
Restricted Payments by any Restricted Subsidiary to the Company or direct or
indirect parent companies of the Company to the extent the proceeds of such
Restricted Payments are contributed or loaned or advanced to another Restricted
Subsidiary; it being understood that, to the extent any such loan or advance was
made by a direct or indirect parent company of the Company to any Restricted
Subsidiary, the repayment of such loan or advance shall constitute a Restricted
Payment;

(xxiii) the declaration and payment of dividends or the payment of other
distributions by the Company or a Restricted Subsidiary to, or the making of
loans or advances to, any of their respective direct or indirect parent
companies to allow payments by the Company or any direct or indirect parent
company of the Company in respect of withholding or similar taxes payable in
connection with any grant or vesting of an Equity Interest to or by any future,
present or former employee, director, officer, manager or consultant;

(xxiv) distributions or payments of Receivables Fees;

(xxv) the conversion of any Subordinated Indebtedness to Equity Interests (other
than Disqualified Stock) of the Company or any of its direct or indirect parent
companies.

(c) For purposes of this Section 6.3, if any Investment or Restricted Payment
would be permitted pursuant to one or more provisions described above and/or one
or more of the exceptions contained in the definition of “Permitted
Investments,” the Borrower Representative may divide and classify such
Investment or Restricted Payment in any manner that complies with this
Section 6.3 and may later divide and reclassify any such Investment or
Restricted Payment so long as the Investment or Restricted Payment (as so
divided and/or reclassified) would be permitted to be made in reliance on the
applicable exception as of the date of such reclassification.

 

- 217 -



--------------------------------------------------------------------------------

6.4 Dividend and Other Payment Restrictions Affecting Subsidiaries. The Company
shall not, and shall not permit any of the Restricted Subsidiaries that is not a
Guarantor, to, directly or indirectly create or otherwise cause to become
effective any consensual encumbrance or consensual restriction on the ability of
any Restricted Subsidiary that is not a Guarantor to:

(a) (i) pay dividends or make any other distributions to the Company or any of
the Restricted Subsidiaries (1) on its Capital Stock or (2) with respect to any
other interest or participation in, or measured by, its profits; or (ii) pay any
Indebtedness owed to the Company or any of the Restricted Subsidiaries;

(b) make loans or advances to the Company or any of the Restricted Subsidiaries;
or

(c) sell, lease or transfer any of its properties or assets to the Company or
any of the Restricted Subsidiaries;

except in each case for such encumbrances or restrictions existing under or by
reason of:

(i) contractual encumbrances or restrictions in effect or entered into or
existing on the ClosingAmendment No. 3 Effective Date, including pursuant to
this Agreement, Hedging Obligations and the other documents relating to the
Transactions;

(ii) this Agreement, the Loan Documents, the Term Loan Documents and, in each
case, any guarantees thereof;

(iii) applicable law or any applicable rule, regulation or order;

(iv) any agreement or other instrument of a Person or relating to Indebtedness
or Capital Stock acquired by or merged, amalgamated or consolidated with or into
the Company or any Restricted Subsidiary that, or any transaction entered into
in connection with any such acquisition, merger, consolidation or amalgamation,
which was in existence at the time of such acquisition or at the time it merges,
amalgamates or consolidates with or into the Company or any Restricted
Subsidiary or assumed in connection with the acquisition of assets from such
Person (but not created in contemplation thereof), which encumbrance or
restriction or condition set forth in such agreement is not applicable to any
Person, or the properties or assets of any Person and its Subsidiaries, other
than the Person and its Subsidiaries, or the property or assets of the Person
and its Subsidiaries, so acquired or the property or assets so assumed;

(v) contracts or agreements for the sale or disposition of assets, including
customary restrictions with respect to a Restricted Subsidiary imposed pursuant
to an agreement entered into for the sale or Disposition of all or substantially
all the Capital Stock or assets of such Restricted Subsidiary to the extent such
sale or Disposition is permitted hereunder;

 

- 218 -



--------------------------------------------------------------------------------

(vi) Indebtedness secured by a Lien that is otherwise permitted to be Incurred
pursuant to Sections 6.2 and 6.7 that limit the right of such Personthe debtor
to dispose of the assets securing such Indebtedness;

(vii) restrictions on cash (or Cash Equivalents) or other deposits restrictions
on or net worth imposed by customers under contracts entered into in the
ordinary course of business;

(viii) customary and usual provisions in joint venture, operating or other
similar agreements, asset sale agreements and stock sale agreements in
connection with the entering into of such transaction;

(ix) purchase money obligations for property acquired and Capitalized Lease
Obligations in the ordinary course of business that impose restrictions of the
nature described in clause (c) of this Section 6.4 on the property so acquired;

(x) customary provisions contained in leases, subleases, licenses, sublicenses,
contracts , asset sale agreements and other similar agreements entered into in
the ordinary course of business (including leases or licenses of intellectual
propertyIntellectual Property Licenses) that impose restrictions of the type
described in clause (c) of this Section 6.4 on the property subject to such
lease, license, contract or agreement;

(xi) Reserved;

(xi) the Senior Notes Indenture, the Senior Notes and the guarantees thereof;

(xii) other Indebtedness of any Restricted Subsidiary of the Company that is
Incurred subsequent to the Closing Date pursuant to Section 6.2; provided that
either (A) such encumbrances and restrictions contained in any agreement or
instrument will not materially affect the Company’s ability to make anticipated
principal or interest payment on the Loans (as determined by the Borrower
Representative in good faith) or (B) such encumbrances and restrictions are not
materially more restrictiveless favorable, taken as a whole, than those, in the
case of encumbrances, outstanding on the Closing Date, and in the case of
restrictions, contained in this Agreement;

(xiii) any Restricted Investment not prohibited by Section 6.3 and any Permitted
Investment;

(xiv) arising or agreed to in the ordinary course of business, not relating to
any Indebtedness, and that do not, individually or in the aggregate, detract
from the value of property or assets of the Company or any Restricted Subsidiary
thereof in any manner material to the Company or any Restricted Subsidiary
thereof;

(xv) existing under, by reason of or with respect to Refinancing Indebtedness;
provided that the encumbrances and restrictions contained in the

 

- 219 -



--------------------------------------------------------------------------------

agreements governing that Refinancing Indebtedness are not materially more
restrictive, taken as a whole, than those contained in the agreements governing
the Indebtedness being Refinanced;

(xvi) restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which the
Company or any of the Restricted Subsidiaries is a party entered into in the
ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of the Company or such Restricted
Subsidiary that are the subject of such agreement, the payment rights arising
thereunder or the proceeds thereof and does not extend to any other asset or
property of the Company or such Restricted Subsidiary or the assets or property
of any other Restricted Subsidiary;

(xvii) customary provisions restricting the assignment of any agreement;

(xviii) agreements entered into in connection with any Sale Leaseback
Transaction permitted hereunder, solely with respect to the property subject to
such Sale Leaseback Transaction;

(xix) restrictions created in connection with any Receivables Facility that, in
the good faith determination of the Company, are necessary or advisable to
effect such Receivables Facility;

(xx) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of direct or indirect parent companies of the
Company, the Company or any Restricted Subsidiary;

(xxi) customary net worth provisions contained in real property leases entered
into by Subsidiaries, so long as the Company has determined in good faith that
such net worth provisions could not reasonably be expected to impair the ability
of the Company and its Subsidiaries to meet their ongoing obligations; and

(xvii)(xxii) any encumbrances or restrictions of the type referred to in clauses
(a), (b) and (c) of this Section 6.4 imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i) through (xvixxi) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower Representative, not
materially more restrictive as a whole with respect to such dividend and other
payment restrictions than those contained in the dividend or other payment
restrictions prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

For purposes of determining compliance with this Section 6.4, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make

 

- 220 -



--------------------------------------------------------------------------------

distributions on Capital Stock and (ii) the subordination of loans or advances
made to the Company or a Restricted Subsidiary of the Company to other
Indebtedness Incurred by the Company or such Restricted Subsidiary shall not be
deemed a restriction on the ability to make loans or advances.

6.5 Asset Sales. The Company shall not, and shall not permit any of the
Restricted Subsidiaries to, cause or make an Asset Sale, unless:

(a) the Company or any of the Restricted Subsidiaries, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the Fair
Market Value (as determined in good faith by the Borrower Representative at the
time of contractually agreeing to such Asset Sale) of the Equity Interests
issued or assets sold or otherwise disposed of;

(b) immediately before and after giving effect to such Asset Sale, no Event of
Default has occurred or is continuing or would result therefrom;

(c) at least 75.0% of the consideration therefore received by such Borrower or
such Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents; provided that the amount of:

(i) any liabilities (as shown on the Company’s or such Restricted Subsidiary’s
most recent balance sheet or in the notes theretofootnotes thereto for which
internal financial statements are available immediately preceding such date or,
if incurred, increased or decreased subsequent to the date of such balance
sheet, such liabilities that would have been reflected on the Company’s or such
Restricted Subsidiary’s balance sheet or in the notesfootnotes thereto if such
incurrence, increase or decreaseaccrual had taken place on or prior to the date
of such balance sheet, as reasonably determined in good faith by the Borrower
Representative) of the Company or any Restricted Subsidiary of the Company
(other than liabilities that are by their terms subordinated to the Finance
Obligations) that are assumed by the transferee (or a third party on behalf of
the transferee) of any such assets or Equity Interests pursuant to an agreement
that releases or indemnifies the Company or such Restricted Subsidiary (or a
third party on behalf of the transferee), as the case may be, from further
liability; or are otherwise cancelled or terminated in connection with the
transaction with such transferee (other than intercompany debt owed to the
Company or its Restricted Subsidiaries);

(ii) any notes or other obligations or other securities or assets received by
the Company or such Restricted Subsidiary from such transferee that are
converted by the Company or such Restricted Subsidiary into cash or Cash
Equivalents within 180 days of the receipt thereof (to the extent of the cash or
Cash Equivalents received);

(iii) any Designated Non-cash Consideration received by the Company or any of
the Restricted Subsidiaries in such Asset Sale having an aggregate Fair Market
Value (being measured at the time received and without giving effect to
subsequent changes in value), taken together with all other Designated Non-cash
Consideration received pursuant to this clause (iii) that is at that time
outstanding, not to

 

- 221 -



--------------------------------------------------------------------------------

exceed the greater of $2050,000,000 and 1.075% of Total Assets (at the time of
the receipt of such Designated Non-cash Consideration);

(iv) Indebtedness of any Restricted Subsidiary of the Company that is no longer
a Restricted Subsidiary as a result of such Asset Sale, to the extent that the
Company and each other Restricted Subsidiary are released from any Guarantee of
such Indebtedness in connection with such Asset Sale; and

(v) consideration consisting of Indebtedness of a Borrower or any Guarantor
received from Persons who are not the Company or a Restricted Subsidiary, shall
each be deemed to be Cash Equivalents for the purposes of this Section 6.5;

shall each be deemed to be Cash Equivalents for the purposes of this
Section 6.5; and

(d) in the case of an Asset Sale of ABL Priority Collateral made outside of the
ordinary course of business of the Borrowers or any other applicable Loan Party,
the following additional conditions are met: (x) Global Excess Availability
exceeds the Level 1 Availability Trigger Amount calculated on a pro forma basis
both before and after giving effect to such Asset Sale and (y) such Asset Sale
does not exceed $10,000,000 in any single or series of related sales and, when
taken together with all other Asset Sales of ABL Priority Collateral made during
any fiscal year, does not exceed $20,000,000 in the aggregate in such fiscal
year; provided that for any single or series of related Asset Sales made as
provided in clause (d), the Borrower Representative shall have delivered a
Transaction Certificate to the Administrative Agent promptly before any such
Asset Sale is consummated evidencing compliance with the foregoing; provided,
further, that Administrative Agent may, in its Permitted Discretion and without
prior notice to the Borrower Representative, impose a Reserve equivalent to the
anticipated diminution of any Borrowing Base resulting from such Asset Sale
until the delivery by the Borrower Representative of a Borrowing Base
Certificate giving effect to such Asset Sale.; and

(e) in the case of any Asset Sale of Intellectual Property (i) which
Intellectual Property is necessary for the Administrative Agent’s sale of
Inventory, completion of work-in-process or collection of Accounts, in each case
that constitute ABL Priority Collateral, in connection with the Administrative
Agent’s enforcement of its rights and remedies under the Loan Documents; or
(ii) which Asset Sale could reasonably be expected to materially adversely
affect the Net Liquidation Percentage of the ABL Priority Collateral, such Asset
Sale shall be made expressly subject to the ABL Intellectual Property License
and any purchaser, assignee or other transferee thereof shall agree in writing
(pursuant to an agreement in form and substance reasonably satisfactory to the
Administrative Agent) to be bound by the ABL Intellectual Property License;
provided, that the ABL Intellectual Property License shall terminate with
respect to Intellectual Property so disposed automatically and immediately upon
the earlier to occur of (x) satisfaction in full in immediately available funds
of the Finance Obligations (other than contingent indemnification obligations
for which no claim has been made) and the termination of all Commitments and
(y) such time as neither of the conditions in clauses (i) or (ii) of this
Section 6.5(e) is applicable.

6.6 Transactions with Affiliates.

 

- 222 -



--------------------------------------------------------------------------------

(a) The Company shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction or
series of transactions, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of the Company or such
Restricted Subsidiary, unless such transaction(each of the foregoing, an
“Affiliate Transaction”) involving aggregate consideration in excess of
$25,000,000, unless such Affiliate Transaction is on terms that are not
materially less favorable to the Company or the relevant Restricted Subsidiary
than those that could have been obtained in a comparable transaction by the
Company or the relevantsuch Restricted Subsidiary with an unrelated Person.

(b) The foregoing provisions will not apply to the following:

(i) (A) transactions between or among Holdings, the Company and/or any of the
Restricted Subsidiaries of the Company (or an entity that becomes a Restricted
Subsidiary as a result of such transaction) and (B) Holdings, the Company and/or
any Person that becomes a Restricted Subsidiary as a result of such transaction
(including by way of a merger, consolidation or amalgamation in which a Loan
Party is the surviving entity);

(ii) (A) Restricted Payments permitted by Section 6.3 (including any payments
that are exceptions to the definition of Restricted Payments set forth in
Section 6.3(a)(i) through (iv)) and (B) Permitted Investments;

(iii) transactions pursuant to compensatory, benefit and incentive plans and
agreements with officers, directors, managers or employees of the Company or any
of the Restricted Subsidiaries approved by a majority of the Board of Directors
of the Company in good faith;

(iv) the payment of reasonable and customary fees and reimbursements, reasonable
out-of-pocket costs and compensation paid to, and employment and severance and
indemnity and similar arrangements provided on behalf of, former, members of the
board of directors, current or future officers, directors, managers,
distributors, employees or consultants of the Company or any Restricted
Subsidiary or any direct or indirect parent of the Company;

(v) transactions in which the Company or any of the Restricted Subsidiaries, as
the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to Company
or such Restricted Subsidiary from a financial point of view or meets the
requirements of clause (a)(i) of this Section 6.6;

(vi) payments, loans or advances to employees or consultants or guarantees in
respect thereof (or cancellation of loans, advances or guarantees) for bona fide
business purposes in the ordinary course of business;

 

- 223 -



--------------------------------------------------------------------------------

(vii) any agreement, instrument or arrangement as in effect as of the Closing
Date and set forth on Schedule 6.6 or any transaction contemplated thereby, or
any amendment thereto or replacement thereof (so long as any such amendment or
replacement is not disadvantageous to the Lenders in any material respect when
taken as a whole as compared to the applicable agreement as in effect on the
Closing Date as reasonably determined by the Borrower Representative in good
faith (it being understood that any amendments or modifications to the Wendt
Trust Loan shall not be materially disadvantageous));;

(viii) the existence of, or the performance by the Company or any of its
Restricted Subsidiaries of its obligations under the terms of any stockholders
or similar agreement (including any registration rights agreement or purchase
agreement related thereto) to which it is a party as of the Closing Date, and
any amendment thereto or similar transactions, agreements or arrangements which
it may enter into thereafter; provided; however, that the existence of, or the
performance by the Company or any of its Restricted Subsidiaries of its
obligations under, any future amendment to any such existing transaction,
agreement or arrangement or under any similar transaction, agreement or
arrangement entered into after the Closing Date shall only be permitted by this
clause (viii) to the extent that the terms of any such existing transaction,
agreement or arrangement together with all amendments thereto, taken as a whole,
or new transaction, agreement or arrangement are not otherwise more
disadvantageous to the Lenders in any material respect than the original
transaction, agreement or arrangement as in effect on the Closing Datewhen taken
as a whole;

(ix) (A) transactions with customers, clients, suppliers, contractors, joint
venture partners or purchasers or sellers of goods or services, in each case in
the ordinary course of business and otherwise in compliance with the terms of
this Agreement, which are fair to the Company and the Restricted Subsidiaries in
the reasonable determination of the Borrower Representative, and are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party or (B) transactions with joint ventures or Unrestricted
Subsidiaries entered into in the ordinary course of business and are in
compliance with Section 6.6(a);

(x) (x) the Transactions and (y) the Amendment No. 3 Transactions, and, in each
case, transactions reasonably related thereto;

(xi) the sale or issuance of Equity Interests (other than Disqualified Stock) of
the Company;

(xii) the payment of annual management, consulting, monitoring and advisory fees
to the Sponsor pursuant to the Management Agreement to the Sponsor in an
aggregate amount in any fiscal year not to exceed $2,000,000, plus all
reasonable indemnities and out-of-pocket and reasonable expenses Incurred by the
Sponsor or any of its Affiliates in connection with the performance of
management, consulting, monitoring, advisory or other services with respect to
the Company and the Restricted Subsidiaries, plus any applicable termination fee
paid pursuant to such Management Agreement;

 

- 224 -



--------------------------------------------------------------------------------

(xii) [Reserved];

(xiii) payments by the Company or any of its Restricted Subsidiaries to the
Sponsor made for any financial advisory, consulting, financing, underwriting or
placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures or financing, which
payments are (x) made pursuant to agreements with the Sponsor as in effect on
the Closing Date or (y) duly approved by a majority of the Board of Directors of
the Company or any direct or indirect parent of the Company in good faith or a
majority of the disinterested members of the board of directors of the Company
or any such direct or indirect parent of the Company, as applicable;

(xiv) any contribution to the capital of the Company or any Restricted
Subsidiary otherwise permitted hereunder;

(xv) transactions permitted by, and complying with, the provisions of
Section 6.8;

(xvi) transactions between the Company or any of the Restricted Subsidiaries and
any Person, a director of which is also a director of the Company or any direct
or indirect parent of the Company; provided that such director abstains from
voting as a director of the Company or such direct or indirect parent of the
Company, as the case may be, on any matter involving such other Person;

(xvii) pledges of Equity Interests of Unrestricted Subsidiaries;

(xvii) any transactions involving aggregate consideration of less than
$75,000,000 so long as any such transaction is approved by the Board of
Directors of Holdings, the Company or its Restricted Subsidiaries, as
applicable;

(xviii) any employment agreements, option plans and other similar arrangements
entered into by the Company or any of the Restricted Subsidiaries with employees
or consultants in the ordinary course of business;

(xix) the issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock option and stock ownership plans or similar employee benefit plans
approved by the Board of Directors of a the Company or of a Restricted
Subsidiary of the Company or any direct or indirect parent of the Company or of
a Restricted Subsidiary, as appropriate, in good faith;

(xx) the entering into of transactions listed on Schedule 6.6;

(xx) any tax sharing agreement or arrangement or the Tax Receivable Agreement
and any payments permitted by Section 6.3(b)(xii) or Section 6.3(b)(xxii);

 

- 225 -



--------------------------------------------------------------------------------

(xxi) transactions to effect the Transactions and the payment of all fees and
expenses related to the Transactions;

(xxii) any employment, consulting, service or termination agreement, or
customary indemnification arrangements, entered into by the Company or any of
the Restricted Subsidiaries with current, former or future officers and
employees of the Company or any of its respective Restricted Subsidiaries and
the payment of compensation to officers and employees of the Company or any of
its respective Restricted Subsidiaries (including amounts paid pursuant to
employee benefit plans, employee stock option or similar plans), in each case in
the ordinary course of business;

(xxiii) [Reserved.];

(xxiv) non-cash loans and advances to officers and directors to purchase the
Equity Interests of the Company (or any direct or indirect parent thereof) or
any of the Restricted Subsidiaries;

(xxv) transactions with Affiliates solely in their capacity as holders of
Indebtedness or Equity Interests of the Company or any of the Restrictedits
Subsidiaries, so long as such transaction is with all holders of such class (and
there are such non-Affiliate holders) and such Affiliates are treated no more
favorably than all other holders of such class generally;

(xxvi) any agreement that provides customary registration rights to the equity
holders of the Company or any direct or indirect parent of the Company and the
performance of such agreements;

(xxvii) payments to and from and transactions with any joint venture in the
ordinary course of business; provided that such joint venture is not controlled
by an Affiliate (other than a Restricted Subsidiary) of the Company;

(xxviii) transactions between any Group Member and any Person that is an
Affiliate thereof solely due to the fact that a director of such Person is also
a director of Holdings or any direct or indirect parent of Holdings; provided
that such director abstains from voting as a director of Holdings or such direct
or indirect parent of Holdings, as the case may be, on any matter involving such
other Person; and

(xxix) sales of accounts receivable, Receivables Assets and related assets in
connection with any Qualified Receivables Financings;

(xxx) investments by the Sponsor in securities of the Company or any of its
Restricted Subsidiaries (and payment of reasonable out-of-pocket expenses
incurred by the Sponsor in connection therewith) so long as (i) the investment
is being offered generally to other investors on the same or more favorable
terms and (ii) the investment constitutes less than 5.00% of the proposed or
outstanding issue amount of such class of securities;

 

- 226 -



--------------------------------------------------------------------------------

(xxxi) employment and severance arrangements between the Company and its
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business or otherwise in connection with the Transactions
(including loans and advances pursuant to clause (10) of the definition of
Permitted Investments);

(xxxii) [Reserved];

(xxxiii) transactions with affiliated captive insurers and insurance agencies in
the ordinary course of business consistent with past practice

(xxix)(xxxiv) any lease or sublease entered into between the Company or any
Restricted Subsidiary, as lessee or sublessee and any Affiliate of the Company,
as lessor or sublessor, which is approved by a value not to exceed $10,000,000
in the aggregate during any fiscal year.majority of the disinterested members of
the board of directors of the Company in good faith;

(xxxv) Intellectual Property Licenses; or

(xxxvi) any transition services arrangement, supply arrangement or similar
arrangement entered into in connection with or in contemplation of the
disposition of assets or Equity Interests in any Restricted Subsidiary permitted
under Section 6.8 or entered into with any Business Successor, in each case,
that the Company determines in good faith is either fair to the Company or
otherwise on customary terms for such type of arrangements in connection with
similar transactions.

6.7 Liens. The Company shall not, and shall not permit any of the Restricted
SubsidiariesSubsidiary to, grant, create, Incur or suffer to exist any Lien
(other than Permitted Liens) on any asset or property of the Company or any
Restricted Subsidiary.

6.8 Merger, Consolidation or Sale of All or Substantially All Assets.

(a) The Company shall not consolidate or merge or amalgamate with or into or
wind up into (whether or not the Company is the surviving corporation), or sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of its properties or assets in one or more related transactions, to any Person.
other than the merger, consolidation or amalgamation of any Restricted
Subsidiary into (or with) the Company in a transaction in which the Company is
the surviving Person.

(b) No Borrower (other than the Company) will, and the Borrower Representative
will not permit any such Borrower to, consolidate or merge or amalgamate with or
into or wind up into, or sell, assign, transfer, lease, convey or otherwise
dispose (including in connection with a liquidation) of all or substantially all
of its properties or assets in one or more related transactions to, any Person
unless such Borrower (or another Borrower) is the surviving companyPerson.

(c) No Guarantor will, and the Borrower Representative will not permit any such
Guarantor to, consolidate or merge or amalgamate with or into or wind up into
(whether or

 

- 227 -



--------------------------------------------------------------------------------

not such Guarantor is the surviving corporation), or sell, assign, transfer,
lease, convey or otherwise dispose (including in connection with a liquidation)
of all or substantially all of its properties or assets in one or more related
transactions to, any Person (herein called the “Successor Guarantor”) (other
than the Transactions) unless (i) the surviving company (or company to which
such assets are transferred) in such liquidation, merger, amalgamation, sale,
transfer or other disposition is a Borrower (other than the Company) or a
Guarantor residing in the same country of origin; or (ii):

(A) such sale or disposition or consolidation, merger or amalgamation is not in
violation of Section 6.5;

(B) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Guarantor or any of its
Subsidiaries as a result of such transaction as having been Incurred by the
Successor Guarantor or such Subsidiary at the time of such transaction) no
Default or Event of Default shall have occurred and be continuing;

(C) the Successor Guarantor (if other than a Borrower (other than the Company)
or a Guarantor) shall have delivered or caused to be delivered to the
Administrative Agent an Officer’s Certificate stating and an opinion of counsel
(which may be subject to customary assumptions and exclusions) that such
consolidation, merger, amalgamation or transfer complies with this Agreement;
and

(D) the Successor Guarantor expressly assumes all the obligations of such
BorrowerGuarantor under this Agreement and the other Loan Documents, pursuant to
a Guarantor Joinder Agreement.

The Successor Guarantor will succeed to, and be substituted for, such Guarantor
under this Agreement and such Guarantor’s Guarantee, obligations under this
Agreement and such Guarantor’s Guarantee. Notwithstanding the foregoing, (x) a
Guarantor (other than a Canadian Loan Party) may merge or consolidate with an
Affiliate incorporated or organized solely for the purpose of reincorporating or
reorganizing such Borrower or Guarantor in another state of the United States,
the District of Columbia or any territory of the United States, so long as the
amount of Indebtedness of such Guarantor is not increased thereby, (y) a
Guarantor may merge or amalgamate or consolidate with or transfer all or part of
its properties or assets to a Borrower or another Guarantor with the same
country of origin and (z) a Guarantor may convert into a corporation,
partnership, limited partnership, limited liability corporation or trust
organized or existing under the laws of the jurisdiction of organization of such
Borrower or Guarantor or any of the jurisdictions set forth in clause (x) of
this sentence.

6.9 Sale Leaseback Transactions. The Company shall not, and shall not permit any
of the Restricted Subsidiaries to, enter into any Sale Leaseback Transaction
unless such Sale Leaseback Transaction does not consist of ABL Priority
Collateral.

6.10 Changes in Fiscal Year. The Company shall not changepermit the fiscal year
of the Company to end on a day other than December 31.

 

- 228 -



--------------------------------------------------------------------------------

6.11 Negative Pledge Clauses. The Company shall not, and shall not permit any of
the Restricted Subsidiaries to, enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents, (b) any agreements evidencing or governing any
purchase money Liens or Capitalized Lease Obligations otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby), (c) customary restrictions on the assignment of
leases, licenses and contracts entered into in the ordinary course of business,
(d) any agreement in effect at the time any Person becomes a Restricted
Subsidiary; provided that such agreement was not entered into in contemplation
of such Person becoming a Restricted Subsidiary, (e) customary restrictions and
conditions contained in agreements relating to the sale of a Restricted
Subsidiary (or the assets of a Restricted Subsidiary) pending such sale;
provided that such restrictions and conditions apply only to the Restricted
Subsidiary that is to be sold (or whose assets are to be sold) and such sale is
permitted hereunder,), (f) restrictions and conditions existing on the
ClosingAmendment No. 3 Effective Date and any amendments or modifications
thereto so long as such amendment or modification does not expand the scope of
any such restriction or condition in any material respect, (g) restrictions
under agreements evidencing or governing or otherwise relating to Indebtedness
of Foreign Subsidiaries or Non-Guarantor Subsidiaries permitted under
Section 6.2; provided that such Indebtedness is only with respect to the assets
of Foreign Subsidiaries or Non-Guarantor Subsidiaries and, (h) customary
provisions in joint venture agreements, limited liability company operating
agreements, partnership agreements, stockholders agreements and other similar
agreements and (i) customary restrictions and conditions contained in agreements
relating to any permitted Sale Leaseback Transactions hereunder with respect to
the property subject to such Sale Leaseback Transactions.

6.12 Lines of Business; Holding Company CovenantHoldings. (a) The Company shall
not, and shall not permit any of the Restricted Subsidiaries to, enter into any
business, either directly or through any Restricted Subsidiary, except for those
businesses in which the Company and the Restricted Subsidiaries are engaged on
the Closing Date or that are reasonably related, complementary or ancillary
thereto and reasonable extensions thereof; (b). Holdings shall not Incur any
material Indebtedness or material liabilities, own any material assets or engage
in any business or activity other than (i) the ownership of all outstanding
Capital Stock in the Company, (ii) maintaining its corporate existence,
(iii) participating in tax, accounting and other administrative activities as
the parent of the consolidated group of companies including the other Group
Members or other Subsidiaries of Holdings, (iv) the performance of obligations
under the Loan Documents to which it is a party, (v) making and receiving
Restricted Payments and Investments to the extent permitted by Section 6.3,
(vi) Indebtedness Incurred (by way of the guarantee) pursuant to
Section 6.2(b)(i), (b)(ii), (b)(iii), (b)(vi), (b)(viii), (b)(ix), (b)(xii),
(b)(xiii), (b)(xv), (b)(xvii), (b)(xviii), (b)(xix), (b)(xx), (b)(xxi),
(b)(xxv), (b)(xxvi) and (b)(xxvii); (vii) transactions among Group Members and
other Subsidiaries of Holdings permitted by this Agreement, (viii) entering into
and performing its obligations under the Tax Receivable Agreement and
(ix) activities incidental to the businesses or activities described in clauses
(i) through (viii).incurring Indebtedness (including pursuant to guaranties of
Indebtedness) permitted to be incurred by Holdings hereunder;
(vii) establishing, creating,

 

- 229 -



--------------------------------------------------------------------------------

developing, registering, enforcing, prosecuting and maintaining, as applicable,
bank accounts and Intellectual Property rights, (viii) entering into employment
agreements and other arrangements with officers and directors, (ix) performing
its obligations with respect to the Transactions and the Amendment No. 3
Transactions, (x) engaging in any public offering of its common stock or any
other issuance or sale of its Equity Interests, (xi) providing indemnification
to officers, managers and directors, (xii) engaging in any activities incidental
to compliance with the provisions of the Securities Act and the Exchange Act and
similar laws and regulations of other jurisdictions and the rules of securities
exchanges, in each case, as applicable to companies with listed equity or debt
securities, as well as activities incidental to investor relations, shareholder
meetings and reports to shareholders or debt-holders, (xiii) engaging in
activities required to comply with applicable laws, (xiv) the obtainment of, and
the payment of any fees and expenses for, management, consulting, investment
banking and advisory services to the extent otherwise permitted by this
Agreement, (xv) in connection with, and following the completion of, a public
offering, activities necessary or reasonably advisable for or incidental to the
initial registration and listing of Holdings’ (or its direct or indirect
parent’s) common stock and the continued existence of Holdings (or its direct or
indirect parent) as a public company, and (xvii) engaging in any activities
incidental to the foregoing.

6.13 Amendments to Organizational Documents, Amendments to Term Loan Documents
and Amendments to Term Loan DocumentsSenior Notes Indenture.

(a) Amendments to Organizational Documents. Holdings and the Company shall not,
and shall not permit any Group Member to, terminate or agree to any amendment,
supplement, or other modification of (pursuant to a waiver or otherwise), or
waive any of its rights under, any Organizational Documents of any of the Group
Members, if, in light of the then-existing circumstances, a Material Adverse
Effect would be reasonably likely to exist or result after giving effect to such
termination, amendment, supplement or other modification or waiver, except, in
each case, as otherwise permitted by the Loan Documents.

(b) Amendments to Term Loan Documents. Holdings and the Company shall not, and
shall not permit any Group Member to, terminate or agree to any amendment,
supplement, or other modification of (pursuant to a waiver or otherwise) any
Term Loan Document if the effect of such amendment, modification or other change
is to: (1) increase the outstanding principal amount of the Term Loans in an
amount in excess of what is permitted hereunder; (2) cause an absolute value
increase in the applicable margin (including any applicable rate floor) and
fees, including any original issue discount, of greater than three percent
(3.00%); (3) accelerate the dates for payments of principal and interest on
account of the Term Loans; (4) change any provisions related to mandatory
repayments required under the Term Loan Documents; (5) change the definition of
“Excess Cash Flow” (or any component definitions thereof) in a manner that would
require greater payments on account of the Term Loans, and (6) to the extent
applicable, expand the voting rights or permitted hold position of any Affiliate
of any Loan Party that is a Term Lender.

6.14 Amendments to Tax Receivable Agreement. The Company shall not, and shall
not permit any Group Member to, amend (by way of joinder, amendment or

 

- 230 -



--------------------------------------------------------------------------------

otherwise) the Tax Receivable Agreement to add the Company or any other
Restricted Subsidiary of Holdings as a party thereto.

(c) Amendments to Senior Note Documents. The Company shall not, and shall not
permit any Group Member to, terminate or agree to any amendment, supplement, or
other modification of (pursuant to a waiver or otherwise) the Senior Notes
Indenture if the effect of such amendment, modification or other change is to:
(1) increase the outstanding principal amount of the Senior Notes in an amount
in excess of what is permitted hereunder; (2) cause an absolute value increase
in the applicable margin (including any applicable rate floor) and fees,
including any original issue discount, of greater than three percent (3.00%);
(3) accelerate the dates for payments of principal and interest on account of
the Senior Notes; (4) change any provisions related to mandatory repayments
required under the Senior Notes Indenture; and (5) to the extent applicable,
expand the voting rights or permitted hold position of any Affiliate of any Loan
Party that is a purchaser of Senior Notes.

SECTION 7. GUARANTEE

7.1 The Guarantee.

(a) Each U.S. Guarantor hereby jointly and severally guarantees (the “U.S.
Guarantee”), as a primary obligor and not as a surety, to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of each of (1) the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions or Debtor Relief Laws after any bankruptcy or insolvency petition or
proposal under Debtor Relief Laws or any similar law of any other jurisdiction)
on all Loans and (2) all other Finance Obligations, including, without
limitation, all Canadian Finance Obligations from time to time owing to the
Secured Parties by the Loan Parties (such obligations being herein collectively
called the “U.S. Guarantor Obligations”). For the avoidance of doubt, U.S.
Guarantor Obligations of any U.S. Guarantor does not include any of its Excluded
Swap Obligations. Each U.S. Guarantor hereby jointly and severally agrees that,
if the Borrowers shall fail to pay in full when due (whether at stated maturity,
by acceleration or otherwise) any of the U.S. Guarantor Obligations, such U.S.
Guarantor will promptly pay the same in cash, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the U.S. Guarantor Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal this intended to be a
guaranty of payment and not a guaranty of collection.

(b) Each Canadian Guarantor hereby jointly and severally guarantees (the
“Canadian Guarantee”), as a primary obligor and not as a surety, to each
Canadian Secured Party and their respective successors and assigns, the prompt
payment in full when due (whether at stated maturity, by required prepayment,
declaration, demand, by acceleration or otherwise) of (1) the principal of and
interest (including any interest, fees, costs or charges that would accrue but
for the provisions of Debtor Relief Laws after any bankruptcy or insolvency
petition or proposal under Debtor Relief Laws or any similar law of any other
jurisdiction) on all Canadian Advances and (2) all other Canadian Finance
Obligations from time to time owing to the

 

- 231 -



--------------------------------------------------------------------------------

Canadian Secured Parties by the Canadian Loan Parties (such obligations being
herein collectively called the “Canadian Guarantor Obligations”). For the
avoidance of doubt, Canadian Guarantor Obligations of any Canadian Guarantor
does not include any of its Excluded Swap Obligations. Each Canadian Guarantor
hereby jointly and severally agrees that, if the Canadian Borrowers shall fail
to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Canadian Guarantor Obligations, such Canadian Guarantor
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Canadian Guarantor Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise) in accordance with
the terms of such extension or renewal this intended to be a guaranty of payment
and not a guaranty of collection.

7.2 Obligations Unconditional.

The obligations of the Guarantors under Section 7.1 shall constitute a guaranty
of payment (and not of collection) and to the fullest extent permitted by
applicable Requirements of Law, are absolute, irrevocable and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guarantor Obligations under this Agreement, the Notes, if any, any Loan
Documents or any other agreement or instrument referred to herein or therein, or
any substitution, release or exchange of any other guarantee of or security for
any of the Guarantor Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety by any Guarantor (except for payment in full). Without
limiting the generality of the foregoing, it is agreed that the occurrence of
any one or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall, in each case, remain absolute, irrevocable and
unconditional under any and all circumstances as described above;

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Guarantor Obligations shall
be extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(c) the maturity of any of the Guarantor Obligations shall be accelerated, or
any of the Guarantor Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guarantor Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(d) any Lien or security interest granted to, or in favor of, any Issuing Bank
or any Lender or the Administrative Agent as security for any of the Guarantor
Obligations shall fail to be valid or perfected or entitled to the expected
priority;

(e) the release of any other Guarantor pursuant to Section 7.9, 9.10 or
otherwise; or

 

- 232 -



--------------------------------------------------------------------------------

(f) any other circumstance whatsoever which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guarantor
Obligations or which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrowers or any other Guarantor for the
Guarantor Obligations, or of such Guarantor under the Guarantee or of any
security interest granted by any Guarantor, whether in a proceeding under any
Debtor Relief Law or in any other instance.

Each of the Guarantors hereby expressly waives diligence, presentment, demand of
payment, marshaling, protest and all notices whatsoever, and any requirement
that any Secured Party exhaust any right, power or remedy or proceed against the
Borrowers under this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein, or against any other person under any
other guarantee of, or security for, any of the Guarantor Obligations. Each of
the Guarantors waive any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guarantor Obligations and notice of
or proof of reliance by any Secured Party upon the Guarantee or acceptance of
the Guarantee, and the Guarantor Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon the Guarantee, and all dealings between the Borrowers and the Secured
Parties shall likewise be conclusively presumed to have been had or consummated
in reliance upon the Guarantee. The Guarantee shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment without
regard to any right of offset with respect to the Guarantor Obligations at any
time or from time to time held by the Secured Parties and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Secured Parties or any other person at any time of any
right or remedy against the Borrowers or against any other person which may be
or become liable in respect of all or any part of the Guarantor Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto. The Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and assigns thereof, and shall inure to the benefit of the
applicable Lenders, and their respective successors and assigns, notwithstanding
that from time to time during the term of this Agreement there may be no
Guarantor Obligations outstanding.

7.3 Reinstatement. The obligations of the Guarantors under this Section 7 shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of any Borrower or any other Loan Party in respect of the
Guarantor Obligations is rescinded or must be otherwise restored by any holder
of any of the Guarantor Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

7.4 No Subrogation. Each Guarantor hereby agrees that until the payment and
satisfaction in full in cash of all Guarantor Obligations (other than contingent
indemnification and reimbursement obligations for which no claim has been made)
and the expiration and termination of the Commitments under this Agreement, it
shall waive any claim and shall not exercise any right or remedy, direct or
indirect, arising by reason of any performance by it of its Guarantee, whether
by subrogation, right of contribution or otherwise, against any Borrower or any
other Guarantor of any of the Guarantor Obligations or any security for any of
the Guarantor Obligations.

 

- 233 -



--------------------------------------------------------------------------------

7.5 Remedies. Each Guarantor agrees that, as between the Guarantors and the
Lenders, the obligations of the Borrowers under this Agreement and the Notes, if
any, may be declared to be forthwith due and payable as provided in Section 8
(and shall be deemed to have become automatically due and payable in the
circumstances provided in Section 8) for purposes of Section 8.1,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against any Borrower or any Guarantor and that, in the event of such declaration
(or such obligations being deemed to have become automatically due and payable,
or the circumstances occurring where Section 8 provides that such relevant
obligations shall become due and payable), such obligations (whether or not due
and payable by the Borrowers) shall forthwith become due and payable by the
Guarantors for purposes of Section 7.1.

7.6 Instrument for the Payment of Money. Each Guarantor hereby acknowledges that
the Guarantee constitutes an instrument for the payment of money, and consents
and agrees that any Lender or the Administrative Agent, at its sole option, in
the event of a dispute by such Guarantor in the payment of any moneys due
hereunder, shall have the right to bring a motion-action under New York CPLR
Section 3213.

7.7 Continuing Guarantee. Each Guarantee is a continuing guarantee of payment
and shall apply to relevant Guarantor Obligations whenever arising.

7.8 General Limitation on Guarantor Obligations. In any action or proceeding
involving any federal, state, provincial or territorial, corporate, limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of any Guarantor under
Section 7.1 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 7.1, then, notwithstanding
any other provision to the contrary, the amount of such liability of such
Guarantor shall, without any further action by such Guarantor, any Loan Party or
any other Person, be automatically limited and reduced to the highest amount
(after giving effect to the right of contribution established in Section 8.10)
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding. To effectuate the
foregoing, the Administrative Agent and the Guarantors hereby irrevocably agree
that the Guarantor Obligations of each Guarantor in respect of the relevant
Guarantee at any time shall be limited to the maximum amount as will result in
the Guarantor Obligations of such Guarantor with respect thereto hereof not
constituting a fraudulent transfer or conveyance after giving full effect to the
liability under such Guarantee and its related contribution rights but before
taking into account any liabilities under any other guarantee by such Guarantor.
For purposes of the foregoing, all guarantees of such Guarantor other than the
relevant Guarantee will be deemed to be enforceable and payable after such
Guarantee. To the fullest extent permitted by applicable law, this Section 8.8
shall be for the benefit solely of creditors and representatives of creditors of
each Guarantor and not for the benefit of such Guarantor or the holders of any
Equity Interest in such Guarantor.

7.9 Release of Subsidiary Guarantors. Any Subsidiary Guarantor shall be
automatically released from its obligations hereunder in the event that all the
Capital Stock of

 

- 234 -



--------------------------------------------------------------------------------

such Subsidiary Guarantor shall be sold, transferred or otherwise disposed of to
a Person other than a Loan Party in a transaction permitted by this Agreement;
provided that the Borrower Representative shall have delivered to the
Administrative Agent, at least five (5) days, or such shorter period as the
Administrative Agent may agree, prior to the date of the release, a written
notice of such for release identifying the relevant Subsidiary Guarantor and the
terms of the sale or other disposition in reasonable detail, together with a
certification by the Borrower Representative stating that such transaction is in
compliance with this Agreement and the other Loan Documents. In connection with
any such release of any Subsidiary Guarantor, the Administrative Agent shall
execute and deliver to the Borrower Representative, at the Borrower
Representative’s expense, all UCC termination statements and other documents
that the Borrower Representative shall reasonably request to evidence such
release.

7.10 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other relevant Guarantor hereunder which has
not paid its proportionate share of such payment. Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 7.4. The
provisions of this Section 7.10 shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent and the other relevant
Secured Parties, and each Guarantor shall remain liable to the Administrative
Agent and the other relevant Secured Parties for the full amount guaranteed by
such Subsidiary Guarantor hereunder. Notwithstanding the foregoing, no Excluded
ECP Guarantor shall have any obligations or liabilities to any Guarantor, the
Administrative Agent or any other Secured Party with respect to Excluded Swap
Obligations.

7.11 Keepwell. Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under its relevant Guarantee in respect of Swap Obligations;
provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.11, or otherwise
under its Guarantee, as it relates to such Loan Party, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 7.11 shall remain in full force and effect until the termination and
release of all Finance Obligations in accordance with the terms of this
Agreement. Each Qualified ECP Guarantor intends that this Section 7.11
constitute, and this Section 7.11 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. An Event of Default shall occur if any of the following
events shall occur; provided that any requirement for the giving of notice, the
lapse of time, or both, has been satisfied (any such event, a “Event of
Default”):

(a) (i) any Borrower shall fail to make any payment of principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof or
(ii) any Borrower

 

- 235 -



--------------------------------------------------------------------------------

shall fail to make any payment of interest on any Loan or Reimbursement
Obligation, or any other amount payable hereunder or under any other Loan
Document within three Business Days after any such amount becomes due in
accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurateincorrect in any material respect (except where such
representations and warranties are already qualified by materiality, in which
case, in any respect) on or as of the date made or deemed made (or if any
representation or warranty is expressly stated to have been made as of a
specific date, inaccurateincorrect in any material respect as of such specific
date); or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in (i) Section 5.4(a)(i) (in respect of the Borrowers),
Section 5.7(a), Section 5.17, the last sentence of Section 5.14 or Section 6 of
this Agreement (other than Section 6.1); (ii) Section 5.2(fg); provided that so
long as a Cash Dominion Period is not in effect, such default shall continue
unremedied for a period of three daysBusiness Days after notice to the Borrower
Representative from the Administrative Agent or the Required Lenders; and (iii)
Section 5.5(c); provided that such default shall continue unremedied for a
period of 15 days after notice to the Borrower Representative from the
Administrative Agent or the Required Lenders; and (iv) Section 5.15 and Section
5.16, provided, that in each case such default shall continue unremedied for a
period of three daysBusiness Days after notice to the Borrower Representative
from the Administrative Agent or the Required Lenders; or

(d) subject to Section 8.3, any Borrower shall default in the observance or
performance of its agreement contained in Section 6.1; or

(e) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (d) of this Section 8.1), and such default
shall continue unremedied for a period of 30 days after notice to the Borrower
Representative from the Administrative Agent or the Required Lenders; or

(f) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation in respect of Indebtedness,
but excluding the Loans) on the scheduled or original due date with respect
thereto; or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to (x) cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable or (y) to cause, with the giving of notice if required, any Group Member
to purchase or redeem or make an offer to

 

- 236 -



--------------------------------------------------------------------------------

purchase or redeem such Indebtedness prior to its stated maturity; provided that
a default, event or condition described in clause (i), (ii) or (iii) of this
Section 8.1(f) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this Section 8.1(f) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $3575,000,000; provided, further, that clause
(iii) of this Section 8.1(f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary Disposition of the property or assets
securing such Indebtedness, if such Disposition is permitted hereunder and such
Indebtedness that becomes due is paid upon such Disposition; or

(g) (i) Holdings, the Borrowers or any Significant Subsidiary shall commence any
case, proceeding, proposal or other action (A) under any existing or future law
of any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets,
interim receiver, monitor, administrator, or Holdings, the Borrowers or any
Significant Subsidiary shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against Holdings, the Borrowers or
any Significant Subsidiary any case, proceeding, proposal or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against Holdings, the Borrowers or any Significant Subsidiary any
case, proceeding, proposal or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) Holdings, the
Borrowers or any Significant Subsidiary shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) Holdings, the Borrowers or
any Significant Subsidiary shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

(h) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
Plan shall fail to meet the minimum funding standards of Section 412 or 430 of
the Code or Section 302 or 303 of ERISA or any Lien in favor of the PBGC or a
Plan shall arise on the assets of any Group Member or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is reasonably likely to
result in the termination of such Plan for purposes of Title IV of ERISA,
(iv) any Single Employer Plan shall terminate for purposes of Title IV of ERISA,
(v) any Group Member or any Commonly Controlled Entity shall, or is reasonably
likely to, incur any liability in connection with a complete or partial
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan,
(vi) any other event or condition shall occur or exist with respect to a Plan
that could give

 

- 237 -



--------------------------------------------------------------------------------

rise to liability under Title IV of ERISA; or (vii) any Lien arises (save for
contribution amounts not yet due) in connection with any Canadian Pension Plan)
and in each case in clauses (i) through (vii) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect; or

(i) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not (x) paid or covered by insurance as
to which the relevant insurance company has been notified of the claim and has
not denied coverage or (y) covered by valid third party indemnification
obligation from a third party which is Solvent) of $3575,000,000 or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof; or

(j) any of the Security Documents shall cease, for any reason, to be in full
force and effect, other than pursuant to the terms hereof or thereof, or any
Loan Party or any Affiliate or Subsidiary of any Loan Party shall so assert, or
any Lien created by any of the Security Documents shall cease to be enforceable
and of the same effect and priority purported to be created thereby, except
(A) to the extent that (x) any such loss of perfection or priority results from
the failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Security
Agreement or from the failure of the Administrative Agent to file UCC
continuation statements (or similar statements or filings in other
jurisdictions) and except as to Collateral consisting of real property to the
extent that such losses are covered by a lender’s title insurance policy and
such insurer has been notified and has not denied coverage and (y) the Loan
Parties take such action as the Administrative Agent may reasonably request to
remedy such loss of perfection or priority or (B) the Fair Market Valuefair
market value of assets affected thereby does not exceed $1,5005,000,000; or

(k) the Guarantee of Holdings or any Guarantor that is a Significant Subsidiary
shall cease, for any reason, to be in full force and effect, other than as
provided for in Sections 7.9 or 9.10, or any Loan Party or any Affiliate or any
Subsidiary of any Loan Party shall so assert; or

(l) a Change of Control shall occur; and.

(m) the failure of either Holdings or the Term Loan Borrower to remain a passive
holding company in accordance with Section 6.18.A of the Term Loan Credit
Agreement as in effect on the Closing Date.

8.2 Action in Event of Default.

(a) Upon any Event of Default specified in (x) Section 8.1(g)(i) or (ii), the
Commitments shall immediately terminate automatically and the Loans (with
accrued interest thereon) and all other Finance Obligations (other than Bank
Product Obligations) owing under this Agreement and the other Loan Documents
(including all amounts of Letters of Credit, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) shall automatically immediately become due and payable, and
(y) if any other Event of Default under Section 8.1 (other than
Section 8.1(g)(i) or (ii)) occurs and is continuing, subject to paragraphs
(b) and (c) of this Section 8.2, either or both of the

 

- 238 -



--------------------------------------------------------------------------------

following actions may be taken: (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower Representative declare the
Revolving Commitments to be terminated forthwith, whereupon such Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower Representative, declare
the Loans (with accrued interest thereon) and all other Finance Obligations
(other than Bank Product Obligations) owing under this Agreement and the other
Loan Documents (including all amounts of Letters of Credit, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. In furtherance of the foregoing,
the Administrative Agent may, or upon the request of the Required Lenders the
Administrative Agent shall, exercise any and all other remedies available under
the Loan Documents at law or in equity, including commencing and prosecuting any
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction and collecting the Collateral or any portion thereof and enforcing
any other right in respect of any Collateral.

(b) With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the relevant Borrower shall at such time Collateralize such Letters
of Credit. Amounts held in such account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other Finance
Obligations of the Borrowers hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon and all
amounts drawn thereunder have been reimbursed in full and all other Finance
Obligations of the Borrowers hereunder and under the other Loan Documents shall
have been paid in full (other than contingent indemnification and reimbursement
obligations for which no claim has been made), the balance, if any, in such
account shall be returned to the Borrowers (or such other Person as may be
lawfully entitled thereto). Except as expressly provided above in this
Section 8.2, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrowers.

8.3 Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8, in the
event that the Company fails (or, but for the operation of this Section 8.3,
would fail) to comply with the requirements of Section 6.1, the Company and
Holdings shall have the right from (x) the date of commencement of a Financial
Covenant Trigger Period at any time the Company is not in compliance with
Section 6.1 as reflected in the most recently delivered Compliance Certificate
or (y) the date of delivery of a Compliance Certificate during a Financial
Covenant Trigger Period demonstrating that the Company is not in compliance with
Section 6.1, in each case until ten (10) days thereafter, to issue Permitted
Cure Securities for cash or otherwise receive cash equity contributions to the
capital of Holdings, and, in each case, to contribute any such cash to the
capital of the Company (collectively, the “Cure Right”), and upon the receipt by
the Company of such cash (the “Cure Amount”) pursuant to the exercise by the
Company or Holdings of such Cure Right, the Fixed Charge Coverage Ratio shall be
recalculated by increasing Consolidated

 

- 239 -



--------------------------------------------------------------------------------

EBITDA solely for the purpose of measuring the Fixed Charge Coverage Ratio to
determine compliance with Section 6.1 and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount (any Cure Amount so included in
the calculation of Consolidated EBITDA, a “Specified Equity Contribution”).

(b) If, after giving effect to the foregoing recalculation, the Company shall
then be in compliance with the requirements of Section 6.1, then the Company
shall be deemed to have satisfied the requirements of Section 6.1 as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of Section 6.1 that had occurred shall be deemed cured for the purposes of
compliance with Section 6.1 and for no other purpose.

(c) To the extent a Test Period ended for which the Fixed Charge Coverage Ratio
was initially recalculated as a result of a Cure Right, the Cure Amount shall be
included in the calculation of Consolidated EBITDA for the purposes of
determining compliance with the Fixed Charge Coverage Ratio at the end of such
Test Period and each quarterly Test Period ending within 11 months (or three
fiscal quarters, as applicable) following the end of such Test Period.

(d) Notwithstanding anything herein to the contrary, (i) in each
four-fiscal-quarter period there shall be at least two fiscal quarters in which
the Cure Right is not exercised, (ii) for purposes of this Section 8.3, the Cure
Amount shall be no greater than the amount required to cause the Company to
comply with Section 6.1, determined at the time the Cure Right is exercised with
respect to the period for which the Fixed Charge Coverage Ratio was initially
recalculated as a result of a Cure Right, (iii) the Cure Amount shall be
disregarded for all other purposes of this Agreement, including, determining any
baskets with respect to the covenants contained in Section 6, and shall not
result in any adjustment to any amounts other than the amount of Consolidated
EBITDA as described in clause (a) above, and (iv) the Company or Holdings shall
not exercise the Cure Right in excess of five instances over the term of this
Agreement.

SECTION 9. ADMINISTRATIVE AGENT

9.1 Appointment and Authority.

(a) Administrative Agent. Each of the Lenders and the Issuing Banks hereby
irrevocably appoints Wells Fargo to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section 9 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except to the
extent that any Group Member has any express rights under this Section 9, no
Group Member shall have rights as a third party beneficiary of any of such
provisions.

(b) Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities

 

- 240 -



--------------------------------------------------------------------------------

as a potential Bank Product Provider) and the Issuing Banks hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the Issuing Banks for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Finance Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.5 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Section 9 and Section 10, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents as if set forth in full herein with respect thereto. Without limiting
the generality of the foregoing, the Lenders hereby expressly authorize the
Administrative Agent to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Security Documents and acknowledge and agree that any such
action by the Administrative Agent or any of its co-agents, sub-agents or
attorneys-in-fact shall bind the Lenders. Each Lender agrees that it shall not
take or institute any actions or proceedings, judicial or otherwise, for any
right or remedy with respect to any Collateral against the Borrowers or any
other Loan Party or any other obligor under any of the Loan Documents, any Bank
Product Agreement (including, in each case, the exercise of any right of setoff,
rights on account of any banker’s lien or similar claim or other rights of
self-help), or institute any actions or proceedings, or otherwise commence any
remedial procedures, with respect to any Collateral of the Borrowers or any
other Loan Party, without the prior written consent of the Administrative Agent.
In the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or a sale of any of the
Collateral pursuant to Section 363 of the Bankruptcy Code or any other Debtor
Relief Laws, the Administrative Agent or any Lender may be the purchaser of any
or all of such Collateral at any such sale and the Administrative Agent, as
agent for and representative of the Lenders (but not any Lender or Lenders in
its or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, with the consent or at the
direction of the Required Lenders, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale, to use and apply any of the Finance
Obligations as a credit on account of the purchase price for any Collateral
payable by the Administrative Agent at such sale.

(c) Without limiting the generality of paragraph (b) above, for the purposes of
creating a solidarité active in accordance with Article 1541 of the Civil Code,
between each Secured Party, taken individually, on the one hand, and the
Administrative Agent, on the other hand, each Loan Party, each such Secured
Party and the Administrative Agent acknowledge and agree with the Administrative
Agent that each such Secured Party and the Administrative Agent are hereby
conferred the legal status of solidary creditors of each Loan Party in respect
of all Finance Obligations, present and future, owed by each such Loan Party to
the Administrative Agent and each such Secured Party hereunder and under the
other Loan Documents (collectively, the “Solidary Claim”). Each Loan Party which
is not a signatory of this Agreement but is or may become a signatory to any
other Loan Documents shall be deemed to have accepted the provisions contained
in this paragraph by its execution of such other Loan

 

- 241 -



--------------------------------------------------------------------------------

Documents. Accordingly, but subject (for the avoidance of doubt) to Article 1542
of the Civil Code, each such Loan Party is irrevocably bound towards the
Administrative Agent and each Secured Party in respect of the entire Solidary
Claim of the Administrative Agent and such Secured Party. As a result of the
foregoing, the parties hereto acknowledge that the Administrative Agent and each
Secured Party shall at all times have a valid and effective right of action for
the entire Solidary Claim of the Administrative Agent and such Secured Party and
the right to give full acquittance for same. The parties further agree and
acknowledge that the Administrative Agent’s Liens on the Collateral under the
Security Documents shall be granted to the Administrative Agent, for its own
benefit and for the benefit of the Secured Parties, as solidary creditor as
hereinabove set forth.

(d) In addition, and without limiting any of the foregoing, for the purposes of
holding any security granted by any Loan Party pursuant to the laws of the
Province of Quebec to secure payment of any title of Indebtedness (within the
meaning of Article 2692 of the Civil Code of Quebec) issued by any Loan Party,
each of the Secured Parties hereby irrevocably appoints and authorizes the
Administrative Agent and, to the extent necessary, ratifies the appointment and
authorization of the Administrative Agent, to act as the person holding the
power of attorney (i.e. “fondé de pouvoir”) (in such capacity, the “Attorney”)
of the Secured Parties as contemplated under Article 2692 of the Civil Code of
Quebec, and to enter into, to take and to hold on its behalf, and for its
benefit, any hypothec, and to exercise such powers and duties that are conferred
upon the Attorney under any hypothec. Moreover, without prejudice to such
appointment and authorization to act as the person holding the power of attorney
as aforesaid, each of the Secured Parties hereby irrevocably appoints and
authorizes the Administrative Agent for and on behalf of the Secured Parties to
hold and be the sole registered holder of any title of Indebtedness (within the
meaning of Article 2692 of the Civil Code of Quebec) which may be issued under
any hypothec, the whole notwithstanding Section 32 of An Act respecting the
special powers of legal persons (Quebec) or any other applicable law, and to
execute all related documents. The Attorney shall: (a) have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Attorney and the Custodian (as applicable) pursuant to any hypothec, bond,
pledge, applicable laws or otherwise, (b) benefit from and be subject to all
provisions hereof with respect to the Administrative Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Secured Parties, and (c) be
entitled to delegate from time to time any of its powers or duties under any
hypothec, bond, or pledge on such terms and conditions as it may determine from
time to time. Any person who becomes a Secured Party shall, by its execution of
an Assignment and Acceptance, be deemed to have consented to and confirmed the
Attorney as the person holding the power of attorney as aforesaid and to have
ratified, as of the date it becomes a Secured Party, all actions taken by the
Attorney in such capacity. The substitution of the Collateral Agent pursuant to
the provisions of this Section 9 shall also constitute the substitution of the
Attorney.

9.2 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it

 

- 242 -



--------------------------------------------------------------------------------

were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

9.3 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 10.1 and Section 8.2) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Borrower Representative, a
Lender or an Issuing Bank.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other

 

- 243 -



--------------------------------------------------------------------------------

agreement, instrument or document, or the creation, perfection or priority of
any Lien purported to be created by the Security Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Section 4 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the applicable Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or such Issuing Bank prior to the making
of such Loan or the issuance such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or such other number or percentage of Lenders as shall be
provided for herein or in the other Loan Documents) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or such other number or percentage of Lenders as shall be provided for
herein or in the other Loan Documents), and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lenders and all future
holders of the Loans.

9.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 9 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.6 Resignation and Removal of Administrative Agent.

 

- 244 -



--------------------------------------------------------------------------------

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Banks and the Borrower Representative. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right,
subject to the approval of the Borrower Representative, not to be unreasonably
withheld, for so long as no Event of Default set forth under Section 8.1(a) or
(g) has occurred and is continuing, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the Issuing Banks,
in consultation with the Borrower Representative, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower
Representative and such Person remove such Person as Administrative Agent and,
subject to the approval of the Borrower Representative, not to be unreasonably
withheld, for so long as no Event of Default set forth under Section 8.1(a) or
(g) has occurred and is continuing, appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed), all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Banks directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent, and the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the Borrower
Representative and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Section 9 and Section 10.5 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions

 

- 245 -



--------------------------------------------------------------------------------

taken or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

(d) Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as a U.S. Issuing Bank and
Swingline Lender. If Wells Fargo resigns as a U.S. Issuing Bank, it shall retain
all the rights, powers, privileges and duties of a U.S. Issuing Bank hereunder
with respect to all U.S. Letters of Credit issued by it which are outstanding as
of the effective date of its resignation as a U.S. Issuing Bank and all U.S.
Letters of Credit with respect thereto, including the right to require the U.S.
Lenders to make U.S. Base Rate Loans or fund risk participations in unreimbursed
amounts in connection with U.S. Letters of Credit. If Wells Fargo resigns as the
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make U.S. Base Rate Loans, Canadian Prime Rate Loans or
Canadian Base Rate Loans, as applicable, or fund risk participations in
outstanding Swingline Loans. Upon the appointment by the Borrower Representative
of any successor Issuing Bank or Swingline Lender hereunder (which successor
shall in all cases be a Lender other than a Defaulting Lender), (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank or Swingline Lender, as
applicable, (b) the retiring Issuing Bank and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, issued by
the retiring Issuing Bank which are outstanding at the time of such succession
or make other arrangements satisfactory to such Issuing Bank to effectively
assume the obligations of such Issuing Bank with respect to such Letters of
Credit.

9.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and each
Issuing Bank acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Administrative Agent, Joint Bookrunners, Joint Lead Arrangers,
Syndication Agent or Co-Documentation Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Bank hereunder.

9.9 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or

 

- 246 -



--------------------------------------------------------------------------------

Letters of Credit shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letters of Credit and all other
Finance Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Banks and the
Administrative Agent under Sections 2.5(c), 2.7 and 10.5) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the applicable Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections
2.5(c), 2.7 and 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Finance Obligations or the rights of any Lender or any Issuing
Bank to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any Issuing Bank or in any such proceeding.

9.10 Collateral and Guarantee Matters.

(a) Each of the Lenders (including in its capacities as a potential Bank Product
Provider) and the Issuing Banks irrevocably authorize the Administrative Agent
(without requirement of notice to or consent of any Lender except as expressly
required by Section 10.1): (i) to release any Lien on any property granted to or
held by the Administrative Agent under any Loan Document (1) at the time the
property subject to such Lien is Disposed of or to be Disposed of as part of or
in connection with any Disposition permitted hereunder or under any other Loan
Document to any Person other than a Loan Party, (2) subject to Section 10.1, if
the release of such Lien is approved, authorized or ratified in writing by the
Majority Facility Lenders with respect to Liens securing the Finance Obligations
under a particular Facility, (3) if the property subject to such Lien is owned
by a Guarantor, upon release of such Guarantor from its obligations under the
Guarantee or (4) that constitutes Excluded Assets; (ii) to release or
subordinate, as expressly permitted hereunder, any Lien on any property granted
to or held by the Administrative Agent under any Loan Document to the holder of
any Lien on such property that is permitted by this Agreement to the extent
required by the holder of, or pursuant to the terms of any agreement governing,
the obligations secured by such Liens; (iii) to release any Guarantor

 

- 247 -



--------------------------------------------------------------------------------

from its obligations under the Guarantee if such Person (x) ceases to be a
Restricted Subsidiary or becomes an Excluded Domestic Subsidiary or
Non-Guarantor Subsidiary as a result of a transaction or designation permitted
hereunder, (y) with respect to the U.S. Guarantee, becomes a Foreign Subsidiary,
or (z) with respect to the Canadian Guarantee, ceases to be organized under the
laws of Canada, or any province or territory thereof; and (iv) to release any
Collateral or Guarantor Obligations to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1.

(b) Upon request by the Administrative Agent at any time, the Majority Facility
Lenders under any Facility will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release (pursuant to clause (a) above) a Guarantor from its
obligations under its Guarantee.

(c) At such time as the Loans, the Reimbursement Obligations and the other
Finance Obligations (other than contingent obligations for which no claim has
been made) under any Facility shall have been satisfied by payment in full in
immediately available funds, the Commitments thereunder have been terminated and
no Letters of Credit thereunder shall be outstanding or all outstanding Letters
of Credit thereunder have been Collateralized, the Collateral securing the
Finance Obligations under such Facility shall be automatically released from the
Liens created by the relevant Security Documents, and such Security Documents
and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Group Member under such
Security Documents shall automatically terminate, all without delivery of any
instrument or performance of any act by any Person.

(d) If (i) a Guarantor was released from its obligations under a Guarantee or
(ii) the Collateral was released from the assignment and security interest
granted under any Security Document (or the interest in such item subordinated),
the Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to) execute and deliver to the relevant Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such Guarantor from its obligations under its Guarantee, the release of such
item of Collateral from the assignment and security interest granted under the
relevant Security Documents or to subordinate its interest in such item, in each
case in accordance with the terms of the Loan Documents and this Section 9.10.

(e) If as a result of any transaction not prohibited by this Agreement (i) any
U.S. Guarantor becomes an Excluded Domestic Subsidiary or a Foreign Subsidiary,
then (x) such U.S. Guarantor’s Guarantee shall be automatically released, and
(y) the Capital Stock of such Guarantor (other than 65% of the total outstanding
Capital Stock of a CFC Holdco or Foreign Subsidiary that, in each case, is
directly owned by a U.S. Borrower or a U.S. Guarantor) shall be automatically
released from the security interests created by the Loan Documents, (ii) any CFC
Holdco or any Foreign Subsidiary ceases to be directly owned by a U.S. Borrower
or U.S. Guarantor, then the Capital Stock of such Subsidiary shall be
automatically released from any security interests created by the Loan
Documents, or (iii) any Canadian Loan Party becomes disregarded as separate from
any U.S. Loan Party or Domestic Subsidiary for U.S. federal income tax purposes,
(x) any Canadian Guarantee provided by a CFC Holdco or a Foreign Subsidiary that
is a CFC shall be automatically released with respect to the obligations of such

 

- 248 -



--------------------------------------------------------------------------------

Canadian Loan Party, and (y) the Capital Stock of any CFC Holdco or Foreign
Subsidiary that is a CFC (other than 65% of the total outstanding Capital Stock
of a CFC Holdco or Foreign Subsidiary that, in each case, is directly owned by a
U.S. Borrower or a U.S. Guarantor) shall be automatically released from any
security interests created by the Loan Documents with respect to the obligations
of such Canadian Loan Party. In connection with any termination or release
pursuant to this Section 9.10(e), the Administrative Agent and any applicable
Lender shall promptly execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 9.10(e) shall be without recourse to or warranty by the
Administrative Agent or any Lender.

9.11 Intercreditor Agreements. The Lenders hereby authorize the Administrative
Agent to enter into any Intercreditor Agreement or other intercreditor agreement
or arrangement permitted under this Agreement and any such intercreditor
agreement is binding upon the Lenders. Except as otherwise expressly set forth
herein or in any Security Document, no Bank Product Provider that obtains the
benefits of Section 8.4, any Guarantee or any Collateral by virtue of the
provisions hereof or of any Guarantee or any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Section 9 to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Bank Product Obligations unless the Administrative Agent has
received written notice of such Bank Product Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Bank Product Provider.

9.12 Withholding Tax Indemnity. To the extent required by any applicable laws,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within ten (10) days after written demand therefor, indemnify
and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrowers or any
other Loan Party pursuant to Sections 2.15 and 2.18 and without limiting or
expanding the obligation of the Borrowers or any other Loan Party to do so) for
all amounts paid, directly or indirectly, by the Administrative Agent as Taxes
or otherwise, together with all expenses incurred, including legal expenses and
any other out-of-pocket expenses, whether or not such Tax was correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the

 

- 249 -



--------------------------------------------------------------------------------

Administrative Agent under this Section 9.12. The agreements in this
Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Finance
Obligations. For the avoidance of doubt, a “Lender” shall, for purposes of this
Section 9.12, include any Issuing Bank and the Swingline Lender.

9.13 Indemnification. Each of the Lenders agrees to indemnify the Administrative
Agent and the Joint Lead Arrangers (and their Related Parties) in their
respective capacities as such (to the extent not reimbursed by any Loan Party
and without limiting or expanding the obligation of the Loan Parties to do so),
according to its Pro Rata Share in effect on the date on which indemnification
is sought under this Section 9.13 (or, if indemnification is sought after the
date upon which the Commitments shall have terminated and the Loans shall have
been paid in full, in accordance with its Pro Rata Share immediately prior to
such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against the Administrative
Agent, the Joint Lead Arrangers or their Related Parties (the foregoing, the
“Lender Indemnitees”) in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent or any other
Person under or in connection with any of the foregoing; provided that no Lender
shall be liable to any Lender Indemnitee for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent that they are (i) (A) found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Lender Indemnitee, (B) found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from a material breach of the Loan
Documents by such Lender Indemnitee, or (C) are disputes that do not involve an
act or omission by Holdings or any of its Affiliates and that are brought by any
Lender Indemnitee against any other Lender Indemnitee (other than in its
capacity as Administrative Agent, Joint Lead Arranger, Joint Bookrunner,
Swingline Lender or Issuing Bank or similar role hereunder) or (ii) settlements
entered into by such person without such Lender’s written consent (such consent
to not be unreasonably withheld, conditioned or delayed). The agreements in this
Section 9.13 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers.

(a) Except as otherwise provided in clause (b) below, neither this Agreement nor
any other Loan Document (or any terms hereof or thereof) may be amended,
supplemented or modified other than in accordance with the provisions of this
Section 10.1. The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (i) enter into written amendments, supplements

 

- 250 -



--------------------------------------------------------------------------------

or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (ii) waive, on such terms and conditions as the Required Lenders
or the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (A) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
reduce the stated rate of any interest or fee payable hereunder (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall be effective with the consent of the Required
Lenders) and (y) that any amendment or modification of defined terms used in the
financial covenant in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (A)) or extend the
scheduled date of any payment of any interest, premium, required principal
payment or fee payment, or increase the amount or extend the expiration date of
any Lender’s Commitment or increase such Lender’s Commitment, in each case
without the written consent of each Lender directly adversely affected thereby;
(B) amend, modify, eliminate or reduce the voting rights of any Lender under
this Section 10.1 without the written consent of all Lenders; (C) reduce any
percentage specified in the definition of Required Lenders or Supermajority
Lenders without the written consent of all Lenders; (D) consent to the
assignment or transfer by a Borrower of any of its rights and obligations under
this Agreement and the other Loan Documents, release all or substantially all of
the ABL Priority Collateral or release all or substantially all of the
Guarantors from their obligations under Section 7 of this Agreement or under the
Security Agreements, in each case without the written consent of all Lenders
(except as otherwise permitted by the Loan Documents); (E) amend, modify or
waive any provision of Section 2.3(b)(ii) in a manner which results in a change
to the pro rata application of Loans under any Facility or that adversely
affects any Facility without the written consent of each Lender directly
affected thereby in respect of each Facility adversely affected thereby, unless
the amendment is made in connection with an amendment pursuant to paragraph (b)
below, in which case the written consent of the Required Lenders shall be
required; (F) reduce the percentage specified in the definition of any of
Majority Facility Lenders without the written consent of all Lenders under such
Facility; (G) amend, modify or waive any provision of Section 9 without the
written consent of the Administrative Agent; (H) amend, modify or waive any
provision of Section 2.2 or 2.3 without the written consent of each affected
Swingline Lender; (I) (x) amend, modify or waive any provision of Section 2.10
without the written consent of each affected U.S. Issuing Bank, or (y) amend,
modify or waive any provision of Section 2.10 without the written consent of
each affected Canadian Issuing Bank; (J) amend or modify the application of
prepayments set forth in Section 2.3(f) in a manner that adversely affects any
Facility without the written consent of the Majority Facility Lenders of each
adversely affected Facility; (K) forgive the principal amount or extend the
payment date of any Reimbursement Obligation without the written consent of each
Lender directly affected thereby; (L) increase the advance rates set forth in
the definition of U.S. Borrowing Base or Canadian Borrowing Base without the
written consent of the Supermajority Lenders; or (M) amend, modify or waive any
provision of the definition of U.S. Borrowing Base or Canadian Borrowing Base or
any component definition therein that results in an increase to Global Excess
Availability (in each case other than the advance rate contained therein)
without the written consent of the Supermajority Lenders. Any such waiver and
any such amendment, supplement or modification

 

- 251 -



--------------------------------------------------------------------------------

shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing during the period
such waiver is effective; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

(b) Notwithstanding anything in this Agreement (including clause (a) above) or
any other Loan Document to the contrary:

(i) Toto the extent contemplated by Section 2.23, this Agreement may be amended
(or amended and restated) with the written consent of the Administrative Agent,
the Issuing Banks (to the extent affected), each Lender participating in the
additional or extended credit facilities contemplated under this paragraph
(b)(i) and the Borrower Representative (w) to add one or more additional credit
facilities to this Agreement or to increase the amount of the existing
facilities under this Agreement and to permit the extensions of credit from time
to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with Revolving Extensions of Credit and the accrued interest and fees
in respect thereof, (x) to permit any such additional credit facility or any
increase in any Facility to share ratably in prepayments with respect to such
Facility and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders, the Majority Facility
Lenders and the Supermajority Lenders;

(ii) [Reserved];

(iii) [Reserved];

(iv) this Agreement and the other Loan Documents may be amended or amended and
restated as contemplated by Section 2.23 in connection with any Incremental
Amendment and any related increase in Commitments, with the consent of the
Borrower Representative, the Administrative Agent and the Lenders participating
in such Commitment Increase;

(v) [Reserved];

(vi) this Agreement and the other Loan Documents may be amended in connection
with any Extension Amendment pursuant to an Extension Offer in accordance with
Section 2.24(b) (and the Administrative Agent and the Borrower Representative
may effect such amendments to this Agreement, any Intercreditor Agreement (or
enter into a replacement thereof) and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower Representative, to effect the terms of such Extension
Amendment);

 

- 252 -



--------------------------------------------------------------------------------

(vii) the Administrative Agent may amend an Intercreditor Agreement (or enter
into a replacement thereof), additional Security Documents and/or replacement
Security Documents (including a collateral trust agreement) in connection with
the incurrence of any Indebtedness incurred pursuant to Section 6.2(b) to
provide that an agent, trustee or other representative acting on behalf of the
holders of such Indebtedness shall become a party thereto and shall have rights
to share in the Collateral on a pari passu or junior lien, subordinated basis to
the Finance Obligations, as applicable;

(viii) only the consent of the Majority Facility Lenders under a Facility shall
be necessary to amend, modify or waive Sections 4.2 (with respect to the making
of Advances (including Swingline Loans) or the issuance of Letters of Credit
under such Facility);

(ix) amendments and waivers of this Agreement and the other Loan Documents that
affect solely the Lenders under a Facility (including waiver or modification of
conditions to extensions of credit under any Facility or any Commitment
Increases, the availability and conditions to funding of any Commitment
Increase, pricing and other modifications) will require only the consent of the
Majority Facility Lenders under such Facility and, in each case, (x) no other
consents or approvals shall be required and (y) any fees or other consideration
payable to obtain such amendments or waivers need only be offered on a pro rata
basis to the Lenders under the affected Facility; and

(x) this Agreement and the other Loan Documents may be amended with the consent
of the Administrative Agent and the Borrower Representative to correct any
mistakes or ambiguities of a technical nature.

Notwithstanding the foregoing, after the Amendment No. 3 Effective Date, no real
property shall be taken as Collateral unless Lenders receive 45 days advance
notice and each Lender confirms to the Administrative Agent that it has
completed all flood due diligence, received copies of all flood insurance
documentation and confirmed flood insurance compliance as required by the Flood
Laws or as otherwise satisfactory to such Lender. At any time that any real
property constitutes Collateral, no modification of a Loan Document shall add,
increase, renew or extend any loan, commitment or credit line hereunder until
the completion of flood due diligence, documentation and coverage as required by
the Flood Laws or as otherwise satisfactory to all Lenders.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of Holdings, the Borrower Representative and
the Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

- 253 -



--------------------------------------------------------------------------------

To the Borrower    JELD-WEN, Inc. Representative:    440 S. Church Street   
Attn: L. Brooks Mallard    Attn: Chief Financial Officer / General Counsel   
Email: bmallard@jeldwen.com /    LegalNotice@jeldwen.com.    To any Guarantor:
   c/o the Borrower Representative at the address set forth    above
To the Administrative    One Boston Place, 18th Floor Agent:    Boston, MA 02108
   Attention: Portfolio Manager    Fax No.: (855) 477-5033    With a copy to:   

Choate, Hall & Stewart LLP

Two International Place

Boston, MA 02110

Attention: Kevin Simard

t 617.248.4086

f 617.502.4086

; provided that any notice, request or demand to or upon the Administrative
Agent or the Lenders shall not be effective until received. In no event shall a
voice mail message be effective as a notice, communication or confirmation
hereunder. All telephonic notices to the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender (“Approved Electronic Communications”). The Administrative
Agent or the Borrower Representative may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (a) notices and other communications
sent to an email address shall be deemed received upon the sender’s receipt of
an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgment); provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient, and (b) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its email address as described in the foregoing clause

 

- 254 -



--------------------------------------------------------------------------------

(a) of notification that such notice or communication is available and
identifying the website address therefor.

Each Loan Party agrees to assume all risk, and hold the Administrative Agent,
the Joint Lead Arrangers and each Lender harmless from any losses, associated
with, the electronic transmission of information (including the protection of
confidential information), except to the extent caused by the gross negligence
or willful misconduct of such Person.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

Each Loan Party, the Lenders, the Issuing Banks, the Joint Lead Arrangers and
the Administrative Agent agree that the Administrative Agent may, but shall not
be obligated to, store any Approved Electronic Communications on the Platform in
accordance with Administrative Agent’s customary document retention procedures
and policies.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

- 255 -



--------------------------------------------------------------------------------

10.5 Payment of Expenses. The Borrowers agree upon the occurrence of the Closing
Date (a) to pay or reimburse the Joint Lead Arrangers, the Issuing Banks, the
Swingline Lender and the Administrative Agent (without duplication) for all
their reasonable and documented out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of one primary
counsel to the Administrative Agent, the Issuing Banks, the Swingline Lender,
the Joint Lead Arrangers and the Syndication Agent, taken as a whole, and one
local counsel to the foregoing Persons, taken as a whole, in each appropriate
jurisdiction (which may include one special counsel acting in multiple
jurisdictions) (and additional counsel in the case of actual or perceived
conflicts), and filing and recording fees and expenses, with statements with
respect to the foregoing to be submitted to the Borrower Representative on or
prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as the Administrative Agent shall deem appropriate, (b) to pay or
reimburse each Lender, each Issuing Bank, the Swingline Lender, and the
Administrative Agent for all of their reasonable out-of-pocket costs and
expenses (other than allocated costs of in-house counsel) incurred in connection
with the workout, restructuring, enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, including
the reasonable fees and disbursements of one primary counsel to the Lenders, the
Issuing Banks, the Swingline Lender, the Administrative Agent, the Joint Lead
Arrangers and the Syndication Agent, taken as a whole, and one local counsel to
the foregoing Persons, taken as a whole, in each appropriate jurisdiction (which
may include one special counsel acting in multiple jurisdictions) (and in the
case of an actual or perceived conflict of interest by any of the foregoing
Persons, additional counsel to such affected Person), (c) to pay, indemnify, and
hold each Lender, each Issuing Bank, the Swingline Lender and the Administrative
Agent harmless from, any and all recording and filing fees, if any, that may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender, each
Issuing Bank, the Swingline Lender, the Administrative Agent, each Joint Lead
Arranger and the Syndication Agent, each of their respective Affiliates that are
providing services in connection with the financing contemplated by this
Agreement and each member (and successors and assigns), officer, director,
trustee, employee, agent and controlling person of the foregoing (each, an
“Indemnitee”) harmless from and against any and all other claims, liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to or
arising out of or in connection with the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents (regardless of whether any Indemnitee is a party hereto
and regardless of whether any such matter is initiated by a third party, any
Borrower, any other Loan Party or any other Person), including any of the
foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law relating to any
Group Member or any of the Properties and the reasonable fees and expenses of
one primary legal counsel to the Indemnitees, taken as a whole (or in the case
of an actual or perceived conflict of interest by an Indemnitee, additional
counsel

 

- 256 -



--------------------------------------------------------------------------------

to the affected Indemnitees), and one local counsel in each appropriate
jurisdiction (which may include one special counsel acting in multiple
jurisdictions) to the Indemnitees in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”) (but excluding any losses, liabilities, claims, damages, costs or
expenses relating to the matters referred to in Sections 2.12, 2.13, 2.18 and
2.19 (which shall be the sole remedy in respect of the matters set forth
therein)), provided that the Borrowers shall not have any obligation hereunder
to any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are (i) (A) found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the gross negligence,
bad faith or willful misconduct of such Indemnitee, (B) found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from a material breach of the Loan Documents by such Indemnitee, (C) any dispute
that does not involve an act or omission by Holdings or any of its Affiliates
and that is brought by any Indemnitee against any other Indemnitee (other than
in its capacity as Administrative Agent, Joint Lead Arranger, Joint Bookrunner,
Swingline Lender or Issuing Bank or similar role hereunder), (D) caused, with
respect to the violation of, noncompliance with or liability under, any
Environmental Law relating to any of the Properties, by the act or omissions by
Persons other than Holdings or any Subsidiary of Holdings or their respective
Related Parties with respect to the applicable Property that occur after the
Administrative Agent sells the respective Property pursuant to a foreclosure or
has accepted a deed in lieu of foreclosure or (E) with respect to Taxes, other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim or (ii) settlements entered into by such person without the
Borrower Representative’s written consent (such consent to not be unreasonably
withheld, conditioned or delayed). All amounts due under this Section 10.5 shall
be payable not later than ten days after written demand therefor. Statements
payable by the Borrowers pursuant to this Section 10.5 shall be submitted to the
Borrower Representative at the address of the Borrower Representative set forth
in Section 10.2, or to such other Person or address as may be hereafter
designated by the Borrower Representative in a written notice to the
Administrative Agent. The agreements in this Section 10.5 shall survive the
termination of this Agreement and the repayment of the Loans and all other
amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of an Issuing Bank that issues any
Letter of Credit), except that the Borrowers may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and the Administrative Agent (and any attempted
assignment or transfer by such Borrower without such consent shall be null and
void).

(b) (1) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it and the Note or
Notes (if any) held by it) with the prior written consent (such consent not to
be unreasonably withheld, conditioned or delayed) of:

 

- 257 -



--------------------------------------------------------------------------------

(i) the Borrower Representative; provided that such consent shall be deemed to
have been given if the Borrower Representative, as the case may be, has not
responded within ten Business Days after notice by the Administrative Agent;
provided, further, that no consent of the Borrower Representative shall be
required for an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund or, if an Event of Default under Section 8.1(a) (or, in respect of any of
the Borrowers, Section 8.1(f) or (g)) has occurred and is continuing;

(A) except with respect to an assignment of Loans to an existing Lender, an
Affiliate of a Lender or an Approved Fund, the Administrative Agent; and

(B) the Swingline Lender and each Issuing Bank for the Facility under which the
Loans or Commitments are being assigned.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 (provided that, in each case, that simultaneous assignments to or by
two or more Approved Funds shall be aggregated for purposes of determining such
amount) unless the Administrative Agent and the Borrower Representative
otherwise consent;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire and applicable Forms; and

(D) each Assignee shall have an equal proportionate share, either directly or
through an Affiliate or branch, of USU.S. Revolving Commitments and Canadian
Revolving Commitments.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

- 258 -



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to Section 10.6(b)(v)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.18, 2.19 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations if such transaction complies with
the requirements of Section 10.6(c).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of (and
any stated interest on) the Loans and each Lender’s Letter of Credit Exposure
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, the
Issuing Banks and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire and applicable Forms (unless the Assignee shall already be a
Lender hereunder), together with (x) any processing and recordation fee and
(y) any written consent to such assignment required by Section 10.6(b), the
Administrative Agent shall promptly accept such Assignment and Assumption and
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c) (2) Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a natural person, a Defaulting Lender, Holdings or any Subsidiary of
Holdings) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations

 

- 259 -



--------------------------------------------------------------------------------

under this Agreement. Any agreement pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires, subject to Section 10.1(b),
the consent of each Lender directly affected thereby pursuant to clauses (A) and
(C) of Section 10.1(a) and (2) directly affects such Participant. Subject to
Section 10.6(c)(ii), each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.12, 2.13, 2.18 and 2.19 (subject to the
requirements of those sections) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 10.6(b). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.7(b) as though it were a Lender; provided such Participant shall
be subject to Section 10.7(a) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for U.S. federal income tax purposes as the
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the commitment of, and the principal amounts
(and stated interest) of, each Participant’s interest in the Loans, Letters of
Credit or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that the relevant parties, acting reasonably and
in good faith, determine that such disclosure is necessary to establish that
such Commitment, Loan, Letters of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. Unless
otherwise required by the Internal Revenue Service (“IRS”), any disclosure
required by the foregoing sentence shall be made by the relevant Lender directly
and solely to the IRS. The entries in the Participant Register shall be
conclusive, and such Lender shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.

(i) A Participant shall not be entitled to receive any greater payment under
Section 2.12, 2.13 or 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant. No
Participant shall be entitled to the benefits of Section 2.18 unless such
Participant complies with Sections 2.18(d), 2.18(e) and 2.18(g).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrowers, upon receipt of written notice to the Borrower Representative
from the relevant Lender, agree to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6(d) above.

 

- 260 -



--------------------------------------------------------------------------------

(f) Each Lender, upon succeeding to an interest in Commitments or Loans, as the
case may be, represents and warrants as of the effective date of the applicable
Assignment and Assumption that it is an Eligible Assignee.

Notwithstanding anything to the contrary set forth herein, no Lender is
permitted to assign any portion of its Commitment (and outstanding Loans and
other exposure (if applicable)) under any Facility unless such Lender (together
with any office, branch, subsidiary or Affiliate thereof holding a Commitment
hereunder) also assigns a ratable amount of its or their Commitment (and
outstanding Loans and other exposure (if applicable)) in each other Facility
then in existence.

10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for or permits
payments to be allocated or made to a particular Lender or to the Lenders under
a particular Facility, if any Lender (a “Benefited Lender”) shall receive any
payment of all or part of the Finance Obligations owing to it, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 8.1(g) or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Finance Obligations
owing to such other Lender, such Benefited Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Finance
Obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, with the prior consent of the Administrative Agent,
without prior notice to the Borrower Representative, any such notice being
expressly waived by the Borrower Representative to the extent permitted by
applicable law, upon the occurrence and during the continuance of any Event of
Default, to set off and appropriate and apply against the Finance Obligations
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of Holdings or the Borrowers or any
such other Loan Party, as the case may be. Each Lender agrees promptly to notify
the Borrower Representative and the Administrative Agent after any such setoff
and application made by such Lender; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

10.8 Counterparts; Electronic Execution.

(a) This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement or any document or
instrument delivered in connection herewith by

 

- 261 -



--------------------------------------------------------------------------------

facsimile transmission or electronic PDF shall be effective as delivery of a
manually executed counterpart of this Agreement or such other document or
instrument, as applicable. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower Representative and the
Administrative Agent.

(b) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Joint Lead Arranger and
the Administrative Agent represent the entire agreement of Holdings, the
Borrowers, the Administrative Agent, the Joint Lead Arrangers and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

10.11 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION; PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION OTHER THAN
NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF
PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT
OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE
TO APPLY TO THAT EXTENT.

10.12 Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof, to the extent such courts would have subject

 

- 262 -



--------------------------------------------------------------------------------

matter jurisdiction with respect thereto, and agrees that notwithstanding the
foregoing (x) a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and (y) legal actions or proceedings brought
by the Secured Parties in connection with the exercise of rights and remedies
with respect to Collateral may be brought in other jurisdictions where such
Collateral is located or such rights or remedies may be exercised;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court and waives any right to claim that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to each party hereto, as
the case may be at its address set forth in Section 10.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof, any special, exemplary, punitive or
consequential damages against any Indemnitee;

10.13 Acknowledgements. Each of the Borrowers and Guarantors hereby acknowledges
that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings, the Borrowers or any Guarantor arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between Administrative Agent and Lenders, on one hand, and
Holdings, the Borrowers and each Guarantor, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrowers or the Guarantors and the Lenders.

10.14 [Reserved].

 

- 263 -



--------------------------------------------------------------------------------

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is not designated by the provider thereof as public
information or non-confidential; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, the Joint Lead Arrangers, any other Lender or any
Affiliate thereof, (b) subject to an agreement to comply with provisions no less
restrictive than this Section, to any actual or prospective Transferee or any
direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, trustees,
agents, attorneys, accountants and other professional advisors that have been
advised of the provisions of this Section and have been instructed to keep such
information confidential, (d) upon the request or demand of any Governmental
Authority or any self-regulatory authority having or asserting jurisdiction over
such Person (including any Governmental Authority regulating any Lender or its
Affiliates), (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding; provided that unless specifically prohibited by applicable
law, reasonable efforts shall be made to notify the Borrower Representative of
any such request prior to disclosure, (g) that has been publicly disclosed other
than as a result of a breach of this Section, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender;
provided, such Person has been advised of the provisions of this Section and
instructed to keep such information confidential or (i) in connection with the
exercise of any remedy hereunder or under any other Loan Document. In addition,
the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
extensions of credit hereunder. Notwithstanding anything herein to the contrary,
any party to this Agreement (and any employee, representative, or other agent of
any party to this Agreement) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to it relating to such tax treatment
and tax structure. However, any such information relating to the tax treatment
or tax structure is required to be kept confidential to the extent necessary to
comply with any applicable federal or state securities laws.

10.16 Waivers Of Jury Trial. EACH OF HOLDINGS, THE BORROWERS, THE GUARANTORS,
THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.17 USA Patriot Act Notification. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies Loan Parties that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which

 

- 264 -



--------------------------------------------------------------------------------

information includes the name and address of each Loan Party and other
information that will allow such Lender to identify each Loan Party in
accordance with the Patriot Act. In addition, if the Administrative Agent is
required by law or regulation or internal policies to do so, it shall have the
right to periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and
customary individual background checks for the Loan Parties and (b) OFAC/PEP
searches and customary individual background checks for the Loan Parties’ senior
management and key principals, and each Loan Party agrees to cooperate in
respect of the conduct of such searches and further agrees that the reasonable
costs and charges for such searches shall constitute expenses payable pursuant
to Section 10.5 and be for the account of Loan Parties.

10.18 Maximum Amount.

(a) It is the intention of the Borrowers and the Lenders to conform strictly to
the usury and similar laws (including the criminal rate provisions of the
Criminal Code (Canada)) relating to interest from time to time in force, and all
agreements between the Loan Parties and their respective Subsidiaries and the
Lenders, whether now existing or hereafter arising and whether oral or written,
are hereby expressly limited so that in no contingency or event whatsoever,
whether by acceleration of maturity hereof or otherwise, shall the amount paid
or agreed to be paid in the aggregate to the Lenders as interest (whether or not
designated as interest, and including any amount otherwise designated but deemed
to constitute interest by a court of competent jurisdiction) hereunder or under
the other Loan Documents or in any other agreement given to secure the
Indebtedness evidenced hereby or other Finance Obligations of the Borrowers, or
in any other document evidencing, securing or pertaining to the Indebtedness
evidenced hereby, exceed the maximum amount permissible under applicable usury
or such other laws (the “Maximum Amount”). If under any circumstances whatsoever
fulfillment of any provision hereof, or any of the other Loan Documents, at the
time performance of such provision shall be due, shall involve exceeding the
Maximum Amount, then, ipso facto, the obligation to be fulfilled shall be
reduced to the Maximum Amount. For the purposes of calculating the actual amount
of interest paid and/or payable hereunder in respect of laws pertaining to usury
or such other laws, all sums paid or agreed to be paid to the holder hereof for
the use, forbearance or detention of the Indebtedness of the Borrowers evidenced
hereby, outstanding from time to time shall, to the extent permitted by
applicable law, be amortized, pro-rated, allocated and spread from the date of
disbursement of the proceeds of the Notes until payment in full of all of such
Indebtedness, so that the actual rate of interest on account of such
Indebtedness is uniform through the term hereof. The terms and provisions of
this Section 10.18(a) shall control and supersede every other provision of all
agreements between the Borrowers or any endorser of the Notes and the Lenders.

(b) If under any circumstances any Lender shall ever receive an amount which
would exceed the Maximum Amount, such amount shall be deemed a payment in
reduction of the principal amount of the Loans and shall be treated as a
voluntary prepayment under Section 2.3 and shall be so applied in accordance
therewith or if such excessive interest exceeds the unpaid balance of the Loans
and any other Indebtedness of the Borrowers in favor of such Lender, the excess
shall be deemed to have been a payment made by mistake and shall be refunded to
the Borrower.

 

- 265 -



--------------------------------------------------------------------------------

10.19 Lender Action. Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Loan Party or any other obligor under any of the Loan Documents (including
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, unless expressly
provided for herein or in any other Loan Document, without the prior written
consent of the Administrative Agent. The provisions of this Section 10.19 are
for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

10.20 No Fiduciary Duty. Each of the Administrative Agent, the Joint
Bookrunners, the Joint Lead Arrangers, the Syndication Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Loan
Parties, their stockholders and/or their Affiliates. Each Loan Party agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Loan Party, its stockholders or its
Affiliates, on the other, except as otherwise explicitly provided herein. The
Loan Parties acknowledge and agree that (i) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person, except as otherwise explicitly
provided herein. Each Loan Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Loan Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Loan Party, in
connection with such transaction or the process leading thereto.

10.21 The Borrower Representative.

(a) Appointment; Nature of Relationships. The Company is hereby appointed by
each of the Borrowers as its contractual representative (herein referred to as
the “Borrower Representative”) hereunder and under each other Loan Document, and
each of the Borrowers irrevocably authorizes the Borrower Representative to act
as the contractual representative of such Borrower with the rights and duties
expressly set forth herein and in the other Loan Documents. The Borrower
Representative agrees to act as such contractual representative upon the express
conditions contained in this Section 10.21. Additionally, the Borrowers hereby
appoint the Borrower Representative as their agent to receive all of the
proceeds of the Loans, at

 

- 266 -



--------------------------------------------------------------------------------

which time the Borrower Representative shall promptly disburse such amounts to
the appropriate Borrower. None of the Lenders or their respective officers,
directors, agents or employees shall be liable to the Borrower Representative or
any Borrower for any action taken or omitted to be taken by the Borrower
Representative or the Borrowers pursuant to this Section 10.21(a).

(b) Powers. The Borrower Representative shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Borrower
Representative by the terms of each thereof, together with such powers as are
reasonably incidental thereto. The Borrower Representative shall have no implied
duties to the Borrowers, or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Borrower Representative.

(c) Employment of Agents. The Borrower Representative may execute any of its
duties as the Borrower Representative hereunder and under any other Loan
Document by or through its authorized officers.

(d) Successor Borrower Representative. Upon the prior written consent of the
Administrative Agent, the Borrower Representative may resign at any time, such
resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lender.

(e) Execution of Loan Documents; Borrowing Base Certificates. The Borrowers
hereby empower and authorize the Borrower Representative, on behalf of the
Borrowers, to execute and deliver to the Lender the Loan Documents and all
related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents, including
without limitation, the Borrowing Base Certificates and the Compliance
Certificates. Each Borrower agrees that any action taken by the Borrower
Representative or the Borrowers in accordance with the terms of this Agreement
or the other Loan Documents, and the exercise by the Borrower Representative of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Borrowers.

10.22 Currency Indemnity. If, for the purposes of obtaining judgment in any
court in any jurisdiction with respect to this Agreement or any of the other
Loan Documents, it becomes necessary to convert into the currency of such
jurisdiction (the “Judgment Currency”) any amount due under this Agreement or
under any of the other Loan Documents in any currency other than the Judgment
Currency (the “Currency Due”), then conversion shall be made at the exchange
rate at which the Administrative Agent is able, on the relevant date, to
purchase the Currency Due with the Judgment Currency at the spot selling rate on
the Business Day before the day on which judgment is given. In the event that
there is a change in the rate of exchange rate prevailing between the Business
Day before the day on which the judgment is given and the date of receipt by the
Administrative Agent of the amount due, the applicable Borrowers will, on the
date of receipt by the Administrative Agent, pay such additional amounts, if
any, as may be necessary to ensure that the amount received by Agent on such
date is the amount in the Judgment Currency which when converted at the rate of
exchange prevailing on the date of receipt by the Administrative Agent is the
amount then due under this Agreement or such other of the Loan Documents in the
Currency Due. If the amount of the Currency Due that the

 

- 267 -



--------------------------------------------------------------------------------

Administrative Agent is able to purchase is less than the amount of the Currency
Due originally due to it, the applicable Loan Parties shall indemnify and save
the Administrative Agent harmless from and against loss arising as a result of
such deficiency. The indemnity contained herein shall constitute an obligation
separate and independent from the other obligations contained in this Agreement
and the other Loan Documents, shall give rise to a separate and independent
cause of action, shall apply irrespective of any indulgence granted by the
Administrative Agent from time to time and shall continue in full force and
effect notwithstanding any judgment or order for a liquidated sum in respect of
an amount due under this Agreement or any of the other Loan Documents or under
any judgment or order.

10.23 Canadian Anti-Money Laundering Legislation.

(a) Each Loan Party acknowledges that, pursuant to the Proceeds of Crime Act and
other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” laws (collectively, including any guidelines or
orders thereunder, “Canadian AML Legislation”), the Lenders may be required to
obtain, verify and record information regarding the Loan Parties and their
respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of the Loan Parties, and the
transactions contemplated hereby. Each Loan Party shall promptly provide all
such information, including supporting documentation and other evidence, as may
be reasonably requested by any Lender or any prospective assignee or participant
of a Lender, any Issuing Bank or the Administrative Agent, in order to comply
with any applicable Canadian AML Legislation, whether now or hereafter in
existence.

(b) If the Administrative Agent has ascertained the identity of any Loan Party
or any authorized signatories of the Loan Parties for the purposes of applicable
Canadian AML Legislation, then Agent:

(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable
Canadian AML Legislation; and

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

(iii) Notwithstanding the preceding sentence and except as may otherwise be
agreed in writing, each of the Lenders agrees that neither the Administrative
Agent nor any other the Administrative Agent has any obligation to ascertain the
identity of the Loan Parties or any authorized signatories of the Loan Parties
on behalf of any Lender, or to confirm the completeness or accuracy of any
information it obtains from any Loan Party or any such authorized signatory in
doing so.

10.24 Acknowledgement and Consent to Bail-In of EEA Financial
InsitutionsInstitutions . Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of an EEA Financial
Institution arising under any Loan

 

- 268 -



--------------------------------------------------------------------------------

Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature pages follow]

 

- 269 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWERS:                                JELD-WEN, INC.       By:   
                                                                    Name:      
   Title:          JELD-WEN OF CANADA, LTD.      
By:                                                                         
Name:          Title:          KARONA, INC.       By:                       
                                                   Name:          Title:   
HOLDINGS:       JELD-WEN HOLDING, INC.      
By:                                                                         
Name:          Title:   

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, U.S. Swingline Lender, a

U.S. Issuing Bank and a Lender By:                                   
                                             Name:   Title:   WELLS FARGO BANK,
NATIONAL ASSOCIATION (LONDON BRANCH), as a U.S. Issuing Bank and a Lender
By:                                                                             
   Name:   Title:   WELLS FARGO CAPITAL FINANCE

CORPORATION CANADA

as Canadian Swingline Lender, a Canadian Issuing

Bank and a Lender By:                                   
                                             Name:   Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

[Signature Blocks for Additional Arrangers/Agents to be provided]BANK OF
AMERICA, N.A., as a U.S. Revolving Lender By:                         
                                                 Name: Title:

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting through its Canada Branch), as a Canadian
Revolving Lender By:                         
                                             Name: Title:

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a U.S. Revolving Lender and a Canadian Revolving Lender
By:                                                                   
           Name: Title:

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a U.S. Revolving Lender and a Canadian Revolving Lender
By:                                                                   
           Name: Title:

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a U.S. Revolving Lender and a Canadian Revolving Lender
By:                                                                          
Name: Title: By:                         
                                                 Name: Title:

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a U.S. Revolving Lender
By:                                                                          
Name: Title:

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. (TORONTO BRANCH), as a Canadian Revolving Lender
By:                                                                          
Name: Title:

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ANNEX D

[See Attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

AMENDED ABL PLEDGE AND SECURITY AGREEMENT

Dated as of October 15, 2014, as amended as of December 14, 2017

made by

JELD-WEN HOLDING, INC.,

as Holdings,

JELD-WEN, incInc.,

as Borrower Representative,

and

THE OTHER GRANTORS referred to herein

in favor of

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1. DEFINED TERMS

     2  

1.1

  Definitions      2  

1.2

  Other Definitional Provisions      7  

SECTION 2. GRANT OF SECURITY INTEREST

     8  

SECTION 3. REPRESENTATIONS AND WARRANTIES

     9  

3.1

  Title; No Other Liens      9  

3.2

  Perfected First Priority Liens      9  

3.3

  Jurisdiction of Organization; Chief Executive Office      10  

3.4

  Inventory and Equipment      10  

3.5

  Farm Products      10  

3.6

  Investment Property      10  

3.7

  Receivables      10  

3.8

  Intellectual Property      10  

SECTION 4. COVENANTS

     11  

4.1

  Delivery of Instruments, Certificated Securities and Chattel Paper      11  

4.2

  Maintenance of Insurance      12  

4.3

  Maintenance of Perfected Security Interest; Further Documentation      12  

4.4

  Changes in Locations, Name, etc.      12  

4.5

  Investment Property      13  

4.6

  Intellectual Property      13  

SECTION 5. REMEDIAL PROVISIONS

     15  

5.1

  Certain Matters Relating to Receivables      15  

5.2

  Communications with Obligors; Grantors Remain Liable      16  

5.3

  Investment Property      16  

5.4

  Proceeds to be Turned Over to Administrative Agent      17  

5.5

  Application of Proceeds      18  

5.6

  Code and Other Remedies      18  

5.7

  Registration Rights      19  

5.8

  Intellectual Property      20  

5.9

  Deficiency      22  

SECTION 6. THE ADMINISTRATIVE AGENT

     22  

6.1

  Administrative Agent’s Appointment as Attorney-in-Fact, etc.      22  

6.2

  Duty of Administrative Agent      24  

6.3

  Authorization for Filing Financing Statements      24  

 

- i -



--------------------------------------------------------------------------------

6.4

  Authority of Administrative Agent      24  

SECTION 7. MISCELLANEOUS

     25  

7.1

  Amendments in Writing      25  

7.2

  Notices      25  

7.3

  No Waiver by Course of Conduct; Cumulative Remedies      25  

7.4

  Tax Indemnity      25  

7.5

  Successors and Assigns      25  

7.6

  Counterparts      25  

7.7

  Severability      26  

7.8

  Section Headings      26  

7.9

  Integration      26  

7.10

  GOVERNING LAW      26  

7.11

  SUBMISSION TO JURISDICTION; WAIVERS      26  

7.12

  Acknowledgements      27  

7.13

  Additional Grantors      28  

7.14

  Releases      28  

SECTION 1. DEFINED TERMS

     2  

1.1

  Definitions      2  

1.2

  Other Definitional Provisions      7  

SECTION 2. GRANT OF SECURITY INTEREST

     8  

SECTION 3. REPRESENTATIONS AND WARRANTIES

     9  

3.1

  Title; No Other Liens      9  

3.2

  Perfected First Priority Liens      9  

3.3

  Jurisdiction of Organization; Chief Executive Office      10  

3.4

  Inventory and Equipment      10  

3.5

  Farm Products      10  

3.6

  Investment Property      10  

3.7

  Receivables      10  

3.8

  Intellectual Property      10  

SECTION 4. COVENANTS

     11  

4.1

  Delivery of Instruments, Certificated Securities and Chattel Paper      11  

4.2

  Maintenance of Insurance      12  

4.3

  Maintenance of Perfected Security Interest; Further Documentation      12  

4.4

  Changes in Locations, Name, etc.      12  

4.5

  Investment Property      13  

4.6

  Intellectual Property      13  

SECTION 5. REMEDIAL PROVISIONS

     15  

5.1

  Certain Matters Relating to Receivables      15  

5.2

  Communications with Obligors; Grantors Remain Liable      16  

 

- ii -



--------------------------------------------------------------------------------

5.3

  Investment Property      16  

5.4

  Proceeds to be Turned Over to Administrative Agent      17  

5.5

  Application of Proceeds      18  

5.6

  Code and Other Remedies      18  

5.7

  Registration Rights      19  

5.8

  Intellectual Property      20  

5.9

  Deficiency      22  

SECTION 6. THE ADMINISTRATIVE AGENT

     22  

6.1

  Administrative Agent’s Appointment as Attorney-in-Fact, etc.      22  

6.2

  Duty of Administrative Agent      24  

6.3

  Authorization for Filing Financing Statements      24  

6.4

  Authority of Administrative Agent      24  

SECTION 7. MISCELLANEOUS

     25  

7.1

  Amendments in Writing      25  

7.2

  Notices      25  

7.3

  No Waiver by Course of Conduct; Cumulative Remedies      25  

7.4

  Tax Indemnity      25  

7.5

  Successors and Assigns      25  

7.6

  Counterparts      25  

7.7

  Severability      26  

7.8

  Section Headings      26  

7.9

  Integration      26  

7.10

  GOVERNING LAW      26  

7.11

  SUBMISSION TO JURISDICTION; WAIVERS      26  

7.12

  Acknowledgements      27  

7.13

  Additional Grantors      28  

7.14

  Releases      28  

SCHEDULES

 

Schedule 1    Investment Property    Schedule 2    Perfection Matters   
Schedule 3    Jurisdictions of Organization and Chief Executive Offices, etc.
Schedule 4    Equipment and Inventory Locations    Schedule 5    Intellectual
Property    Schedule 6    Commercial Tort Claims    Schedule 7    Excluded
Assets   

 

- iii -



--------------------------------------------------------------------------------

ABL PLEDGE AND SECURITY AGREEMENT (this “Agreement”), originally dated as of
October 15, 2014, as amended as of December 14, 2017, made by each of the
signatories hereto (together with any other entity that may become a party
hereto as provided herein the “Grantors”), in favor of Wells Fargo Bank,
National Association, as Administrative Agent (together with its successors, in
such capacity, the “Administrative Agent”) for the benefit of the Secured
Parties (as defined in the Credit Agreement described below). Unless otherwise
defined herein, terms defined in the Credit Agreement, dated as of the date
hereof (as amended, restated, amended and restated, supplemented, restructured
or otherwise modified, renewed or replaced from time to time, the “Credit
Agreement”), among JELD-WEN Holding, incInc., an Oregon corporation
(“Holdings”), JELD-WEN, incInc., an Oregon corporation (the “Borrower
Representative”), Holdings, together with the Domestic Subsidiaries of the
Borrower Representative from time to time party thereto as U.S. Borrowers
(collectively, together with the Borrower Representative, the “Borrowers”), the
Domestic Subsidiaries of the Borrower Representative from time to time party
thereto as U.S. Guarantors (the “Guarantors”), the Lenders from time to time
party thereto and Wells Fargo Bank, National Association., as Administrative
Agent, and the other agents party thereto. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

 

INTRODUCTORY STATEMENTS

WHEREAS, Holdings and the Borrowers are members of an affiliated group of
companies that includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
have been and will be used in part to enable the Borrowers to make valuable
transfers to one or more of the other Grantors in connection with the operation
of their respective businesses;

WHEREAS, Bank Product Providers may enter into Bank Product Agreements with any
Group Member;

WHEREAS, Holdings, the Borrowers and the other Grantors are engaged in related
businesses, and each Grantor derives substantial direct and indirect benefit
from the extensions of credit under the Credit Agreement and from the Bank
Product Agreements; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the benefit of the Secured Parties.; and

 

- 1 -



--------------------------------------------------------------------------------

WHEREAS, each of Holdings, the Borrower Representative, the other Grantors and
the Administrative Agent originally entered into this Agreement on October 15,
2014 and desire to amend this Agreement on December 14, 2017.

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

 

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC (and if defined in more than one Article of the New York UCC shall have
the meaning specified in Article 9 thereof): Accounts, Certificated Security,
Chattel Paper, Commercial Tort Claims, Commodity Account, Contracts, Deposit
Account, Documents, Equipment, Farm Products, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Money, Securities Account and Supporting
Obligations.

(b) The following terms shall have the following meanings:

“Administrative Agent”: as defined in the preamble hereto.

“Agreement”: as defined in the preamble hereto.

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy,” as
now and hereinafter in effect, or any successor statute.

“Borrowers”: as defined in the preamble hereto.

“Capital Stock”: as defined in the Credit Agreement.

“CFC”: as defined in the Credit Agreement.

“CFC Holdco”: as defined in the Credit Agreement.

“Closing Date”: as defined in the Credit Agreement.

“Collateral”: as defined in Section 2.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Sections 5.1 or 5.4.

 

- 2 -



--------------------------------------------------------------------------------

“Copyright Licenses”: any written agreement, license or covenant naming any
Grantor as licensor or licensee, granting any right under any Copyright,
including, without limitation, the grant of rights to manufacture, distribute,
exploit and sell materials derived from any Copyright, or otherwise providing
for a covenant not to sue for infringement or other violation of any Copyright.

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or group of countries or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished
(including, without limitation, those listed on Schedule 5),(A)), all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office; (ii) the right to obtain all
extensions and renewals thereof; (iii) the right to sue or otherwise recover for
any past, present and future infringement or other violation thereof; and
(iv) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto.

“Credit Agreement”: as defined in the preamble hereto.

“Discharge of Obligations”: the time upon which all of the Obligations (other
than contingent indemnification obligations for which no claim has been made)
shall have been satisfied by payment in full in immediately available funds and
the Commitments shall have been terminated.

“Excluded Assets”: shall mean (i) Non-Material Propertyall owned real property
and all leasehold interests in real property where a Loan Party is a tenant,
(ii) any vehicles and other assets subject to certificates of title (other than
to the extent perfection of the security interest in such assets is accomplished
by the filing of UCC financing statement), (iii) letter of credit rights (other
than to the extent perfection of the security interest therein is accomplished
by the filing of UCC financing statement) and commercial tort claims in an
amount less than $510,000,000, (iv) any assets the granting of a security
interest in which (A) is prohibited by law (including restrictions in respect of
margin stock and financial assistance, fraudulent conveyance, preference, thin
capitalization or other similar laws or regulations),) or which would require
governmental (including regulatory) consent, approval, license or authorization
to be pledged, (B) requires third-party consents pursuant to a contractual
obligation binding on such asset to the extent such contractual obligation is in
existence on the Closing Date and set forth on Schedule 7 hereto or is in
existence at the time of acquisition of such asset and is permitted to be
incurred pursuant to the terms of the Credit Agreement and, in each case
provided that any such prohibition in such contractual obligation is not
included by a Borrower or any of its Restricted Subsidiaries for the purpose of
taking advantage of the foregoing exclusion (after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable law, the
granting or assignment of which is expressly deemed effective under the

 

- 3 -



--------------------------------------------------------------------------------

UCC or other applicable law notwithstanding any applicable prohibition) or
(C) results in material adverse Tax, accounting or regulatory consequences (as
reasonably determined by the Borrower Representative in consultation with the
Administrative Agent), (v) any margin stock andMargin Stock, (vi) Capital Stock
in any person other than wholly-owned restricted subsidiaries to the extent not
permitted (or permitted without consent) by the terms of such person’s
organizational or joint venture documents except to the extent such prohibition
is rendered ineffective after giving effect to applicable provisions of the
Uniform Commercial Code, (vivii) any assets where the cost (including costs
attributable to Taxes) or difficulty of obtaining a security interest in, or
perfection of a security interest in, such assets exceedsoutweighs the practical
benefit to the Lenders afforded thereby (as reasonably determined by both the
Borrower Representative and the Administrative Agent), (vii (it being
acknowledged that the maximum guaranteed or secured amount may be limited to
minimize stamp duty, notarization, registration or other applicable fees, taxes
and duties)), (viii) any governmental licenses or state or local franchises,
charters and authorizations, to the extent a security interest in any such
license, franchise, charter or authorization is prohibited or restricted
thereby, (viiiix) any lease, license, agreement or similarother arrangement
permitted hereunder to the extent that a grant of a security interest therein
would (a) violate or invalidate such lease, license or, agreement or other
arrangement or create a right of termination in favor of any other party thereto
(other than a Borrower or a Subsidiary Guarantor)), or (b) require the consent
of any person (other than a Loan Party), after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable law, the assignment of
which is expressly deemed effective under the UCC or other applicable law
notwithstanding such prohibition, (ixx) (A) any intent-to-use trademark
application prior to the filing of a “Statement of Use” or “ Amendment to Allege
Use” with respect thereto, and (B) any other Intellectual Property, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark applicationIntellectual Property under applicable
federal law, (xxi) any property subject to a capital lease, purchase money
security interest or, in the case of property of a Loan Party acquired after the
Closing Date, pre-existing secured indebtedness of such Loan Party not incurred
in anticipation of the acquisition by the applicable Loan Party, to the extent
that the granting of a security interest in such property would be prohibited
under the terms of such capital lease, purchase money financing or secured
indebtedness, (xixii) any Voting Stock of Unrestricted Subsidiaries and captive
insurance companies, (xiixiii) Voting Stock of a CFC Holdco or Foreign
Subsidiary that is a CFC other than 65% of the total outstanding Voting Stock of
a CFC Holdco or CFC that, in each case, is directly owned by a Borrower or a
Subsidiary Guarantor and (xiiixiv) any cash collateral pledged to secure the
obligations of the Borrower Representative under the Existing Guarantee and
(xivxv) the Specified Dispositions; provided that “Excluded Assets” shall not
include (a) any proceeds, products, substitutions or replacements of such
property unless specifically excluded, or (b) any asset or property that any
Loan Party has granted a Lien on or security interest in to secure the
obligations under the Term Loan Credit Agreement. In addition, in no event shall
perfection by control or similar arrangements be required with respect to any
assets requiring perfection through control

 

- 4 -



--------------------------------------------------------------------------------

agreements or perfection by “control”, other than in respect of (x) certificated
equity interests in the Borrowers and the wholly-owned Restricted Subsidiaries
otherwise required to be pledged pursuant to the terms of any Loan Document,
(y) the Pledged Notes, including the Global Intercompany Note and (z) Deposit
Accounts or Securities Accounts requiring perfection through control agreements
under the Credit Agreement. Notwithstanding the foregoing, assets of the Loan
Parties shall only constitute “Excluded Assets” to the extent and for so long as
the condition or conditions applicable to such assets resulting in their
classification as “Excluded Assets” continue to exist, and upon termination of
such condition or conditions such assets shall no longer constitute “Excluded
Assets.”

“Existing Guarantee”: as defined in the Credit Agreement.

“Foreign Subsidiary”: as definfeddefined in the Credit Agreement.

“Global Intercompany Note”: that certain promissory note, dated as of the date
hereof (as amended, supplemented or otherwise modified from time to time),
evidencing Intercompany Obligations owing by the obligors from time to time
party thereto to any Grantor from time to time listed on Schedule A thereto.

“Grantors”: as defined in the preamble hereto.

“Holdings”: as defined in the preamble hereto.

“Immaterial Subsidiary”: as defined in the Credit Agreement.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property of any Grantor, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) Copyrights, Patents, Trademarks, Trade Secrets, mask
works fixed in semi-conductor chip products (as defined under 17 U.S.C. 901 of
the U.S. Copyright Act), rights of publicity and privacy (i.e., the right to use
names, likenesses, voices, biographical and other identifying information of
real persons), intangible rights in software and databases not otherwise
included in the foregoing, (ii) all rights to sue at law or in equity or
otherwise recover for any past, present and future infringement, dilution,
misappropriation or other violation or impairment thereof, (iii) the right to
receive all Proceeds and damages therefrom and all payments and royalties
arising out of the sale, lease, license, assignment or other disposition
thereof, and (iv) all other rights of any kind accruing thereunder or pertaining
thereto throughout the world.

“Intellectual Property Licenses”: all agreements, licenses and covenants
pursuant to which any Grantor receives or grants any right in, to, or under, any
Intellectual Property, including but not limited to, the right to manufacture,
use, sell, perform, reproduce, distribute, display, modify and otherwise exploit
Copyrightedcopyrighted materials,

 

- 5 -



--------------------------------------------------------------------------------

Patentedpatented processes, devices or designs, or Trademarks, or otherwise
providing for a covenant not to sue for infringement, dilution or other
violation of any Intellectual Property or permitting co-existence with respect
to any Intellectual propertyProperty, including Copyright Licenses, Patent
Licenses, Trademark Licenses and Trade Secret Licenses.

“Intellectual Property Registry”: The United States Patent and Trademark Office,
the United States Copyright Office, or any Stateother intellectual property
registry, or any foreign counterpart of any of in the foregoingUnited States.

“Intercompany Obligations”: any and all Indebtedness of Holdings, the Borrowers
and/or any Restricted Subsidiary that is owing to any Loan Party.

“Investment Account”: any Securities Account, Commodity Account or Deposit
Account.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Capital Stock excluded from the definition of “Pledged Stock”) and
(ii) whether or not constituting “ investment property” as so defined, all
Pledged Notes and all Pledged Stock.

“Issuers”: the collective reference to each issuer of any Investment Property.

“Lenders”: as defined in the Credit Agreement.

“Loan Party”: as defined in the Credit Agreement.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Non-Material Property”: as defined in the Credit Agreement.

“Obligations”: means Finance Obligations (as defined in the Credit Agreement).

“Patent License”: all agreements, licenses and covenants, whether written or
oral, providing for the grant by or to any Grantor of any right under any
Patent, including, without limitation, the right to manufacture, use or sell any
invention covered in whole or in part by a Patent, or otherwise providing for a
covenant not to sue for infringement or other violation of any Patent.

“Patents”: (i) all United States and foreign patents and applications for
letters patent throughout the world, including, but not limited to, any of the
foregoing referred to on

 

- 6 -



--------------------------------------------------------------------------------

Schedule 5,(B), and all rights corresponding thereto throughout the world;
(ii) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals, and reexaminations of any of the foregoing; (iii) the right to sue or
otherwise recover for any past, present and future infringement or other
violation of any of the foregoing; and (iv) all Proceeds of the foregoing,
including, without limitation, licenses, royalties, income, payments, claims,
damages, and proceeds of suit now or hereafter due and/or payable with respect
thereto.

“Pledged Notes”: (i) the Global Intercompany Note, (ii) all promissory notes
listed on Schedule 1 and (iii) all other promissory notes issued to or held by
any Grantor (other than any promissory note evidencing Intercompany Obligations
owing to such Grantor).

“Pledged Stock”: the shares of Capital Stock listed on Schedule 1, together with
any other shares, securities, stock or security certificates, options, interests
or rights of any nature whatsoever in respect of the Capital Stock of any Person
that may be issued or granted to, or held by, any Grantor while this Agreement
is in effect; provided that “Pledged Stock” shall not at any time include
Excluded Assets; provided, further, that Capital Stock which may not be pledged
hereunder in accordance with the proviso to Section 2 shall not constitute
“Pledged Stock.”

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Receivable”: any right to payment for goods or other property sold, leased,
licensed or otherwise disposed of or for services rendered, whether or not such
right is evidenced by an Instrument or Chattel Paper and whether or not it has
been earned by performance (including, without limitation, any Account).

“Term Loan Credit Agreement”: as defined in the Credit Agreement.

“Trademark License”: any agreement, license or covenant, whether written or
oral, providing for the grant by or to any Grantor of any right to use any
Trademark, or otherwise providing for a covenant not to sue for infringement,
dilution or other violation of any Trademark or permitting co-existence with
respect to a Trademark.

“Trademarks”: (i) all U.S. federal and state and foreign trademarks, trade
names, trade dress, corporate names, company names, business names, internet
domain names, fictitious business names, trade styles, service marks,
certification marks, collective marks, logos and other source or business
identifiers, designs and general tangibles of a like nature, all registrations
and recordings thereof, and all applications in connection therewith, whether in
the United States Patent and Trademark Office or in any similar office or agency
of the United

 

- 7 -



--------------------------------------------------------------------------------

States, any State thereof or any other country or any political subdivision
thereof, or otherwise, and all common-law rights related thereto, including,
without limitation, any of the foregoing referred to on Schedule 5,(C), and all
rights corresponding thereto throughout the world; (ii) all of the goodwill of
the business connected with the use of and symbolized by the foregoing;
(iii) all extensions and renewals of the foregoing; (iv) the right to sue or
otherwise recover for any past, present and future infringement, dilution or
other violation of any of the foregoing or for any injury to goodwill; and
(v) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto.

“Trade Secrets”: (i) all trade secrets and all other confidential or proprietary
information and know-how, whether or not such information has been reduced to a
writing or other tangible form, including all documents and things embodying,
incorporating, or referring in any way to such information, (ii) the right to
sue or otherwise recover for any past, present and future misappropriation or
other violation of any such information, and (iii) all Proceeds of the
foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto.

“Trade Secret Licenses”: all written or oral agreements naming any Grantor as
licensor or licensee granting any right in or to any Trade Secrets.

“Uniform Commercial Code”: the New York UCC or, when the laws of any other
jurisdiction govern the method or manner of the perfection or enforcement of any
security interest in any of the Collateral, with respect to such Collateral, the
Uniform Commercial Code (or any successor statute) of such jurisdiction.

“Voting Stock”: with respect to any Person as of any date, the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

1.2 Other Definitional Provisions. (a) The words “hereof”, “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to the Sections and Schedules
of this Agreement (as such Schedules may be amended or supplemented from time to
time) unless otherwise specified. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

- 8 -



--------------------------------------------------------------------------------

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

SECTION 2. GRANT OF SECURITY INTEREST

Each Grantor hereby collaterally assigns, grants, mortgages and pledges to the
Administrative Agent, for the benefit of the Secured Parties, and hereby grants
to the Administrative Agent, for the benefit of the Secured Parties, a security
interest in all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest and wherever the same may be
located (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations (including, without limitation,
any extensions, modifications, substitutions, amendments or renewals of any or
all of such Obligations):

(a) all Accounts;

(b) all Chattel Paper;

(c) all Commercial Tort Claims listed on Schedule 6 hereto as such Schedule 6
may be supplemented pursuant to Section 4.7;

(d) all Contracts;

(e) all Deposit Accounts;

(f) all Documents;

(g) all Equipment;

(h) all Fixtures;

(i) all General Intangibles;

(j) all Goods;

(k) all Instruments;

(l) all Intellectual Property and Intellectual Property Licenses;

(m) all Inventory;

(n) all Investment Property;

 

- 9 -



--------------------------------------------------------------------------------

(o) all Money;

(p) all Receivables;

(q) all other property not otherwise described above (except for property
specifically excluded from any defined term used in any clause above);

(r) all books and records pertaining to the Collateral; and

(s) to the extent not otherwise included, all Proceeds, Supporting Obligations
and all accessions to, substitutions and replacements for, and rents, profits
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided that, notwithstanding anything to the contrary herein, (x) this
Agreement shall not constitute a grant of a security interest in Excluded Assets
and (y) in no event shall perfection by control or possession or similar
arrangements be required with respect to any Collateral, other than in respect
of (A) certificated equity interests in the Borrowers and the wholly-owned
Restricted Subsidiaries otherwise required to be pledged pursuant to the terms
of any Loan Document and (B) thecertain Pledged Notes, including the Global
Intercompany Note and (C) Deposit Accounts or Securities Accounts requiring
perfection through control agreements under the Credit Agreement.
Notwithstanding anything to the contrary, no actions in any jurisdiction outside
the United States shall be required under this Agreement in order to create any
security interests in assets located or titled outside of the United States or
to perfect any security interests in such assets, including any Intellectual
Property registered or applied-for in any jurisdiction outside the United States
(it being understood that there shall be no security agreements or pledge
agreements in respect of such assets governed under the laws of any jurisdiction
outside the United States). For the avoidance of doubt, nothing in this
Section 2 shall be construed as granting an actual assignment of the Collateral.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each other Secured Party that:

3.1 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on the Collateral by the Credit
Agreement, such Grantor owns each item of the Collateral free and clear of any
and all Liens or material claims of others. No financing statement, fixture
filing or other public notice with respect to all or any part of the Collateral,
in each case that is authorized by a Grantor, is on file or of record or will be
filed in

 

- 10 -



--------------------------------------------------------------------------------

any public office, except such as have been filed or will be filed in favor of
the Administrative Agent, for the benefit of the Secured Parties, pursuant to
this Agreement or as are otherwise permitted by the Credit Agreement.

3.2 Perfected First Priority Liens. The security interests granted to the
Administrative Agent pursuant to this Agreement (i) upon completion oftogether
with the filings and other actions specified on Schedule 2 (which, in the case
of all filings referred to on said Schedule, have been or, in the case of
Additional Grantors, will be delivered to the Administrative Agent in completed
and duly (if applicable) executed form) will constitute (or will constitute, in
the case of Additional Grantors) valid perfected security interests in all of
the Collateral as of the Closing Date (or, in the case of Additional Grantors,
as of the date such Additional Grantors have or will become parties to this
Agreement) in which the security interest may be perfected by such filing,
recording or registration in the United States in favor of the Administrative
Agent, for the benefit of the Secured Parties, as collateral security for the
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor (except to the extent such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law)) and (ii) are prior to all other Liens on the Collateral in existence on
the date hereof except for Permitted Priority Liens.

3.3 Jurisdiction of Organization; Chief Executive Office. Such Grantor’s
jurisdiction of organization, identification number from the jurisdiction of
organization (if any), and the location of such Grantor’s chief executive office
or sole place of business, as the case may be, in each case as of the Closing
Date, are specified on Schedule 3, and except as provided on Schedule 3, such
Grantor has not changed its jurisdiction of organization or identification
number in the five years preceding the date hereof.

3.4 Inventory and Equipment. As of the Closing Date all (a) material Inventory
and (b) material Equipment (other than mobile goods) are kept at the locations
listed on Schedule 4.

3.5 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

3.6 Investment Property. (a) The shares of Pledged Stock pledged by such Grantor
hereunder constitute all the issued and outstanding shares of all classes of the
Capital Stock of each Issuer owned by such Grantor (other than the shares of
Capital Stock that are excluded from the definition of “Pledged Stock”).

(b) All the shares of, and other interests constituting, the Pledged Stock of
each Subsidiary of such Grantor have been duly and validly issued and are fully
paid and nonassessable.

 

- 11 -



--------------------------------------------------------------------------------

(c) Such Grantor is the record and beneficial owner of, and has title to, the
Pledged Stock and Pledged Notes pledged by it hereunder, free of any and all
Liens, except the security interests created by this Agreement and other
Permitted Liens.

3.7 Receivables. No amount payable to such Grantor under or in connection with
any Receivable is evidenced by any Instrument (other than checks, drafts or
other Instruments that will be promptly deposited in an Investment Account) or
Chattel Paper evidencing an amount in excess of $15,000,000 which has not been
delivered to the Administrative Agent.

3.8 Intellectual Property. (a) Schedule 5 lists all registrations and
applications in existence on the Closing Date for Intellectual Property
(including, without limitation, registered or issued Copyrights, Patents,
Trademarks and all applications therefor), in each case owned by such Grantor on
the date hereofClosing Date, and (i)issued, registered or pending registration
with the United States Copyright office or the United States Patent and
Trademark Office or (ii) otherwise necessary for the conduct in all material
respects of the business of the Company and its Subsidiaries, taken as a whole,
as currently conductedany Intellectual Property Registry.

(b) Such Grantor has performed all acts and has paid all renewal, maintenance,
and other fees and taxes required to maintain each and every registration and
application of Intellectual Property owned by such Grantor as of the date hereof
and necessary for the conduct in all material respects of the business of the
Company and its Subsidiaries, taken as a whole, as currently conducted, in full
force and effect.

(c) Such Grantor uses adequate standards, as determined in the reasonable good
faith judgment of such Grantor, of quality in the manufacture, distribution, and
sale of all products sold and in the provision of all services rendered under or
in connection with all Trademarks necessary for the conduct in all material
respects of the business of the Company and its Subsidiaries, taken as a whole,
as currently conducted, and has taken all action necessary, in the reasonable
good faith judgment of such Grantor, to require that all licensees of the
Trademarks owned by such Grantor and necessary for the conduct in all material
respects of the business of the Company and its Subsidiaries, taken as a whole,
as currently conducted use such adequate standards of quality.

 

SECTION 4. COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:

4.1 Delivery of Instruments, Certificated Securities and Chattel Paper.

(a) If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by (i) any Instrument (other than (x) checks,
drafts or other

 

- 12 -



--------------------------------------------------------------------------------

Instruments that will be promptly deposited in an Investment Account and (y) any
Intercompany Obligations) evidencing an amount in excess of $5,000,000, (ii) any
Chattel Paper evidencing an amount in excess of $15,000,000 or (iii) any
Certificated Security or Certificated Securities not credited to an investment
account (in each case, to the extent included in the Collateral), such
Instrument, Chattel Paper or Certificated Security shall be promptly delivered
to the Administrative Agent, duly indorsed in a manner reasonably satisfactory
to the Administrative Agent, to be held as Collateral pursuant to this Agreement
and in any event within fivethirty (30) Business Days after the date such
Grantor receives such Instrument, Chattel Paper or Certificated Security.

(b) If any Intercompany Obligation owing to such Grantor in an aggregate
principal amount in excess of $5,000,000 shall be or become evidenced in
writing, such Grantor will, as promptly as practicable, cause the obligor
thereunder to execute and deliver to the Administrative Agent, an amendment or
supplement to the Global Intercompany Note as may be reasonably necessary to
reflect such Intercompany Obligation.

4.2 Maintenance of Insurance. (a) Such Grantor will maintain, with financially
sound and reputable insurance companies that such Grantor believes (in the good
faith judgment of the management of such Grantor) are financially sound and
responsible at the time the relevant coverage is placed or renewed, insurance in
at least such amounts (after giving effect to any self-insurance which such
Grantor believes (in the good faith judgment of management of such Grantor) is
reasonable and prudent in light of the size and nature of its business and
against at least such risks similar (and with such risk retentions) as such
Grantor believes (in the good faith judgment of management of such Grantor) is
reasonable and prudent in light of the size and nature of its business.).

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days (ten (10) days in the case of non-payment of
premium) after receipt by the Administrative Agent of written notice thereof,
(ii) name the Administrative Agent as an additional insured party or additional
loss payee, as applicable and (iii) be reasonably satisfactory in all other
respects to the Administrative Agent.

4.3 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interests of the Administrative Agent and
the other Secured Parties created by this Agreement as perfected security
interests (to the extent such security interests are required to be perfected
under the terms of this Agreement) having at least the priority described in
Section 3.2 and shall defend such security interests against the claims and
demands of all Persons whomsoever (other than to the extent such claims or
demands are based on Permitted Priority Liens), subject to the rights of such
Grantor under the Loan Documents to dispose of Collateral.

 

- 13 -



--------------------------------------------------------------------------------

(b) Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.

(b) [Reserved.]

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, subject to Section 2, authorizing the filing of
any financing or continuation statements under the Uniform Commercial Code (or
other similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and filing and recording documents necessary to record
the Administrative Agent’s and the other Secured Parties’ security interest in
such Grantor’s Intellectual Property in any and all Intellectual Property
Registries.

4.4 Changes in Locations, Name, etc. Such Grantor will not

(a) change its name,

(b) change its corporate structure as in effect on the Closing Date or

(c) change its jurisdiction of organization, identification number from the
jurisdiction of organization (if any) or the location of its chief executive
office or sole place of business, as appropriate, from that referred to in
Section 3.3,

unless such Grantor shall deliver to the Administrative Agent (in the case of
foregoing clause (a) or (b), on or before the date that is thirty (30) days (or
such longer period as may be agreed to by the Administrative Agent) following
such event or occurrence or, in the case of foregoing clause (c), at least
twenty (20) days (or such shorter period as may be agreed to by the
Administrative Agent) prior to such event or occurrence) (i) written notice
thereof, (ii) if applicable, a written supplement to Schedule 3 showing the
relevant new jurisdiction of organization, location of chief executive office or
sole place of business, as appropriate, and (iii) all additional financing
statements and other documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the security interests
provided for herein.

4.5 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), in respect of the Capital Stock of any

 

- 14 -



--------------------------------------------------------------------------------

Issuer included in the Collateral, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Administrative Agent and the other Secured Parties, hold the same in trust
for the Administrative Agent and the other Secured Parties and deliver the same
promptly to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power covering such certificate duly executed in blank by such
Grantor to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations; provided that with respect
to the Pledged Stock, such Grantor shall not be required to deliver such
certificate to the Administrative Agent to the extent and for so long as such
Capital Stock is not required by the Administrative Agent to be pledged
hereunder pursuant to Section 5.9(d) of the Credit Agreement.

(b) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Capital
Stock issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 4.5(a) with
respect to the Capital Stock issued by it and (iii) the terms of Sections 5.3(c)
and 5.7 shall apply to it, mutatis mutandis, with respect to all actions that
may be required of it pursuant to Section 5.3(c) or 5.7 with respect to the
Capital Stock issued by it.

4.6 Intellectual Property. Except as otherwise permitted under the Credit
Agreement:

(a) Such Grantor (either itself or through licensees) will, consistent with its
reasonable business judgment, (i) continue to use each Trademark that in such
Grantor’s reasonable judgment is material to the business of Holdings and its
Subsidiaries, taken as a whole, in order to maintain such Trademark in full
force free from any claim of abandonment for non-use and (ii) not (and not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby any such Trademark may become invalidated or impaired in any
way.

(b) Such Grantor (either itself or through licensees) will, consistent with its
reasonable business judgment, not do any act, or knowingly omit to do any act,
whereby any Patent that in such Grantor’s reasonable judgment is material to the
business of Holdings and its Subsidiaries, taken as a whole, may become
forfeited, unenforceable, abandoned or dedicated to the public.

(c) Such Grantor (either itself or through licensees) will, consistent with its
reasonable business judgment, not (and will, consistent with its reasonable
business judgment, not permit any licensee or sublicensee thereof to) do any act
or knowingly omit to do any act whereby any Copyright that in such Grantor’s
reasonable judgment is material to the business of Holdings and its
Subsidiaries, taken as a whole, may become invalidated or otherwise impaired.
Such Grantor will not (either itself or through licensees) do any act whereby
any material portion of any such Copyright may fall into the public domain. Such
Grantor (either itself or through licensees) will, after the Closing Date, where
warranted in its reasonable business judgment, use

 

- 15 -



--------------------------------------------------------------------------------

any statutory notice of registration in connection with use of its registered
Trademarks, markings in connection with use of its Patents, and notices of
copyright in connection with the publication of its Copyrights, in each instance
as required by law.

(d) Such Grantor will notify the Administrative Agent promptly if it knows, or
has reason to know, that any application or registration relating to any United
States Intellectual Property that in such Grantor’s reasonable judgment is
material to the business of Holdings and its Subsidiaries, taken as a whole,
mayhas become forfeited, rendered unenforceable, abandoned or dedicated to the
public, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any countrythe United States)
regarding such Grantor’s ownership of, or the validity or enforceability of, any
material United States Intellectual Property or such Grantor’s right to register
the same or to own and maintain the same, except, in each case, for rejections
of applications to register Intellectual Property received in the ordinary
course and for Dispositions permitted under the Credit Agreement.

(e) In the event that any Intellectual Property owned by a Grantor and material
to the business of Holdings and its Subsidiaries, taken as a whole, is
infringed, misappropriated or otherwise violated by a third party, the
applicable Grantor shall at such Grantor’s sole cost and expense, take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances relating to such Intellectual Property.

(f) WheneverWithin five (5) Business Days after the delivery of any financial
statements pursuant to Section 5.1(a) of the Credit Agreement, such Grantor
shall report any filings whereby such Grantor, either by itself or through any
agent, employee, licensee or designee, shall file anhas filed a new application
for the registration of any material Intellectual Property with any Intellectual
Property Registry, or file a new “Statement of Use” or an “Amendment to Allege
Use” with respect to any material “intent-to-use” Trademark applications, such
Grantor shall report such filing to the Administrative Agent within 30 days
after the last day of the fiscal quarter in which such filing occursin each
case, with any Intellectual Property Registry. Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may reasonably request to evidence the Administrative Agent’s and the
other Secured Parties’ security interest in any such Intellectual Property and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby.

(g) Such Grantor will, consistent with its reasonable business judgment, take
all reasonable and necessary steps, including, without limitation, in any
proceeding before any Intellectual Property Registry to maintain and pursue each
material application (and to obtain the relevant registration) and to maintain
each registration of Intellectual Property that in such Grantor’s reasonable
judgment are material to the business of Holdings and its Subsidiaries,

 

- 16 -



--------------------------------------------------------------------------------

taken as a whole, including, without limitation, in filing of applications for
renewal, affidavits of use and affidavits of incontestability.

4.7 Commercial Tort Claims. If any Grantor shall obtain an interest in any
Commercial Tort Claim in excess of $110,000,000, such Grantor shall promptly,
and in any event within 30 days thereof, deliver to the Collateral Agent a
supplement to Schedule 86 to this Agreement describing such Commercial Tort
Claim together with the delivery of financial statements following the end of
each fiscal quarter of the Company in accordance with Sections 5.1(a) and (b) of
the Credit Agreement.

 

SECTION 5. REMEDIAL PROVISIONS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:

5.1 Certain Matters Relating to Receivables. (a) The Administrative Agent hereby
authorizes each Grantor to collect such Grantor’s Receivables and the
Administrative Agent may curtail or terminate said authority at any time after
the occurrence and during the continuance of an Event of Default. Upon written
request of the Administrative Agent at any time after the occurrence and during
the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
(2) Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 5.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Administrative
Agent and the other Secured Parties, segregated from other funds of such
Grantor. After the occurrence and during the continuance of an Event of Default,
if requested by the Administrative Agent, each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

(b) At the Administrative Agent’s request, after the occurrence and during the
continuance of an Event of Default each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

5.2 Communications with Obligors; Grantors Remain Liable. (a) The Administrative
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to the Administrative Agent’s
satisfaction the existence, amount and terms of any Receivables.

 

- 17 -



--------------------------------------------------------------------------------

(b) Upon the request of the Administrative Agent, at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Administrative
Agent nor any other Secured Party shall have any obligation or liability under
any Receivable (or any agreement giving rise thereto) or Contract of any Grantor
by reason of or arising out of this Agreement or the receipt by the
Administrative Agent or any other Secured Party of any payment relating thereto,
nor shall the Administrative Agent or any other Secured Party be obligated in
any manner to perform any of the obligations of any Grantor under or pursuant to
any Receivable (or any agreement giving rise thereto) or Contract of any
Grantor, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

5.3 Investment Property. (a) Unless an Event of Default shall have occurred and
be continuing and the Administrative Agent shall have given notice to the
relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 5.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes, to the extent permitted in the
Credit Agreement, and to exercise all voting and corporate or other
organizational rights with respect to the Investment Property; provided,
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which would reasonably be expected to have a
Material Adverse Effect or that would be inconsistent with this Agreement or any
other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall have given written notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property and make application thereof to the
Obligations in such order as the Administrative Agent may determine, and
(ii) any or all of the Investment Property shall be registered in the name of
the Administrative Agent or its nominee, and the Administrative Agent or its
nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including,

 

- 18 -



--------------------------------------------------------------------------------

without limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Stock or Pledged Notes pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) upon the request of the
Administrative Agent made during the continuance of an Event of Default, pay any
dividends or other payments with respect to the Pledged Stock and Pledged Notes
directly to the Administrative Agent.

5.4 Proceeds to be Turned Over to Administrative Agent. In addition to the
rights of the Administrative Agent and the other Secured Parties specified in
Section 5.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing and the Administrative Agent shall have given
written notice of its intent to exercise its rights and remedies under this
Section 5.4, all Proceeds received by any Grantor consisting of cash, checks,
Cash Equivalents and other near-cash items shall be held by such Grantor in
trust for the Administrative Agent and the other Secured Parties, segregated
from other funds of such Grantor, and shall, forthwith upon receipt by such
Grantor, be turned over to the Administrative Agent in the exact form received
by such Grantor (duly indorsed by such Grantor to the Administrative Agent, if
required). All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Account maintained under its
sole dominion and control. All Proceeds while held by the Administrative Agent
in a Collateral Account (or by such Grantor in trust for the Administrative
Agent and the other Secured Parties) shall continue to be held as collateral
security for all the Obligations and shall not constitute payment thereof until
applied as provided in Section 5.5.

5.5 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, the Administrative Agent may apply, at such time or times as the
Administrative Agent may elect, all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, in payment of the
Obligations in the order set forth in Section 9.4 of the Credit Agreement.

 

- 19 -



--------------------------------------------------------------------------------

5.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law or in equity. Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Administrative Agent or any other
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Administrative Agent
or any other Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Grantor, which right or equity is hereby waived
and released. Each Grantor further agrees, at the Administrative Agent’s
request, to assemble the Collateral and make it available to the Administrative
Agent at places which the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere. The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Section 5.6, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of the Administrative Agent
and the other Secured Parties hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations, in such order as the Administrative Agent may elect, and
only after such application and after the payment by the Administrative Agent of
any other amount required by any provision of law, including, without
limitation, Section 9-615(a)(3) of the New York UCC, need the Administrative
Agent account for the surplus, if any, to any Grantor. To the extent permitted
by applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any other Secured Party arising out
of the exercise by them of any rights hereunder. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least ten (10) days before
such sale or other disposition.

5.7 Registration Rights. (a) If the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Stock of the Borrowers or a
Subsidiary pursuant to Section 5.6, and if in the reasonable opinion of the
Administrative Agent it is necessary or advisable to have such Pledged Stock, or
that portion thereof to be sold, registered under the provisions of the
Securities Act, the relevant Grantor will cause the Issuer thereof to
(i) execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such

 

- 20 -



--------------------------------------------------------------------------------

instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Administrative Agent, necessary or advisable to
register the Pledged Stock, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) use its commercially reasonable efforts
to cause the registration statement relating thereto to become effective and to
remain effective for a period of one year from the date of the first public
offering of the Pledged Stock, or that portion thereof to be sold, and
(iii) make all amendments thereto and/or to the related prospectus which, in the
reasonable opinion of the Administrative Agent, are necessary or advisable, all
in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement which will satisfy the
provisions of Section 11(a) of the Securities Act.

5.7 Registration Rights.

(a) [Reserved.]

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(c) Each Grantor agrees to use commercially reasonable efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant to this Section 5.7 valid and
binding and in compliance with any applicable Requirement of Law. Each Grantor
further agrees that a breach of any of the covenants contained in this
Section 5.7 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 5.7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing under the Credit Agreement.

 

- 21 -



--------------------------------------------------------------------------------

5.8 Intellectual Property.

(a) Anything contained herein to the contrary notwithstanding, uponUpon the
occurrence and during the continuation of an Event of Default:

(i) and to the extent Grantor fails to use commercially reasonable efforts to
enforce its Intellectual Property, the Administrative Agent shall have the right
(but not the obligation) to bring suit or otherwise commence any action or
proceeding in the name of any Grantor, the Administrative Agent or otherwise, in
the Administrative Agent’s sole discretion, to enforce any Intellectual
Property, in which event such Grantor shall, at the request of the
Administrative Agent, do any and all lawful and reasonable acts and execute any
and all documents reasonably required by the Administrative Agent in aid of such
enforcement, and such Grantor shall promptly, upon demand, reimburse and
indemnify the Administrative Agent as provided in Section 6.1(c), and, to the
extent that the Administrative Agent shall elect not to bring suit to enforce
any Intellectual Property as provided in this Section, each Grantor agrees to
use all commercially reasonable measures, whether by action, suit, proceeding or
otherwise, to prevent the infringement, misappropriation, dilution or other
violation of any of such Grantor’s rights in the Intellectual Property by others
and to the extent reasonable agrees to diligently maintain any action, suit or
proceeding against any Person so infringing, misappropriating, diluting or
otherwise violating as shall be necessary to prevent such infringement,
misappropriation, dilution or violation;

(ii) upon written demand from the Administrative Agent, each Grantor shall
grant, assign, convey or otherwise transfer to the Administrative Agent an
absolute assignment of all of such Grantor’s right, title and interest in and to
the Intellectual Property, including the right to sue for past, present and
future infringement, dilution, misappropriation, or other violation or
impairment thereof, and shall execute and deliver to the Administrative Agent
such documents as are necessary or appropriate to carry out the intent and
purposes of this Agreement;

(iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Obligations outstanding only to the extent that the
Administrative Agent (or any Secured Party) receives cash proceeds in respect of
the sale of, or other realization upon, the Intellectual Property; and

(iii) reserved; and

(iv) the Administrative Agent shall have the right to notify, or require each
Grantor to notify, any obligors with respect to amounts due or to become due to
such Grantor in respect of the Intellectual Property, of the existence of the
security interest created herein, to direct such obligors to make payment of all
such amounts directly to the Administrative Agent, and, upon such notification
and at the expense of such Grantor,

 

- 22 -



--------------------------------------------------------------------------------

to enforce collection of any such amounts and to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done;

(A) all amounts and proceeds (including checks and other instruments) received
by Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
the Administrative Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Administrative
Agent in the same form as so received (with any necessary endorsement) to be
held as cash Collateral and applied in such order as the Administrative Agent
may determine; and

(B) Grantor shall not adjust, settle or compromise the amount or payment of any
such amount or release wholly or partly any obligor with respect thereto or
allow any credit or discount thereon.

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Administrative Agent of any rights, title
and interests in and to the Intellectual Property shall have been previously
made and shall have become absolute and effective, and (iv) the Obligations
shall not have become immediately due and payable, upon the written request of
any Grantor, the Administrative Agent shall promptly execute and deliver to such
Grantor, at such Grantor’sGrantor’s sole cost and expense, such assignments or
other transfer as may be necessary to reassign to such Grantor any such rights,
title and interests as may have been assigned to the Administrative Agent as
aforesaid, subject to any disposition thereof that may have been made by the
Administrative Agent; provided that after giving effect to such reassignment,
the Administrative Agent’s security interest granted pursuant hereto, as well as
all other rights and remedies of the Administrative Agent granted hereunder,
shall continue to be in full force and effect; and provided, further, that the
rights, title and interests so reassigned shall be free and clear of any other
Liens granted by or on behalf of the Administrative Agent and the Secured
Parties.

(c) Solely for the purpose of enabling the Administrative Agent to exercise
rights and remedies under this Section 5.8 and at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Administrative Agent for the benefit
of the Secured Parties, an irrevocable, non-exclusive, fully paid-up, worldwide
license or (for third party rights) sublicense to use, license or sublicense any
of the Intellectual Property now owned, licensed (to the fullest extent
permitted by such license), held for use or hereafter acquired by such Grantor
(exercisable only during the continuance of an Event of Default and without
payment of royalty or other compensation to such Grantor), provided that such
license shall be granted (i) only to the extent such grant (A) does not result
in

 

- 23 -



--------------------------------------------------------------------------------

the breach of any license or similar agreement with a third party or give such
third party any right of acceleration, termination or cancellation therein
(provided that such third party license or similar agreement was not entered
into in contemplation of such grant),) and (B) is not prohibited by any law, and
(ii) subject, (A) in the case of Trademarks, to sufficient rights to quality
control and inspection in favor of such Grantor to avoid the risk of
invalidation of said Trademarks. and to the inurement of any goodwill created by
the use of such Trademarks to the benefit of the applicable Grantor, and (B) in
the case of Trade Secrets, to sufficient requirements that the secret status of
such Trade Secrets be maintained. Such license or sublicense shall include
access to all media in which any of the applicable Intellectual Property may be
recorded, processed or stored and all computer programs related thereto. Subject
to the continuation of the ABL Intellectual Property License in the Intellectual
Property referenced in Section 6.5(e) of the Credit Agreement in accordance with
such Section 6.5(e), at the time of the release of the Liens on any Intellectual
Property as set forth in Section 7.14 and of any Disposition of any Intellectual
Property permitted by the Loan Documents, the license granted to the
Administrative Agent pursuant to this Section 5.8(c) with respect to such
Intellectual Property shall automatically and immediately terminate.

5.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any other Secured Party to collect such deficiency.

 

SECTION 6. THE ADMINISTRATIVE AGENT

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that:

6.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name, in
each case, from time to time after the occurrence and during the continuance of
any Event of Default, in the Administrative Agent’s sole discretion, for the
purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following during
the continuance of an Event of Default:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or Contract or
with

 

- 24 -



--------------------------------------------------------------------------------

respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or Contract or with respect to any other Collateral
whenever payable;

(ii) in the case of any Intellectual Property and Intellectual Property
Licenses, execute and deliver, and have recorded, any and all agreements,
instruments, documents and papers as the Administrative Agent may request to
evidence the Administrative Agent’s and the other Secured Parties’ security
interest in such Intellectual Property and Intellectual Property Licenses and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 5.6 or 5.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may in its sole
discretion deem appropriate; (7) assign and/or license any Copyright, Patent or
Trademark (along with the goodwill of the business to which any such Copyright,
Patent or Trademark pertains), throughout the world for such term or terms, on
such conditions, and in such manner, as the Administrative Agent shall in its
sole discretion determine; and (8) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative

 

- 25 -



--------------------------------------------------------------------------------

Agent’s and the other Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.

(b) During the continuance of an Event of Default, if any Grantor fails to
perform or comply with any of its agreements contained herein, the
Administrative Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due U.S. Base Rate Loans (regardless of
whether any such U.S. Base Rate Loans are then outstanding) under the Credit
Agreement, from the date of payment by the Administrative Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof or otherwise in accordance with applicable
laws. All powers, authorizations and agencies contained in this Agreement are
coupled with an interest and are irrevocable until this Agreement is terminated
and the security interests created hereby are released.

6.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the Uniform Commercial Code or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. Neither the
Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the Administrative Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct as determined in a final
non-appealable judgment of a court competent jurisdiction.

6.3 Authorization for Filing Financing Statements. Pursuant to any applicable
law, each Grantor authorizes the Administrative Agent to file or record
financing statements and other filing or recording documents or instruments with
respect to the Collateral without the signature

 

- 26 -



--------------------------------------------------------------------------------

of such Grantor in such form and in such offices as the Administrative Agent
reasonably determines appropriate to perfect the security interests of the
Administrative Agent (for the benefit of the Secured Parties) under this
Agreement. Each Grantor authorizes the Administrative Agent to use the
collateral description “all personal property, whether now owned or hereafter
acquired”, “all assets of the Debtor, whether now existing or hereafter arising”
or any other similar collateral description in any such financing statements.

6.4 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

SECTION 7. MISCELLANEOUS

7.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.

7.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be in writing and effected in the manner
provided for in Section 10.2 of the Credit Agreement.

7.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 7.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default, as applicable. No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent
or any other Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

- 27 -



--------------------------------------------------------------------------------

7.4 Tax Indemnity. (a) Each Grantor agrees to jointly and severally pay, and to
save the Administrative Agent and each other Secured Party harmless from, any
and all liabilities with respect to, or resulting from any delay in paying, any
and all stamp, excise, sales or other similar taxes which may be payable or
determined to be payable with respect to any of the Collateral.

(b) The agreements in this Section 7.4 shall survive repayment of the
Obligations and any other amounts payable under the Credit Agreement and the
other Loan Documents.

7.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and each other Secured Party and their respective successors, indorsees,
transferees and assigns; provided that, except as otherwise permitted under the
Credit Agreement, no Grantor may assign, transfer or delegate any of its rights
or obligations under this Agreement without the prior written consent of the
Administrative Agent.

7.6 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

7.7 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.8 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

7.9 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Secured Party relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

7.10 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION (OTHER THAN ANY MANDATORY PROVISIONS OF THE UNIFORM COMMERCIAL CODE
RELATING TO THE LAW GOVERNING

 

- 28 -



--------------------------------------------------------------------------------

PERFECTION AND THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

7.11 SUBMISSION TO JURISDICTION; WAIVERS. EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

(a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY,
OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF, TO THE EXTENT SUCH COURTS WOULD HAVE SUBJECT MATTER
JURISDICTION WITH RESPECT THERETO, AND AGREES THAT NOTWITHSTANDING THE FOREGOING
(X) A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW AND (Y) LEGAL ACTIONS OR PROCEEDINGS BROUGHT BY THE
SECURED PARTIES IN CONNECTION WITH THE EXERCISE OF RIGHTS AND REMEDIES WITH
RESPECT TO COLLATERAL MAY BE BROUGHT IN OTHER JURISDICTIONS WHERE SUCH
COLLATERAL IS LOCATED OR SUCH RIGHTS OR REMEDIES MAY BE EXERCISED;

(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND WAIVES ANY RIGHT TO CLAIM THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO
PLEAD OR CLAIM THE SAME;

(c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE APPLICABLE PARTY AT
ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.2 OF THE CREDIT AGREEMENT OR
AT SUCH OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED
PURSUANT THERETO;

(d) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW;

 

- 29 -



--------------------------------------------------------------------------------

(e) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES; AND

(f) WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

7.12 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among any of
the Secured Parties or among the Grantors and any of the Secured Parties.

7.13 Additional Grantors. Each Subsidiary of any Group Member that is required
to become a party to this Agreement pursuant to the Credit Agreement shall
become a Grantor for all purposes of this Agreement upon execution and delivery
by such Subsidiary of an Assumption Agreement in the form of Annex I hereto.

7.14 Releases. (a) Upon the Discharge of Obligations, the Collateral shall be
automatically and without further action released from the Liens in favor of the
Administrative Agent and the other Secured Parties created hereby, this
Agreement shall terminate with respect to the Administrative Agent and the other
Secured Parties, and all obligations (other than those expressly stated to
survive such termination) of each Grantor to the Administrative Agent or any
other Secured Party hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party. At the sole expense of any
Grantor following any such termination, the Administrative Agent shall deliver
such documents as such Grantor shall reasonably request to evidence such release
and termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a sale, transfer or other disposition permitted by Section 6
of the Credit Agreement, other than with respect to a sale, transfer or other
disposition to another Grantor, or if any Collateral is required to be
automatically released pursuant to Section 9.10(e) of the Credit

 

- 30 -



--------------------------------------------------------------------------------

Agreement, then such Collateral shall be automatically and without further
action released from the security interests created by this Agreement. If a
Grantor is disposed of pursuant to a transaction permitted by the Credit
Agreement or is otherwise released from its guarantee of the Obligations
pursuant to the Credit Agreement, such Grantor shall be automatically and
without further action released from its obligations under this Agreement. In
each case, the Administrative Agent, at the request and sole expense of such
Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable for the termination and release of
the Liens created hereby on Collateral of such Grantor, or such Grantor, as
applicable.

7.15 ABL-Term Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Lien and security interest granted pursuant to this Agreement and
the exercise of any right or remedy hereunder are subject to the provisions of
the ABL-Term Intercreditor Agreement. In the event of any conflict between the
terms of the ABL-Term Intercreditor Agreement and this Agreement, the terms of
the ABL-Term Intercreditor Agreement shall govern and control. Without limiting
the generality of the foregoing, and notwithstanding anything herein to the
contrary until the Discharge of Term Priority Obligations (as defined in the
ABL-Term Intercreditor Agreement), any obligation of any Grantor hereunder or
under any other Collateral Document with respect to the delivery of any Term
Priority Collateral shall be deemed to be satisfied by delivery of such Term
Priority Collateral to the Term Agent pursuant to the Term Collateral Documents
(as defined in the ABL-Term Intercreditor Agreement).

[Signature pages follow.]

 

- 31 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

GRANTORS:

 

JELD-WEN HOLDING, INC. By:  

 

  Name:   Title: JELD-WEN, INC. By:  

 

  Name:   Title:

J&W RISK SERVICES, INC. By:                      
                                                      Name:   Title:

AMERICAN MILLWORK, INC. By:  

 

  Name:   Title: CREATIVE MEDIA DEVELOPMENT, INC.

[Signature page to Pledge and Security Agreement]



--------------------------------------------------------------------------------

By:  

 

  Name:   Title: JELD-WEN DOOR REPLACEMENT SYSTEMS, INC. By:  

 

  Name:   Title:

JWI, INC. By:                                                                
            Name:   Title:

HARBOR ISLES TENNIS AND FITNESS CLUB CORPORATION, LLC By:  

 

  Name:   Title: JW INTERNATIONAL HOLDINGS, INC. By:  

 

  Name:   Title:

[Signature page to Pledge and Security Agreement]



--------------------------------------------------------------------------------

JW REAL ESTATE, INC. By:  

 

  Name:   Title:

[Signature page to Pledge and Security Agreement]



--------------------------------------------------------------------------------

KARONA, INC. By:                       
                                                     Name:   Title:

[Signature page to Pledge and Security Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION., as Administrative Agent

By:  

 

  Name:   Title:

[Signature page to First Lien Pledge and Security Agreement]



--------------------------------------------------------------------------------

Annex I to

ABL Pledge and Security Agreement

ASSUMPTION AGREEMENT, dated as of             ,             , made
by             (the “Additional Grantor”), in favor of Wells Fargo Bank,
National Association, as Administrative Agent (together with its successors, in
such capacity, the “ Administrative Agent”) for the benefit of the Secured
Parties (as defined in the Credit Agreement described below). Unless otherwise
defined herein, terms defined in the Credit Agreement, dated as of October 15,
2014 (as amended, restated, amended and restated, supplemented, restructured or
otherwise modified, renewed or replaced from time to time, the “Credit
Agreement”), among JELD-WEN Holding, inc., an Oregon corporation (“Holdings”),
JELD-WEN, inc., an Oregon corporation (the “Borrower Representative”), the
Domestic Subsidiaries of the Borrower Representative from time to time party
thereto as U.S. Borrowers (collectively, together with the Borrower
Representative, the “Borrowers”), Holdings, together with the Domestic
Subsidiaries of the Borrower Representative from time to time party thereto as
U.S. Guarantors (the “Guarantors”), the Lenders from time to time party thereto
and Wells Fargo Bank, National Association., as Administrative Agent, and the
other agents party thereto. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

W I T N E S S E T H :

WHEREAS, in connection with the Credit Agreement, the Borrowers and certain of
their Affiliates (other than the Additional Grantor) have entered into the ABL
Pledge and Security Agreement, dated as of October 15, 2014, in favor of the
Administrative Agent for the benefit of the Secured Parties (as amended,
restated, amended and restated, supplemented, restructured or otherwise
modified, renewed or replaced from time to time, the “Pledge and Security
Agreement”);

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Pledge and Security Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Pledge and Security
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Pledge and Security Agreement. By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 7.13 of the Pledge and
Security Agreement, (a) hereby becomes a party to the Pledge and Security
Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor, and (b) hereby collaterally assigns, grants, mortgages and pledges to
the Administrative Agent and hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, as collateral security for the prompt and
complete payment and performance



--------------------------------------------------------------------------------

when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations of such Additional Grantor (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of such Obligations), a security interest in all of the Collateral of the
Additional Grantor, in each case whether now owned or at any time hereafter
acquired by the Additional Grantor or in which the Additional Grantor now has or
at any time in the future may acquire any right, title or interests and wherever
the same may be located, but subject in all respects to the terms, conditions
and exclusions set forth in the Pledge and Security Agreement. The information
set forth in Annex I-A hereto is hereby added to the information set forth in
the Schedules to the Pledge and Security Agreement. The Additional Grantor
hereby represents and warrants that each of the representations and warranties
applicable to the Additional Grantor contained in Section 3 of the Pledge and
Security Agreement is true and correct in all material respects on and as the
date hereof (after giving effect to this Assumption Agreement) as if made on and
as of such date.

2. Governing Law. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.

[Signature page follows.]

[Annex I to Pledge and Security Agreement - Form of Assumption Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

  Name:   Title:

[Annex I to Pledge and Security Agreement - Form of Assumption Agreement]



--------------------------------------------------------------------------------

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6

Supplement to Schedule 7

[Annex I to Pledge and Security Agreement - Form of Assumption Agreement]